Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 1 of 64 PagelD #: 2857

Exhibit B
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 2 of 64 PagelD #: 2858

US009667751B2

 

a2 United States Patent (10) Patent No.: US 9,667,751 B2
Fallon et al. (45) Date of Patent: *May 30, 2017
(54) DATA FEED ACCELERATION (58) Field of Classification Search
CPE css G06Q 40/04; HO3M 7/30; HO3M 7/3059;
(71) Applicant: Realtime Data, LLC, Armonk, NY THO4L, 29/06176; HO4L 69/04;
(US) (Continued)

(72) Inventors: James J. Fallon, Armonk, NY (US),

Paul FE. Pickel, Bethpage, NY (US); ny References ited

Stephen J. McErlain, New York, NY U.S. PATENT DOCUMENTS

(US); Carlton J. Melone, IL,

Ridgewood, NJ (US) 3,394,352 A WIGS Wernikof et al.

3,490,690 A /1970 Apple et al,

(73) Assignee: Realtime Data, LLC, Bronxville, NY (Continued)

(US)

FOREIGN PATENT DOCUMENTS

(*) Notice: Subject to any disclaimer, the term of this rari aarete —

patent is extended or adjusted under 35 EP 0 164677 ig/ioRs

ULS.C. 154(b) by 0 days.

This patent is subject to a terminal dis-

(Continued)

claimer. OTHER PUBLICATIONS

(21) Appl. No. 14/833,581 Order Adopting Report and Recommendation of United States

wd. ; Magisirale Judge, filed in Realtime Date, LLC d/b/a [XO vy. Action
(22) Filed: Sep. 14, 2015 Corporation, et al., Case No. 6:15-cv-00463-RWS-IDL (E.D.
(65) Prior Publication Data Texas), filed Jan. 21, 2016; 4 pages,

(Continued)
US 2016/0127513 Al May 5, 2016
Related U.S. Application Data Primary Examiner — Jean B Jeanglaude

ee . i cual (74) Attorney, Agent, or Firm — Sterne, Kessler,
(63) Continuation of application No. 13/403,785, filed on Goldstein & Fox PL.L.C.

Feb. 23, 2012, now Pat. No. 9,141,992, which is a
(Continued) (57) ABSTRACT

The transmission of broadcast data, such as financial data

$1) Int. CL . : ae
fl) and news feeds, is accelerated over a communication chan-

HO3M 784 (2006.01) . : : .
nel using dala compression and decompression to provide
HO4L 29/06 (2006.01) ie ; ae
a secure transmission and transparent multiplication of com-
(Continued) munication bandwidth, as well as reduce the latency. Broad-
(52) US, cl. cast data may include packets having fields. Encoders asso-
CPC vcs HO4L 69/04 (2013.01); G06Q 40/4 ciated with particular fields may be selected to compress

(2013.01); HO3M 7/30 (2013.01); HO3M those particular ficlds.
7/3059 (2013.01);

(Continued) 48 Claims, 6 Drawing Sheets

Data Relay
Satullite VSAT
a7 18 49. Downlink

   

 

 

 

~
Content
11 Service 12 cs ms
Provider Terrestrial 14 th oa (—=
oT = Data Feed sf a |
aa) Th — Fe al}
Data Sarver 13 Satelite ”Setatie Lint k
atellite Uplin
Ticker Plant __.--¥ Modem a
*.. Teleport
40 ES

End User
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 3 of 64 PagelD #: 2859

US 9,667,751 B2
Page 2

 

(60)

(51)

(52)

(58)

(55)

Related U.S. Application Data

continuation of application No. 12/857,238, filed on
Aug. 16, 2010, now Pat. No. 8,692,695, which is a
continuation of application No, 12/131,631, filed on
Jun. 2, 2008, now Pat. No. 7,777,651, which is a
continuation of application No, 10/434,305, filed on
May 7, 2003, now Pat. No. 7,417,568, which is a
continuation-in-part of application No. 09/969,987,
filed on Oct. 3, 2001. now Pat. No. 9,143,546,

Provisional application No. 60/237,571, filed on Oct.
3, 2000, provisional application No. 60/378,517, filed
on May 7, 2002.
Int. Cl.
HTO4L 12/18 (2006.01)
HO4L 29/08 (2006.01)
‘G06Q 40/04 (2012.01)
HO3M 7/30 (2006.01)
HOLL 51/52 (2006.01)
U.S. Cl.
CPC .... HO@4E 12/7895 (2013.01); H@4E 29406027
(2013.01); HO4L 2906176 (2013.01); HO4E
65/4076 (2013.01); HO4L 65/607 (2013.01);
HO4L 65/80 (2013.01); HO4L 67/26 (2013.01);
HOIL 51/52 (2013.01)
Field of Classification Search
CRE sccsees HO4L 67/26; HO4L 65/80; HO4L 65/607;
HO4L, 12/1895; HO4L 29/06027; HO4L
65/4076; HOIL 51/52
(SPC: sacccnmrnmemmamnmnemmnicamcnacane SAAISO: SM
See application file for complete search history.
References Cited
U.S. PATENT DOCUMENTS
3,560,639 A 2/1971 Centanni
4,021,782 A 5/1977 Hoerning
4,032,893 A 6/1977 Moran
4,054,951 A 10/1977 Jackson et al.
4,127,518 A {1/1978 Coy et al.
4,302,775 A {1/1981 Widergren et al.
4,325,085 A 4/1982 Gooch
4,360,840 A 11/1982 Wolfrun et al.
4386416 A 5/1983. Giltner et al.
4394774 A 7/1983 Widergren et al,
4,464,650 A 8/1984 Eastman
4,494,108 A 1/1985 Langdon, Jr. et al.
4,499,499 A 2/1985 Brickman et al.
4,558,302 A 12/1985 Welch
4,568,983 A 2/1986 Bobick
4,574,351 A 3/1986 Dang et al.
4,593,324 A 6/1986 Ohkubo et al.
4,626,829 A 12/1986 Hauck
4,646,061 A 2/1987 Bledsoe
4,682,150 A W/1987 Mathes et al.
4,701,745 A 10/1987 Waterworth
4,729,020 A 3/1988 Schaphorst et al.
4,730,348 A 3/1988 MacCrisken
4,745,559 A 5/1988 Willis et al.
4,748,638 A 5/1988 Freidman et al.
4,750,135 A 6/1988 Boilen
4,754,351 A 6/1988 Wright
4,804,959 A 2/1989 Makansi et al.
4,813,040 A 3/1989 Futato
4,814,746 A 3/1989 Miller et al.
4,862,167 A 8/1989 Copeland, [I
4,866,601 A 9/1989 DuLac et al.
4.870415 A 9/1989 Van Maren et al.
4,872,009 A 10/1989 Tsukiyama et al.
4,876,541 A 10/1989 Storer

4,888,812
4,890,282
4,897,717
4,906,991
4,906,995
4,929,946
4,953,324
4,956,808
4,965,675
4,988,998
5,003,307
5,016,009
5,027,376
5,028,922
5,034,914
5,045,848
5,045,852
5,046,027
5,046,119
5,049,881
5,079,630
5,091,782
5,097,261
5,103,306
5,109,226
5,109,433
5,109,451
5,113,522
5,115,309
5,121,342
5,126,739
5,128,963
5,132,992
5,146,221
5,150,430
5,155,484
5,159,336
5,167,034
5,175,543
5,179,651
5,187,793
5,191,431
5,204,756
5,209,220
5,212,742
5,226,176
5,227,878
5,227,893
5,231,492
5,237,460
5,237,675
5,243,341
5,243,348
5,247,638
5,247,646
5,249,053
5,263,168
5,267,333
5,270,832
5,280,600
5,287,420
5,289,580
5,293,379
5,293,576
5,307,497
5,309,555
5,319,682
5,331,425
5,333,212
5,341,440
5,347,600
5,353,132
5,354,315
5,355,498
5,357,614
5,367,629
5,373,290
5,374,916
5,379,036

PPP PPP PrP PPE Pere EPP PSP PPE EP EE EE EE EEE PEPE EEE EE PEE SEE ESE Sr rE Ee ee PE

12/1989
12/1989
1/1990
3/1990
3/1990
5/1990
9/1990
9/1990
10/1990
L991
3/1991
5/1991
6/199]
F199)
T/99L
9/1991
9/1991
9/1991
9/1991
9/1991
1/1992
2/1992
3/1992
4/1992
4/1992
4/1992
4/1992
5/1992
5/1992
6/1992
6/1992
7/1992
T1992
9/1992
9/1992
10/1992
10/1992
11/1992
12/1992
1/1993
2/1993
3/1993
4/1993
5/1993
5/1993
T1993
FA993
FWA993
7/1993
8/1993
8/1993
11993
9/1993
9/1993
9/1993
9/1993
11/1993
11/1993
12/1993
1/1994
2/1994
2/1994
3/1994
3/1994
4/1994
5/1994
6/1994
T1994
T1994
/1994
41994
10/1994
10/1994
10/1994
10/1994
11/1994
12/1994
12/1994
1/1995

Dinan et al,
Lambert et al.
Hamilton et al.
Fiala et al.
Swanson
O’Brien et al.
Herrmann
Aakre et al,
Hori et al,
O’Brien
Whiting et al.
Whiting et al.
Friedman et al.
Huang
Osterlund
Fascenda
Mitchell et al.
Taaffe et al,
Hoffert et al.
Gibson et al.
Golin

Krause et al.
Langdon, Jr. et al.
Weiman
MacLean, Jr. et al.
Notenboom
Aono et al.
Dinwiddie, Jr. et al.
Hang
Szymborski
Whiting et al,
Akagiri

Yurt et al.
Whiting et al.
Chu

Chambers, IV
Rabin et al,
MacLean, Jr. et al.
Lantz

Taaffe et al.
Keith et al.
Hasegawa et al.
Chevion et al.
Hiyama et al.
Normile et al.
Westaway et al.
Puri et al.

Ett

Dangi et al.
Miller ef al.
Hannon, Jr.
Seroussi et al.
Jackson

O’Brien et al,
Osterlund et al.
Jain

Toms et al.
Aono et al.
Balkanski et al.
Van Maren et al.
Barrett

Latif et al.
Carr

Mihm, Jr. et al.
Feigenbaum et al.
Akins et al.
Clark

Ozaki et al.
Ligtenberg
Earl et al.
Barnsley et al.
Katsuma
Armstrong,
Provino et al.
Pattisam et al.
Chu et al.
Lempel et al.
Chu

Storer
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 4 of 64 PagelID #: 2860

(56)

5,379,351
5,379,356
5,379,757
5,381,145
5,389,922
5,394,534
5,396,228
5,400,401
5,402,146
5,403,639
5,406,278
5,406,279
5,408,542
5,410,671
5,412,384
5,414,850
5,420,639
5,434,983
5,437,020
5,452,287
5,454,079
5,454,107
5,455,576
5,455,578
5,455,680
5,461,679
5,463.390
5,467,087
5,467,134
5,471,206
5,475,388
5,479,210
5,479,587
5,479,633
5,479,638
5,483,470
5,486,826
5,488,364
5,488,365
5,495,244
5,504,842
5,506,844
5,506,872
5,506,944
5,521,940
5,524,272
5,528,628
5,530,845
5,533,051
5,535,311
5,535,356
5,535,369
5,537,658
5,539,865
5,542,031
5,544,290
5,546,395
5,546,475
5,553,160
5,557,551
5,557,668
5,557,749
5,561.421
5,561,824
5,563,961
5,574,952
574,953
576,953
577,248
S8L.715
583,500
586,264
586,285
5,590,306
5,590,317

Un LA GA Uy

A Gn LA

References Cited
U.S. PATENT DOCUMENT'S

W/1995
1/1995
1/1995
1/1995
2/1995
21995
3/1995
3/1995
3/1995
4/1995
4/1995
4/1995
4/1995
4/1995
5/1995
5/1995
5/1995
71995
1995
9/1995
9/1995
9/1995
10/1995
10/1995
LO/1995
10/1995
A 10/1995
11/1995
L1/1995
11/1995
12/1995
12/1995
12/1995
12/1995
12/1995
1/1996
1/1996
1/1996
1/1996
2/1996
4/1996
4/1996
4/1996
4/1996
5/1996
6/1996
6/1996
6/1996
7/1996
7/1996
7/1996
7/1996
7/1996
7/1996
1/1996
8/1996
8/1996
8/1996
9/1996
9/1996
9/1996
9/ 1996
10/1996
10/1996
10/1996
L1/1996
11/1996
11/1996
11/1996
12/1996
12/1996
12/1996
12/1996
[2/1996
12/1996

Fandrianto et al.
Purcell et al.
Hiyama et al.
Allen et al.
Seroussi et al,

Garahi
Wasilewski et al.
Rodriguez et al.
Belsan et al.
Graybill et al.
Anderson et al.
Callahan
Elgamal et al.
Chang et al.
Whiting
Perkins

Yaso et al.
Wells et al.
Dicecco et al,
Roper et al,
Lehman et al.
Clark, II et al.
Bhandari

Shin

Nortmile et al.
Whiting et al.
Chu

Laney et al.
Allen et al.
Gormish et al.
Cawley et al,
Campbell et al.
Wells et al,
Assar et al.
Alur et al.
Remillard
Cole

Seroussi et al.
Jeong et al.
Gentile

Rao

Mohler
Gentile

Lane et al.
Podowski et al.
Park et al.
Hiatt et al,
James
Zimmennan
Kim et al.
Wells et al.
Bakke et al.
Gentile
Douglass et al.
Gentile

Sharma et al.
Bolle et al,
Dawson

Craft

Brady

Norris

Smith ct al.
Carreiro et al.
Rynderman et al.
Brady et al.
Rust ct al.
Hugentobler
Chambers, TV
Verinsky et al,
Allen et al.
Belknap et al,
Hasbun ct al.
Watanabe et al.
Iguchi et al,

PES SPEED DESDE EES EEE EEE EEE ED

>

PPP > >> PPD

oe

Se

PrP rr eee rE ESPERO

Kulakowski et al.

US 9,667,751 B2
Page 3

5,596,674
5,598,388
5,602,764
5,604,824
$606,706
5,610,657
5,611,024
5,612,788
5,613,069
5,615,017
5,615,287
5,619,995
5,621,820
5,623,483

5,623,623
5,623,701
5,627,534
5,627,995
5,629,732
5,630,092
5,635,632
5,635,932
5,638,498
5,640,158
5,642,506
5,649,032
§,652,795
5,652,857
5,652,917
5,654,703
5,655,138
5,664,226

5,666,560
5,668,737
5,671,355
5,671,389
5,671,413
5,673,370
5,675,333
5,675,789
5,684,478
5,636,916
5,692,159
5,694,619
5,696,927
5,703,793
5,708,511
5,710,562
5,715,477
5,717,393
5,717,394
5,719,862
5,721,958
5,724,475
5,729,228
5,740,395
5,742,773
5,748,122
5,748,904
5,787,852
5,764,774
5,765,027
5,767,898
5,768,445
5,768,525
5,771,340
5,771,354
5,774,715
5,778,411
5,781,767
5,784,572
5,784,631
5,787,487
5,794,229
5,796,864
5,799,110
5,805,834

PPP PP PPP PPP PSP PSPS PPE EPP PPP EPP PEEP PP PP PPP Pe PP PRE ee PP PP

1/1997
1/1997
2/1997
2/1997
2/1997
3/1997
3/1997
3/1997
3/1997
3/1997
3/1997
4/1997
4/1997
4/1997

4/1997
4/1997
5/1997
5/1997
5/1997
5/1997
6/1997
6/1997
6/1997
6/1997
6/1997
FWA99T
W997
W997
T1997
8/1997
8/1997
9/1997

9/1997
9/1997
9/1997
9/1997
9/1997
9/1997
10/1997
10/1997
11/1997
11/1997
11/1997
12/1997
12/1997
12/1997
1/1998
1/1998
2/1998
2/1998
2/1998
2/1998
2/1998
3/1998
3/1998
4/1998
4/1998
5/1998
5/1998
5/1998
6/1998
6/1998
6/1998
6/1998
6/1998
6/1998
6/1998
6/1998
W998
F998
/1998
TWA998
FWA998
8/1998
8/1998
8/1998
9/1998

Bhandari et al,

‘Van Maren et al.

Eskandari-Gharnin ct al.

Chui et al.

Takamoto et al.

Zhang

Campbell et al.

Stone

Walker

Choi

Fu et al.

Lobodzinski

Rynderman et al.

Agrawal weno HOT 3/0632
370/253

Kim et al,

Bakke et al.

Craft

Miller et al.

Moskowitz et al.

Carreiro et al.

Fay et al,

Shinagawa et al,

Tyler et al.

Okayama et al.

Lee

Burt et al.

Dillon et al.

Shimoi et al.

Maupin et al.

Clark, 1

Kikinis

Czak0 wesc GOP 13/4239

707/999, 102

Moertl et al.

Tler

Collins

Saliba

Shipman et al.

Laney

Boursier et al.

Ishii et al.

Panaoussis

Bakhinutsky

Shand

Konno

MacDonald et al,

Wise et al,

Gandhi et al.

Gonmish et al.

Kikinis

Nakano et al.

Schwartz, et al.

Lee et al,

Kikinis

Kirsten

Franaszek et al.

Wells et al.

Blomfield-Browan et al.

Shinagawa et al.

Huang et al.

Jericevic et al.

Liu

Wang et al.

Urano et al.

Troeller et al,

Kralowelz et al.

Nakazato et al,

Crawford

Madany el al.

DeMoss et al.

Tnoue et al.

Rostoker et al.

Wise

Hashimoto et al.

French et al.

Callahan

Israelsen et al.

McKinley et al.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 5 of 64 PagelD #: 2861

US 9,667,751 B2
Page 4

 

(56)

5,805,932
5,807,036
5,808,660
5,809,176
5,809,299
5,809,337
5,812,195
5,812,789
5,812,883
5,818,368
5,818,369
5,818,530
5,819,215
5,822,781
5,825,424
5,825,830
5,832,037
5,832,126
5,832,443
5,835,788
5,836,003
5,838,821
5,838,927
5,838,996
5,839,100
5,841,979
5,847,762
§,850,565
5,856,797
5,860,083
5,861,824
5,861,920
5,864,342
5,864,678
5,867,167
5,867,602
5,870,036
5,870,087
5,872,530
5,874,907
5.881, 104
5,883,975
5,884,269
5,886,635
5,887,165
5,889,961
5,892,847
5,901,278
5,907,801
5,909,557
5,909,559
5,915,079
5,917,438
5,918,068
5,918,225
5,920,326
5,923,860
5,930,358
5,936,616
5,038,737
5,943,692
5,945,933
5,949,355
5,949,968
5,951,623
5,955,976
5,956,490
5,960,465
5,064,842
5,968,149
5,969,927
5,973,630
5,974,235
5,974,387
5,974,471

References Cited
U.S. PATENT DOCUMENTS

Kawashima et al,
Lostlen
Sekine et al.
Yajima
Cloutier et al.
Hannah et al.
Zhang,

Diaz et al.
Rao

Langley
Withers
Canfield et al.
Dobson et al.
Wells et al,
Canfield et al.
Kopf

Park

Tanaka.
Kolesnik et al.
Blumer et al.
Sadeh
Matsubara et al.
Gillon et al.
deCarmo
Wegener
Schulhof et al.
Canfield et al.
Wightman
Kawauchi
Sukegawa

Ryu et al.
Mead et al.
Kajiya et al.
Riddle
Deering
Zandi et al,
Franaszek et al,
Chau

Domyo et al.
Craft
Akahane
Narita et al,
Cellier et al.
Rust

Martel et al,
Dobbek
Johnson
Kurihara et al.

9/1998
9/1998
9/1998
9/1998
9/1998
9/1998
9/1998
9/1998
9/1998
10/1998
LO/1998
LO/1998
LO/1998
10/1998
LO/1998
LO/1998
11/1998
11/1998
11/1998
11/1998
L1/1998
11/1998
11/1998
[1/1998
11/1998
11/1998
12/1998
12/1998
1/1999
1/1999
1/1999
1/1999
1/1999
1/1999
2/1999
2/1999
2/1999
2/1999
2/1999
2/1999
3/1999
3/1999
A 3/1999
A 3/1999
A 3/1999
A 3/1999
A 4/1999
A 5/1999
A 5/1999 Albert et al.
A 6/1999 Betker et al.
A 6/1999 So
A 6/1999
6/1999
6/1999
6/1999
7/1999
TWA999
TA999
8/1999
8/1999
8/1999
8/1999
9/1999
9/1999
9/1999
9/1999
9/1999
9/1999
Lo/ 1999
LO/1999
10/1999
10/1999
10/1999
10/1999
10/1999

Pb b>

> PPD

PPP PrP EE PE eer eee re eee

Ando

Shafe

White et al,
Rentschler et al.
Olarig

Rao

Torborg, Jr, et al.
Smallcomb et al,
Marberg
Kalkstein
Panaoussis
Gentile

Reynar et al.
Heath

Buchholz et al.
Adams

Packard
Jaquette et al.
Schirmer et al.
Heath

Nunally et al.
Kageyama

Belt

PPE SEE LEP EES EE EE REDE EDD

Vondran, Jr, et al.

5,978,483
5,982,360
5,982,723
5,982,937
5,987,022
5,987,432
5,987,590
5,990,810
5,990,884
5,991,515
5,996,033
6,000,009
6,002,411
6,003,115
6,008,743
6,009,491
6,011,901
6,014,694
6,021,433
6,023,233
6,023,755
6,026,217
6,028,725
6,031,939
6,032,148
6,032,197
6,038,346
6,057,790
6,058,459
6,061,398
6,061,473
6,065,094
6,070,179
6,073,232
6,075,470
6,078,541
6,078,958
6,091,777
6,092,071
6,092,123
6,094,634
6,097,520
6,097,845
6,098,114
6,104,389
6,105,130
6,115,384
6,121,903
6,128,412
6,134,631
6,141,053
6,145,020
6,145,069
6,158,000
6,169,241
6,169,499
6,170,007
6,170,047
6,170,049
6,172,936
6,173,381
6,175,650
6,175,856
6,182,125
6,185,625
6,185,659
6,192,082
6,192,155
6,195,024
6,195,125
6,195,391
6,195,465
1,985,842
1,985,850
6,198,850
6,208,273
6,215,904
6,215,983
6,216,157

PEPE PSE PEPE PP EP Pe Per ee eee PrP ree ee Pre er ee Pre Pe PP

Bl

11/1999
11/1999
LL/1999
11/1999
Li/1999
LL/1999
[1/1999
[1/1999
L1/1999
LI/1999
L1/1999
12/1999
[2/1999
12/1999
12/1999
12/1999
1/2000
1/2000
2/2000
2/2000
2/2000
2/2000
2/2000
2/2000
2/2000
2/2000
3/2000
5/2000
5/2000
5/2000
5/2000
§/2000
5/2000
6/2000
6/2000
6/2000
6/2000
7/2000
7/2000
7/2000
7/2000
8/2000
$/2000
/2000
8/2000
8/2000
9/2000
1/2000
10/2000
10/2000
10/2000
11/2000
11/2000
12/2000
1/2001
1/2001
1/2001
1/2001
1/2001
1/2001
1/2001
1/2001
1/2001
1/2001
2/2001
2/2001
/2001
2/2001
2/2001
2/2001
2/2001
2/2001
3/2001
3/2001
3/2001
3/2001
4/2001
4/2001
4/2001

Thompson, Jr. et al.
Wu et al,
Kamatani
Accad

Geiger et al.
Zusman et al.
Wing So
Williams
Douwma et al.
Fall et al.
Chiu-Hao
Brady

Dye

Spear et al.
Jaquette
Roppel et al.
Kirsten
Aharoni et al,
Payne

Craven et al.
Casselman
Adiletta
Blumenau
Gilbert et al.
Wilkes
Birdwell et al.
Ratnakar
Igata et al.
Owen et al.
Satoh et al,
Chen et al.
Akiyama
Craft

Kroeker et al.
Little et al,
Kitagawa et al.
Echeita et al.
Guetz et al.
Bolan et al.
Steffan et al.
Yahagi el al.
Kadnier

Neg et al.
MeDonald et al.
Ando

Wu et al.
Parzych
Kalkstein
Satoh
Jennings, TIT
Saukkonen
Barnett

Dye

Collins
Shimizu
Cooper
Venkatraman et al.
Dye

So

Kitazaki

Dye

Sindhu et al.
Riddle
Borella et al,
Tso et al,
Milillo et al,
Moriarty et al.
Fan

Fallon
Udagawa et al.
Hancock et al.
Zandi et al.
Yeo

Banton
Banton

Dye et al.
Lavallee
Dogan et al.
Vishwanath et al.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 6 of 64 PagelD #: 2862

US 9,667,751 B2
Page 5

 

(56)

6,219,754
6,222,886
6,225,922
6,226,667
6,226,740
6,230,223
6,233,017
6,237,054
6,243,829
6,253,264
6,257,693
6,272,178
6,272,627
6,272,628
6,282,641
6,285,458
6,298,408
6,308,311
6,309,424
6,310,563
6,317,714
6,317,818
6,330,622
6,333,745
6,336,153
6,345,307
6,356,589
6,356,937
6,370,631
6,374,353
6,388,584
6,392,567
6,404,919
6.404,93 |
6,421,387
6,434,168
6,434,695
6,442,659
6,449,658
6,449,682
6,452,602
6,452,933
6,459,429
6,463,509
6,487,640
6,489,902
6,505,239
6,513,113
6,523,102
6,526,174
6,529,633
6,532,121
6,539,438
6,539,456
6,542,644
6,577,254
6,590,609
6,597,812
6,601,104
6,604,040
6,604,158
6,606,040
6,606,413
6,609,223
6.618,728
6,624,761
6,633,244
6,633,968
6,650,261
6,661,839
6,661,845
6,704,840
6,708,220
6,7 11,709
6,717,534

U.S. PATENT

Bl
Bl
Bl
Bl
Bl
Bl
Bl
Bl
Bl
BL
Bl
BL
Bl
Bl
Bl
Bl
Bl
Bl
BL
Bl
Bl
Bl
BL
Bl
Bl
Bl
Bl
Bl
Bl
Bl
Bl
B2
Bl
BL
BL
Bl
Bl
Bl
BL
Bl
Bl
Bl
Bl
Bl
Bl
B2
Bl
Bl
BL
Bl
BL
Bl
Bl
B2
BL
B2
BL
Bl
Bl
B2
BL
B2
Bl
Bl
Bl
B2
B2
B2
B2
BL
Bl
B2
Bl
Bl
B2

References Cited

4/2001
4/2001
5/2001
5/2001
5/2001
5/2001
5/2001
5/2001
6/2001
6/2001
7/2001
8/2001
8/2001
8/2001
8/2001
9/2001
10/2001
10/2001
10/2001
10/2001
11/2001
11/2001
12/2001
12/2001
1/2002
2/2002
3/2002
3/2002
4/2002
4/2002
5/2002
5/2002
6/2002
6/2002
7/2002
8/2002
8/2002
8/2002
9/2002
9/2002
9/2002
9/2002
10/2002
10/2002
11/2002
12/2002
1/2003
1/2003
2/2003
2/2003
3/2003
3/2003
3/2003
3/2003
4/2003
6/2003
7/2003
7/2003
7/2003
8/2003
8/2003
8/2003
8/2003
8/2003
Of2003
9/2003
10/2003
10/2003
11/2003
12/2003
12/2003
3/2004
3/2004
3/2004
4/2004

DOCUMENTS

Belt et al,
Yogeshwar
Norton
Matthews et al.
Iga

Olarig
Chaddha
Freitag, Jr.
Chan
Sebastian
Miller et al.

Nieweglowski et al.

Mann

Aguilar et al,
Christensen
Yada

Park
Carmichael et al,
Fallon

Har et al,

Del Castillo et al.
Zwiegincew et al.
Schaefer
Shimomura et al.
Izumida et al,
Booth

Gebler et al.
Montville et al.
Dye

Settsu el al.
Dorward et al,
Satoh
Nishigaki et al.
Chen et al.
Rhee

Kari

Esfahani et al.
Blumenau
Lafe et al.
Toorians
Morein
DuMield et al,
Deering
Teoman et al.
Lipasti

Heath

Kobata
Kobayashi

Dye et al,
Graffagnino
Easwar et al,
Rust et al.
Ledzius et al.
Stewart

Satoh
Rasmussen
Kitade et al.
Fallon et al.
Fallon
Kawasaki et al.
Fallon

Abdat

Zeinch
Wolfgang,

Rail

Fallon

Avery
Z7wiegincew et al.
Nelson et al.
Ishida et al.
Herath
Nalawadi et al.
Olin

York

Yokose

6,723,225
6,731,814
6,735,195
6,744,926
6,745,282
6,748,457
6,756,922
6,768,749
6,792,151
6,810,434
6,813,689
6,819,271
6,822,589
6,856,651
6,862,278
6,868,500
6,879,266
6,885,316
6,885,319
6,888,893
6,909,383
6,909,745
6,938,073
6,944,740
6,952,409
6,959,005
6,959,110
6,959,359
6,963,608
6,990,247
6,993,597
7,007,099
7,024,460
7,050,639
7,054,493
7,069,342
7,079,051
7,089,391
7,096,481
7,102,544
7,127,518
7,129,860
7,130,913
7,161,506
7,181,608
7,190,284
7,245,636
7,319,667
7,321,937
RE40,092
7,327,287
7,330,912
7,352,300
7,358,867
7,376,772
7,378,992
7,386,046
7,395,345
7,400,274
7,415,530
7,417,568
7,496,586
7,548,657
7,552,069
7,565,441
7,711,938
7,714,747
7,777,651
8,004,431
8,054,879
8,073,047
8,090,936
8,112,619
8,275,897
8,502,707
8,504,710
8,553,759
8,643,513
8,692,695

B2
B2
Bl
BL
B2
B2
B2
Bl
Bl
B2
B2
B2
Bl
B2
Bl
Bl
Bl
B2
B2
B2
B2
Bl
Bl
B2
B2
Bl
Bl
Bl
Bl
B2
B2
Bl
B2
Bl
B2
Bl
B2
B2
Bl
Bl
B2
B2
B2
B2
B2
Bl
Bl
Bl
B2
E
B2
Bl
B2
B2
B2
B2
B2
B2
B2
B2
B2
Bl
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2
B2

4/2004
5/2004
5/2004
6/2004
6/2004
6/2004
6/2004
7/2004
9/2004
10/2004
11/2004
11/2004
11/2004
2/2005
3/2005
3/2005
4/2005
4/2005
4/2005
$/2005
6/2005
6/2005
8/2005
9/2005
10/2005
10/2005
10/2005
10/2005
[1/2005
1/2006
1/2006
2/2006
4/2006
5/2006
5/2006
6/2006
7/2006
8/2006
8/2006
9/2006
10/2006
10/2006
10/2006
1/2007
2/2007
3/2007
7/2007
1/2008
1/2008
2/2008
2/2008
2/2008
4/2008
4/2008
5/2008
5/2008
6/2008
7/2008
7/2008
8/2008
8/2008
/2009
6/2009
2009
1/2009
5/2010
/2010
8/2010
8/2011
11/2011
12/2011
1/2012
2/2012
9/2012
2.013
/2013
10/2013
2/2014
4/2014

Scheps

Zeck et al.
Mehta
Nishigaki
Okada et al.
Fallon et al.
Ossia

Osler et al.
Barnes et al.
Muthujumaraswathy et al,
Baxter, U1
Geiger et al,
Dye et al.
Singh

Chang et al.
Kutz et al.
Dye et al.
Mehring
Geiger et al,
Li et al.
Shokrollahi et al.
Puri et al.
Mendhekar et al.
Abali et al.
Jolitz

Osler et al.
Danskin et al.
Suzuki et al.
Wu

Schwartz
Nakagawa et al,
Donati et al.
Koopmas
Bames et al.
Schwartz
Biederman
Storer et al.
Geiger et al.
Forecast et al,
Liu

Vange el al.
Alvarez, Il
Fallon

Fallon

Fallon et al,
Dye et al.
Hans et al.
Biederman
Fallon

Kang
Martinian et al.
Fox et al,
Fallon

Fallon

Fallon

Fallon

Fallon et al.
Fallon

Fallon et al.
Fallon

Fallon et al.
Boawick et al.
Deaven
Kepecs
Romanik et al.
Wise et al.
Fallon

Fallon et al.
Reznik
Fallon et al.
Fallon et al.
Fallon et al.
Fallon et al.
Fallon

Fallon

Fallon

Fallon et al.
Fallon

Fallon et al.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 7 of 64 PagelD #: 2863

US 9,667,751 B2

 

Page 6
(56) References Cited 2013/0297575 Al 11/2013 Fallon et al.
2014/0022098 Al 1/2014 Fallon
U.S. PATENT DOCUMENTS 2014/0022099 Al 1/2014 Fallon et al.
2014/0022100 AL 1/2014 Fallon et al.
8,717,203 B2 §/2014 Fallon 2014/0023135 Al 1/2014 Fallon et al.
8,717,204 B2 5/2014 Fallon et al. 2014/0028480 Al 1/2014 Fallon et al.
8,719,438 B2 4/2014 Fallon 2014/0105270 Al 4/2014 Fallon et al.
8,723,701 B2 5/2014 Fallon et al. 2014/0105271 Al 4/2014 Fallon et al.
8.742 058 B2 6/2014 Fallon et al. 2014/0218220 Al 8/2014 Fallon
8.756.332 B2 6/2014 Fallon 2015/0009051 AL 1/2015 Fallon
$'867.610 B2 10/2014 Fallon et al. 2015/0012507 Al 1/2015. Fallon
8,880,862 B2 11/2014 Fallon et al. 2015/0113182 Al 4/2015. Fallon
8.929.442 B2 1/2015 Fallon et al, 2015/0268969 Al 9/2015 Fallon et al.
8.934.535 B2 2015 Fallon et al. 2015/0334390 Al 11/2015 Fallon et al.
9,054,728 B2 6/2015 Fallon 2016/0029018 Al 1/2016 Fallon et al.
9.116.908 B2 8/2015 Fallon 2016/0127512 Al §/2016 Fallon et al.
9'141,992 B2 9/2015 Fallon et al. 2016/0162505 Al 6/2016 Fallon
9,143,546 B2 9/2015 Fallon et al. 2016/0261278 Al 9/2016 Fallon
2001/0019630 Al 9/2001 Johnson
2001/0031092 Al 10/2001 Zeck et al. FOREIGN PATENT DOCUMENTS
2001/0032128 Al 10/2001 Kepecs
2001/0047473 Al 11/2001 Fallon EP QO 185098 6/1986
2001/0052038 Al 12/2001 Fallon et al. EP 0283798 9/1988
2001/0054131 Al 12/2001 Alvarez, II et al. EP 0405572 1/1991
2002/0037035 Al 3/2002 Singh EP 0493130 TAS92
2002/0069354 Al 6/2002 Fallon et al. EP 0587437 3/1994
2002/0078241 Al 6/2002 Vidal et al, EP 0595406 5/1994
2002/0080871 Al 6/2002 Fallon et al. FP O7L8751 6/1996
2002/0097172 Al 7/2002 Fallon EP 0 928 070 A2 T1999
2002/0101367 Al 8/2002 Geiger et al. GB 2162025 L/L986
2002/0104891 Al 8/2002 Otto JP 04-241681 8/1992
2002/0126755 Al 9/2002 Li et al, JP 05088793 A 4/1993
2002/0169950 Al 11/2002 Esfahani et al. JP 6051989 2IL994
2002/0191692 Al 12/2002 Fallon et al. JP 9188009 TWAT
2003/0030575 Al 2/2003 Frachtenberg et al. JP 11149376 6/1999
2003/0034905 Al 2/2003 Anton et al. WO WO 9414273 6/1994
2003/0058873 Al 3/2003 Geiger et al. WoO WO 9429852 12/1994
2003/0084238 Al 5/2003 Okada et al, wo WO 9402873 1/1995
2003/0090397 Al 5/2003 Rasmussen WO WO 95/29437 Al LI/1995
2003/0142874 Al 7/2003 Schwartz WO WO 97/39421 10/1997
2003/0191876 Al 10/2003 Fallon WO WO 9748212 12/1997
2004/0042506 Al 3/2004 Fallon et al. WO WO 98/19450 5/1998
2004/0056783 Al 3/2004 Fallon WO WO9839699 A2 9/1998
2004/0073710 Al 4/2004 Fallon WO WO 9908186 2/1999
2004/0073746 Al, 4/2004 Fallon WO W00036754 Al 6/2000
2006/0015650 Al 1/2006 Fallon WO WO 00/46688 8/2000
2006/0181441 Al 8/2006 Fallon WO WO 01/57642 8/2001
2006/0181442 Al 8/2006 Fallon WO WO 01/57659 8/200!
2006/0184687 Al 8/2006 Fallon WO WO 01/63772 8/2001
2006/0184696 Al 8/2006 Fallon WO WO 02/3959 §/2002
2006/0190644 Al 8/2006 Fallon WO WO 2008/087466 Al 7/2008
2006/019560L Al 8/2006 Fallon
2007/0043939 Al 2/2007 Fallon et al. aera maa
2007/0050514 Al 3/2007 Fallon OTHER PUBLICATIONS
2 5 5 i fe
ar ingens a anne fad Defendants’ Preliminary Invalidity Contentions, submitted in
2007/0083746 Al 4/2007 Fallon et al. Realtime Data, LLC d/b/a IXO vy. Actian Corporation, et al, Case
2007/0096954 Al 5/2007 Boldt et al. No. 6:15-cv-0063-RWS-JDL (ED, Texas), served Dec. 4, 2015; 138
2007/0109154 Al 5/2007. Fallon pages.
2007/0109155 Al 5/2007 Fallon Non-Confidential Exhibits Al-A7 and A9-A10 to Defendants’ Pre-
2007/0109156 AL 5/2007 Fallon liminary Invalidity Contentions, submitted in Realtime Data, LLC
2007/0174209 Al 7/2007 Fallon d/bfa IXO v. Actian Corporation, et al,, Case No, 6: 15-cv-0063-
2008/0232457 Al 9/2008 Fallon et al. RWS-JDL (E.D, Texas), served Dec. 4, 2015; 743 pages.
2H)9/01 25698 Al a8) Dye Non-Confidential Exhibits B1-B17 and B19 to Defendants’ Pre-
sO Al oa Fallon et al. liminary Invalidity Contentions, submitted in Realtime Data, LLC
2009/0287839 AL 11/2009 Fallon et al. d/b/a IXO v. Actian Corporation, et al,, Case No, 6:15-cy-0063-
2010/001 1012 Al 12010 ' Rawson RWS-JDL (E.D. Texas), served Dec. 4, 2015; 506 pages.
2010/0316114 Al 12/2010 Fallon et al. ec pepciaeaitiraes i: . > ey
3010/0318684 Al 12/2010 Fallon Non-Confidential Exhibits C1-C6 to Defendants Preliminary Inva-
3010/0332700 Al 12/2010 Fallon lidity Contentions, submitted in Realtime Data, LLC d/b/a IXO v.
2011/0037626 Al 2/2011 Fallon Actian Corporation, et al., Case No. 6:15-cv-0063-RWS-IDL (E.D.
2011/0199243 Al 8/2011 Fallon et al. Texas), served Dec. 4, 2015; 1,445 pages,
201 1/0208833 Al 8/2011 Fallon Non-Confidential Exhibits D1-D14 and D16 to Defendants’ Pre-
2011/0231642 Al 9/2011 Fallon et al. liminary Invalidity Contentions, submitted in Realtime Data, LLC
QOL L/0235697 Al 9/2011 Fallon et al. d/b/a IXO y, Actian Corporation, et al., Case No. 6:15-cv-0063-
2011/0285559 Al 11/2011 Fallon RWS-JDL (E.D, Texas), served Dec. 4, 2015; 1,052 pages.
2012/0194362 Al 8/2012 Fallon et al. Non-Confidential Exhibits El-E36 to Defendants’ Preliminary
2012/0239921 Al 9/2012 Fallon Invalidity Contentions, submitted in Realtime Data, LLC d/b/a IXO
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 8 of 64 PagelD #: 2864

US 9,667,751 B2
Page 7

 

(36) References Cited
OTHER PUBLICATIONS

v. Actian Corporation, et al., Case No. 6:15-cy-0063-RWS-JDL
(E.D, Texas), served Dee. 4, 2015; 1,205 pages.

Katz, et al. “The Bay Area Research Wireless Access Network
(BARWAN).” Proceedings of COMPCON 96, 1996; pp. 15-20.
U.S. Appl. No. 60/100,671, “Hybrid Compression Method with
Compression Ratio Control,” filed Sep. 16, 1998; 50 pages.
Welch, T., “A Technique for High-Performance Data Compression,”
Computer, vol. 18, Issue 6, 1984; pp. 8-19.

Internet Archive version of the web page www.imatix.com/index.
him, dated May 20, 1998, available at http://veb.archive.org/web/
1998052003392/http://imatix.com/index.him, | page.

Internet Archive version of the web page www.imatix.com/index.
hon, daied Jan, 10, 1998, available at http://web.archive.org/web/
199801101415 13/http://imatix.com/index.htm; | page.

Internet Archive version of the web page www.imatix.com/, dated
Jan. 9, 1998, available at hltps://web.archive.org/web/
19980109064903/http://imatix.com/; | page.

Internet Archive version of the page www.imatix.com/, dated Oct.
14, 1997, available at —_https://web.archive,org/web/
19971014195839/http://www.imatix.com/; | page.

Internet Archive version of the web page www.imatix.com/, dated
Jun. 29, 1997, available at — https://web.archive.org/web/
19970629063852/http://www.imatix.com/; 2 pages.

Internet Archive version of the web page www.imatix.com/, dated
Apr. 16, 1997, available at — hitps.//web,archive.org/web/
199704 160612 18/http://imatix.com/; , 2 pages.

Internet Archive version of the web page www.imatix.cony/, dated
Dec, 21, (996, available at — https://web.archive.org/web/
1996122 1064553/hip://imatix.com/, 2 pages.

Internet Archive version of the web page www.imatix.com/, dated
Nov. 6, 1996, available at — https://web.archive.org/web/
1996110616121 I/http://imatix.comy/; 2 pages.

“Liberetto, The iMatrix Newsletter,” vol. III, issue 9, Sep. 1998,
available at hitp://legacy.imatix.com/html/libero/doc/news9 809. txt,
9 pages.

“Liberetto, The iMatix Newsletter,” vol. ILI, issue 4, Apr. 1998,
available at http://legacy.imatix.com/html/libero/doc/news9 804. txt;
8 pages.

*Liberetto, The iMatix Newsletter,” vol. III, issue 1, Jan. 1998,
available http://legacy.imatix.com/html/libero/doc/news980 L.txt; 7
pages.

“Liberello, The iMatix Newsletter,” vol. II, issue 8, Aug. 1997,
available at http://legacy.imatix.com/himl/libero/doc/news9708.txt;
8 pages,

“Liberetto, The iMatix Newsletter,” vol. II, issue 6, Jun. 1997,
available at http:/legacy.imatix.com/html/libero/doc/news9706 txt;
6 pages.

“Liberetto, The iMatix Newsletter,” vol. II, issue 2, Feb, 1997,
available at http://legacy.imatix.com/html/libero/doc/news9702.txt;
9 pages,

Internet Archive version of the web page www.seas.upenn.edu/~
liefke/, dated Oct. 5, 1999, available at https://web.archive.org/web/
1999 1005050552/http:www.seas.upenn.edu/~lictke/; 2 pages.
Internet Archive version of the web page www.scas.upenn.edu/~
liefke/research.himl, dated Jan. 18, 2000, available at https://web.
archive.org/web/20000 | 18224540/http:/Avww.seas.upenn.edu/~
liefke/research.html; 2 pages.

Internet Archive version of the web page www.seas.upenn.edu/~
liefke/xmlzip.html, dated Jan. 19, 2000, available at https://web.
archive.org/web/20000 11905 1403/http:www.seas.upenn.edu/~
liefke/xmlzip.html ; 4 pages.

Internet Archive version of the web page www.research.att.com/~
sucit/strudel/external/NodeExternal,internal.genoid_3.html, dated
Mar. 10, 2000, available at — bttps:/Aveb.arcive.org/web/
200003 100420 16/http:/www.research.att.com/~suciu/strudel/exter-
nal/NodeExternal,internal.genoid_3.html; 12 pages.

Internet Archive version of the web page www.research.att.com/
switools/xmill/,dated Aug. 31, 2000, available at https://web.ar-
chive.org/web/2000083 12008 54/hitp:/www.research.att.com/sw/
tools/xmill/; 2 pages.

Internet Archive version of the web page www.research.atl.com/
sw/tools/xmill/download.html, dated Sep. 25, 2000, available at
https://web.archive.org/web/20000925084 5 57/http://www,re-
search.att.com/sw/tools/xmill/download-html; | page.

Lietke, et al., “Xmill: an Efficient Compressor for XML Data,”
Proceedings of the 2000 ACM SIGMOD International Conference
on the Management of Data, 2000; pp. 153-164.

“User Manual for XMill,” XMill version 0.7 (1999); 16 pages.
Non-Final Office Action for U.S. Appl. No. 14/876,276, mailed Jan.
28, 2016; 7 pages,

Realtime’s Response in Opposition to the Defendants’ Joint Objec-
tions to Report and Recommendation of Magistrate Regarding
Motion for Partial Summary Judgment of Invalidity for Indefinite-
ness, in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. ei al,, Civil
Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
District of Texas, dated Jul. 27, 2009, 15 pages,

Reply to Realtime’s Response to Blue Coat Defendants’ Objection
to Report and Recommendation of United States Magistrate Judge
Regarding Motion for Partial Summary Judgmeni of Invalidity for
Indefiniteness Entered Jun. 23, 2009, in Realtine Data, LLC d/b/
a/IXO vy. Packeteer, Inc. et ai,, Civil Action No. 6:08-cv-00144-
LED; U.S, District Court for the Eastern District of Texas, Jul. 31,
2009, 3 pgs.

Realtime Data’s Sur-Reply in Opposition to the Defendants’ Joint
Objections to Report and Recommendation of Magistrate Regard-
ing Motion for Partial Summary Judgiment of Invalidity for Indefi-
niteness, in Realtime Data, LLC d/bfa/IXO v, Packeteer, Inc. et al.,
Civil Action No, 6:08-cv-00144-LED; U.S. District Court for the
Eastern District of Texas, dated Aug. 3, 2009, 3 pages.

“A-T Financial Offers Manipulation, Redistribution of Ticker IIT’,
Inside Market Data, vol. 4 No. 14, Sep, 5, 1989, | page,
“Add-on Options for the XpressFiles”, Intelligent Compression
Technologies, http://web.archive,org/web/199805 180534 18/
ictcompress.com/options__X,html, 1998, 2 pages.

Andrews et al., “A Mean-Removed Variation of Weighted Universal
Vector Quantization for Image Coding”, IEEE, 1993, pp. 302-309,
Asserted Claims Chart for U.S. Patent No. 6,624,761, Realtine
Data, LLC D/B/A IXO vy. CME Group Inc., et al. , 6:09-cv-327-
LED-JDL, 6:10-cv-246-LED-JDL, United States District Court for
the Eastern District of Texas Tyler Division, Oct. 19, 2010, 4 pages.
Asserted Claims Charl for U.S. Patent No. 7,161,506,Realtine
Data, LLC D/B/A IXO y. CME Group Inc,, et al, , 6:09-cy-327-
LED-JDL, 6;10-cv-246-LED-JDL, United States District Court for
the Eastern District of Texas Tyler Division, Oct. 19, 2010, 5 pages.
Asserted Claims Chart for U.S. Patent No. 7,400,274, Realtine
Data, LLC D/B/A IXO y. CME Group Inc. et al. , 6:09-cv-327-
LED-JDL, 6:10-cy-246-LED-JDL, United States District Court for
the Eastern District of Texas Tyler Division, Oct. 19, 2010, 6 pages.
Asserted Claims Chart for U.S. Patent No. 7,417,568, Realtime
Data, LLC D/B/A IXO v. CME Group Ine., et al. , 6:09-cv-327-
LED-JDL, 6:10-cv-246-LED-JDL, United States District Court for
the Eastern District of Texas ‘Tyler Division, Oct. 19, 2010, 13
pages.

Asserted Claims Chart for U.S. Patent No. 7,714,747, Realtime
Data, LLC D/B/A IXO vy. CME Group Ine., et al. , 6:09-cv-327-
LED-JDL, 6:10-cv-246-LED-JDL, United States District Court for
the Eastern District of Texas Tyler Division, Oct. 19, 2010, 19
pages.

Barton, Rich, S&P ComStock Network Character Set Definition,
19.2 KB Network, Version 1.7.0, Feb, 10, 1995, 29 pages.
Beech, W.A., et al., “AX.25 Link Access Protocol for Amateur
Packet Radio,” Version 2.2, Revision: Jul. 1998, 143 pages.
Bormann, Carsten, “Providing Integrated Services over Low-bitrate
Links,” Network Working Group Request for Comments: 2689,
Category: Informational, Sep. 1999, 14 pages.

ComStock Services Pamphlet, McGraw-Hill Financial Services
Company, purportedly published by Jul. 19, 1995, 6 pages.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 9 of 64 PagelD #: 2865

US 9,667,751 B2
Page &

 

(56) References Cited
OTHER PUBLICATIONS

Cormack, Gordon V., “Data Compression on a Database System”,
Communications of the ACM, vol. 28, No. 12, Dec, 1985, pp.
1336-1342,

Danskin, John Moffatt, “Compressing the X Graphics Protocol: A
Dissertation Presented to the Facult of Princeton University in
Candidacy for the Degree of Doctor of Philosophy,’Jan. 1995, 147
pages.

“Data Networks and Open System Communications,” Information
Technology—Abstract Syntax Notation One (ASN. 1) Specification
of Basie Notation, International Telecommunication Union, ITU-T
Telecommunication Standardization Sector of ITU X.680, Jul.
1994,

defendants’ Invalidity Contentions, Realtime Deta, LLC D/B/A LXO
v, CME Group Inc., et al. , 6:09-cy-327-LED-JDL, 6:10-cy-246-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Oct. 19, 2010, 19 pages.

Degermark, Mikael, “IP Header Compression”, Network Working
Group Request for Comments; 2507, Category; Standards ‘Track,
Feb, 1999, 47 pages.

Developer’s Guide, Version 1,0.2, S&P ComStock, Feb. 15, 1994,
186 pages.

Domanski, Dr, Bernie, “All the news you can eat, Department: Dr.
Bernie’s Digestions and Digressions”, Demand Technology's
Capacity Management Review, vol. 25, No. 7, Jul. 1997, pp. 24,
18-22,

Effros, Michelle and. Philip A. Chou, “Weighted Universal ‘Trans-
form Coding: Universal Lnage Compression with the Karhunen-
Loeve Transform”, pp. 61-64.

Engan, Mathias, “IP Header Compression over PPP”, Network
Working Group Request for Comments: 2509, Category: 2509, Feb.
1999, 10 pages,

Exhibit A, Invalidity Claim Charts Al-A45 for U.S. Palent No.
6,624,761, Realtine Data, LLC D/B/4 IXO vy. CME Group Inc,, et
al, , 6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, United States
District Court for the Eastern District of Texas Tyler Division, Oct.
19, 2010, 616 pages.

Exhibit B, Invalidity Claim Charts B1-B45 for U.S, Patent No.
7,161,506, Realtine Data, LLC D/B/A IXO v. CME Group Iie., et
al, , 6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, United States
District Court for the Eastern District of Texas Tyler Division, Oct.
19, 2010, 1513 pages.

Exhibit C, Invalidity Claim Charts C1-C7, C9-C31, C33-C45 for
U.S. Patent No, 7,400,274, Realtime Data, LLC D/B/A IXO vy, CME
Group Inc., et al. , 6:09-cv-327-LED-JDL, 6: 10-cv-246-LED-JIDL,
Uniled States District Court for the Eastern District Tyler Division,
Oct. 19, 2010, 1528 pages,

Exhibit D, Invalidity Claim Charts D1-D7, D9-D45 for U.S. Patent
No. 7,417,568, Realtime Data, LLC D/B/A IXO v. CME Group Inc.,
et al. , 6:09-cv-327-LED-IDL, 6:10-cv-246-LED-IDL, United
States District Court for the Hastern District of Texas Oct. 19, 2010,
2458 pages.

Exhibit FE, Invalidity Claim Charts El-E7, E9, Ell, E13-E15,
EL7-E30, E32-E45 for U.S. Patent No. 7,714,747, Realtime Data,
LLC DéB/A IXO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
6:10-cv-246-LED-JDL, United States District Court for the Eastern
District of Texas Tyler Division, Oct, 19, 2010, 3312 pages.
Greene, Tim, “Squeeze your "Net links”, NetworkWorld, vol. 14,
No, 28, Jul. 14, 1997, pp. 1 and 56.

Helck, Christopher J., “Encapsulated Ticker: Ver 1.0,” Jul. 14, 1993,
22 pages.

“High-performance schema-specific compression for XML data
formats,” XML-Xpress: Product Overview, Intelligent Compression
Technologies, http:/Avebarchive.org/web/200208 1800253 5/www.
ictcompress.com/products_xmlxpress, 2001, 2 pages.

Hsu, William H. and Amy E. Zwarico, “Automatic Synthesis of
Compression ‘lechniques for Heterogeneous Files,” Software—
Practice and Experience, vol. 25 (10), Oct. 1995, pp, 1097-1116.
“ICTs XML-Xpress”, Intelligent Compression Technologies, Dec,
2000, 6 pages.

“Information processing systems—Data communication—Iigh-
level data link control procedures—Frame structure”, UNI ISO
3309, 1984, L1 pages.

Installing and Administering PPP, Edition 1, Hewlett-Packard Com-
pany, 1997, 169 pages,

“Introducing XpressFiles”, Intelligent Compression Technologies,
hilp://web.archive.org/web/ 199805 180533 10/icicompress.com/
xpressfiles.html, 1998, | page.

“Ton’s RemoteScript speeds transmission’, Seybold Report on
Publishing Systems, vol. 22, No. 5, Nov, 9, 1992, pp. 21-23.
Jacobson, V., “Compressing TCP/IP Headers for Low-Speed Serial
Links,” Feb. 1990, 45 pages.

Kulkosky, Victor, “Upping the Ante”, Wall Street & Technology,
vol. 11, No. 5, Oct. 1993, pp. 8-11.

Liefke, Hartmut and Dan Suciu, “An Extensible Compressor for
XML Data,” SIGMOD Record, vol, 29, No. 1, Mar. 2000, pp. 57-62.
Liefke, Hartmut and Dan Suciu, “XMilk: an Efficient Compressor
for XML Data,” 2000, pp. 153-164.

Liefke, Hartmut and Dan Suciu, Xmill: an Efficient Compressor for
XML Data, Oct. 18, 1999, 25 pages.

MeGregor, Glenn, “The PPP Internet Protocol Control Protocol
(IPCP)”, Network Working Group Request for Comments: 1332,
Obsoletes: RFC 1172, May 1992, 14 pages.

Obviousness Chart for U.S. Patent No. 6,624,761, Realtime Data,
LLC D/B/A IXO v, CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
6:10-cv-246-LED-JDL, United States District Court for the Eastern
District of Texas Tyler Division, Gct. 19, 2010, 9 pages.
Obviousness Chart for U.S, Patent No, 7,161,506, Realtime Data,
LLC D/B/A IXO ¥. CME Group Inc., et al, ,6:09-cv-327-LED-JDL,
6:10-cv-246-LED-JDL, United States District Court for the astern
District of Texas Tyler Division, Oct, 19, 2010, 49 pages.
Obviousness Chart for U.S, Patent No. 7,400,274, Realtime Data,
LLC D/B(A [XO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
6:10-cv-246-LED-JDL, United States District Court for the Eastern
District of Texas Tyler Division, Oct. 19, 2010, 41 pages.
Obviousness Chart for U.S. Patent No. 7,417,568, Realtine Data,
LLC D/B/A IXO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
6:10-cv-246-LED-JDL, United States District Court for the Eastern
District of Texas Tyler Division, Oct. 19, 2010, 75 pages.
Obviousness. Chart for U.S. Patent No. 7,714,747, Realtime Pata,
LLC D/B/A FXO v. CME Group Inc., et al. , 6:09-cv-327-LED-JDL,
6:10-cv-246-LED-JDL, United States District Court for the Eastern
District of Texas Tyler Division, Oct. 19, 2010, 97 pages.

Open Financial Exchange Specification 2.0, Intuit Inc., Microsoft
Corp., Apr. 28, 2000, 537 pages.

Rand, Dave “The PPP Compression Control Protocol (CCPY”,
Network Working Group Request for Comments: 1962, Category:
Standards Track, Jun. 1996, 9 pages.

Rogers, Amy, “Bandwidth Bargain I'T hot on products that squeeze
more out of the pipe”, No. 673, Jul. 21, 1997, pp. | and 65.
NPL53 Roth, Mark A. and Scott J. Van Horn, “Database Compres-
sion”, SIGMOD Record, vol, 22, No. 3, Sep. 1993, pp. 31-39.
Schmerken, [vy, “Time Running Out for Old Technologies” Wall
Street Computer ; Review, Apr. 1990, pp. 14-16, 23-24, 28, 56.
“Scrolling News”, Inside Market Data, Feb. 27, 1995, 2 pages.
Simpson, W., “PPP in HDLC-like Framing”, Network Working
Group Request for Comments: 1662, STD 51, Obsoletes 1549,
Category: Standards Track, Jul. 1994, 26 pages.

Suciu, Dan, Data Management on the Web, AT&T Labs, Apr. 4,
2000, 52 slides.

Suciu, Dan, “Data Management on the Web; Abstract,” University
of Washington Computer Science & Engineering, Apr. 4, 2000, |
page.

“Telekurs Buys S&P Trading Systems and Its Ticjer II] Feed”,
Inside Market Data, vol. 4, No. 11, Jul. 10, 1989, | page.
“Telekurs May Debut 128 KPS Ticker by Year’s End”, Inside
Market Data, Jul. 18, 1994, 2 pages.

“Telekurs Now Carries All Dow Jones’ News on 56-Kbps Ticker,”
Inside Market Data, Dec. 20, 1993, 2 pages,

“Telekurs Sells No. American Division in Mgmt. Buyout”, Inside
Market Data, Oct. 23, 1995, 2 pages.

“Telekurs to Launch New Int'l Feed/Internet Server”, Wall Street &
Technology, vol. 15, No. 1, Jan. 1997, p. 14.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 10 of 64 PagelD #: 2866

US 9,667,751 B2
Page 9

 

(56) References Cited
OTHER PUBLICATIONS

“The Technology Behind Xpressliles”, Intelligent Compression
Technologies, http://web.archive.org/web/ 199805 18053634/
ictcompress,com/technical_X-html, 1998, | page.

TID Information: Revisions to TID Program Since the Dawn of
‘Time!!! Version L.0, 23 pages; ‘I'D Codesl, | page; TID Codes 2,
| page, purportedly by Jul. 19, 1995.

TypeWorld: The First and Only Newspaper for Electronic Publish-
ing, vol. 16, No. 9, Jun, 17, 1992, 3 pages.

“XpressFiles White Paper”, Intelligent Compression Technologics,
1999-2001, 3 pages.

U.S. Appl. No, 60/309,218, filed Jul. 31, 2001.

‘Telekurs Manual, Jan. 11, 1993, 184 pages.

Danskin, et al., “Fast Higher Bandwidth X,” Dartmouth College,
Hanover, NH, 1995, 8 pages.

Hoffman, Roy, “Data Compression in Digital Systems,” Digital
Multimedia Standards Series, Chapman & Hall, 1997, 426 pages.
Defendants’ Invalidity Contentions, Realtime Data, LLC D/B/A IXO
v. Morgan Stanley, et al., 6:09-cv-326-LED-JDL, 6:10-cy-248-
LED-JDL, 6:10-cv-426-LED-JDL, Realtine Data, LLC D/B/A IXO
v. CME Group Inc., et al, 6:09-cv-327-LED-IDL, 6:10-cv-246-
LED-JDL, 6:10-cv-424-LED-JDL, Realtime Data, LLC D/B/A IXO
v. Thompson Reuters Corp., et al., 6:09-cv-333-LED-JDL, 6:10-
cv-247-LED-JDL, 6:10-cv-425-LED-JDL, United States District
Court for the Eastern District of Texas Tyler Division, Feb. 4, 2011,
34 pages.

Appendix A, Obviousness Chart for U.S. Patent No. 7,777,651, not
dated, Realtime Date, LLC D/B/4 IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtine Data, LLC D/B/A IXO v. CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-ev-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
ai, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division Feb. 4, 2011, 466 pages.

Appendix B, § 112 Invalidity Arguments for U.S, Patent No,
7,777,651, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cev-326-LED-JDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al,,
6:09-cv-327-LED-IDL, 6:10-cev-246-LED-IDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO y. Thomson Reuters Corp., et
al., 6:09-ev-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, 75 pages.

Exhibit 1, Prior Art Chart for U.S. Patent No. 7,777,651, Realtime
Data, LLC D/B/A IXO v, Morgan Stanley, ef al., 6:09-cv-326-LED-
IDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-JDL, Realtime
Data, LLC D/B/A IXO v. CME Group Inc., et al., 6:09-cv-327-
LED-JDL, 6: 10-cv-246-LED-JDL, 6;:10-cv-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Carp., et al.,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-ev-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, 16! pages, citing Aakre et al. U.S.
Patent No. 4,956,808.

Exhibit 2, Prior Art Chart for U.S, Patent No. 7,777,651, Realtime
Data, LLC D/B/A IXO v, Morgan Stanley, et al., 6:09-cv-326-LED-
JDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-JDL, Realtime
Data, LLC D/B/A IXO v. CME Group hie., et al., 6:09-cy-327-
LED-JDL, 6:10-ev-246-LED-JDL, 6:10-cy-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-LED-
JDL, United States District Cowt for the Eastern District of Texas
Tyler Division, Feb, 4, 2011, 206 pages, citing Albert et al., U.S.
Patent No, 5,907,801,

Exhibit 3, Prior Art Chart for U.S, Patent No. 7,777,651, Realtime
Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-cv-326-LED-
IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL, Realtime
Data, LLC D/B/A IXO vy. CME Group Inc., et al., 6:09-ev-327-
LED-JDL, 6: 10-ev-246-LED-JDL, 6:10-ev-424-LED-JDL.,
Realtime Data, LLC D/B/A IXO y. Thomson Reuters Corp., ef al.,

6:09-cv-333-LED-IDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, 95 pages, citing B. Andrews, P. Chou,
M. Effros and R. Gray “A Mean-Removed Variation of Weighted
Universal Vector Quantization for Image Coding,” IEEE 0-8186-
3392-1/93, 302-309 (1993),

Exhibit 4, Prior Art Chart for U.S. Patent No. 7,777,651, 144 pages,
Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-cv-
326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
Realtine Data, LLC D/B/A IXO v, CME Group Ine., et al., 6:09-
cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-ev-424-LED-JDL,
Realtime Data, LLC D/B/A IXO vy, Thomson Reuters Corp., et al.,
6:09-cy-333-LED-JDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, citing Barnes et al., U.S. Patent No.
6,792,151,

Exhibit 5, Prior Art Chart for U.S. Patent No. 7,777,651, 216 pages,
Realtine Data, LLC D/B/A IXO v, Morgan Stanley, et al., 6:09-cv-
326-LED-IDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al., 6:09-
cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
Realtime Data, LLC D/B/A IXO vy. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6; 10-cv-425-LED-
IDL, United States District Court for the Fastern District of Texas
Tyler Division, Feb. 4, 2011, citing Birdwell et al., U.S. Patent No.
6,032,197.

Exhibit 6, Prior Art Chart for U.S, Patent No. 7,777,051, 257 pages,
Realtine Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-cv-
326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO v. CME: Group Inc., et al., 6:09-
cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6; 10-cv-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, citing Bledsoe, U.S. Patent No.
4,646,061,

Exhibit 7, Prior Art Chart for U.S. Patent No. 7,777,651, 169 pages,
Realtime Data, LLC D/B/A XO v. Morgan Stanley, et al., 6:09-cv-
326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al., 6:09-
ev-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-ev-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v, Thomson Reuters Corp., et al.,
6:09-cy-333-LED-IDL, 6:10-cv-247-LED-JDL, 6; 10-cv-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, citing Brickman et al., U.S. Patent No.
4,499,499,

Exhibit 8, Prior Art Chart for U.S. Patent No. 7,777,651, 396 pages,
Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al., 6:09-cv-
326-LED-JDL, 6:10-cev-248-LED-JDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO vy. CME Group Inc., et al, 6:09-
ev-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-IDL, 6:10-ev-425-LED-
IDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb, 4, 2011, ciling C. Bormann et al., “Robust
Header Compression (ROHC),” Network Working Group Internet-
Draft Sep. 18, 2000.

Exhibit 9, Prior Art Chart for U.S, Patent No, 7,777,651, 253 pages,
Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-ev-
326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
Realtine Data, LLC D/B/A IXO v. CME Group Ine., et al., 6:09-
cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-ev-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-LED-
IDL, United States District Court for the Eastern District of Texas
‘Tyler Division, Feb. 4, 2011, citing Carr, U.S, Patent No. 5,293,379,
Exhibit 10, Prior Art Chart for U.S. Patent No. 7,777,651, 205
pages, Realtime Data, LLC D/B/A EXO vy. Morgan Stanley, et al,,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO vy. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC B/B/4 IXO v. Thonison Reuters Corp., et
al, 6:;09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6;10-cy-425-
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 11 of 64 PagelD #: 2867

US 9,667,751 B2
Page 10

 

(56) References Cited
OTHER PUBLICATIONS

LED-JDL, United States District Court for the Lastern District of
Texas Tyler Division, Feb. 4, 2011, citing Cellier et al., U.S. Patent
No. 5,884,269.

Exhibit Il, Prior Art Chart for U.S, Patent No. 7,777,651, 181
pages, Realtime Data, LLC D/B/A [XO v. Morgan Stanley, et al.,
6:09-¢v-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A [XO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6;10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Chu, U.S. Patent Nos.
5,374,916 & 5,467,087,

Exhibit 12, Prior Art Chart for U.S. Patent No. 7,777,651, 175
pages, Realtine Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cy-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Ine., et al.,
6:09-ev-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cy-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Cisco [OS Data Com-
pression White Paper (Cisco Systems Inc., 1997).

Exhibit 13, Prior Arlt Chart for U.S. Patent No. 7,777,651, 590
pages, Realtime Data, LLC D/B/A IXO v. Mergan Stanley, et al.,
6;09-cv-326-LED-JDL, 6:10-ev-248-LED-IDL, 6:10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v. CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, ciling Comstock—S&P Nel-
work Developers Guides (McGraw-Hill, 1994); Rich Barton, “S&P
ComStock Network Character Set Definition” (Feb. 10, 1995).
Exhibit 14, Prior Art Chart for U.S. Patent No. 7,777,651, 186
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-¢v-326-LED-JDL, 6:10-ev-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-ev-246-LED-IDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
‘Texas Tyler Division, Feb. 4, 2011, citing DJ. Craft. “A fast
hardware data compression algorithm and some algorithmic exten-
sions,” IBM J. Res. Develop. vol. 42, No, 6 (Nov. 1998).

Exhibit 15, Prior Art Chart for U.S. Patent No. 7,777,651, 142
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-ev-248-LED-JDL, 6:10-cv-426-LED-
IDI, Reaktime Data, LLC DéB/A IXO v. CME Group Tnc., et al.,
6:09-ev-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cy-424-LED-
JDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-JDL, 6:10-ev-247-LED-IDL, 6: 10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Deering, U.S. Patent No.
6,459,429,

Exhibit 16, Prior Art Chart for U.S. Patent No. 7,777,651, 248
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-ev-426-LED-
IDL, Realtime Data; LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-c¥-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO vy, Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Dye et al., U.S. Patent No.
7,190,284 and International Publication No. WO 00/45516.
Exhibit 17, Prior Art Chart for U.S. Patent No. 7,777,651, 269
pages, Realtine Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Greup Inc., et al.,

6:09-cv-327-LED-IDL, 6:10-cv-246-LED-IDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/BZA IXO v, Thomson Reuters Corp., et
al, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Earl et al., U.S. Patent No.
5,341,440,

Exhibit 18, Prior Art Chart for U.S. Patent No. 7,777,651, 132
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-IDL, 6: 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cy-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Eastman et al., U.S, Patent
No. 4,464,650,

Exhibit 19, Prior Art Chart for U.S. Patnt No. 7,777,651, 125 pages,
Realtime Data, LLC D/B/A IXO v. Morgan Stantey, et al., 6:09-cv-
326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al., 6:09-
cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
Realtine Data, LLC D/B/A IXO v, Thomson Reuters Corp., et al.,
6:09-ev-333-LED-JDL, 6:10-cv-247-LED-JDL, 6; 10-cv-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, citing Elgamal et al., U.S. Patent No.
5,410,671.

Exhibit 20, Prior Art Chart for U.S, Patent No, 7,777,651, 122
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-cev-246-LED-IDL, 6;10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A [XO v, Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cy-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
Texas l'yler Division, Feb. 4, 2011, citing Enari et al., EP 0493103.
Exhibit 21, Prior Art Chart for U.S. Patent No. 7,777,651, 379
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Ine., et at.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-IDL, 6:10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Fascenda, U.S. Patent No,
5,045,848.

Exhibit 22, Prior Art Chart for U.S, Patent No. 7,777,651, 218
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stanley, et al.,
6:09 -cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Dato, LLC D/B/A IXO v. CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtine Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
ai, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, ciling Frachtenberg et al., U.S.
Patent. Pub. 2003/0030575,

Exhibit 23, Prior Art Chart for U.S. Patent No. 7,777,651, 247
pages, Realtime Data, LLC D/B/A LXO v, Morgan Stantley, et ai.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomsen Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-IDL, United States District Court for the Eastern District of
Texas 'lyler Division, Feb. 4, 2011, citing Franaszek et al., U.S.
Patent No. 5,870,036,

Exhibit 24, Prior Art Chart for U.S, Patent No. 7,777,651, 327
pages, Realtine Data, LLC D/B/A IXO vy, Morgan Stanley, et al.,
6:09-cv-326-LED-JDI,, 6:10-cv-248-LED-JDI, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
JDL, Realtime Data, LLC D/B/4 IXO vy. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cev-247-LED-JDL, 6:10-cv-425-
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 12 of 64 PagelD #: 2868

US 9,667,751 B2
Page 11

 

(56) References Cited
OTHER PUBLICATIONS

LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing French et al., U.S. Patent
No, 5,794,229.

Exhibit 25, Prior Art Chart for U.S. Patent No. 7,777,651, 225
pages, Exhibit 24, Prior Art Chart for U.S. Patent No. 7,777,651,
327 pages, Realtime Data, LLC D/B/A LXO v. Morgan Stanley, et al.,
6:09-ev-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-ev-246-LED-JDL, 6:10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-
LED-IDL, United States District Court for the Eastern District of
‘fexas Tyler Division, Feb. 4, 2011, citing Geiger et al., U.S, Patent
No. 5,987,022.

Exhibit 26, Prior Art Chart for U.S. Patent No. 7,777,651, 219
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL., 6: 10-cy-426-LED-
IDL, Realtime Data, LLC D/B/A IXO y. CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-cy-246-LED-JDL, 6:10-ev-424-LED-
IDL, Realtime Data, LLC D/B/A IXO vy, Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Gentile, U.S. Patent No.
5,504,842,

Exhibit 27, Prior Art Chart for U.S, Patent No. 7,777,651, 144
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-¢v-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et at.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-ev-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court lor the Eastern District of
Texas Tyler Division, Feb. 4, 2011, 167 pages, citing Giltner ct al.,
U.S. Patent No. 4,386,416,

Exhibit 28, Prior Art Chart for U.S, Patent No. 7,777,651, 156
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-ev-326-LED-JDL, 6;10-cv-248-LED-JDL, 6;10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO y. CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-
LED-IDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Gooch, U.S. Patent No.
4,325,085.

Exhibit 29, Prior Art Chart for U.S. Patent No. 7,777,651, 132
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LEC D/B/4 IXO vy. CME Group Ine., et al.,
6:09-cv-327-LED-IDL, 6:10-ev-246-LED-JDL, 6:10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A LXO v. Thomson Reuters Corp,, et
al, 6:09-cv-333-LED-IDL,. 6:10-ev-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Hauck, U.S. Patent No.
4,626,829,

Exhibit 30, Prior Art Chart for U.S. Patent No. 7,777,651, 161
pages, Realtime Data, LLC D/B/4 IXO v, Morgan Stanley, et al.,
6:09-ev-326-LED-JDL, 6:10-cv-248-LED-JDL, 6: L0-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:;10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al, 6:09-cy-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425~
LED-IDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Health, U.S, Patent No.
5,955,976,

Exhibit 31, Prior Art Chart for U.S. Patent No. 7,777,651, 359
pages, Realtine Data, LLC D/B/A LXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-ev-426-LED-
JDL, Realtime Data, LLC D/B/A IXO vy. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-

JDL, Realtime Data, LLC D/B/A IXOv. Themson Reuters Corp, et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
‘Texas Tyler Division, Feb, 4, 2011, citing Hewlett-Packard Com-
pany, “Installing and Administering PPP,” B2355-90137, HP 9000
Networking, 20948 (1st Ed. 1997).

Exhibit 32, Prior Art Chart for U.S. Patent No, 7,777,651, 229
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-ev-326-LED-JDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO ¥. CME Group Ine., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A LXO v, Thomson Reuters Corp., et
al., 6:09-cy-333-LED-JDL, 6;10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, ciling Hsu & Zwarico, Auto-
matic Synthesis of Compression Techniques for Heterogeneous
Files, Software-Practice & Experience, vol. 25(10), pp. 1097-1116
(Oct. 1995),

Exhibit 33, Prior Art Chart for U.S. Patent No. 7,777,651, 206
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-IDL, 6;10-cv-426-LED-
IDL, Realtime Date, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6; 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/4 IXO v. Thomson Reuters Corp., et
al,, 6:09-cy-333-LED-JDL, 6;10-cv-247-LED-IDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing ICT XML-Xpress White
Paper (Intelligent Compression Technologies Inc., 2000) & website.
Exhibit 34, Prior Art Chart for U.S. Patent No. 7,777,651, 138
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6;09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
IDL, Realtine Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cy-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing ICT XpressFiles White
Paper (Intelligent Compression Technologies Inc., 1999) & website.
Exhibit 35, Prior Art Chart for U.S. Patent No, 7,777,651, 128
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtine Data, LLC D/B/A IXO v. CME Group Inc., et al.,
§:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-ev-424-LED-
IDL, Realtine Data, LLC D/B/A IXO v, Thomson Reuters Corp., et
al, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-IDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Iseda et al., E.P. 0405572
A2.

Exhibit 36, Prior Art Chart for U.S, Patent No. 7,777,651, 205
pages, Realtime Data, LLC D/B/A iXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO ¥. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-IDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO vy. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
‘Texas Tyler Division, Feb. 4, 2011, citing J. Danskin. “Compressing
the X Graphics Protocol,” Princeton University (Jan. 1995).
Exhibit 37, Prior Art Chart for U.S. Patent No. 7,777,651, 159
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, ef al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-IDIL,, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JIDL, 6: 10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Kalkstein, U.S, Patent No.
5,945,933,

Exhibit 38, Prior Art Chart for U.S. Patent No. 7,777,651, 402
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stanley, et al.,
6:09-cy-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/4 IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 13 of 64 PagelD #: 2869

US 9,667,751 B2
Page 12

 

(56) References Cited
OTHER PUBLICATIONS

JDL, Realtine Data, LLC D/B/A EXO v. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-
LED-JDL, United States District Court for the Hastern District of
Texas Tyler Division, Feb. 4, 2011, citing Kari, U.S. Patent No.
6,434,168; International Publication No. WO97/48212 Al.
Exhibit 39, Prior Art Chart for U.S. Patent No. 7,777,651, 209
pages, Realtime Data, LLC D/B/4 IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC Dé/R/A IXO vy. CME Group Ine., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
JDL, Realtine Data, LLC D/B/A IXO vy. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Koopmas et al., U.S.
Patent No. 7,024,460.

Exhibit 40, Prior Art Chart for U.S, Patent No. 7,777,651, 214
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stantey, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6;10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO ¥. CME Group fnc., et al.,
6:09-ev-327-LED-JIDL, 6;10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO ¥. Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-JDL, 6:10-cy-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
‘Texas Tyler Division, Feb. 4, 2011, citing Kopf, U.S. Patent No.
5,825,830,

Exhibit 41, Prior Art Chart for U.S. Patent No. 7,777,651, 281
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stantey, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A [XO v. CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-ev-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cy-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cy-425-
LED-IDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Kopf, U.S. Patent No.
5,825,830.

Exhibit 42, Prior Art Chart for U.S. Patent No. 7,777,651, 340
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6;10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6;10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Lane et al., U.S. Patent
No. 5,521,940,

Exhibit 43, Prior Art Chart for U.S. Patent No. 7,777,651, 164
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cvy-426-LED-
IDL, Realtime Data, LLC D/B/A [XO v. CME Group Inc., ef al.,
6:09-ev-327-LED-JDL, 6;10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtine Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Langdon, Jr. et al., U.S.
Patent No, 4,494,108.

Exhibit 44, Prior Art Chart for U.S, Patent No, 7,777,651, 211
pages, Realtime Data, LLC D/B/A IXO y. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-ev-248-LED-JDL, 6;10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-ev-327-LED-IDL, 6:10-cv-246-LED-JDL, 6;10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-ev-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Lavallee, U.S. Patent No.
6,215,904.

Exhibit 45, Prior Art Chart for U.S. Patent No. 7,777,651, 103
pages, Realtine Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtine Data, LLC D/B/A EXO vy. CME Group Inc.,, ef al.,

6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing M. Effros, P, Chou & R.M.
Gray. “Variable Dimension Weighted Universal Vector Quantization
and Noiseless Coding,” IEEE 1068-03 14/94 (1994).

Exhibit 46, Prior Art Chart for U.S. Patent No. 7,777,651, 414
pages, Realtime Data, LLC D/B/A IXO vy. Morgan Stanley, et al.,
6:09-ev-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-ev-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6;09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LHD-
IDL, Realtime Data, LLC D/BZ4 IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-c¢v-247-LED-IDL, 6:10-cy-425-
LED-JDL, United States District Court for ihe Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing MacCrisken, U.S. Patent
No, 4,730,348,

Exhibit 47, Prior Art Chart for U.S. Patent No. 7,777,651, 319
pages, Realtine Data, LLC D/B/4 IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6;10-cv-426-LED-
IDL, Realtine Data, LLC D/B/A IXO y, CME Group Inc., ef al.,
6:09 -cy-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Madany et al., U.S. Patent
No. 5,774,715,

Exhibit 48, Prior Art Chart for U.S, Patent No. 7,777.651, 228
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., ef al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A IXO vy. Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
‘Texas Tyler Division, Feb, 4, 2011,citing Mark A. Roth and Scott J.
Van Horn, “Database Compression” SIGMOD Record, vol. 22, No.
3 (1993),

Exhibit 49, Prior Art Chart for U.S, Patent No. 7,777,651, 235
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cy-326-LED-JIDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6;10-cy-424-LED-
IDL, Realtime Data, LLC D/B/A IXO vy, Thomson Reuters Corp., et
al., 6:09-cy-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Miller et al., U.S. Patent
No, 4,814,746.

Exhibit 50, Prior Art Chart for U.S. Patent No. 7,777,651, 172
pages, Realtime Data, LLC D/B/A INO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cev-248-LED-JDL, 6; 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, eb. 4, 2011, citing O’Brien et al., U.S. Patent
No. 4,929,946.

Exhibit 51, Prior Art Chart for U.S, Patent No. 7,777,651, 30 pages,
Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-cv-
326-LED-IDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-JDL,
Realtine Data, LLC B/B/A IXO v. CME Group Inc., et al,, 6:09-
cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-LED-
JDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, citing Osler et al., U.S. Patent No.
6,768,749.

Exhibit 52, Prior Art Chart for U.S. Patent No. 7,777,651, 103
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-IDL, 6: 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-IDL, 6:10-ev-424-LED-
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 14 of 64 PagelD #: 2870

US 9,667,751 B2
Page 13

 

(56) References Cited
OTHER PUBLICATIONS

JDL, Reaftine Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing P. G. Howard, F. Kossenti,
S. Forchammer, and W. J. Rucklidge [1998]. “The Emergine JBIG2
Standard”, IEEE Transactions on Circuits and Systems for Video
Technology 8:7, 838-848.

Exhibit 53, Prior Art Chart for U.S, Patent No. 7,777,651, 218
pages, Realtime Data, LLC D/B¢A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO vy, CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6; 10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Panaoussis, U.S. Patent
No. 5,949,355.

Exhibit 54, Prior Art Chart for U.S. Patent No. 7,777,051, 335
pages, Realtime Data, LLC D/B/A IXO y. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/4 IXO y. CME Group Inc., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-ev-424-LED-
JDL, Realtime Data, LLC D/B/A LXO v, Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-ev-247-LED-JDL, 6: 10-cv-425-
LED-IDL, United States District Cowt for the Eastern District of
‘Texas Tyler Division, Feb. 4, 2011, citing Payne et al., U.S. Patent
No. 6,021,433.

Exhibit 55, Prior Art Chart for U.S. Patent No. 7,777,651, 273
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp,, et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Reynar et al., U.S, Patent
No. 5,951,623,

Exhibit 56, Prior Art Chart for U.S. Patent No. 7,777,051, 399
pages, Realtime Data, LLC D/B/A IXO vy, Morgan Stanley et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6:10-ev-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Ine., ef al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuiers Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6: 10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas ‘Tyler Division, Feb. 4, 2011, citing RFC 1144: V. Jacobson,
“Compressing TCP/IP Headers for Low-Speed Serial Links,” Net-
work Working Group, Request for Comments: 1144 (Feb. 1990).
Exhibit 57, Prior Art Chart for U.S. Patent No. 7,777,651, 103
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-ev-248-LED-IDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JIDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6;09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cy-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing RFC 1661: Point-to-Point
Protocol Working Group, “The Point-to-Point Protocol,” RFC 1661
(William Simpson ed., Internet Engineering ‘Task Force 1994); RFC
1662: Point-to-Point Protocol Working Group, “PPP in HDLC-like
Framing.” RFC 1662 (William Simpson ed., Internet Engineering
Task Force 1994); RFC 1962: Dave Rand, “The PPP compression
Contro! Protocol (CCP),” RIC 1962 (Internet Engineering Task
Force 1996); RFC 1332: Glenn McGregor, “The PPP Internet
Protocol Control Protocol (IPCP),” RFC 1332 (Internet Enginccring
‘Task Force 1992); RFC 2509: Mathias Engan et al., “IP Header
Compression over IP,” RFC 2509 (Internet Society 1999).
Exhibit 58, Prior Art Chart for U.S. Patent No. 7,777,651, 218
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,

6:09-cv-326-LED-JDL, 6:10-ev-248-LED-JDL, 6:10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v, CME Group Ine., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-IDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A LXO v. Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing RFC 2507: Mikael
Degermark ct al., “IP Header Compression,” RFC 2507 (Internet
Society 1999).

Exhibit 59, Prior Art Chart for U.S. Patent No. 7,777,651, 335
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cvy-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Roper et al., U.S. Patent
No, 5,454,079.

Exhibit 60, Prior Art Chart for U.S. Patent No. 7,777,651, 273
pages, Realtine Data, LLC D/B/4 IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JIDL, 6:10-cv-248-LED-IDL, 6: 10-ev-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., ef al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC DiB/4 IXO y. Thomson Reuters Corp,, et
al,, 6:09-cv-333-LED-JDL, 6:10-cy-247-LED-IDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Sebastian, U.S, Patent No.
6,253,264 and International Publication No, WO/1998/039699.
Exhibit 61, Prior Art Chart for U.S. Patent No. 7,777,651, 399
pages, Realtime Data, LLC D/B/A LXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
JDL, Realtime Data, LLC D/B/A IXO v, CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cy-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Seroussi et al., U.S. Patent
No, 5,243,341.

Exhibit 62, Prior Art Chart for U.S. Patent No. 7,777,651, 322
pages, Realtime Data, LLC D/3/4 IXO v. Morgan Stanley, et al.,
6;09-cv-326-LED-IJDL, 6:10-cv-248-LED-JDL, 6: 10-ev-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v, CME Group Ine., et al,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO vy. Thomson Reuters Corp., et
al., 6:09-c¥-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-IDL, United Siales District Court for the Eastern District of
Texas ‘Tyler Division, Feb. 4, 2011, citing Seroussi et al., U.S, Patent
No, 5,389,922,

Exhibit 63, Prior Art Chart for U.S. Patent No. 7,777,651, 102
pages, Realtime Data, LLC D/B/4 IXO vy. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6; 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtine Data, LLC D/B/A IXO vy. Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cev-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, citing Shin, U.S. Patent No.
5,455,680.

Exhibit 64, Prior Art Chart for U.S. Patent No. 7,777,051, 126
pages, Realtime Data, LLC D/B/A IXO v. Morgan Staniey, et al.,
6:09 -cv-326-LED-IDL, 6:10-cv-248-LED-JDL, 6: 10-ev-426-LED-
JDL, Realtime Data, LLC D/B/A IXO vy. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A LXO v, Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, ciling Taalle et al., U.S. Patent
No. 5,179,651.

Exhibit 65, Prior Art Chart for U.S. Patent No. 7,777,651, 313
pages, Realtime Data, LLC D/B/A IXO v, Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6: 10-cv-426-LED-
JDL, Realtine Data, LLC D/B/A IXO v. CME Group Inc., ef al.,
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 15 of 64 PagelD #: 2871

US 9,667,751 B2
Page 14

 

(56) References Cited
OTHER PUBLICATIONS

6:09-cv-327-LED-JDL, 6:10-ev-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO vy. Thomson Reuters Corp,, et
al, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas ‘Tyler Division, Feb. 4, 2011, citing Telekurs ‘licker—
“Telekurs Ticker Service: Programmer's Reference,” Telekurs
(North America), Inc, Jan. 11, 1993), C. Helek. “Encapsulated
Ticker: Ver. 1.0,” Telekurs NA, 1-22 (Jul. 14, 1993); A-T Financial
Offers Manipulation, Redistribution of Ticker ITI, Micro Ticker
Report, v4, n 14 (Sep. 5, 1989); V. Kulkosky, “Upping the Ante”
Wall Street & Technology, vil n5 pp. 8-11 (Oct. 1993); “Telekurs
to Launch New Int’! Feed/Internet Server,’ Wall Street & Technol-
ogy, v15 nl pp. 14 (Jan. 1997); L. Schmerken, “Time running out for
old technologies”, Wall Street Computer Review, v7 n7 p. 14(7)
(Apr. 1990); Scrolling News, Inside Market Data, v 10, n IL (Feb.
27, 1995); Telekurs Buys S&P Trading Systems and Its Ticker III
Feed, Micro Ticker Report, v 4, n 11 Gul. 10, 1989); Telekurs May
Debut 128 KPS Ticker by Year’s End, Inside Market Data, v 9, n 21
(Jul, 18, 1994); Telekurs Now Carries All Dow Jones’ News on
56-KBPS Ticker, Inside Market Data, v9, n7 (Dec. 20, 1993);
Telekurs Sells No. American Division in Mgmt, Buyout, Inside
Market Data, v1, 03 (Oct. 23, 1995).

Exhibit 66, Prior Art Chart for U.S. Patent No, 7,777,651, 265
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cev-326-LED-JDL, 6: 10-cv-248-LED-IDL, 6: 10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A [XO v. CME Group Ine., et al.,
6:09-cv-327-LED-IDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al, 6:09-cv-333-LED-JDL, 6:10-cy-247-LED-JDL, 6:10-cv-425-
LED-IDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Tyler et al., U.S. Patent
No. 5,638,498.

Exhibit 67, Prior Art Chart for U.S. Patent No. 7,777,651, 86 pages,
Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-cv-
326-LED-IDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al., 6:09-
ev-327-LED-JDL, 6; L0-cv-246-LHD-JDL, 6:10-ev-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-JDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-LED-
IDL, United States District Court for the Eastern District of ‘Texas
Tyler Division, Feb. 4, 2011, citing UNI International Standard ISO
3309-1984 (E) [1984]. “Information Processing Systems—Data
Communication—High level Data Link Control Procedures
Frame Structure,” 1-6 (1984),

Exhibit 68, Prior Art Chart lor U.S, Patent No. 7,777,651, 236
pages, Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-JDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO vy, CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6:10-cv-424-LED-
JDL, Realtime Data, LLC D/B/A LXO v, Thomson Reuters Corp., et
al., 6:09-cv-333-LED-IDL, 6:10-cv-247-LED-JDL, 6:10-cv-425-
LED-IDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb. 4, 2011, citing Unwired Planet, EP
0928070 A2.

Exhibit 69, Prior Art Chart for U.S. Patent No. 7,777,651, 80 pages,
Realtime Data, LLC D/B/A IXO v. Morgan Stanley, et al., 6:09-cv-
326-LED-JDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-JDL,
Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al., 6:09-
ev-327-LED-JDL, 6:10-cv-246-LED-IDL, 6:10-cv-424-LED-JDL,
Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et al.,
6:09-cv-333-LED-JDL, 6;10-cv-247-LED-JDL, 6;10-cv-425-LED-
IDL, United States District Court for the Eastern District of Texas
Tyler Division, Feb. 4, 2011, citing Vange et al., U.S. Patent No.
7,127,518.

Exhibit 70, Prior Art Chart for U.S. Patent No. 7,777,651, 197
pages, Realtime Data, LLC D/B/A LXO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-cv-248-LED-IDL, 6:10-cv-426-LED-
IDL, Realtime Data, LLC D/B/A IXO v. CME Group Inc., et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6; 10-cv-424-LED-

IDL, Realtime Data, LLC D/B/A LXO v, Thomson Reuters Corp., et
al., 6:09-cv-333-LED-JDL, 6;10-ev-247-LED-JDL, 6:10-cv-425-
LED-IDL. United States District Court for the Eastern District of
‘lexas Tyler Division, Feb. 4, 2011, citing Wernikoff et al., U.S.
Patent No. 3,394,352,

Exhibit 71, Prior Art Chart for U.S. Patent No. 7,777,651, 253
pages, Exhibit 70, Prior Art Charl for U.S, Patent No. 7,777,651,
197 pages, Realtime Data, LLC D/B/A [XO v. Morgan Stanley, et al.,
6:09-cv-326-LED-JDL, 6:10-ev-248-LED-JDL, 6: 10-cv-426-LED-
IDL, Reattine Data, LLC D/B/A IXO vy, CME Group Inc. et al.,
6:09-cv-327-LED-JDL, 6:10-cv-246-LED-JDL, 6: 10-cv-424-LED-
IDL, Realtime Data, LLC D/B/A IXO v. Thomson Reuters Corp., et
al,, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-IDL, 6:10-cv-425-
LED-JDL, United States District Court for the Eastern District of
Texas Tyler Division, Feb, 4, 2011, ciling Willis et al., U.S. Palent
No. 4,745,559; Boilen, U.S. Patent No. 4,750,135.

Exhibit 72, Prior Art Chart for U.S, Patent No, 7,777,651, 277
pages, Exhibit 71, Prior Art Chart for U.S, Patent No. 7,777,651,
253 pages, Exhibit 70, Prior Art Chart for U.S. Patent No.
7,777,651, 197 pages, Realtime Data, LLC D/B/A IXO v,. Morgan
Stanley, et al, 6:09-cv-326-LED-JDL, 6:10-cy-248-LED-JDL,
6:10-cv-426-LED-IDL, Realtime Data, LLC D/B/A IXO v. CME
Group Tac, et al., 6:09-cv-327-LED-JDL, 6:10-cy-246-LED-JDL,
6:10-cv-424-LED-IDL, Realtime Data, LLC D/B/A IXO vy. Thomson
Reuters Corp., et al, 6:09-cv-333-LED-JDL, 6:10-cv-247-LED-
JDL, 6;10-cv-425-LED-JDL, United States District Court for the
Eastern District of Texas Tyler Division, Feb. 4, 2011, citing
XMill—Hartmut Liefke & Dan Suciu, “XMill: an Efficient Com-
pressor for XML Data,” University of Pennsylvania, Philadelphia,
Pennsylvania, MS-CIS-99-26 (Oct. 18, 1999); Hartmut Liefke &
Dan Suciu, “XMill: An Efficient Compressor for XML Data,”
Proceedings of SIGMOD, 2000; Hartmut Liefke & Dan Suciu, “An
Extensible Compressor for XML Data,” SIGMOD Record, vol. 29,
No. | (Mar. 2000); Dan Suciu, “Data Management on the Web,”
Presentation at University of Washington College of Computer
Science & Engineering, Seattle, WA (Apr. 4, 2000),

Bormann et al., “Robust Header Compression (ROHC),” Network
Working Group Internet-Draft, Sep, 18, 2000, 111 pages.

Effros, M., PRA. Chou and R.M. Gray, “Variable Dimension
Weighted Universal Vector Quantization and Noiseless Coding,”
IEEE 1068-0314/94, 1994, pp, 2-11,

Defendant Bloomberg L.P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Realtime Data, LLC d/b/a IXO vy. Thomson
Reuters Corp., et al,, 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 17 pages.
Appendix A: U.S. Patent No. 6,624,761 (The “761 Patent”), from
Defendant Bloomberg L.P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Realtime Data, LLC d/b/a IXO v. Thomson
Reuters Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 37 pages.
Appendix 1B: U.S. Patent No. 7,161,506 (The “506 Patent”), from
Defendant Bloomberg L.P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Realtime Data, LLC d/b/a IXO v. Thomson
Reuters Corp., et al,, 6:2009-cv-00333 LED-JDL, 6:2010-ev-00247
LED-IDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 63 pages.
Appendix C; U.S. Patent No. 7,400,274 (The 274 Patent), from
Defendant Bloomberg L.P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Realtime Data, LLC d/bfa IXO v. Thomson
Reuters Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
LED-JDL, 6:2010-cv-00425 LED-JDL, Oct, 29, 2010, 95 pages,
Appendix D: U.S. Patent No. 7,417,568 (The 568 Patent), from
Defendant Bloomberg L,P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Realtime Data, LLC dfbfa IXO v. Thomson
Reuters Corp., et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 147 pages.
Appendix E: U.S, Patent No. 7,714,747 (The “747 Patent”), from
Defendant Bloomberg L.P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Realtime Data, LLC d/b/a IXO v. Thomson
Reuters Corp., et al,, 6:2009-cv-00333 LED-JIDL, 6:2010-cv-00247
LED-JDL, 6:2010-cv-00425 LED-JDL, Oct. 29, 2010, 137 pages.
Appendix F: Comparison of FAST to the Prior Art, from Defendant
Bloomberg L.P.’s Invalidity Contentions Pursuant to Patent Local
Rule 3-3, Realtine Data, LLC d/b/a IXO v. Thomson Reuters Corp.,
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 16 of 64 PagelD #: 2872

US 9,667,751 B2
Page 15

 

(56) References Cited
OTHER PUBLICATIONS

et al., 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247 LED-JDL, 6:
2010-cv-00425 LED-JDL, Oct. 29, 2010, 7 pages.

Defendant Bloomberg L.P.’s Invalidity Contentions Pursuant to
Patent Local Rule 3-3, Rea/tine Data, LLC d/b/a IXO v. Thomson
Reuters Corp., ef al,, 6:2009-cv-00333 LED-JDL, 6:2010-cv-00247
LED-JDL, 6:2010-cv-00425 LED-JDL, Feb, 4, 2011, 21 pages.
Appendix G; U.S. Patent No. 7,777,651 (The 651 Patent), Defen-
dant Bloomberg L.P.’s Invalidity Contentions Pursuant to Patent
Local Rule 3-3 Regarding U.S. Patent No. 7,777,651, Realtime
Data, LLC d/b’a [XO v. Thomson Reuters Corp., et al., 6:2009-cv-
00333 LED-IDL, 6:2010-cv-00247 LED-JDL, 6:2010-cv-00425
LED-JDL, Feb. 4, 2011, 480 pages.

Rice, Robert F., “Some Practical Universal Noiseless Coding Tech-
niques”, Jet Propulsion Laboratory, Pasadena, California, JPL Pub-
lication 79-22, Mar, 15, 1979; 140 pgs.

Anderson, J, et al. “Codec squeezes, color teleconferencing Lhrough
digital telephone lines,” Electronics 1984, pp, 13-15.

Venbrux, Jack, “A VLSI Chip Set for Iligh-Speed Lossless Data
Compression”, IEEE Trans. on Circuits and Systems for Video
Technology, vol. 2, No. 4, Dec. 1992, pp, 381-391.

“Rust Dos Soft Boot”, IBM Technical Disclosure Bulletin, Feb.
1994, vol. 37, issue No. 2B, pp. 185-186,

“Operating System Platform Abstraction Method”, IBM Technical
Disclosure Bulletin, Feb. 1995, vol, 38, Issue No. 2, pp. 343-344,
Murashita, K., et al., “High-Speed Statistical Compression using
Self-Organized Rules and Predetermined Code Tables”, IEEE, 1996
Data Compression Conference.

Coene, W,, et al. “A Fast Route for Application of Rate-distortion
Optimal Quantization in an MPEG Video Encoder” Proceedings of
the International Conference on Image Processing, US., New York,
IEEE, Sep. 16, 1996, pp. 825-828.

Rice, Robert, “Lossless Coding Standards lor Space Data Systems”,
TEEFE 1058-6393197, Nov. 3-6, 1996, pp. 577-585.

Millman, Howard, “Image and video compression”,
Computerworld, vol. 33, Issue No. 3, Jan. 18, 1999, pp. 78,
“IBM boosts your memory”, Geek.com [online], Jun. 26, 2000
[retrieved on Jul. 6, 2007, www.geek.com/ibm-boosts-your-
memory/, 7 pages.

“IBM Research Breakthrough Doubles Computer Memory Capac-
ity”, IBM Press Release [online], Jun, 26, 2000 [retrieved on Jul. 6,
20071,  www-03.ibm.com/press/us/en/pressrelease/1653.wss, 3
pages.

“ServerWorks To Deliver IBM’s Memory expansion Technology in
Next-Generation Core Logic for Servers”, ServerWorks Press
Release [online], Jun. 27, 2000 [retrieved on Jul. 14, 20001,
http://www.serverworks.com/news/press/000627 html, | page.
Abali, B., et al., “Memory Expansion Technology (MXT) Software
support and performance”, IBM Journal of Research and Develop-
ment, val. 45, Issue No. 2, Mar. 2001, pp. 287-301.

Franaszek, P. A,, et al., “Algorithms and data structures for com-
pressed-memory machines”, IBM Journal of Research and Devel-
opment, vol. 45, Issue No. 2, Mar. 2001, pp. 245-258.

Franaszek, P. A,. et al., “On internal organization in compressed
random-access memories”, IBM Journal of Research and Develop-
ment, vol. 45, Issue No. 2, Mar, 2001, pp, 259-270.

Smith, T.B., et al,, “Memory Expansion Technology (MXT) Com-
petitive impact”, IBM Journal of Research and Development, vol.
45, Issue No. 2, Mar. 2001, pp. 303-309.

Tremaine, R, B., et al., “IBM Memory Expansion Technology
(MXT)", IBM Journal of Research and Development, vol. 45, Issue
No. 2, Mar. 2001, pp. 271-285,

Yeh, Pen-Shu, “The CCSDS Lossless Data Compression Recom-
mendation for Space Applications”, Chapter 16, Lossless Compres-
sion Handbook, Elsevier Science (USA), 2003, pp. 311-326.
Expand Networks Accelerator 4000 Series User's Guide, 1999, LOL
pgs.

Tridgell, Andrew; “Efficient Algorithms for Sorting and Synchro-
nization”; A thesis submitted for the degree of Doctor of Philosophy
at The Australian National University; Feb, 1999; pp. iii-106.

Jung, et al.; “Performance optimization of wireless local area
networks through VLSI data compression”; Wireless Networks, vol.
4, 1998; pp. 27-39.

Baker, K, et al., “Lossless Data Compression for Short Duration 3D
Frames in Positron Emission Tomography,” 0-7803-1487, May
1994, pp. 1831-1834.

Maier, Mark W.; “Algorithm Evaluation for the Synchronous Data
Compression Standard”; University of Alabama: 1995, pp. 1-L0.
Bassiouni, et al,; “A Scheme for Data Compression in Supercom-
puters”; IEEE; 1988; pp. 272-278.

Welch, Terry A.; “A Technique for High-Performance Data Com-
pression”; IEEE; Jun. 1984; pp. 8-19,

ALDC: Adaptive Lossless Data Compression; IBM; 1994, 2 pgs.
ALDC-Macro: Adaptive Lossless Data Compression; IBM Corpo-
ralion; 1994, 2 pgs.

ALDCL-20S: Adaptive Lossless Data Compression; IBM Corpora-
tion; 1994, 2 pgs.

ALDC1-40S: Adaptive Lossless Data Compression; IBM Corpora-
tion; 1994, 2 pgs.

ALDCL-5S: Adaptive Lossless Data Compression; IBM Corpora-
tion; 1994, 2 pgs.

Craft, David J.; “Data Compression Choice No Easy Call”; Com-
puter Technology Review; vol, XTV, No. 1; Jan. 1994, 2 pgs.
Costlow, Terry; “Sony designs faster, denser tape drive”; Blectronic
Engineering Times; May 20, 1996, pp. 86-87,

Wilson, Ron; “IBM ups compression ante”; Electronic Engineering
Times; Aug. 16, 1993; pp. 1-94.

“IBM Announces New Features for 3480 Subsystem”; Tucscon
Today; vol. 12, No. 337, Jul. 25, 1989, | pg.

Syngress Media, Inc.; “CCA Citrix Certified Administrator for
MetaFrame 1,8 Study Guide”; 2000, 568 pgs.

International Telecommunication Union; “Data Compression Pro-
cedures for Data Circuit Terminating Equipment (DCE) Using Error
Correction Procedures”; Geneva, 1990, 29 pgs.

Cheng, et al.; “A fast, highly reliable data compression chip and
algorithm for storage systems”; IBM J. Res. Develop.; vol. 40, No.
6, Nov, 1996; pp. 603-613.

Cisco Systems; “Cisco IOS Data Compression”; 1997, pp. 1-10.
Craft, D. J.; “A fast hardware data compression algorithm and some
algorithmic extensions”; IBM J. Res. Develop.; vol. 42; No. 6; Nov.
6, 1998; pp, 733-746.

Rustici, Robert; “Enhanced CU-SeeMe”1995, Zero in Technolo-
gies, Inc., 308 pgs.

White Pine Software; “CU-SeeMe Pro: Quick Start Guide”; Version
4.0 for Windows, 1999, 86 pgs.

“CU-SeeMe Reflector”; www.geektimes.conymichael/CU-SeeMe/
faqs/reflectors.himl; accessed on Dec. 2, 2008, 5 pgs.

Daniels, ct al.; “Citrix WinFrame (,6 Beta”; May 1, 1996; license,
icopyright.net/user/downloadLicense,act! lic=3.7009-9 123;
accessed Dec. 2, 2008, 4 pgs.

Held, et al.; “Data Compression”; Third Hdition, John Wiley & Sons
Ltd.; 1991, 150 pgs. .

Data Compression Applications and Innovations Workshop; Pro-
ceedings of a Workshop held in Conjunction with the IEEE Data
Compression Conference; Snowbird, Ulah; Mar. 31, 1995, 64 pgs.
Britton, et al.; “Discovery Desktop Conferencing with NetMeeting
2.0”; IDG Books Worldwide, inc.; 1997, 244 pgs.

Sattler, Michael; “Internet TV with CU-SeeMe”, Sams,Net Pub-
lishing; 1995; First Edition, 80 pgs.

IBM Microelectronics Comdex Fall ’93 Booth Location, | pg.
Disz, et al; “Performance Model of the Argonne Voyager Multi-
media Server’; TELE; 1997; pp. 316-327,
“Downloading and Installing NetMeeting”;
comlhelplh3.htm; accessed on Dec. 2, 2008; 6 pgs.
Fox, et al.; “Adapting to Network and Client Variability via On-
Demand Dynamic Distillation”; ASPLOS VII; Oct. 1996; pp.
160-170,

Fox, et al.; “Adapting to Network and Client Variation Using
Infrastructural Proxies: Lessons and Perspectives”; [EEE Personal
Communications, Aug. 1998; pp. 10-19.

Han, et al.; “CU-SeeMe VR Immersive Desktop Teleconferencing”;
Department of Computer Science; Cornell University; To appear in
ACM Multimedia 1996, 9 pgs.

www. wag.
: Lj =e | j =|
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 17 of 64 PagelD #: 2873

US 9,667,751 B2
Page 16

 

(56) References Cited
OTHER PUBLICATIONS

Howard, et al.; “Parallel Lossless [maging Compression Using
Huffman and Arithmetic Coding’; 1992; pp. 1-9.

Howard, Paul G.; “Text [mage Compression Using Soft Pattern
Matching”; The Computer Journal; vol, 40, No. 213; 1997; pp.
146-156.

Howard, et al.; “The Emerging JBIG2 Standard”, [EEE Transac-
tions on Circuits and Systems for Video Technology, vol. 8, No. 7,
Nov. 1998; pp. 838-848,

Craft, D.J.; “A fast hardware data compression algorithm and some
algorithmic extensions”; Journal of Research and Development;
vol. 42, No. 6, Nov. 1998; pp. 733-745,

“Direct Access Storage Device Compression and Decompression
Data Flow”; IBM Technical Disclosure Bulletin; vol. 38, No. 11;
Nov. 1995; pp. 291-295,

ICA Timeline, Sep. 24, 2007, 3 pgs.

Converse, et al.; “Low Bandwidth X Extension”; Protocol Version
| .O; X Consortium; Dec. 21, 1996, 55 pgs.

Magstar and 13M 3590 High Performance Tape Subsystem Tech-
nical Guide; Nov. 1996; IBM International Technical Support
Organization, 288 pgs.

MetaFrame Administration Student Workbook; Jun. 1998; Citrix
Professional Courseware; Citrix Systems, Inc, 113 pgs.

NCD Wincenter 3.1 : Bringing Windows to Every Desktop, 1998;
2 pgs.

Overview NetMeeting 2.1; Microsoft TechNet; technet.microsoft.
comlen-usllibrary lce767 141 (printer).aspx; accessed Dec. 2, 2008;
7 pgs.

NetMeeting 2.1 Resource Kit; Microsoft TechNet; technet.
microsoft.com1en-usllibrary lec767 142(printer).aspx; accessed on
Dec. 2, 2008, 34 pgs.

Conferencing Standards: NetMeeting 2.1 Resource Kit: Microsoft
TechNet; — Lechnet.rnicrosofl.com/—as/library/ec767 | 50(printer).
aspx; accessed Dec, 2, 2008, 14 pgs.

Summers, Bob; “Official Microsoft NetMeeting Book,” Microsoft
Press, 1998, 374 pgs.

Zebrose’ Katherine L.; “Integrating Hardware Accelerators into
Internetworking Switches”; Telco Systems, 1995, 10 pages.
Simpson, et al.; “A Multiple Processor Approach to Data Compres-
sion”; ACM; 1998; pp. 641-649, 9 pgs.

“IBM Technology Products Introduces New Family of High-Per-
formance Data Compression Products”; IBM; Aug, 16, 1993, 6 pgs.
ReadMe; PowerQuest Drive Image Pro; Version 3.00, 1994-1999;
PowerQuest Corporation; p. 1-6,

Schulzrinne, et al., “RTP Profile for Audio and Video Conferences
with Minimal Control,” Jan. 1996, www.iell.org/rfe/rfe 1890.Lx1,
accessed on Dec. 3, 2008; 17 pgs.

Zhu C., “RTP Payload Format for H.263 Video Streams,” Standards
Track, Sep. 1997, pp, I-12.

Simpson, W., “The Point-To-Point Protocol (PPP),” Standards
‘Track, Jul. 1994, pp. i-52.

Reynolds, et al., “Assigned Numbers,” Standards Track, Oct. 1994,
pp. L-230.

Deutsch, et al, “ZLIB Compressed Data Format Specification
verison 3.3,” Informational, May 1996, pp. 1-10.

Deutsch, P., “DEFLATE Compressed Data Format Specification
version 1.3,” Informational, May 1996, pp. 1-15.

Rand, D., “The PPP Compression Control Protocol (CCP),” Stan-
dards Track, Jun. 1996, pp. 1-9.

Schneider, et al., “PPP LZS-DCP Compression Protocol (LZS-
DCP),”Informational, Aug, 1996, pp. 1-18.

Friend, et al., “PPP Stac LZS Compression Protocol,” [nforma-
tional, Aug. 1996; pp. 1-20.

Schneider, et al , “PPP for Data Compression in Data Circuit-
Terminating Equipment (DCE),” Informational, Aug. 1996, pp.
1-10,

Atkins, et al., “PGP Message Exchange Formats,” Informational,
Aug, 1996, pp. 1-21.

Castineyra, et al., “The Nimrod Routing Architecture,” Informa-
tional, Aug, 1996, pp, 1-27.

Freed, et al., “Multipurpose Internet Mail Extensions (MIME) Part
Four: Registration Procedures,” Best Current Practice, Nov. 1996,
pp. 1-21.

Shacham, et al., “IP Payload Compression Protocol ([PComp),”
Standard Track, Dec, 1998, pp. 1-10.

Sidewinder 50 Product Manual, Seagate Technology, Inc., 1997,
189 pgs.

IBM RAMAC Virtal Array, IBM, Jul, 1997, 490 pgs.

Bruni, et al, “DB2 for OS/390 and Data Compression” IBM
Corporation, Nov. 1998, 172 pgs.

Smith, Mark, “Thin Client/Server Computing Works,”
WindowsI ITPro, Nov. 1, 1998, pp. 1-13, license.icopyright.net/user/
downloadLicense.act! lic=3.7009-8355, accessed Dec. 2, 2008.
International Telecommunication Union, “Information Technol-
ogy—Digital Compression and Coding of Conlinuous-Tone Still
Images-Requirements and Guidelines,” 1993, 186 pgs.
International Telecommunications Union, “Information technol-
ogy—Lossless and near-lossless compression of continuous-tone
still images—Baseline,” 1999, 75 pgs.

Davis, Andrew W., “The Video Answering Machine: Intel
Proshare’s Next Step,” Advanced Imaging, vol. 12, No. 3, Mar.
1997, pp. 28, 30.

Abbott, IIT, Walter D., “A Simple, Low Overhead Data Compres-
sion Algorithm for Converting Lossy Compression Processes to
Lossless,” Naval Postgraduate School Thesis; Dec. 1993, 93 pgs.
Thornborson, Clark, “V.42bis and Other Ziv-Lemoel Variants,”
IEEE, 1991, p. 460.

Thomborson, Clark, “The V.42bis Standard for Data-Compressing
Modems,” IEEE, Oct. 1992, pp. 41-53.

Sun, Andrew, “Using and Managing PPP,” O'Reilly & Associates,
Inc., 1999, 89 pgs.

“What is the V42bis Standard?,” www. faqs.org/faqs/compression-
faq/part! /section-10.html, accessed on Dec. 2, 2008, 2 pgs.

“The WSDC Download Guide: Drive Image Professional for DOS,
OS/2, and Windows,” wsdeds01  .watson.ibm.com/WSDC.nsf!
Guides/Download/Applications-Drivelmage.htm, Accessed Nov.
22, 1999, 4 pgs.

“The WSDC Download Guide: Drive Image Professional,”
wsdeds0)| .watson.ibm.com/wsde.nsf/Guides/Download/Applica-
tions-Drivelmage.htm, accessed on May 3, 2001, 5 pgs.
APPNOTE-TXT from pkware.txt, Version 6.3.2, PKWARE Inc.,
1989, 52 pgs.

CU-SeeMe readme.txt, Dec. 2, 1995, 9 pgs.

CU-seeme txt {rom indstate.txt, README.TXT for CU-SeeMe
version 0.90bl, Mar. 23, 1997, 5 pgs.

Cuseeme txt 19960221 .txt; CUSEEME.TXT, Feb. 21, 1996, 9 pgs.
Citrix Technology Guide, 1997, 413 pgs.

Lettieri, cf al., “Data Compression in the V.42bis Modems,” 1992,
pp. 398-403.

High Performance x2/V.34+N.42bis 56K BPS Plug & Play External
Voice/FAX/Data Modem User’s Manual, 1997, 27 pes.

H.323 Protocols Suite, www.protocols.com/pbook~.h323,him, 26
pages (referenced in Expert Report of Dr. James A. Storer on
Invalidity filed on behalf of some of the defendants, filed in
Realtime Data, LLC d/b/a IXO v. Packeteer, Inc. et al., Civil Action
No. 6:08-cv-00144-LED, U.S. District Court for the Eastern District
of Texas, Jua. 10, 2009, and indicated as being last accessed in 2008,
see e.g,, Exhibit E, p. 12).

LBX X Consortium Algorithms; rzdocs.uni-hohenheim.de/aix—4.
33/ext~doc/ust/share/man/info/en~about.US/a~doc~lib/x.Al;L X
1 LR 6 Technical Specifications, Dec. 1996, 3 pgs.

Basics of Images; www.geom.uiuc.edwevents/courses/1996/cmwh/
Stills/basics.html, 1996, 5 pgs.

Parties’ Joint Claim Construction and Prehearing Statement Pursu-
ant to P.R. 4-3, filed in Realtime Data, LLC d/b/a/LXO v. Packeteer,
Ine. et al, Civil Action No. 6:08-cv-00144-LED; U.S, District Court
for the Eastern District of Texas, Feb. 18, 2009, 168 pages.
Declaration of Prolessor James A. Storer, Ph.D., relaling lo U.S.
Patent No, 6,604,158, Mar. 18, 2009, 10 pgs.

Declaration of Professor James A. Storer, Ph.D., relating to U.S.
Patent No. 6,601,104, Mar. 18, 2009, 8 pgs,

Declaration of Professor James A. Storer, Ph.D., relating to U.S.
Patent No. 7,321,937, May 4, 2009, 15 pgs.
| = I | Sod
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 18 of 64 PagelD #: 2874

US 9,667,751 B2
Page 17

 

(56) References Cited
OTHER PUBLICATIONS

Declaration of Professor James A. Storer, Ph.D., relating to U.S.
Patent No. 6,624,761, May 4, 2009, 6 pgs.

Declaration of Professor James A. Storer, Ph.D., relating to U.S.
Patent No. 7,378,992, May 20, 2009, 6 pgs.

Declaration of Professor James A. Storer, Ph.D., relating to U.S.
Patent No, 7,161,506, May 26, 2009, 5 pgs.

“Video Coding for Low Bit Rate Communication”, International
Telecommunication Union (ITU), Recommendation H.263, §3.4
(Mar, 1996) (“TTU H.263"), 52 pgs.

Order Adopting and Recommendation of the United States Magis-
trate Judge, Realtime Data LLC D/B/A Ixo v. Packeteer, Inc., et al,
District Court for the Eastern District of Texas, No. 6;08ev144, Aug.
24, 2009, 2 pgs.

Second Amended Answer filed on behalf of Citrix Systems, Inc,
(includes allegations of inequitable conduct on at least pp. 24-43)
filed in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
District of Texas, Feb, 10, 2009, 45 pgs.

Expert Report of James B. Gambrell on Inequitable Conduct filed
on behalf of some of the defendants [Includes Appendices—
Exhibits A-I] filed in Realtime Data, LLC d/b/a/IXO vy. Packeteer,
Inc. et al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court
for the Eastern District of Texas, Jun. 10, 2009, 199 pgs.

Expert Reporl of Dr. James A, Storer on Invalidity filed on behalf’
of some of the defendants [Includes Appendices—Rxhibits A-K
(Exhibit A has been redacted pursuant to a protective order)] filed
in Realtime Data, LLC d/bfa/IXO vy. Packeteer, Inc, et al., Civil
Action No. 6:08-ev-00144-LED; U.S. District Court for the Eastern
District of Texas, Jun. 10, 2009, 1090 pgs.

Supplemental Expert Report of Dr. James A, Storer on Invalidity
filed on behalf of some of the defendants [Includes Appendices—
Exhibits 1-8] filed in Realtime Date, LLC d/bfa/IXO vy. Packeteer,
Ine. et al., Civil Action No. 6:08-cv-00144-LED; U.S, District Court
for the Eastern District of Texas, Jun. 19, 2009, 301 pgs.
Deposition of Dr. James A. Storer conducted on behalf of the
plantitfs filed in Realtime Data, LLC d/b/a/tXO v, Packeteer, Inc. et
al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
the Eastern District of Texas, Feb. 26, 2009, 242 pgs.

Deposition of Brian Von Herzen conducted on behalf of the plantifis
filed in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
District of Texas, Feb. 26, 2009, 241 pgs.

Second Amended Complaint filed on behalf of the Plantiff in
Realtime Data, LLC d/ba/IXO v. Packeteer, Inc. et al,, Civil Action
No. 6:08-cv-00144-LED; U.S, District Court for the Eastern District
of Texas, Feb. 10, 2009, 28 pgs.

Answers to the Second Amended Complaint and Counterclaims
filed by Citrix Systems, Inc, in Realtime Data, LLC dfhfafTXo v.
Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED,; U.S.
District Court for the Eastern District of Texas, Feb. 17, 2009, 46
pgs.

Answers to the Second Amended Complaint and Counterclaims
filed by F5 Networks Inc., in Realtime Data, LLC d/b/a/IXO v.
Packeteer, Ine. et al., Civil Action No. 6:08-cv-00144-LED; U.S.
District Court for the Eastern District of Texas, Feb. 17, 2009, 17
pgs.

Answers to the Second Amended Complaint and Counterclaims
filed by Averitt Express, Inc, in Realtime Data, LLC d/b/a/lXO v.
Packeteer, Inc, et al., Civil Action No. 6:08-ev-00144-LED; U.S.
District Court for the Eastern District of Texas, Feb, 17, 2009, 17
pes.

Answers to the Second Amended Complaint and Counterclaims
filed by DHL Express, Inc, in Realtine Data, LLC d/b/a/IXO v.
Packeteer, Inc. et al., Civil Action No. 6;08-cv-00144-LED; U.S.
District Court for the Eastern District of Texas, Feb. 17, 2009, 37
pgs.

Answers to the Second Amended Complaint and Counterclaims
filed by Expand Networks, Inc, Interstate Battery System of
America, Inc., and O'Reilly Automotive, Inc. in Realtime Data,

LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-
00144-LED; U.S. District Court for the Eastern District of Texas,
Feb. 17, 2009, 21 pgs.

Answers to the Second Amended Complaint and Counterclaims
filed by Blue Coat Systems, Inc, Packeteer, Inc., 7-Eleven, Inc.,
ABM Industries, Inc., ABM Janitorial Services—South Central,
Inc., and Build-A-Bear Workshop, Inc. in Realtine Data, LLC
d/b/a/IXO v. Packeteer, Tne. et al., Civil Action No. 6:08-cv-00144-
LED; U.S, District Court for the Eastern District of Texas, Feb. 18,
2009, 84 pgs.

Plaintiff's Response to the Answers to the Second Amended Com-
plaint and Counterclaims filed by Citrix Systems, Inc, in Realtime
Data, LLC d/bfa/IXO v. Packeteer, Inc. et al., Civil Action No.
6:08-cv-00144-LED; U.S. District Court for the Eastern District of
Texas, Mar. 4, 2009, 24 pgs.

Plaintiff's Responses to the Answers to the Second Amended
Complaint and Counterclaims filed by I'5 Networks, Inc, in
Realtime Data, LLC d/b/aHtXO v. Packeteer, Inc. et al,, Civil Action
No. 6:08-ev-00144-LED; U.S. District Court for the Eastern District
of Texas, Mar, 4, 2009, 5 pes.

Plaintiff's Responses to the Answers to the Second Amended.
Complaint and Counterclaims filed by Averitt Express, Inc, in
Realtime Data, LLC d/b/afLXO v. Packeteer, Inc, et al., Civil Action
No. 6:08-cv-00144-LED; U.S. District Court for the Eastern District
of ‘Texas, Mar. 4, 2009, 5 pgs.

Plaintiff's Responses to the Answers to the Second Amended
Complaint and Counterclaims filed by DHL Express, Inc, in
Realtime Data, LLC d/b/aHXO v. Packeteer, Inc. ef al,, Civil Action
No. 6:08-cv-00144-LED: U.S. District Court for the Eastern District
of Texas, Mar. 4, 2009, 17 pgs.

Plaintiff's Responses to the Answers to the Second Amended
Complaint and Counterclaims filed by Expand Networks, Inc,
Interstate Battery System of America, Inc., and O'Reilly Automo-
tive, Inc. in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al.,
Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
Eastern District of Texas, Mar. 4, 2009, 15 pgs.

Plaintiff's Responses to the Answers to the Second Amended
Complaint and Counterclaims filed by Blue Coat Systems, Inc.,
Packeteer, Inc., 7-Eleven, Inc., ABM Industries, Inc., ABM Janito-
rial Services—South Central, Inc,, and Build-A-Bear Workshop,
Inc. in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
Action No, 6:08-cv-00144-LED; U.S. District Court for the Eastern
District of Texas, Mar. 4, 2009, 34 pgs.

Opening Claim Construclion Brief filed in Realtime Data, LLC
d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
LED; US, District Court for the Eastern District of Texas, Mar. 5,
2009, 36 pgs.

Declaration of Jordan Adler in support of the Opening Claim
Construction Brief filed in Realtime Data, LLC d/b/a/IXO v.
Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED, U.S.
District Court for the Eastern District of Texas, Mar. 5, 2009, 214
pes.

Motion for Partial Summary Judgment for Invalidity of some of the
Patents in Suit for Indefiniteness, including the "104 patent, filed on
behalf of the defendants in Realtime Data, LLC d/b/aXO v.
Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED, U.S.
District Court for the Eastern District of Texas, Mar. 16, 2009, 22
pgs.

Declaration of Michele E. Moreland in support Motion for Partial
Summary Judgment for Invalidity of some of the Patents in Suit for
Indefiniteness, including the *104 patent, filed on behalf of the
defendants in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et
al, Civil Action No, 6:08-cv-00144-LE, Mar. 16, 2009, 168 pgs.
Declaration of James A. Storer in support Motion for Partial
Summary Judgment for Lnvalidity of some of the Patents in Suit for
Indefiniteness, including the "104 patent, filed on behalf of the
defendants in Realtime Data, LLC d/b/a/IXO v, Packeteer, Inc. et
al., Civil Action No. 6:08-cv-00144-LE, Mar. 16 2009, 27 pgs.
Joint Defendants Reply regarding Motion for Partial Summary
Judgment for Invalidity of some of the Patents in Suit for Indefi-
niteness, including the *104 patent, filed on behalf of the defendants
in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc, et al., Civil
Action No. 6:08-cv-00144-LE, Apr. 2, 2009, 20 pgs.
Li sal i | |, | =|
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 19 of 64 PagelD #: 2875

US 9,667,751 B2
Page 18

 

(56) References Cited
OTHER PUBLICATIONS

Responsive Briefs in Support of Claim Construction filed by Blue
Coats Systems, Inc., Packeteer, Inc., 7-Eleven, [nc., ABM Indus-
tries, Inc., ABM Janitorial Services—South Central, Inc. and Build-
A-Bear Workshop, Inc. in Realtime Data, LLC d/b/af/IXO v.
Packeteer, Inc. et al, Civil Action No, 6:08-ev-00144-LED; U.S.
District Court for the Eastern District of Texas, Mar, 19, 2009, 451
pes.

Responsive Briefs in Support of Claim Construction filed by F5
Networks, Inc. and Averitt Express, Inc. in Realtime Data, LLC
d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No, 6:08-cv-00144-
LED; U.S, District Court for the Eastern District of Texas, Mar. 19,
2009, 20 pgs.

Responsive Briefs in Support of Claim Construction filed by Citrix
Systems, Inc.. Expand Networks, Inc., DHL Express (USA), Inc.,
Interstate Battery System of America, Inc., and O'Reilly Automa-
tive Inc. in Realtime Data, LLC d/b/atIXO v. Packeteer. Ine, et al.,
Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
Eastern District of Texas, Mar, 19, 2009, 377 pgs.

Declaration of Dr. James A. Storer filed in Support of the Brief in
Support of Claim Construction filed on behalf of F5 Networks, Inc.
in Realtime Data, LLC d/bfa/IXO v. Packeteer, Inc. ef al., Civil
Action No, 6:08-cv-00144-LED; U.S, District Court for the Eastern
District of Texas, Mar, 19, 2009, 778 pgs.

Defendant Citrix Systems, Inc.'s Motion to Exclude Dr. Brian Von
Herzen’s Opinions Regarding Claim Construction filed in Realtime
Data, LLC d/bfa/IXO v. Packeteer, Inc, et al., Civil Action No,
6:08-cv-00144-LED; U.S. District Court for the Eastern District of
Texas. Mar. 20, 2009, 244 pgs.

Plantif?'s Opposition to Defendant Citrix Systems, Inc.’s Motion to
Exclude Dr. Brian Von Herzen’s Opinions Regarding Claim Con-
struction filed in Realtime Data, LLC d/b/a/iXO v. Packeteer, Ine, et
al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
the Eastern District of Texas, Apr. 6, 2009, 20 pgs.

Declaration of Karim Qussayef submitted in support of the Oppo-
sition of Plantiff’s Opposition to Defendant Citrix Systems, Inc.’s
Motion to Exclude Dr, Brian Yon Herzen’s Opinions Regarding
Claim Construction filed in Realtime Data, LLC d/b/aHlXO v.
Packeteer, Inc. et al,, Civil Action No. 6:08-cv-00144-LED; U.S.
District Court for the Eastern District of Texas, Apr. 6, 2009, 119
pes.

Order of the Cowt Denying Defendant Citrix Systems, Inc.'s
Motion to Exclude Dr, Brian Von Herzen’s Opinions Regarding
Claim Construction, Realtime Data, LLC D/B/A Ina vy. Packeteer,
Juc., et al., District Court for the Eastern District of Texas, No.
6:08-cv-144, Apr. 6, 2009, | pg.

Parties Joint Submission of Terms to be Heard at the Markman
Hearing filed in Realtime Data, LLC d/b/a/IXO v, Packeteer, Inc. et
al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
the Eastern District of Texas, Mar, 24, 2009, 5 pgs.

Order of the Court Regarding the terms to be heard at the Markman
Hearing in Realtime Data, LLC d/b/a/IXO v, Packeteer, Inc. et al.,
Civil Action No. 6:08-cv-00144-LED,; U.S. District Court for the
astern District of Texas, Mar. 24, 2009, 2 pgs.

Transcript of the Markman Hearing held on Apr. 9, 2009 in Reaifine
Data, LLC d/b/afIXO vy. Packeteer, Inc. ef al., Civil Action No.
6:08-cv-00144-LED; U.S. District Court for the Eastern District of
Texas, 174 pgs.

Plantiff's Reply Claim Construction Brief filed in Realtine Data,
LLC adfbfatiXO y. Packeteer, Inc. et al., Civil Action No. 6:08-ev-
00144-LED; U.S. District Court for the Eastern District of Texas,
Mar. 30, 2009, 30 pes.

Declaration of Brian von Herzen in Support of the Plaintiff's Reply
Claim Construction Brief filed in Realtime Data, LLC déb/afTXO v.
Packeteer, Inc. et al., Civil Action No. 6:08-cy-00144-LED; U.S.
District Court for the Eastern District of ‘Texas, Mar. 30, 2009, 25
pes.

F5 Sur-Reply to Plaintifl’s Claim Construction Brief filed by some
of the defendants in Realtime Data, LLC d/b/a/IXO vy. Packeteer,

Inc. et al., Civil Action No. 6;08-cv-00144-LED; U.S, District Court
for the Eastern District of Texas, Apr. 3, 2009, 12 pg.

Citrix Sur-Reply to Plaintiffs Claim Construction Brief filed by
some of the defendants in Realtime Data, LLC d/bfa/IxXO .
Packeteer, Inc, et al., Civil Action No. 6:08-cv-00144-LED; U.S.
District Court for the Eastern District of Texas, Apr. 3, 2009, 13 pgs.
Blue Coat Su-Reply to Plaintiff's Claim Construction Brief filed by
some of the defendants in Realtime Data, LLC d/b/a/{IXO v.
Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-LED, U.S.
District Court for the Eastern District of Texas, Apr. 3, 2009, 12 pgs.
Declaration of Michele Moreland in Support of Sur-Replies to
Plaintiff's Claim Construction Brief filed by some of the defendants
in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
District of Texas, Apr. 3, 2009, 8 pgs.

Declaration of James Storer in Support of Sur-Replies to Plaintiffs
Claim Construction Brief filed by some of the defendants in
Realtime Data, LLC dAbfa/LXO v. Packeteer, Inc. et al,, Civil Action
No. 6:08-cv-00144-LED; U.S. District Court for the Eastern Disirict
of Texas, Apr. 7, 2009, 6 pgs.

Plaintiff’s Motion for Leave to Supplemental the Parties’ Joint
Claim Construction and Prehearing Statement filed in Realtime
Data, LLC d/b/a/IXO v. Packeteer, Ine, et al., Civil Action No.
6:08-cv-00144-LED; U.S, District Court for the Eastern District of
Texas, Apr. 8, 2009, 123 pgs.

Motion for Reconsideration of the Court’s Order Denying Plaintiff's
Motion for Leave to Supplement the Parties’ Joint Claim Construc-
tion and Prehearing Statement filed in Realtime Data, LLC d/bfa/
EXO v. Packeteer, Ine. ef al., Civil Action No. 6:08-cv-00144-LED,
U.S. District Court for the Eastern District of Texas, Jul. 13, 2009,
3 pgs.

Citrix Systems’ Opposition to Realtime Data’s Motion for Recon-
sideration of Realtime’s Motion for Leave to Supplement the
Parties’ Joint Claim Construction, filed in Realtime Data, LLC
d/bfallXO v. Packeteer, Inc. et al., Civil Action No, 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, Jul. 27,
2009, 6 pgs.

Notice of Agreement to Claim Term between Plaintiff and Defen-
dant filed in Realtime Data, LLC d/bfa/IXO v. Packeteer, inc. et al.,
Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
Eastern District of Texas, Apr. 22, 2009, 3 pgs.

Provisional Claim Construction Order issued by the Court on Jun.
2, 2009 in Realtime Data, LLC d/b/a/f{XO v. Packeteer, Inc. et al.,
Civil Action No. 6:08-ev-00144-LED; U.S, District Court for the
Eastern District of Texas, 28 pgs.

Citrix Request for Consideration and Objections to the Provisional
Claim Construction Order issued by the Court on Jun, 22, 2009 filed
on behalf of some of the defendants in Realtime Data, LLC
d/b/alIXO v. Packeteer, Inc. et al,, Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, Jul. 9,
2009, 22 pgs.

Blue Coat Request for Consideration and Objections to the Provi-
sional Claim Construction Order issued by the Court on Jun, 22,
2009 filed on behalf of some of the defendants in Realtime Data,
LLC d/b/a/IXO v. Packeteer, Inc. et al,, Civil Action No, 6:08-cv-
00144-LED; U.S. District Court for the Eastern District of Texas,
Jul. 10, 2009, 9 pgs.

F5 Request for Consideration and Objections to the Provisional
Claim Construction Order issued by the Court on Jun. 22, 2009 filed
on behalf of some of the defendants in Realtime Data, LLC
d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, Jul. 10,
2009, 15 pgs.

Comtech AHA Corporation’s Complaint in Intervention against the
Plaintiff filed in Realtime Data, LLC d/b/a/lXO v. Packeteer, Inc. ef
al, Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
the Eastern District of Texas, Apr. 6, 2009, 8 pgs.

Report and Recommendation of United States Magistrate Judge on
Motion for Partial Summary Judgment issued on Jun. 23, 2009, in
Realtime Data, LLC d/b/a/IXO w. Packeteer, Inc. et al., Civil Action
No. 6:08-cv-00 144-LED; U.S. District Court for the Eastern District
of ‘Texas, 22 pgs.
{ : ‘| | | =| | |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 20 of 64 PagelD #: 2876

US 9,667,751 B2
Page 19

 

(56) References Cited
OTHER PUBLICATIONS

Blue Coat Defendants’ Report and Recommendations Regarding
Motion for Partial Summary Judgment of Invalidity for Indefinite-
ness in Realtime Data, LLC d/b/a/IXO v. Packeteer, Inc. et al., Civil
Action No. 6:08-cv-00144-LED; U.S. District Court for the Eastern
District of Texas, Jul, 8, 2009, 18 pgs.

Plaintiffs Objections To and Partially Unopposed Motion for
Reconsideration of United States Magistrate Judge's Claim Con-
struction Memorandum and Order, in Realtine Data, LEC d/b/af
IXO vy, Packeteer, Inc. et al,, Civil Action No. 6:08-cv-00144-LED,;
U.S. District Court for the Eastern District of Texas, Jul. 13, 2009,
LL pgs.

Defendant Citrix Opposition to Realtime’s Objections to and Par-
tially Unopposed Motion for Reconsideration of Magistrate Love's
Claim Construction Memorandum and Order filed by Citrix Sys-
tems, Inc., filed on behalf of some of the defendants in Realtime
Data, LLC d/bfalIXO v. Packeteer, Inc. et al., Civil Action No.
6:08-ev-00144-]LED; U.S. District Court for the Eastern District of
Texas, Jul. 27, 2009, 8 pgs.

Defendant F'5 Networks, Inc.’s Opposition to Plaintiff’s Objections
and Partially Unopposed Motion for Reconsideration of Magistrate
Judge Love’s Claim Construction and Order, filed on behalf of some
of the defendants in Realtime Data, LLC d/b/a/lXO v. Packeteer,
fe, et al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court
for the Eastern District of Texas, Jul. 27, 2009, 4 pgs.
Defendants’ Response in Opposition to Realtime Data's Objections
to and Partially Unopposed Motion for Reconsideration of Magis-
trate Judge Love’s Claim Construction Memorandum and Order,
filed on behalf of some of the defendants in Realtime Data, LLC
d/b/a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, Jul. 27,
2009, 9 pgs.

Realtime Data’s Response in Opposition to Defendant Citrix Sys-
tems Objections to and Request for Reconsideration of Magistrate’s
Order Regarding Claim Construction, in Realtime Data, LLC dib/
a/IXO vy. Packeteer, Inc, et al., Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, Jul. 27,
2009, 13 pgs.

Plaintiff Realtime Data’s Response in Opposition to Blue Coat
Defendants’ Objection to Magistrate’s Memorandum Opinion and
Order Regarding Claim Construction, in Realtime Data, LLC d/b/
a/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, Jul. 27,
2009, 9 pgs.

Plaintiffs selected Responses to Defendant Citrix System's Inter-
rogalories and First Set of Requests for Admission filed in Realfime
Data, LLC dfb/a/IXO v. Packeteer, Inc. et al., Civil Action No.
6:08-cv-00 144-LED; U.S. District Court for the Eastern District of
Texas, Jul. 15, 2009, 151 pgs.

Script for Defendants’ Joint Claim Construction Technology Tuto-
rial Presented to the Magistrate Judge in Realtime Date, LLC
d/hfatIXO v, Packeteer, Inc. et al, Civil Action No. 6:08-cv-00144-
LED; U.S, District Court for the Eastern District of Texas, filed on
Apr. 18, 2009, and terminated Feb, 2, 95 pgs.

Preliminary Data Sheet, 9600 Data Compressor Processor, Hi/fn,
1997-99, IIIFN 000001-68, 68 pgs.

Dala Sheet, 9751 Data Compression Processor, 1997-99, HIFN
000069-187, 119 pgs.

Signal Termination Guide, Application Note, Hi/fn, 1997-98, HIFN
000188-194, 7 pgs.

How LZS Data Compression Works, Application Note, Hi/fn,
1997-99, HIFN 000195-207, 13 pgs.

Reference Hardware, 9751 Compression Processor, Hi/fn, 1997-99,
HIFN 000208-221, 14 pgs.

Using 9751 in Big Endian Systems, Application Note, Hi/fn,
1997-99, HIFN 000222-234, 13 pgs.

Specification Update, 9751 Compression Processor, Hi/fn, 1997-
2000, HIFN 000235-245, LL pgs.

9732AM Product Release, Hi/fn, 1994-99, HIFN 000246-302, 57
PES.

Data Sheet, 9732A Data Compression Processor, Hi/fn, 1997-99,
HIFN 000303-353, 51 pgs.

9711 to 7711 Migration, Application Note, Hi/fn, 1997-99, HIFN
000384-361, 8 pgs.

Specification Update, 9711 Data Compression Processor, Hi/fn,
1997-99, HIFN 000362-370, 9 pgs.

Differences Between the 9710 & 9711 Processors, Application
Note, Hi/fn, 1997-99, HIFN 00037 1-77, 7 pgs.

Specification Update, 9710 Data Compression Processor, FHi/tn,
1997-99, HIFN 000378-388, Ll pgs.

9706-9706A Data Compression Coprocessor Data Sheet, Stac Elec-
tronics, 1997-97, HIFN 000389-473, 85 pgs.

9705/9705A Datla Compression Coprocessor Dala Sheet, Stac Elec-
tronics, 1988-96, HIFN 000474-562, 88 pgs.

9705/9705A Data Compression Coprocessor Data Sheet, Stac Elec-
tronics, 1988-96, HIFN 000563-649, 87 pgs,

9700/9701 Compression Coprocessors, Hi/fn, 1997, HIFN 000650-
702, 53 pgs,

Data Sheet 9610 Data Compression Processor, Hiffn, 1997-98,
HIFN 000703-744, 42 pgs.

Specification Update 9610 Data Compression Processor, Hi/fn,
1997-99, HIFN 000745-751, 7 pgs.

9705 Dala Compression Coprocessor, Slac Electronics, 1988-92,
HIFN 000752-831, 80 pgs.

9705 Network Software Design Guide, Application Note, Stac
Electronics, 1990-91, HIFN 000832-861, 30 pgs.

Data Sheet 9601 Data Compression Processor, Hi/fn, May 21, 1998,
HIFN 000862-920, 59 pgs.

7751 Encryption Processor Reference Kit, Hi/fn, Apr. 1999, HIEFN
00921-1114, 194 pgs.

Hardware Data Book, His—fn, Nov, 1998, HIFN 001115-1430, 316
pgs.

Data Compression Data Book, Hi/fn, Jan, 1999, HIFN 001431-
1889, 459 pgs.

Reference Software 7751 Encryption Processor, Hi/fn, Nov. 1998,
HIFN 002164-2201, 38 pgs.

Interface Specification for Synergize Encoding/Decoding Program,
IPB, Oct. 10, 1997, HIFN 002215-2216, 2 pgs.

Anderson, Chip, Extended Memory Specification Driver, 1998,
HIFN 002217-2264, 48 pgs.

Whiting, Doug, LZS Hardware API, Mar. 12, 1993, HIFN 002265-
68, 4 pgs.

Whiting, Doug, Encryption in Sequoia, Apr. 28, 1997, HIFN
02309-2313, 5 pgs.

LZS221-C Version 4 Data Compression Software, Dala Sheet,
Hi/fn, 1994-97, HIFN 002508-2525, 18 pgs.

eXtended Memory Specification (XMS), ver. 2.0, Microsoft, Jul.
19, 1988, HIFN 002670-2683, 14 pgs.

King, Stanley, Just for Your Info—From Microsoft 2, May 4, 1992,
HIFN 002684-2710 27 pgs.

eXtended Memory Specification (XMS), ver. 2.0, Microsoft, Jul.
19, 1988, HIN 002711-2724, 14 pgs.

Advanced LZS Technology (ALZS), Whitepaper, Hi/fh, Jun. 1,
1998, HIFN 002725-2727, 3 pgs.

Secure ‘lape Technology (STT) Whitepaper, Hi/tn, Jun. 1, 1998,
HIFN 002728-2733, 6 pgs.

SSLRef 3.0 API Details, Netscape, Nov. 19, 1996, HIFN 002734-
2778, 45 pgs,

LZS221-C Version 4 Data Compression Software Data Sheet, Hi/{n,
1994-97, HIFN 002779-2796, 18 pgs.

MPPC-C Version 4 Data Compression Software Data Sheet, Hi/fn,
1994-1997, HIFN 002797-2810, 14 pgs.

Magstar MP Hardware Reference B Series Models Document
GA32-0365-01, 1996-1997, [IBM_1_ 601 pp. 1-338], 338 pages.
Magstar MP 3570 ‘lape Subsystem, Operator Guide, B-Series
Models, 1998-1999, [IBM_1_ 601 pp. 339-525], 188 pages.
Preview, IBM Magstar 3590 Tape System Enhancements, Hardware
Announcement, Feb. 16, 1999, [IBM_1 601 pp. 526-527], 2 pgs.
New IBM Magstar 3590 Models E11 and El A Enhance Tape Drive
Performance, Hardware Announcement, Apr. 20, 1999, [IBM_1__
601 pp. 528-540] 13 pgs.
\ | E | | | |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 21 of 64 PagelD #: 2877

US 9,667,751 B2
Page 20

 

(56) References Cited
OTHER PUBLICATIONS

New IBM Magstar 3590 Model AGO Dramatically Enhances Tape
Drive Performance, Hardware Annoncement Jul. 27, 1999, [IBM_
1601 pp. 541-550] 10 pgs.

The IBM Magstar MP Tape Subsystem Provides Fast Access to
Data, Sep. 3, 1996, Announcement No, 196-176, [IBM_1_601 pp.
551-563] 13 pgs.

IBM 3590 Iligh Performance Tape Subsystem, Apr. 10, 1995,
Announcement 195-106, [[BM_1 601 pp. 564-581] 18 pgs.
Standard ECMA-222 (Jun. 1995): ECMA—Standardizing Informa-
tion and Communications Systems, Adaptive Lossless Data Com-
pression Algorithm, [IBM_1_601 pp. 582-601] 20 pgs.

IBM 3590 and 3494 Revised Availability, Hardware Announcement
Aug, 8, 1995, [IBM_743_1241 p. L] | pg.

Direct Delivery of IBM 3494, 3466, and 3590 Storage Products,
Hardware Announcement, Sep. 30, 1997, Announcement 197-297,
[IBM_743 1241 pp. 2-3] 2 pes.

IBM Magstar 3590 Enhances Open Systems, Hardware Announce-
ment eb. 9, 1996, Announcement 198-014, [IBM_743_ 1241 pp.
4-7] 4 pgs.

Hardware Withdrawal: IBM Magstar 3590 A0O Controller--Re-
placement Available, Announcement No. 197-267, Withdrawal
Announcement, Dec. 9, 1997, [IBM_743_1241 p. 9] | pg.

IBM Magstar 3590 Tape Subsystem, Introduction and Planning
Guide, Document No. GA32-0329007, [IBM_743_ 1241 pp.
10-499] 490 pgs.

NetMeeting 2.0 Reviewers Guide, Apr. 1997, [MSCS_298_339]
42 pgs.

Microsoft NetMeeting Compatible Products and Services Directory,
Apr. 1997, [MSCS__242_ 297] 56 pgs.

Microsoft NetMeeting “Try This!” Guide, 1997, [MSCS_340_
345] 6 pgs.

The Professional Companion to NetMeeting 2—The Technical
Guide to Installing, Configuring, and Supporting NetMeeting 2.0 in
Your Organization—Microsoft NetMeeting 2,0, 1996-97, [MSCS__
2_241] 240 pes.

CUSeeMe 3.1.2 User Guide, Nov, 1998, [RAD_1_220] 220 pgs.
MeetingPoint Conference Server Users Guide 3.0, Nov, 1997,
[RAD _221_ 548] 328 pgs.

MeetingPoint Conference Server Users Guide 4.0.2, Dee. 1999,
[RAD_549_ 818] 270 pgs.

MectingPoint Conference Service Users Guide 3.5.1, Dec, 1998,
[RAD 819_ 1062] 244 pgs.

Enhanced CUSeeMe—Authorized Guide, 1993-1996, [RAD_
1063__1372] 310 pgs.

Meeting Point Reader File, Jun. 1999, [RAD_1437_ 1445] 9 pgs.
Press Release—White Pine Announces Launch of MeetingPoint
Conferences Server, Oct. 9, 1997, [RAD_1738_1739] 2 pgs.
Press Release—Leading Network Service Providers Line Up to
Support White Pine’s MectingPoint Conference Server Technology,
Oct, 9, 1997, [RAD_1740_1743] 4 pgs.

BYTE —A New MeetingPoint for Videoconferencing, Oct. 9, 1997,
[RAD_1744_1750] 7 pgs.

Declaration of Patrick Gogerty, Realtime Data, LLC D/B/A Ixo v.
Packeteer, Inc., et al., District Court for the Eastern District of
Texas, No. 6:08cv144, executed May 8, 2009, 3 pgs.

Other Responses to Interrogalories, Requests for Admission, and
Objections to Requests for Admission filed in Realtime Data, LLC
d/b/a/IXO v, Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
LED; US. District Court for the Eastern District of Texas, filed Apr.
18, 2008 and terminated. Feb, 2, 2010.

Deposition Transcript of persons involved in litigation, including
inventor James Fallon, and third-party witnesses Jim Karp, Ke-
Chiang Chu, and Frank V. DeRosa filed in Realtime Data, LLC
db/afIXO v, Packeteer, Inc. et al., Civil Action No, 6:08-cv-00144-
LED; U.S, District Court for the Eastern District of Texas, filed Apr.
18, 2008 and terminated Keb, 2, 2010.

Office of Rebuttal Expert Reports of Dr. Brian Von Herzen, Lester
I. Hewitt and Dr. James A. Storer, and Expert Reports of Dr, James
A. Storer and Dr, Nathaniel Polish filed in Realtime Date, LLC

d/b/atiXO v. Packeteer, Inc. et ai., Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, filed Apr.
18, 2008 and terminated Feb, 2, 2010.

Proposed Amended Infringement Contentions filed in Realtime
Data, LLC déb/afIXO vy, Packeteer, Inc. et al., Civil Action No.
6:08-cv-00144-LED; U.S, District Court for the Eastern District of
Texas, filed Apr. 18, 2008 and terminated Feb. 2, 2010.
Documents Concerning Agreements for Meiations and Mediation
Proceedings Between Plaintiffs and Some of the Defendants filed in
Realtime Data, LLC d/b/aAXO v. Packeteer, Inc, et al., Civil Action
No. 6:08-cv-00 144-LED; U.S. District Court for the Eastern District
of Texas, filed Apr. 18, 2008 and terminated Feb. 2, 2010.
Plaintiff's Oppostion to Joint Defendants’ Motion for Parital Sum-
mary Judgment of Invalidity of some of the patents in Suit for
indefiniteness, including the *104 patent, Blue Coat’s response to
this objection, Blue Coat’s Reply to Plaintiff's response and Plain-
tiffs Sur-Reply to Blue Coat’s Reply filed in Realtime Data, LLC
d/bfa/IXO v. Packeteer, Inc. et al., Civil Action No. 6:08-cv-00144-
LED; U.S. District Court for the Eastern District of Texas, filed Apr.
18, 2008 and terminated Feb, 2, 2010.

PlaintifP's Amended P.R. 3-1 Disclosures and Infringement Con-
tentions , Defendants’ Motions to Strick unauthorized portions of
these disclosures, and Sur-Replies lo Lhese Motions filed in Realtime
Data, LLC d/b/a/iXO v. Packeteer, Inc, et al., Civil Action No.
6:08-cv-00144-LED; U.S, District Court for the Eastern District of
Texas, filed Apr. 18, 2008 and terminated Feb. 2, 2010,

Expert Report of Dr. James A. Storer Regarding Non-Infringement
that contains positions related to the validity of the patents in suit
filed in Realtime Data, LLC d/b/a/IXO v. Packeteer, Ine. et al., Civil
Action No. 6:08-cy-00144-LED; U.S. District Court for the Eastern
District of Texas, filed Apr. 18, 2008 and terminated Feb, 2, 2010,
Thomson Reuters Corporation v. Realtime Data, LLC D/B/A IXO,
No, 09 CV 7868 (S.D.N.Y.) Sep, 23, 2009 Order Dismissing Case
in Favor of Texas Action, | pg.

Thomson Reuters Corporation v, Realtine Data, LLC D/B/A EXO,
No. 09 CV 7868 (S.D.N.Y.) Sep. 30, 2009 Response to Order re
Transfer, 103 pgs.

Thomson Reuters Corporation v. Realtime Data, LLC D/B/A [XO,
No, 09 CV 7868 (S.D.N-Y.) Oct. 7, 2009 Reply Letler regarding
Judge Berman Sep. 23, 2009 Order re Transfer, 182 pgs.
Thamson Reuters Corporation v. Reaitime Data, LLC D/B/A LXO,
No. 09 CV 7868 (S.D.N.Y¥,) Oct. 15, 2009 Order Staying Case Until
TX Action Decided, 3 pgs.

Thomson Reuters Corporation v. Realtine Data, LLC D/B/A IXO,
No, 09 CV 7868 (S.D.N.¥.) Sep. 11, 2009 Complaint—DJ SD NY,
41 pgs.

Thomson Reuters Corporation v. Realtime Data, LLC D/B/A IXO,
No. 09 CV 7868 (S.D.N.Y.) Sep. L1, 2009 Rule 7.1 Disclosure
Statement of Thomson Reuters, 1 pg.

Thomson Reuters Corporation vy, Reattime Data, LLC D/B/A [XO,
No. 09 CV 7868 (S.D.N.Y.) Order—Stay Pending Transfer Motion
Confirmed Oct. 15, 2009, 3 pgs.

Opinion and Order of United States Magistrate Judge regarding
Claim Construction, Realtime Data, LLC D/B/A Ixo vy. Packeteer,
Inc., et al,, District Court for the Eastern District of Texas, No.
6:08cv144, issued Jun. 22, 2009, 75 pgs.

Script for Realtimes’ Technology Tutorial Presented to the Magis-
trate Judge in Realtime Data, LLC d/b/aXO v. Packeteer, Inc. et
al., Civil Action No. 6:08-cv-00144-LED; U.S. District Court for
the Eastern District of Texas, Mar. 16, 2009, 69 pgs.

Opinion and Order of United States Magistrate Judge regarding
Plantiff's Motion to Strike Unauthorized New Invalidity ‘Theories
from Defendant Citrix’s Opening and Reply Briefs in Support of its
Motion for Summary Judgement of Invalidity Realtime Data,
LLD/B/A Ivo v. Packeteer, Inc., et al., Districl Court for the Eastern
District of Texas, No. 6:08cv144, issued Dec. 8, 2009, 10 pgs.
Defendant Citrix Systems, Inc.’s Notice Pursuant to 35 U.S.C.
Section 282 Disclosures, Realtime Data, LLC D/B/A Ixo vy.
Packeteer, Inc, et al., District Court for the Eastern District of
‘Texas, No. 6:08cv144, filed Dec. 11, 2009, 7 pgs.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 22 of 64 PagelD #: 2878

US 9,667,751 B2
Page 21

(56) References Cited
OTHER PUBLICATIONS

Blue Coat Defendants’ Notice Pursuant to 35 U.S.C. Section 282
Disclosures, Realtime Data, LLC D/B/A Ixo v. Packeteer, Inc., et al,
District Court for the Eastern District of Texas, No. 6:08ew144, filed
Dec. IL, 2009, 7 pgs.

Expand Networks’ 35 U.S.C. Section 282 Disclosures, Realtime
Data, LLC D/B/A Ixo v. Packeteer, Inc., et al., District Court for the
Eastern District of Texas, No. 6:08cv144, filed Dec. 11, 2009, 4 pgs.
Expand Networks’ 35 U.S.C. Section 282 Disclosures (Amended),
Realtime Data, LLC D/B/A Ivo v. Packeteer, Inc., et al., District
Court for the Eastern District of Texas, No. 6:08cv144, filed Dec.
ll, 2009, 5 pgs.

Defendant Citrix Systems, Inc.’s Notice of Obviousness Combina-
tions Pursuant to Court Order, Realtime Data, LLC D/B/A Ino v,
Packeteer, Ine., et al., District Court for the Eastern District of
Texas, No. 6:08ev144, filed Dec. 11, 2009, 3 pgs.

Order of United States Magistrate Judge regarding Molion to Limit
the Number of Prior Art References to be Asserted at Trial, Realtime
Data, LLC D/B/A Ivo v. Packeteer, Inc., et al., District Court for the
Eastern District of Texas, No. 6:08cv 144, filed Dec, 21, 2009, 6 pgs.
Expand Defendants’ Notice of Obviousness Combinations Pursuant
to Court Order, Realtime Data, LLC D/B/A ixo v. Packeteer, Inc., et
al., District Court for the Eastern District of Texas, No. 6:08cv 144,
filed Dec, 22, 2009, 3 pgs.

Blue Coat Systems, Inc. and 7-Eleven, Inc,’s Notice of Obviousness
Combinations to be Used at 'I'rial, Realtime Data, LLC D/B/A Ixo v.
Packeteer, Ine., et al,, District Court for the Eastern District of
‘Texas, No. 6:08ev144, filed Dec. 22, 2009, 38 pgs.

Defendant Citrix Systems, Inc’s Notice of Other Prior Art Refer-
ences Within the Scope of the References Discussed at the Dec. 17,
2009 Ilearing, Realtime Data, LLC D/B/A Ixo v, Packeteer, Inc., et
al,, District Court for the Eastern District of Texas, No. 6:08ev 144,
filed Dec. 29, 2009, 6 pgs.

Docket Listing downloaded Mar, 10, 2010 for Realtime Data, LEC
D/B/A Ivo vy. Packeteer, Inc., et al., District Court for the Eastern
District of Texas, No. 6:08cv144, filed Apr. 18, 2008, 165 pgs.
CCITT Draft Recommendation T.4, RFC 904, Jan. 1981, 12 pgs.
SNA Formats, IBM Corporation, 14th Ed., Nov. 1993, 3 pgs.
Munteanu et al, “Wavelet-Based Lossles Compression Scheme with
Progressive Transmission Capability,” John Wiley & Sons, Inc.,
Int'l J, Imaging Sys. Tech., vol. 10, (1999) pp. 76-85.
Forchhammer and Jensen, “Data Compression of Scanned Halftone
Images,” IKEE Trans. Commun., vol. 42, Feb.-Apr. 1994, pp.
1881-1893.

Christopher Eoyang et al,, “The Birth of the Second Generation:
The Hitachi S-820/80," Proceedings of the 1998 ACM/IEEE Con-
ference on Supercomputing, pp. 296-303 (1998).

Transcript for Hearing on Motions for Summary Judgement,
Realtime Data, LLC d/b/a IXO v. Packeteer, Inc., et al, Civil Action
No. 6:08-cv-00 144-LED; U.S, District Court for the Eastern District
of Texas, 133 pgs, Nov. 8, 2009.

Transeript for Motions Hearing (Including Supplemental Claim
Construction Hearing), Realtime Data, LLC d/b/a IXO y, Packeteer,
inc., et al., Civil Action No. 6:08-cv-00144-LED, U.S. District
Court for the Eastern District of Texas, 88 pgs, Nov. 10, 2009.
Nelson, “The Dala Compression Book,” M&T Books (2nd Ed.
1996), 283 pgs.

“The Authoritative Dictionary of IEEE Standards Tenms,” 7th Ed.
2000, p. 273.

Larousse Dictionary of Science and Technology, Ist Ed., 1995, p.
916,

Plaintiff Realtime Data’s Motion to Strike Unauthorized New
Invalidity Theories from Defendant Citrix’s Opening and Reply
Briefs in Support Its Motion for Summary Judgment of Invalidity of
U.S. Patent No. 7,352,300 (Sep. 22, 2009), 14 pes.

Realtime Data’s Reply in Support of Its Motion to Strike Unau-
thorized New Invalidity Theories from Defendant Citrix’s Opening
and Reply Briefs in Support of Its Motion for Summary Judgment
of Invalidity of U.S. Patent No, 7,352,300 (Oct. 19, 2009), 17 pgs.

Defendant Citrix Systems, Inc.’s Sur-Reply in Opposition to
Realtime Data LLC’s Motion to Strike Unauthorized New Invalid-
ity Theories from Citrix’s Opening and Reply Briefs in Support of
Its Motion for Summary Judgment of Invalidity of U.S. Patent No.
7,352,300 (Oct. 30, 2009), 9 pgs.

Blue Coat Defendants’ Response to Realtime Data, LLC’s Notice
Re Proposed Construction of “Data Storage Rate” (Nov. 11, 2009),
3 pgs.

Order for Supplemental Briefing on Blue Coat 7-11 Motion for
Partial SJ on Non-infringement of U.S. Patent No. 6,601,104 (Nov.
13, 2009), 6 pgs.

Memorandum Opinion and Order (Nov. 23, 2009), 15 pgs.
Memorandum Opinion and Order (Dec. 8, 2009), 10 pgs,
Expand’s Conclusions of Fact and Law Regarding Defense of
Inequitable Conduct Concerning the Unenforceability of U.S. Pat-
ent No. 7,321,937 (Nov, 12, 2009), 3 pgs.

Realtime Data's Sur-reply Supplemental Claim Construction Brief
Concerning Whether the Asserled Claims of the *104 Patent are
Product Claims (Dec, 23, 2009), 6 pgs.

Order regarding Defendant Citrix Systems, Inc’s Notice of Other
Prior Art References Within the Scope of the References Discussed
at the Dec. 17, 2009 Hearing (Dec. 30, 2009), 3 pgs.

Network Working group RFC 2068 (Jan, 1997), 163 pgs.
Network Working group RFC 2616 (Jun. 1999), 114 pgs.
Network Working group RFC 1945 (May 1996), 61 pgs.
Network Working group RFC 1950 (May 1996), 10 pgs.
Network Working group RFC 1951 (May 1996), 15 pgs.
Network Working group RFC 1952 (May 1996), 12 pgs.

Notice of Plantiff Realtime Data LLC’s Proposed Supplemental
Construction of “Data Slorage Rate” In Response to the Court’s
Comments During the Nov. 10, 2009 Supplemental Claim Con-
struction Hearing (Nov. 10, 2009), 4 pgs.

Citrix’s Amended Invalidity Contentions, Including Appendices
G2-G8 (Dec. 15, 2009), 509 pgs.

“Plaintiff Realtime Data’s Opposition to Defendant 5 Networks’
Motion for Summary Judgment that Claims 18-20 of U.S. Patent
No, 7,321,937 are Invalid (Aug. 25, 2009)” Civil Action No.
6:08-cv-00144-LED Jury Trial Demanded Filed Under Seal; In the
United States District Court for the Eastern District of Texas Tyler
Division. [Under Seal—Document Not Submitted].

Declaration of Dr. James W. Modestino relating to U.S. Patent No.
7,161,506, Mar, 15, 2010, 49 pgs.

Second Declaration of Dr. George T. Ligler under 37 C.F.R. §1.132
relating to U.S. Patent No. 6,601,104, executed May 5, 2010, 3 pgs.
Realtime Data, LLC Complaint for Patent Infringement, Realtime
Data, LLC D/B/A IXO v. CME Group Inc., et al, (ID), District Court
for the Eastern District of Texas, No. 6:10-cv-246, filed May 11,
2010, 24 pages.

Realtime Data, LLC Complaint for Patent Infringement, Realtime
Data, LLC D/B/A IXO v. Thompson Reuters Corporation, et al. (Il),
District Court for the Eastern District of Texas, No. 6:10-cv-247,
filed May 11, 2010, 15 pages.

Realtime Data, LLC Complaint for Patent Infringement, Realtime
Data, LLC D/B/A IXO v. Morgan Stantey, et al. (I), District Court
for the Eastern District of Texas, No. 6:10-cv-248, filed May 11,
2010, 27 pages.

Declaration of Padmaja Chinta in Support of Realtime Data’s Reply
Claim Construction Brief (including Exhibits A-S), Realtime Data,
LLC D/Bf4 IXO v. Packeteer, Inc., et al., District Court for the
Eastern District of Texas, No. 6:08-cv-00144-LED, dated Mar. 30,
2009, 217 pgs.

Extended European search report issuing from European Patent
Application 09150508.1, Aug. 3, 2010, 5 pgs.

Complaint, Thomson Reuters Corporation v. Realtime Data, LLC
D/B/A IXO, Southern District of New York, No. 2:09-cv-7868-
RMB, filed Sep. Ll, 2009, 6 pages.

Realtime Dala, LLC Complaint for Patent Infringement, Realtime
Data, LLC D/B/A IXO v. MetroPCS Texas, LLC et al., District Court
for the Eastern District of Texas, No. 6:10-cv-00493, filed Sep. 23,
2010, 14 pages.

Complaint and Demand for Jury Trial, Chicago Board Options
Exchange, Incorporated v. Realtime Data, LLC D/B/A 1XO, United
: [i i :
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 23 of 64 PagelD #: 2879

US 9,667,751 B2
Page 22

 

(56) References Cited
OTHER PUBLICATIONS

States District Court for the Northern District of Illinois, No. 09 CV
4486, filed Jul. 24, 2009, 6 pages.

Realtime’s Response in Opposition to the Defendants’ Joint Objec-
tions to Report and Recommendation of Magistrate Regarding
Motion for Partial Sumunary Judgement of Invalidity for Indefinite-
ness, in Realtime Data, LLC d/b/a/IXO v. Packeteer, Ine. et al., Civil
Action No, 6:08-ev-00 144-LED; U.S. District Court for the Eastern
District of Texas, Jul. 27, 2009, [5 pgs.

Reply to Realtime’s Response to Blue Coat Defendants’ Objections
to Report and Recommendation of United States Magistrate Judge
Regarding Motion for Partial Summary Judgement of Invalidity for
Indefiniteness Entered Jun, 23, 2009, in Realtime Data, LLC déb/
aHIXO v. Packeteer, Inc. ef al,, Civil Action No. 6:08-cv-00144-
LED; US. District Court for the Eastern District of Texas, Jul. 31,
2009, 3 pgs.

Reallime Dala’s Sur-Reply in Opposilion to the Defendants’ Joint
Objections to Report and Recommendation of Magistrate Regard~
ing Motion for Partial Summary Judgement of Invalidty for Indefi-
niteness, in Realtime Data, LLC d/b/atXO v. Packeteer, Inc. et al.,
Civil Action No. 6:08-cv-00144-LED; U.S. District Court for the
Eastern District of Texas, Aug. 3, 2009, 3 pgs.

Defendants’ Invalidity Contentions, Realtime Data, LLC d/b/a [XO,
vy. MetroPCS Texas, LLC, et al., Case No. 6:10-C¥-00493-LED, in
the United States District Court Eastern District of Texas Tyler
Division, Jun. 17, 2011, 138 pages.

Appendix A, Claim Charts A-1 to A-25, from Invalidity Conten-
tions, Realtime Data LLC v. MetroPCS Texas, LLC, et al,, Case No.
6:10-CV-00493-LED, Jun. 17, 2011, 173 pages.

Appendix B, Claim Charts B-1 to B-23, from Realtime Data LLC
y, MetroPCS Texas, LLC, et al., Case No, 6:10-CV-00493-LED,
Jun. 17, 2011, 809 pages,

Appendix C, Claim Charts C-1 to C-22, from Realtime Data LLC
v. MetroPCS Texvas, LLC, et al., Case No. 6:10-CV-00493-LED,
Jun. 17, 2011, 530 pages.

Appendix D, Claim Charts D-1 to D-16, from Realtime Data LLC
vy, MetroPCS Texas, LLC, et al., Case No. 6:10-CV-00493-LED,
Jun. 17, 2011, 253 pages.

Appendix E, Claim Charts E-! to E-20, from Realtime Data LLC v.
MetroPCS Texas, LLC, et al., Case No. 6:10-CV-00493-LED, Jun.
17, 2011, 397 pages.

Appendix P, Claim Charts F-1 to F-19, from Realrime Data LLC vy.
MetroPCS Texas, LLC et at., Case No, 6:10-CV-00493-LED, Jun.
17, 2011, 462 pages.

Appendix G, Claim Charts G-1 to G-18, from Realtime Data LLC.
MetroPCS Texas, LLC et al, Case No. 6:10-CV-00493-LED, Jun.
17, 2011, 548 pages.

Appendix H, Claim Charts B-L to H-22, from Realtime Data LLC
v. MetroPCS Texas, LLC et al., Case No. 6:10-CV-00493-LED, Jun.
17, 2011, 151 pages.

Amir et al., “An Application Level Video Gateway,” 1995, 11 pages.
Katz, Randy H. and Eric A, Brewer, “The Bay Area Research
Wireless Access Network: Towards a Wireless Overlay
Internetworking Architecture,” Computer Science Division, EECS
Department, U.C. Berkeley, 1995, 56 pages.

Katz, R.Il. and E.A, Brewer, * The Bay Area Research Wireless
Access Network (BARWAN),” UC Berkeley, 1995, 68 pages.
Bruckman, Alfred and Andreas UHL, “Selective Medical Image
Compression Using Wavelet Techniques,” Jun. 1998, 23 pages.
Crowley et al., “Dynamic Compression During System Save Opera-
tions,” May 1, 1984, 3 pages.

Hershkovits, “Universal Data Compression with Finite-Memory,”
Feb, 1995, 99 pages.

Katz et al., “The Bay Area Research Wireless Access Networks
(BARWAN),” L996, 6 pages.

Klein, “Compression and Coding in Information Retrieval Sys-
tems,” Jun. 1987, pp. vii-viii, 1-4, 10-15, 22-30, 43-48, 62-66,
86-89, LOS-LLL.

Reghbati, “An Overview of Data Compression Techniques,” Apr.
1981, pp. 71-75.

Defendants’ Joint Preliminary Invalidity Contentions filed in
Realtine Data, LLC D/B/A IXO vy. Packeteer, inc. et al., Civil
Action No. 6:08-cv-144-LED, United States District Court for the
Eastern District of Texas Tyler Division, Dec. 8, 2008, 19 pages.
Appendix A, Claim Charts A-1 to A-46, from Reallime Data, LLC
v. Packeteer, Inc., et al,, Civil Action No. 6:08-cv-144-LED, Dec.
8, 2008, 345 pages.

Appendix B, Claim Charts B-1 to B-17, from Realtime Data, LLC
v, Packeteer, Inc., et al,, Civil Action No. 6:08-cv-144-LED, Dec.
8, 2008, 1893 pages.

Appendix C, Claim Charts C-L to C-34, from Realtime Data, LLC
y. Packeteer, Ine., et al,, Civil Action No, 6:08-cv-144-LED, Dec.
8, 2008, 1,055 pages.

Appendix D, Claim Charts D-1 to D-14, from Realtime Data, LLC
vy. Packeteer, Ine,, et al., Civil Action No. 6:08-cv-144-LED, Dec.
8, 2008, 197 pages.

Appendix E, Claim Charts E-1 to E-11, from Realtine Data, LLC
v. Packeteer, Inc,, et al., Civil Action No. 6:08-cv-144-LED, Dec.
8, 2008, 735 pages.

Appendix F, Claim Charts F-1 to F-L1, from Realtime Data, LLC v.
Packeteer, Inc., et al., Civil Action No, 6:08-cv-144-LED, Dec. 8,
2008, 775 pages.

Appendix G, Claim Charts G-1 to G-8, from Realtime Data, LLC v.
Packeteer, Inc., et al., Civil Action No, 6:08-cv-144-LED, Dec, 8,
2008, 567 pages.

Appendix H, Claim Charts H-1 to H-18, from Realtime Data, LLC
vy. Packeteer, Inc., et al., Civil Action No, 6:08-cv-144-LED, Dec.
8, 2008, 97 pages.

Appendix I, Claim Charts I-L to I-18, from Realtime Data, LLC v.
Packeteer, Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8,
2008, 146 pages.

Appendix J, Prior Art Chart, from Realtime Data, LLC v. Packeteer,
Inc., et al., Civil Action No. 6:08-cv-144-LED, Dec. 8, 2008, 25
pages.

Realtime Data, LLC’s [Corrected] P.R, 3-1 Disclosures and Pre-
liminary and Tnfringement Contentions filed in Realtime Data, LLC
DéB/AHXO v. Packeteer, Inc,, et al., Civil Action No, 6:08-cy-
00144-LED, United States District Court for the Eastern District of
Texas Tyler Division, Oct. 8, 2008, 591 pages.

Amended Answer and Counterclaims of Defendants Blue Coat
Systems, Inc., Packeteer, Inc., 7-Eleven, Inc., ABM Industries, Inc.,
ABM Janitorial Services—South Central, Inc., and Build-A-Bear
Workshop, Inc. to Plaintiffs First Amended Complaint for Patent
Infringement filed in Realtime Data, LLC d/bfa/IXO vy. Packeteer,
inc., et al., Civil Action No. 6:08-cv-00144-LED, United States
District Court for the Eastern District of Texas Tyler Division, Oct.
28, 2008, 81 pages.

“Packeteer iShaper, PacketShaper and iShared Appliances Drive
Intelligent Application Acceleration Across Coogee Resources
Wide Area Network”, Business Wire, accessed on Aug. 25, 2008, 2
pages.

Whiting, Doug. “Deflate vs. LZS”, Nov. 2000, 2 pages.

“The Packeteer Q4 2005 Financial Conference Call”, Jan. 26, 2006,
9 pages.

“Data Compression Ratio”, Wikipedia, the free encyclopedia,
accessed on Aug, 10, 2011 from http://en.wikipedia.org/wiki/Data_
compression_ratio, 2 pages.

“Hard Disk Data Control Method”, IBM Technical Disclosure
Bulletin NN9302301, vol. 36, No. 2, Feb. 1993, pp. 301-302.
Defendants’ Supplemental Invalidity Contentions, filed in Realtime
Data, LLC d/b/a IXO v. Morgan Stanley, et al., Civil Action No.
1:11-cv-6696, Realtime Data, LLC d/b/a IXO v. CME Group Ine.,
efal., Civil Action No. 1:11-cv-6697, and Realtime Data, LLC d/b/a
IXO vy. Thomson Reuters, et al., Civil Action No. 1:11-cv-6698,
United States District Court Southern District of New York, filed
May 17, 2012, 54 pages.

Expert Report of Michael Brogioli Regarding Asserted Claims of
U.S. Patent Nos. 7,417,568 and 7,777,651, with Exhibit A: List of
Materials Reviewed, filed in Realtime Data, LLC d/b/a IXO v.
Morgan Stanley, et al., Civil Action No. [:Ll-ev-6696, Realtime
Data, LLC d/b/a IXO v. CME Group Inc., et al., Civil Action No.
l:Ll-ev-6697, and Realtime Data, LLC d/b/a IXO v. Thomson
se |_| || |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 24 of 64 PagelD #: 2880

US 9,667,751 B2
Page 23

 

(56) References Cited
OTHER PUBLICATIONS

Reuters, ef al., Civil Action No. L:11-cv-6698, United States District
Court Southern District of New York, filed Jun. 15, 2012, 26 pages.
Exhibit 1, Curriculum Vitae of Michael C. Brogioli, from Expert
Report, filed in Realtime Data, LLC débfa IXO v. Morgan Stanley,
et al., Civil Action No, 1:1l-cv-6696, Realtime Data, LLC d/b/a
IXO v. CME Group Ine., et al., Civil Action No. 1:11-cv-6697, and
Realtime Data, LLC d/b/a IXO v. Thomson Reuters, et al., Civil
Action No, [:1l-cv-6698, United States District Court Southern
District of New York, filed Jun. 15, 2012, 9 pages.

Exhibit 2, [Proposed] Order Adopting the Parties’ Ageed Claim
Constructions, from Expert Report, filed in Realtime Data, LLC
d/b/a IXO vy. Morgan Stanley, et al., Civil Action No. L:L1-cv-6696,
Realtime Data, LLC d/b/a IXO v. CME Group Ine., et al., Civil
Action No. L:ll-cv-6697, and Realfime Data, LLC d/b/a IXO vy.
Thomson Reuters, et al., Civil Action No. L:11-cv-6698, United
States District Courl Southern District of New York, filed Jun. 15,
2012, 6 pages.

Exhibit 3, The Parties’ Disputed Claim Constructions, revised May
3, 2012, from Expert Report, filed in Realtime Data, LLC d/b/a iXO
v. Morgan Stanley, et al., Civil Action No. L:1l-ev-6696, Realtime
Data, LLC d/b/a IXO vy. CME Group Inc., et al., Civil Action No.
I:ll-cv-6697, and Realtime Data, LLC d/b/a IXO vy, Thomson
Reuters, ef al.. Civil Action No. 1:1 1-cv-6698, Uniled Slates District
Court Southern District of New York, filed Jun. 15, 2012, 6 pages.
Exhibit 4, E-Mail Correspondence between James Shalek and Brett
Cooper, dated May 17 and 18, 2012, from Expert Report, filed in
Realtime Data, LLC d/b/a IXO vy. Morgan Stanley, et al., Civil
Action No. L:1l-cv-6696, Realtinte Data, LLC d/b/a IXO v, CME
Group inc., et al, Civil Action No. L:Ll-cv-6697, and Realtime
Data, LLC d/b/a IXO v. Thomson Reuters, et al,, Civil Action No.
L:11-cv-6698, United States District Court Southern District of New
York, filed Jun. 15, 2012, 3 pages.

Exhibit 5, Source Code Chart for U.S. Patent No. 7,417,568
comparing representative elements of the NQDSLIB source code
(Apr. 29, 2002 or earlier), from Expert Report, filed in Realtime
Data, LLC d/b/a IXO v. Morgan Stanley, et al., Civil Action No.
1:1l-ev-6696, Realtime Data, LLC d/b/a IXO v. CME Group Inc.,
et al., Civil Action No. L:11-cv-6697, and Realtime Data, LLC d/b/a
IXO y. Thomson Reuters, et al., Civil Action No. L:1l-cy-6698,
United States District Court Southern District of New York, filed
Jun. 15, 2012, 3 pages.

Exhibit 6, Source Code Chart for U.S. Patent No. 7,417,568
comparing representative elements of the NQDSLIB source code
(May 2, 2002 or earlier), from Expert Report, filed in Realtine
Data, LLC d/b/a IXO v. Morgan Stanley, et al., Civil Action No.
1: 1l-cv-6696, Realtime Data, LLC d/b/a IXO vy. CME Group Inc.,
ef al., Civil Action No. L:11-cv-6697, and Realtime Data, LLC d/b/a
IXO v. Thomson Reuters, et al., Civil Action No, [:1l-cv-6698,
United States District Court Southern District of New York, filed
Jun. 15, 2012, 3 pages.

Exhibit 7, Source Code Chart for U.S. Patent No. 7,777,651
comparing representative elements of the NQDSLIB source code
(Apr. 29, 2002 or earlier), from Expert Report, filed in Realtime
Data, LLC d/b/a iXO v. Morgan Stanley, et af., Civil Action No.
I:L1-cv-6696, Realtime Data, LLC d/b/a IXO vy. CME Group Inc.,
et al., Civil Action No. L:11-cv-6697, and Realtime Data, LLC d/b/a
LXO vy. Thomson Reuters, et al., Civil Action No, L:L1-cv-6698,
United States District Cowt Southern District of New York, filed
Jun. 15, 2012, 21 pages.

Exhibit 8, Source Code Chart for U.S. Patent No. 7,777,651
comparing representative elements of the NQDSTIB source code
(May 2, 2002 or earlier), from Expert Report, filed in Realtime
Data, LLC d/bfa XO v. Morgan Stanley, et al., Civil Action No.
L:11-cvy-6696, Realtine Data, LLC d/b/a IXO v. CME Group Inc.,
et al., Civil Action No, |:1l-cv-6697, and Realtime Data, LLC d/b/a
IXO v. Thomson Reuters, et al., Civil Action No, |:1l-cv-6698,
United States District Court Southern District of New York, filed
Jun, 15, 2012, 21 pages.

Invalidity Expert Report of Dr. James A. Storer (Redacted), filed in
Realtine Data, LLC d/b/a IXO vy. Morgan Stanley, et al., Civil
Action No. 1:11-cv-6696, Realtime Data, LLC d/b/a IXO v. CME
Group Ine., et al., Civil Action No, Lill-cv-6697, and Realtime
Data, LLC d/b/a IXO vy. Thomson Reuters, et al., Civil Action No.
L:Ll-cv-6698, United States District Court Southern District of New
York, filed Jun. 15, 2012, 227 pages.

Defendants’ Claim Construction Tutorial, filed in Realtime Data,
LLC d/b/a IXO v. Morgan Stanley, ef al., Civil Action No. 1:11-
cv-6696, Realtime Data, LLC d/b/a IXO vy. CME Group Inc., ef al.,
Civil Action No. L:L1-cy-6697, and Realtime Data, LLC d/b/a IXO
vy. Thomson Reuters, ef al., Civil Action No. 1:1l-cv-6698, United
States District Court Southern District of New York, filed Jun. 15,
2012, 54 pages.

Opinion and Order (Markman), filed in Realtime Data, LLC d/b/a
EXO v. Morgan Stanley, et al., Civil Action No. 1:1l-cv-6696,
Realtine Data, LLC d/b/a IXO v. CME Group Inc., et al., Civil
Action No. L:Ll-cv-6697, and Realtime Data, LLC d/b/a IXO v.
Thomson Reuters, et al., Civil Action No, 1:11-cv-6698, United
States District Court Southern District of New York, filed Jun. 22,
2012, 41 pages.

Opinion and Order (Partial Motion for Summary Judgment re
Wrillen Description: “Data Packets”), filed in Realtime Data, LLC
dfbfa IXO v. Morgan Stanley, et al., Civil Action No. 1:1 1-cv-6696,
Realtine Data, LLC d/b/a IXO v. CME Group tnc., et al., Civil
Action No. L:Ll-cv-6697, and Realtime Data, LLC d/bfa IXO v,
Thomson Reuters, et al., Civil Action No. 1:1 l-cv-6698, United
States District Court Southern District of New York, filed Jun. 26,
2012, 8 pages.

Opinion and Order (Partial Motion for Summary Judgement re Data
Decompression) filed in Realtime Data, LLC d/b/a IXO vy. Morgan
Stanley, ef al., Civil Action No. 1:11-cv-6696, Realtime Data, LLC
déb/a IXOv. CME Group Inc., ef al., Civil Action No, 1: 11-cv-6697,
and Realtime Data, LLC d/b/a IXO v. Thomson Reuters, et al., Civil
Action No. L:Ll-cv-6698, United States District Court Southern
District of New York, filed Jun. 27, 2012, 21 pages.

Technology Tutorial (.cxe file), presentation filed in Realtime Data,
LLC d/b/a IXO v. Morgan Stanley, et al., Civil Action No, 1:11-
cv-6696, Realtime Data, LLC d/b/a IXO vy. CME Group Ine., et al.,
Civil Action No, 1:1 l-ev-6697, and Realtime Data, LLC d/b/a IXO
v, Thomson Reuters, et al., Civil Action No. 1:1 1-cv-6698, United
States District Court Southern District of New York, filed Jun, 2012
(submitted on accompanying CD-ROM). cited by applicant .
Lilley, J., et al., “A Unified Header Compression Framework for
Low-Bandwith Links,” MobiCom 2000, Aug. 6-11, 2000, Boston,
MA, 12 pages,

“WAN Link Compression on ITP Routers,” Hewlett Packard Appli-
cation Note, May 1995, 7 pages.

“User Manual for XMill,” 2001, 21 pages.

“High Speed Network, Developer’s Guide,” Standard & Poor's
Comstock, Version 1.1, 1994, pp. 1-42, and 53-124.

Larmouth, J., “ASN.1 Complete”, Academic Press, 2000, pp. xxi-
xxvii, 1-45, 115-130, 168-172, 174, 270-276, and 443-472,

Petty. J., “PPP Ilewlett-Packard Packet-by-Packet Compression
(HP PPC) Protocol,” draft-ietf-ppext-hpppc-00.txl., Oct. 1993, 7
pages.

Friend, R., et al., “IP Payload Compression Using LZS,” Network
Working Group, Request for Comments: 2395, Category: Informa-
tional, Dec, 1998; 9 pages.

“Information technology—Abstract Syntax Notation One (ASN.1):
Specification of basic notation,” Series X: Data Networks and Open
System Communications, OSI networking and system aspects—
Abstract Syntax Notation One (ASN.1), International Telecommu-
nication Union, ITU-T Recommendation X.680, Dec. 1997, 109
pages.

Information technology—ASN.1 encoding rules— Specification of
Packed Encoding Rules (PER), Series X: Data Networks and Open
System Communications, OSI networking and system aspects—
Abstract Syntax Notation One (ASN.1), International Telecommu-
nication Union, ITU-T Recommendation X.691, Dec. 1997, 51
pages.

Opinion and Order, filed in Realtine Date, LLC d/b/a 1XO v.
Morgan Stanley, et al., Civil Action No. 1:1 1-cv-6696, Realtime
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 25 of 64 PagelD #: 2881

US 9,667,751 B2
Page 24

 

(56) References Cited
OTHER PUBLICATIONS

Data, LLC d/b/a IXO v. CME Group Inc., et al., Civil Action No.
l:1l-ev-6697, and Realtime Data, LLC d/b/a IXO vy. Thomson
Reuters, et.ai., Civil Action No. 1: 11-cv-6698, United States District
Court Southern District of New York, filed Sep. 24, 2012, 48 pages.
Memorandum Opinion and Order, filed in Realtiine Data, LLC d/b/a
IXO, v, MetroPCS Texas, LLC, et al., Civil Action No. 6:10-cv-
00493, United States District Court for the Eastern District of Texas,
filed Oct. L, 2012, 22 pages.

T-Mobile’s Motion for Leave to Supplement Trial Witness List &
Invalidity Contentions, filed in Realtine Data, LLC d/b/a IXO, v.
MetroPCS Texas, LLC, et al., Civil Action No. 6:10-ev-00493,
United States District Court for the Eastern District of Texas, filed
Dec. 17, 2012, 16 pages.

Exhibit 2, Defendant T-Mobile's Supplemental Invalidity Conten-
tions, filed in Realtime Data, LLC d/b/a IXO, v. MetrePCS Texas,
LLC, et al., Civil Action No, 6:10-cv-00493, United States Disticl
Court for the Eastern District of Texas, filed Dec. 17, 2012, 13
pages.

Exhibit 3, FNLTD-74478, Flash Networks: Commercial Part Writ-
ten by Flash Networks for Cegetel, filed in Realtime Data, LLC
d/b/a IXO, v. MetroPCS Texas, LLC, ef al. Civil Action No.
6:10-cv-00493, United States Distict Court for the Eastern District
of Texas, filed Dec, 17, 2012, 6 pages.

Exhibit 4, FNLTD-74444, Response to Cegetel RFP: Technical
Section, filed in Realtime Data, LLC d/b/a iXO, v. MetroPCS Texas,
LLC, et al., Civil Action No. 6:10-cv-00493, United States District
Court for the Eastern District of Texas, filed Dec. 17, 2012, 5 pages.
Exhibit 5, FNLTD-74926,Flash Networks Optimization Products
Selected by AT&T Wireless, Flash Networks, Inc. Press Release,
filed in Realtime Data, LLC d/b/a INO, v. MetroPCS Texas, LLC, et
ai., Civil Action No. 6:10-cv-00493, United Stales District Court for
the Eastern District of Texas, filed Dec. 17, 2012, 3 pages.
Exhibit 6, Flash Networks: Harmony, filed in Realtiine Data, LLC
d/b/a IXO, v. MetroPCS Texas, LLC, et al., Civil Action No.
6:10-cv-00493, United States District Court for the Eastern District
of Texas, filed Dec, 17, 2012, 6 pages,

Exhibit 7, Declaration of Adi Weiser, filed in Realtime Data, LLC
d/bfa IXO, v. MetroPCS Texas, LLC, et al., Civil Action No,
6:10-cv-00493, United States District Court for the Eastern District
of Texas, filed Dec. 17, 2012, 4 pages.

Exhibit 8, Declaration of Yoav Weiss, filed in Realtime Data, LLC
d/bja IXO, vy. MetroPCS Texas, LLC, et al., Civil Action No.
6:10-ev-00493, United States District Court for the Eastern District
of Texas, filed Dec, 17, 2012, 4 pages.

Exhibit 9, Declaration of Richard Luthi, filed in Realtime Data, LLC
déb/a IXO, v. MetroPCS Texas, LLC, et al., Civil Action No.
6:10-cy-00493, United States District Court for the Eastern District
of Texas, filed Dec. 17, 2012, 4 pages.

Exhibit 13, Declaration of Gali Weiss, filed in Realtime Data, LLC
d/b/a IXO, vy. MetroPCS Texas, LLC, et al., Civil Action No.
6:10-cv-00493, United States District Court for the Eastern District
of Texas, filed Dec. 17, 2012, 4 pages.

Exhibit 17, PR. 3-L Claim Chart for T-Mobile, U.S. Patent No.
7,161,506, filed in Realtime Data, LLC d/b/a IXO, v. MetroPCS
Texas, LLC, et al., Civil Action No. 6:10-cv-00493, United States
District Court for the Eastern District of Texas, filed Dee. 17, 2012,
33 pages.

“Flash Networks Introduces NettGain 1100, New Products for
Carriers & Enterprises that Enables Immediate Deployment of
Wireless Data Solutions,” Press Release, dated Mar, 20, 2001, 2
pages.

Amended Expert Report of Dr. Cliff Reader, filed in Realtime Data,
LLC débfa IXO, v. MetroPCS Texas, LLC, et al., Civil Action No.
6:10-cv-00493, LInited States District Court for the Eastern District
of Texas, filed Jul. 30, 2012, 205 pages.

Final Judgment, filed in Realtime Data, LLC d/b/a IXO, vy. T-Mobile
USA, Inc., Civil Action No. 6:10-cv-00493, United States District
Court for the Eastern District of Texas, filed Mar, 28, 2012, | page.

Final Judgment Pursuant to Fed. R. Civ. P. 45(b), filed in Realtime
Data, LLC d/b/a IXO, v. CME Group Inc., et al., Civil Action No.
6:10-cv-06697, United States District Court Southern District of
New York, dated Nov. 9, 2012, LU pages.

Final Judgment Pursuant to Fed. R. Civ. P, 45(b), filed in Realtime
Data, LLC d/b/a IXO, v. Morgan Stanley, et al., Civil Action No.
1:L1-cv-06696, United States District Court Southern District of
New York, dated Nov. 9, 2012, 10 pages.

Final Judgment Pursuant to Fed, R. Civ, P. 45(b), filed in Realtime
Data, LLC dfb/a IXO, v. Thomson Reuters Corporation, et al., Civil
Action No. I:11-cv-06698, United States District Court Southern
District of New York, dated Nov. 9, 2012, 6 pages.

Opinion and Order (Motion 10), filed in Realtime Data, LLC d/bfa
iXO vy. Morgan Stanley, et al, Civil Action No. I:11-cv-6696,
Realtime Data, LLC d/b/a IXO y. CME Group Inc., et al., Civil
Action No. L:Ll-cv-6697, and Realtime Data, LLC d/bfa IXO vy.
Thomson Reuters, et af., Civil Action No. L:11-cv-6698, United
States District Court Southern District of New York, filed Aug. 2,
2012, 13 pages.

Supplemental Order, filed in Realtime Date, LLC d/b/a IXO v.
Morgan Stanley, et ai., Civil Action No, |:11-cv-6696, Realtime
Data, LLC d/b/a IXO v. CME Group Inc., et al., Civil Action No.
L:ll-cv-6697, and Realtime Data, LLC d/b/a IXO vy. Thomson
Reuters, et al., Civil Action No. 1:11-cv-6698, United States District
Court Southern District of New York, filed Nov. 9, 2012, 5 pages.
Memorandum & Order, filed in Realtime Data, LLC d/b/a IXO v.
Morgan Stanley, et al., Civil Action No. 1:1|-cv-6696, Realtime
Data, LLC d/b/a IXO v. CME Group Inc., et al., Civil Action No.
l:Ll-ev-6697, and Realtine Data, LLC d/b/a IXO v. Thomson
Reuters, ef ai., Civil Action No, 1:11-cv-6698, United States District
Court Southern District of New York, filed Aug, 2, 2012, 13 pages.
Amended Opinion & Order, filed in Realtime Data, LLC d/bfa IXO
v. Morgan Staniey, et al, Civil Action No. 1:11-cv-6696, Realtine
Data, LLC d/b/a IXO v. CME Group Inc., et al., Civil Action No.
L:ll-ev-6697, and Realtine Data, LLC d/b/a IXO v. Thomson
Reuters, et al., Civil Action No. 1:11-cv-6698, United States District
Court Southern District of New York, filed Aug. 15, 2012, 48 pages.
Non-Confidential Brief for Plaintiff-Appellant Realtime Data, LLC
d/b/a IXO, filed in Realtime Data, LLC d/b/a IXO v. Morgan Stanley
et al,, Case Nos. 2013-1092, -1093, -1095, -1097, -1098, -1099,
-1L00, -1101, and -1103, United States Court of Appeals for the
Federal Circuit, filed Mar. 6, 2013, 80 pages.

Non-Confidential Brief for Defendants—Appellees CME Group,
Inc., Board of Trade of the City of Chicago, Inc., The New York
Mercantile Exchange, Inc., BATS Trading, Inc., and NASDAQ
OMX Group, Inc., and NASDAQ OMX PIILX, Inc., filed in
Realtime Data, LLC d/b/a LXO vy. CME Group, Inc., ef al,, Case Nos.
13-1093, -1097, and -1100, United States Court of Appeals for the
Federal Circuit, filed May 20, 2013, 74 pages.

Non-Confidential Reply Brief for Plaintiff-Appellant Realtime
Data, LLC d/b/a IXO, filed in Realtime Data, LLC d/b/a IXO vy.
Morgen Stanley, et al., Case Nos. 13-1092, -1093, -1095, -1097,
-1098, -1099, -1100, -1101, and -1103, United States Court of
Appeals for the Federal Circuit, filed Jun, 19, 2013, 53 pages.
ChangeLog file for zlib, lib.nel/ChangeLog.txt file, accessed on
May 23, 2013, with date references Apr. 11, 1995-Apr. 28, 2013, 26
pages.

2,039 Kernel Release History, accessed at lwn.net/2001/1018/a/
hist-2.0.39.php3, dated Oct. 14, 2001, 8 pages.

“Linux Keel,” Wikipedia—the Free Encyclopedia, accessed at
en. wikipedia.org/wiki/Linux_kernel, accessed on May 9, 2013, 20
pages.

Rubini, A., “Booting the Kernel,” accessed at www. linux it/~rubini/
does/boot/, Jun, 1997, 6 pages.

Zadok, E., et al., “Fast Indexing: Support for Size-Changing Algo-
rithms in Stackable File Systems,” Proceedings of the 2001 Annual
USENIX Technical Conference, Jun, 2001, 16 pages.

Court Docket History for 6:10-cv-00493-LED Realtime Data, LLC
d/b/a IXO, v. MetroPCS ‘YJexas, LLC et al., downloaded Aug. 9,
2013, 78 pages.

Court Docket History for 1:09-cv-04486 Chicago Board Options
Exchange, Incorporated v. Realtime Data, LLC, downloaded Aug.
9, 2013, 7 pages.
. oy se] | abe : 1 |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 26 of 64 PagelD #: 2882

US 9,667,751 B2
Page 25

(56) References Cited
OTHER PUBLICATIONS

Court Docket History for 6:08-cv-00144-LED-IDL Realtime Data,
LLC d/b/a IXO v. Packeteer, Inc. et al., downloaded Aug. 9, 2013,
119 pages.

Court Docket History for 6:09-cv-00326-LED-JDL Realtime Daia,
LLC d/b/a IXO, v. Morgan Stantey et al,, downloaded Aug. 9, 2013,
45 pages,

Court Docket History for 6:09-cv-00327-LED-JDL Realtime Data,
LLC d/b/a IXO, v. CME Group Inc. et al., downloaded Aug, 9, 2013,
56 pages.

Court Docket History for 6:09-cv-00333-LED-JDL Realtime Data,
LLC d/bfa IXO v. Thomson Reuters et al., downleaded Aug, 9, 2013,
30 pages.

Court Docket History for 1:09-cv-07868-RMB Thomson Reuters
Corporation v, Realtime Date, LLC, downloaded Aug, 9, 2013, 3
pages.

Notice of Allowance in Commonly-Assigned U.S, Appl. No.
11/651,366, issued Apr. 10, 2009, 7 pgs.

Non-Final Office Action for U.S, Appl. No. 12/684,624, mailed
Nov, 10, 2010, 5 pgs.

Notice of Allowance for U.S. Appl. No. 12/123,081, mailed Feb. 17,
2011, 7 pgs.

Non-Final Office Action for U.S. Appl. No. 12/688,413, mailed Sep.
27, 2010, 13 pgs.

Nolice of Allowance for U.S. Appl. No, L1/551,211, mailed Jan, 31,
2011, 4 pgs.

Notice of Allowance for U.S. Appl. No. 11/551,211, mailed Sep. 22,
2010, 4 pgs.

Notice of Allowance for U.S. Appl, No. 11/551,204, mailed Jan. 11,
2011, 4 pes.

Notice of Allowance for U.S. Appl. No. L1/553,419, mailed Sep. 22,
2010, 4 pgs.

Non-Final Office Action for U.S, Appl, No. 1 1/400,008, mailed Nov.
23, 2010, 7 pgs.

Notice of Allowance for U.S. Appl. No. 11/651,365, mailed Feb. 4,
2010, 8 pgs.

Notice of Allowance for U.S. Appl. No. 11/651,365, mailed Nov. 19,
2009, 8 pgs.

Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed
Aug. 27, 2010, [3 pgs.

Final Office Action for U.S. Appl. No. 09/969,987, mailed Jan. 28,
2010, Ll pgs.

Notice of Allowance for U.S, Appl. No. 12/131,631, mailed Jun, 22,
2010, 5 pgs.

Final Office Action for U.S. Appl. No. 11/400,008, mailed Oct. 30,
2009, 7 pgs.

Final Office Action for U.S. Appl. No. 11/400,008, mailed May 11,
2010, 7 pgs.

Notice of Allowance for U.S, Appl. No, 11/551,204, mailed Sep. 30,
2010; 4 pages.

Non-Final Office Action for U.S. Appl. No. 11/551,204, mailed Jun.
16, 2009, 5 pgs.

Notice of Allowance for U.S. Appl. No, 11/551,204, mailed Jun, 21,
2010, 4 pes.

Non-Final Office Action for U.S. Appl. No. 11/551,204, mailed Sep.
22, 2008, 9 pgs.

Notice of Allowance for U.S. Appl. No, 11/551,204, mailed Jan. 27,
2010, 4 pgs.

Non-Final Office Action for U.S. Appl. No. 12/690,125, mailed Sep.
21, 2010, 12 pgs.

Notice of Allowance for U.S, Appl. No. 1 1/553,427, mailed Mar, 24,
2011, 5 pages.

Notice of Allowance for U.S. Appl. No. 12/703,042, mailed May 5,
2011, 8 pages.

Notice of Allowance for U.S. Appl. No. 11/551,211, mailed May 6,
2011, 5 pages.

Notice of Allowance for U.S. Appl. No. 11/553,419, mailed May 20,
2011, 5 pages.

Final Office Action for U.S. Appl. No. 09/969,987, mailed May 24,
2011, 17 pages.

Notice of Allowance for U.S. Appl. No. 11/553,427, mailed May 31,
2011, 5 pages.

Final Office Action for U.S. Appl. No. 12/690,125, mailed Jun. 7,
2011, 11 pages.

Final Office Action for U.S. Appl. No. 12/688,413, mailed Jun. 7,
2011, 15 pages.

Final Office Action for U.S. Appl. No. 11/400,008, mailed Jun. 27,
2011, 6 pages.

Notice of Allowance for U.S. Appl. No. 11/551,204, mailed Jul. 11,
2011, 5 pages.

Notice of Allowance for U.S. Appl. No. 12/684,624, mailed Jul. 25,
2011, 5 pages.

Non-Final Ollice Action for U.S. Appl. No. 12/703,042, mailed Jul.
28, 2011, 5 pages.

Non-Final Office Action for U.S. Appl. No. 12/857,238, mailed
Aug, 10, 2011, 6 pages.

Non-Final Office Action for U.S. Appl. No. 13/101,994, mailed
Aug. 16, 2011, 10 pages.

Notice of Allowance for U.S. Appl. No. 11/551,211, mailed Aug. 24,
2011, 5 pages.

Notice of Allowance for U.S. Appl. No. 12/684,624, mailed Sep. |,
2011, 9 pages,

Notice of Allowance for U.S, Appl. No. 12/123,081, mailed Sep. 26,
2011, 9 pages.

Notice of Allowance for U.S. Appl. No. 11/551,204, mailed Sep. 28,
2011, 5 pages.

Notice of Allowance for U.S. Appl. No. 11/551,211, mailed Oct. 18,
2011, 5 pages.

Non-Final Office Action for U.S. Appl. No. 13/154,239, mailed
Nov. 2, 2011. 6 pages.

Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Nov.
15, 2011, 8 pages.

Non-Final Office Action for U.S. Appl. No. 12/688,413, mailed
Nov, 28, 2011, 14 pages.

Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Dec, 30,
2011, 5 pages.

Notice of Allowance for U.S. Appl. No. 11/400,008, mailed Feb. 6,
2012, 8 pages.

Non-Final Office Action for U.S. Appl. No. 12/690,125, mailed Mar.
8, 2012, 7 pages.

Notice of Allowance for U.S. Appl. No. 12/703 ,042, mailed Mar. 30,
2012, & pages.

Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Apr.
Ll, 2012, 6 pages.

Notice of Allowance for U.S. Appl. No. 11/553,419, mailed Apr. 23,
2012, 6 pages,

Notice of Allowance for U.S. Appl. No. 11/553,427, mailed May 7,
2012, 7 pages.

Non-Final Office Action for U.S, Appl. No, 13/118,122, mailed May
16, 2012, 9 pages.

Non-Final Office Action for U.S, App!. No. 13/101,994, mailed May
23, 2012, 12 pages.

Notice of Allowance for U.S. Appl. No, 12/857,238, mailed May 29,
2012, 5 pages.

Notice of Allowance for U.S. Appl. No. 11/400,008, mailed Jun. 21,
2012, 8 pages.

Final Office Action for U.S, Appl. No. 13/154,239, mailed Jun. 26,
2012, 14 pages.

Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Jul. 12,
2012, 5 pages.

Notice of Allowance for U.S. Appl. No. 12/703,042, mailed Jul. 16,
2012, 8 pages.

Non-Final Office Action for U.S. Appl. No. 13/482,800, mailed Jul.
20, 2012, 14 pages,

Notice of Allowance for U.S, Appl. No. 11/553,427, mailed Nov. 6,
2012, 5 pages.

Nolice of Allowance for U.S, Appl. No. 12/703,042, mailed Nov.
[5, 2012, 9 pages.

Non-Final Office Action for U.S. Appl. No. 12/857,238, mailed
Nov. 29, 2012, 17 pages.

Final Office Action for U.S. Appl. No. 09/969,987, mailed Dec. 4,
2012, 7 pages.
| | 4 : : | SSS we |
Case 1:17-cv-00800-CFC Document 53-2 ‘Filed 05/18/21 Page 27 of 64 PagelD #:

US 9,667,751 B2
Page 26

 

(56) References Cited
OTHER PUBLICATIONS

Final Office Action for U.S. Appl. No. 13/101,994, mailed Dec. 13,
2012, 5 pages.

Supplemental Notice of Allowability for U.S. Appl. No, 12/703,042,
mailed Dec, 18, 2012, 6 pages.

Notice of Allowance for U.S. Appl. No. 12/690,125, mailed Dec. 28,
2012, 5 pages.

Final Office Action for U.S. Appl. No. 13/118,122, mailed Jan. 9,
2013, Ll pages.

Non-Final Office Action for U.S, Appl. No. 11/553,419, mailed Jan.
15, 2013, 4 pages.

Non-Final Office Action for U.S. Appl. No. 13/482,800, mailed Feb.
19, 2013, 15 pages.

Notice of Allowance for U.S, Appl. No. 12/703,042, mailed Mar. 4,
2013, 9 pages.

Non-Final Office Action for U.S. Appl. No. 12/690,125, mailed Apr.
15, 2013, Ll pages.

Notice of Allowance for U.S. Appl. No. 13/154,239, mailed Apr. 24,
2013, 10 pages.

Nolice of Allowance for U.S. Appl. No, 11/553,427, mailed May 14,
2013, 6 pages.

Supplemental Notice of Allowance for U.S. Appl. No. 11/553,427,
mailed May 15, 2013, 6 pages.

Notice of Allowance for U.S. Appl. No. 12/857,238, mailed Jun. 17,
2013, 6 pages.

Supplemental Notice of Allowance for U.S. Appl. No. 12/703,042,
mailed Jun. 18, 2013, 6 pages.

Supplemental Notice of Allowance for U.S. Appl. No. 11/553,427,
mailed Jul. 2, 2013, 2 pages.

Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Jul,
3, 2013, 8 pages.

Notice of Allowance for U.S. Appl. No. 13/154,211, mailed Jul. 11,
2013, 10 pages.

Non-Final Office Action for U.S. Appl. No. 13/118,122, mailed Jul.
19, 2013, 12 pages.

Notice of Allowance for U.S. Appl. No. 13/154,239, mailed Aug. 2,
2013, 9 pages.

Notice of Allowance for U.S. Appl. No. 13/118,122, mailed Sep. 19,
2013, 6 pages.

Notice of Allowance for U.S. Appl. No. 11/553,419, mailed Oct. 17,
2013, 7 pages.

Notice of Allowance for U.S, Appl, No. 12/857,238, mailed Oct. 23,
2013, 7 pages.

Notice of Allowance for U.S. Appl. No. 13/154,211, mailed Oct. 24,
2013, 9 pages.

Final Office Action for U.S. Appl. No. 13/482,800, mailed Oct. 25,
2013, 21 pages.

International Search Report for PCT/US00/42018, mailed Jul. 31,
2001,.3 pages.

International Search Report for PCT/US01/03712, mailed May 10,
2002, 2 pages.

International Search Report for PCT/USO1/037 11, mailed Jan. 28,
2001, 5 pages.

Submission of prior art under 37 CFR 1,501, for U.S. Pat. No.
6,604,158, Mar, 3, 2011, 5 pgs.

Submission of prior arl under 37 CFR 1.501, for U.S. Patent No.
7,415,530, Mar, 3, 2011, 14 pgs.

Submission of prior art under 37 CFR 1.501, for U.S. Patent No.
6,601,104, Mar. 3. 2011, 5 pgs.

Submission of prior art under 37 CFR 1.501, for U.S. Patent No.
7,161,506, Mar. 3, 2011, 12 pgs.

Submission of prior art under 37 CFR 1.501, for U.S. Patent No.
7,395,345, Mar, 3, 2011, 14 pgs.

Submission of prior art under 37 CFR 1.501, for U.S. Patent No.
7,321,937, Mar. 3, 2011, 14 pgs.

Submission of prior art under 37 CFR 1.501, for U.S, Patent No.
7,352,300, Mar. 3, 2011, 14 pgs.

Submission of prior art under 37 CFR 1.501, for U.S. Patent No.
7,378,992, Mar, 3, 2011, 14 pgs.

Ex Parte Reexamination Interview Summary, mailed Dec. 3, 2009,
for U.S. Appl. No. 90/009,428, 4 pgs.

Request for Inter Partes Reexamination for U.S. Patent No.
7,714,747, Control No. 95/001,517, filed Dec, 30, 2010, 696 pages.
Replacement Request for Inter Partes Reexamination of U.S, Patent
No, 7,417,568, Control No, 95/001,533, filed Mar. 1, 2011, 357
pages.

L. Gannoun, “RTP Payload Format for X Protocol Media Streams,”
Audio-Visual Transport WG Internet Draft, Internet Engineering
Task Force, Mar. 11, 1998,15 pgs.

Official Order Granting Request for Inter Partes Reexamination of
U.S, Patent No. 6,624,761, Control No. 95/000,464, issued Jul. 24,
2009, 29 pgs.

Non-Final Office Action in Inter Parties Reexamination of U.S.
Patent No. 6,624,761, Control No. 95/000,464, issued Dec. 15,
2009, 20 pgs.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,321,937, Control No, 95/000,466, issued Jun, 22, 2009,
11 pgs.

Official Order Granting Request for Inter Partes Reexamination of
USS, Patent No. 7,321,937, Control No. 95/000,466, issued Jun. 22,
2009, 16 pgs.

Official Action Closing Prosecution for Inter Partes Reexamination
of U.S. Patent No. 7,321,937, Control No. 95/000,466, issued Dec.
22, 2009, 20 pgs.

Comments by Third Party Requester to Patent Owner’s Response
Inter Partes Reexamination of U.S. Patent No. 7,321,937, Control
No, 95/000,466, filed Nov. 10, 2009, 30 pgs.

Supplemental Declaration of Professor James A. Storer, Ph.D. under
37 C.E.R. §1.132 in Inter Partes Reexamination of U.S. Patent No,
7,321,937, Control No. 95/000,466, executed on Nov. 10, 2009, 16
pgs.

Examiner Interview Summary in Ex Parte Reexamination of U.S.
Patent No. 6,601,104, Control No. 90/009,428, issued Dec. 3, 2009,
3 pgs.

Non-Final Office Action in Ex Parte Reexamination of U.S, Patent
No. 6,601,104, Control No, 90/009,428, issued Nov, 2, 2009, 13
pgs. '

Official Order Granting Request for Ex Parte Reexamination of U.S.
Patent No. 6,601,104, Control No. 90/009,428, issued Jun. 1, 2009,
12 pgs.

Declaration of Dr. George T, Ligler under 37 C.F.R. §1.132 in Ex
Parte Reexamination of U.S, Patent No. 6,601,104, Control No.
90/009,428, executed Dec. 28, 2009 16 pgs.

Supplementary Declaration of Dr. George T. Ligler under 37 C.F.R.
§1.132 in Ex Parte Reexamination of U.S. Patent No. 6,601,104,
Control No. 90/009,428, executed Dec, 30, 2009 | pg.
Declaration of Dr. George T. Ligler under 37 C.F.R, §1.132 in Inter
Partes Reexamination of U.S. Patent No. 7,321,937, Control No.
95/000,466, executed Aug. 24, 2009, 30 pgs.

Official Order Granting Request for Inter Partes Reexamination of
USS. Patent No. 7,161,506, Control No. 95/000,479, issued Aug, 14,
2009, 41 pgs.

Non-l'inal Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,161,506, Control No. 95/000,479, issued Dec, 15,
2009, 37 pgs.

Official Order Granting Request for Inter Partes Reexamination of
US. Patent No. 7,378,992, Control No, 95/000,478, issued Aug. 13,
2009, 60 pgs.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,378,992, Control No, 95/000,478, issued Dec. 15,
2009, 27 pgs.

Official Order Granting Request for Inter Partes Reexamination of
U.S. Patent No. 6,604,158 Control No. 95/000,486, issued Aug. 14,
2009, 35 pgs.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No, 6,604,158, Control No. 95/000,486, issued Nov. 12,
2009, 199 pgs.

Right of Appeal Notice in Inter Partes Reexamination of U.S. Patent
No. 6,624,761, Control No. 95/000,464, issued Jan. 6, 2011, 15 pgs.
Action Closing Prosecution in Inter Partes Reexamination of U.S,
Patent No. 6,624,761, Control No. 95/000,464, issued Aug, 27,
2010, 25 pgs.

2883
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 28 of 64 PagelD #: 2884 |

US 9,667,751 B2
Page 27

 

(56) References Cited
OTHER PUBLICATIONS

Right of Appeal Notice in Inter Partes Reexamination of U.S. Patent
No. 7,321,937, Control No. 95/000,466, issued May 24, 2010, 23
pes.

Final Office Action in Ex Parte Reexamination of U.S. Patent No.
6,601,104, Control No. 90/009,428, issued Feb, 5, 2010, 16 pgs.
Right of Appeal Notice for Inter Partes Reexamination of U.S.
Patent No. 7,161,506, Control No. 95/000,479, issued Jan. 6, 2011,
18 pps.

Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 7,161,506, Control No. 95/000,479, issued Aug. 27,
2010, 34 pgs.

Right of Appeal Notice for Inter Partes Reexamination of U.S,
Patent No. 7,378,992, Control No. 95/000,478, issued Jan. 6, 2011,
15 pgs.

Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 7,378,992, Control No. 95/000,478, issued Aug. 23,
2010, 3.1 pgs.

Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 6,604,158 Control No. 95/000,486, issued Mar. 7, 2011,
257 pes.

Patent Owner's reply to Office Action in Inter Partes Reexamination
of U.S. Patent No. 7,378,992, mailed Mar. 15, 2010, 23 pages.
Patent Owner's Reply to Office Action in Inter Partes Reexamina-
tion of U.S, Patent No, 7,161,506, mailed Mar, 15, 2010, 23 pages.
Patent Owner’s Reply to Action Closing Prosecution of Aug. 23,
2010 in Inter Partes Rexamination of U.S. Patent No, 7,378,992,
mailed Sep. 23, 2010, 23 pages.

Patent Owner's Reply to Action Closing Prosecution of Aug. 27,
2010 in Inter Parles Rexaminalion of U.S, Patent No, 7,161,506,
mailed Sep. 27, 2010, 26 pages.

Patent Owner’s Reply to Action Closing Prosecution of Aug. 27,
2010 in Inter Partes Rexamination of U.S. Patent No. 6,624,761,
mailed Sep, 27, 2010, 20 pages.

Corrected Request for Inter Partes Reexamination of U.S. Patent
No. 6,624,761, filed Jun, 15, 2009, 241 pages.

Request for Inter Partes Reexamination of U.S, Patent No.
7,378,992, filed May 21, 2009, 255 pages.

Request for Inter Partes Reexamination of U.S, Patent No.
7,161,506, filed May 28, 2009, 455 pages,

Request for Inter Partes Reexamination of U.S, Patent No.
7,777,651, Control No. 95/001,581, filed Mar. 21, 2011, 2,136
pages.

Request for Inter Partes Reexamination of U.S, Patent No.
7,400,274, Control No. 95/001,544, filed Feb. 14, 2011, 420 pages.
Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No, 7,321,937, Control No, 95/000,466 issued Dec. 22, 2009,
20 pages.

Order Granting request for inter partes reexamination of U.S. Patent
No. 7,400,274 and Non-Final Office Action in Inter Partes reexam
of U.S. Patent No. 7,400,274, Control No. 95/001,544, issued Mar.
25, 2011, 47 pages,

Non-Final Office Action in Inter Partes Reexamination of U.S,
Patent No. 7,400,274, Control No. 95/001,544, mailed May 20,
2011, 47 pages.

Order Granting Request for Inter Partes Reexamination of U.S.
Patent No. 7,777,651, Control No. 95/001,581, mailed Jun. 15,
2011, 22 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7.417,568, Control No, 95/001 ,553, mailed May 6, 2011,
105 pages.

Order Granting Reexamination of U.S. Patent No, 7,714,747, Con-
trol No. 95/001,517, mailed Mar. 9, 20L1, 21 pages.

Appeal Brief filed in Inter Partes Reexamination of U.S. Patent No.
6,601,104, Control No. 90/009,428, mailed Sep, 2, 2010, 28 pages.
Examiner’s Answer to Appeal Brief in Inter Partes Reexamination
of U.S. Patent No. 7.321.937, Control No. 95/000,466, mailed Jul.
18, 2011, 33 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,777,651, Control No, 95/001,581, mailed Jul, 25, 2011,
274 pages.

Non-Final Action Closing Prosecution in Inter Partes Reexamina-
tion of U.S, Patent No. 7,714,747, Control No. 95/001,517, mailed
Sep, 21, 2011, 29 pages.

Definilion of “data, packet”, Academic Press Dictionary of Science
and Technology, Copyright 1992, 1996, in Inter Partes Reexami-
nation of U.S. Patent No. 7,714,747, Control No. 95/001,517,
mailed Sep. 21, 2011, 2 pages.

Patent Owner's Reply to Office Action in Inter Partes Reexamina-
tion of U.S. Patent No. 7,777,651, Control No, 95/001,581, mailed
Sep. 26, 2011, 44 pages.

Examiner’s Answer to Appeal Brief in Inter Partes Reexamination
of U.S, Patent No. 6,624,761, Control No. 95/000,464, mailed Sep.
28, 2011, 20 pages.

Examiner’s Answer to Appeal Brief in Inter Partes Reexamination
of U.S. Patent No. 7,161,506, Control No. 95/000,479, mailed Sep.
28, 2011, 25 pages.

Examiner’s Answer to Appeal Brief in Inter Partes Reexamination
of U.S. Patent No. 7,378,992, Control No. 95/000,478, mailed Sep.
29, 2011, 27 pages.

Decision on Appeal in Ex parte Reexamination of U.S. Patent No.
6,601,104 B1, Control No. 90/009,428, dated Mar. 18, 2011, 14
pages.

Patent Owner’s Rebuttal Brief Under 37 C.F.R § 41.71 Retracting
the Arguments Made to Overcome the Claim Rejections and
Thereby Eliminating the Issues on Appeal in Inter Partes Reexami-
nation of U.S, Patent No. 6,624,761, Control No. 95/000,464, dated
Oct. 28, 2011, 9 pages.

Patent Owner's Rebuttal Brief Under 37 C.F.R § 41.71 Retracting
the Arguments Made to Overcome the Claim Rejections and
Thereby Eliminating the Issues on Appeal in Inter Partes Reexami-
nation of U.S, Patent No. 7,378,992, Control No, 95/000,478, dated
Oct. 28, 2011, 10 pages.

Patent Owner’s Rebuttal Brief Under 37 C.K.R § 41.71 Retracting
the Arguments Made to Overcome the Claim Rejections and
Thereby Eliminating the Issues on Appeal in Inter Partes Reexami-
nation of U.S. Patent No. 7,161,506, Control No. 95/000,479, dated
Oct. 28, 2011, 9 pages.

Non-Final Action Closing Prosecution in Inter Partes Reexamina-
tion of U.S. Patent No. 7,400,274, Control No, 95/001,544, mailed
Nov. 18, 2011, 39 pages.

Non-Final Action Closing Proseculion in Inter Partes Reexamina-
tion of U.S. Patent No. 7,417,568, Control No. 95/001,533, mailed
Dec, 9, 2011, 42 pages.

Palent Owner’s Reply to Action Closing Proseculion of Nov. 18,
2011 in Inter Partes Reexamination of U.S, Patent No. 7,400,274,
Control No. 95/001,544, mailed Dec. 19, 2011, 9 pages.

Patent Owner’s Reply to Action Closing Prosecution of Dec. 9,
2011 in Inter Partes Reexamination of U.S. Patent No. 7,471,568,
Control No. 95/001,533, mailed Dec. 29, 2011, 14 pages.

Notice of Intent to Issue Ex Parte Reexamination Certificate in Ex
Parte Reexamination of U.S. Patent No. 6,601,104, Control No.
90/009,428, mailed Jan, 13, 2012, 5 pages.

Decision on Appeal, in Inter Partes Reexamination of U.S. Patent
No. 6,624,761, Control No. 95/000,464, mailed Jan. 18, 2012, 5
pages.

Decision on Appeal in Inter Partes Reexamination of U.S. Patent
No, 7,321,937, Control No, 95/000,466, mailed Jan. 18, 2012, 8
pages.

Decision on Appeal in Inter Partes Reexamination of U.S. Patent
No. 7,378,992, Control No. 95/000,478, mailed Jan. 18, 2012, 5
pages.

Decision on Appeal in Inter Partes Reexamination of U.S. Patent
No. 7,161,506, Control No. 95/000,479, mailed Jan. 18, 2012, 6
pages.

Non-Final Office Action in Inler Parles Reexamination of U.S.
Patent No, 7,777,651, Control No. 95/001,581, mailed Jan. 27,
2012, 152 pages.

Patent Owner’s Respondent Brief on Appeal Under 37 C.F.R, §
41.68 in Inter Partes Reexamination of U.S, Patent No. 7,714,747,
Control No, 95/001,517, filed Feb. 17, 2012, 20 pages.
| tif
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 29 of 64 PagelD #: 2885

US 9,667,751 B2
Page 28

 

(56) References Cited
OTHER PUBLICATIONS

Patent Owner's Reply to Second Non-Final Office Action of Jan. 27,
2012 in Inter Partes Reexamination of U.S. Patent No. 7,777,651,
Control No. 95/001,581, filed Feb. 24, 2012, 30 pages.

Ex Parte Reexamination Certificate in Ex Parte Reexamination of
US. Patent No. 6,601,104, Control No. 90/009,428, issued Feb, 28,
2012, 2 pages.

Examiner's Answer to Appeal Brief in Inter Partes in Inter Partes
Reexamination of U.S. Patent No. 7,714,747, Control No.
95/001,517, mailed Mar. 1, 2012, 4 pages.

Right of Appeal Notice in Lnter Partes Reexamination of U.S. Patent
No. 7,417,568, Control No, 95/001,533, mailed Mar, 1, 2012, 8
pages.

Right of Appeal Nolice in Inter Parles Reexamination of U.S. Patent
No. 7,400,274, Control No. 95/001,544, mailed Mar. 6, 2012, 7
pages.

Request for Inter Partes Reexuminalion of U.S. Patent No.
7,321,937, Control No. 95/001,922, filed Mar. 2, 2012, including
accompanying Exhibits PA-A to PA-D, PAT-A to PAT-C, CC-A to
CC-D, Oth-A, and Form PTO/SB/08a, 2865 pages.

Request for Inter Partes Reexamination of U.S. Patent No.
6,604,158, Control No. 95/001,923, filed Mar. 2, 2012, including
accompanying Exhibits PA-A to PA-D, PAT-A to PAT-B, CC-A to
CC-F, Oth-A, and Form PTO/SB/08a, 560 pages.

Request for Inter Partes Reexamination of U.S. Patent No.
7,352,300, Control No. 95/001,924, filed Mar. 2, 2012, including
accompanying Exhibits PA-A to PA-H, PAT-A to PAT-B, CC-A to
CC-F, Oth-A, and Form PTO/SB/08a, 1012 pages.

Request for Inter Partes Reexamination of U.S, Patent No.
7,395,345, Control No. 95/001,925, filed Mar. 2, 2012, including
accompanying Exhibits PA-A to PA-C, PAT-A, CC-A ta CC-C,
Oth-A, and Form PTO/SB/O8a, 204 pages.

Request for Inter Partes Reexamination of U.S. Patent No.
7,161,506, Control No. 95/001,926, filed Mar. 2, 2012, with accom-
panying Exhibits PA-A to PA-C, PAT-A to PAT-C, CC-A to CC-B,
Oth-A to Oth-B, and Form PTO/SB/08a, 2651 pages.

Request for Inter Partes Reexamination of U.S. Patent No.
7,415,530, Control No. 95/001,927, filed Mar, 2, 2012, including,
accompanying Exhibits PA-A to PA-F, PAT-A to PAT-B, CC-A to
CC-O, Oth-A, and Form PTO/SB/08a, 700 pages.

Request for Inter Partes Reexamination of U.S. Patent No.
7,378,992, Control No. 95/001,928, filed Mar. 2, 2012, including
Exhibits PA-A to PA-D, PAT-A to PAT-C, CC-A to CC-B, Oth-A,
and Form PTO/SB/08a, 2316 pages.

Official Order Granting Request for Inter Partes Reexamination of
U.S. Patent No, 7,395,345, Control No. 95/001,925, mailed Mar. 19,
2012, 11 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,395,345, Control No. 95/001,925, mailed Mar. 19,
2012, 20 pages.

Notice of Intent to Issue Inter Partes Reexamination Certificate in
Inter Partes Reexamination of U.S. Patent No. 7,321,937, Control
No. 95/000,466, mailed Mar, 21, 2012, 7 pages.

Right of Appeal Notice for Inter Partes Reexamination of U.S.
Palent No. 6,604,158, Control No. 95/000,486, mailed Mar. 26,
2012; 253 pages.

Notice of Intent to Issue Inter Partes Reexamination Certificate in
Inter Partes Reexamination of U.S, Patent No. 6,624,761, Control
No, 95/000,464, mailed Apr, 3, 2012, 7 pages.

Nolice of Intent to Issue Inter Partes Reexamination Certificate in
Inter Partes Reexamination of U.S. Patent No. 7,161,506, Control
No. 95/000,479, mailed Apr. 4, 2012, 15 pages.

Notice of Intent to Issue Inter Partes Reexamination Certificate in
Inter Partes Reexamination of U.S. Patent No. 7,378,992, Control
No. 95/000,478, mailed Apr. 6, 2012, 5 pages.

Official Order Granting Request for Inter Partes Reexamination of
US. Patent No. 7,32 1,937, Control No, 95/001,922, mailed Apr. 20,
2012, 17 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,321,937, Control No. 95/001,922, mailed Apr. 20,
2012, 8 pages.

Official Order Granting, Request for Inter Partes Reexamination of
US. Patent No. 7,161,506, Control No. 95/001,926, mailed Apr. 25,
2012, 9 pages.

Non-Final Office Action in Inter Partes Reexaminalion of U.S.
Patent No. 7,161,506, Control No. 95/001,926, mailed Apr. 25,
2012, 7 pages.

Official Order Granting Request for Inter Partes Reexamination of
US. Patent No. 7,378,992. Control No. 95/001,928, mailed Apr. 25,
2012, 8 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,378,992, Control No. 95/001,928, mailed Apr. 25,
2012, 8 pages.

Official Order Denying Request for Inter Partes Reexamination of
US, Patent No. 7,415,530, Control No. 95/001,927, mailed Apr. 27,
2012, 52 pages.

Official Order Granting Request for Inter Partes Reexamination of
US. Patent No. 6,604,158, Control No, 95/001,923, mailed May 7,
2012, 14 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 6,604,158, Control No. 95/001 ,923, mailed May 7, 2012,
8 pages.

Petition Under 37 C.ER. $§ 1.181 and 1.182 for Correction of
Notice of Intent to Issue Reexamination Certificate in Inter Partes
Reexamination of U.S. Patent No. 7,378,992, Control No.
95/000,478, filed May 9, 2012, 8 pages.

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,321,937, Control No. 95/000,466, issued
May 15, 2012, 2 pages.

Official Order Granting Request for Inter Partes for Inter Partes
Reexamination of U.S. Patent No. 7,352,300, Control No.
95/001,924, mailed May 17, 2012, 12 pages.

Non-Final Office Action in Inter Partes Reexamination of U.5.
Patent No. 7,352,300, Control No. 95/001,924, mailed May 17,
2012, 18 pages.

Patent Owner's Response to Office Action of Mar. 19, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,395,345, Control No.
95/001,925, filed May 21, 2012, 21 pages.

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,161,506, Control No, 95/000,479, issued
May 22, 2012, 2 pages.

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 6,624,761, Control No. 95/000,464, issued
Jun. 12, 2012, 2 pages.

Action Closing Prosecution in Inter Parles Reexamination of U.S.
Patent No. 7,777,651, Control No. 95/001,581, mailed Jun. 18,
2012, 45 pages.

Patent Owner’s Response to Office Action of Apr. 20, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,321,937, Control No.
95/001,922, filed Jun, 20, 2012, 11 pages.

Patent Owner’s Response to Office Action of Apr. 25, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,161,506, Control No.
95/001,926, filed Jun. 25, 2012, 20 pages.

Patent Owner’s Response to Ollice Action of Apr. 25, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,378,992, Control No.
95/001,928, filed Jun, 25, 2012, 20 pages.

Patent Owner's Response to Office Action of May 7, 2012 in Inter
Partes Reexamination of U.S, Patent No, 6,604,158, Conirol No.
95/001,923, filed Jul. 9, 2012, 19 pages.

Patent Owner’s Response to Office Action of May 17, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,352,300, Control. No.
95/001,924, filed Jul. 17, 2012, 31 pages.

New Decision on Appeal after Board Decision in Inter Partes
Reexamination of U.S. Patent No. 7,714,747. Control, No.
95/001,517, mailed Jul, 24, 2012, 24 pages.

Right of Appeal Notice for Inter Partes for Inter Partes Reexami-
nation of U.S. Patent No. 7,777,651, Control No. 95/001,581,
mailed Aug. 3, 2012, 7 pages.

Notice of Intent to Issue Inter Partes Reexamination Certificate in
Inter Partes Reexamination of U.S, Patent No. 6,604,158, Control
No. 95/000,486, mailed Aug. 30, 2012, 5 pages.
[| i | {|
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 30 of 64 PagelD #: 2886

US 9,667,751 B2
Page 29

 

(56) References Cited
OTHER PUBLICATIONS

Notice of Intent to Issue Inter Partes Reexamination Certificate in
Inter Partes Reexamination of U.S. Patent No, 7,378,992, Control
No. 95/000,478, mailed Aug. 31, 2012, 6 pages.

Decision on Petition for Supervisory Review of Refusal to Order
Reexamination for Claims !-2, 16-21, and 23 (37 CFR §§ 1.927 and
1.181) in Inter Partes Reexamination of U.S. Patent No. 7,415,530,
Control No. 95/001,927, mailed Aug. 31, 2012, 10 pages.
Decision on Pelition Under 37 C.R.R, §§ L181 and 1.182 for
Correction of Notice of Intent to Issue Reexamination Certificate in
Inter Partes Reexamination of U.S. Patent No. 7,378,992, Control
No. 95/000,478, mailed Sep. 10, 2012, 6 pages.

Decision on Petition for Supervisory Review of Refusal to Order
Reexamination of Claims 5-7, 14-16, and 18-19 (37 CFR §§ 1.927
and 1.181) in Inter Partes Reexamination of U.S. Patent No.
7,321,937, Control No, 95/001 ,922, mailed Sep, 10, 2012, 12 pages.
Decision on Pelilion for Supervisory Review of Refusal lo Order
Reexamination for Claims 86, 89, 90, 92-96, and 98 (37 CFR §§
1.927 and 1,181) in Inter Partes Reexamination of U.S. Patent No.
7,161,506, Control No. 95/001,926, mailed Sep. 21, 2012, 10 pages.
Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,415,530, Control No. 95/001,927, mailed Sep. 21,
2012, 15 pages.

Patent Owner’s Request to Reopen Prosecution Before the Exam-
iner Under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of
U.S. Patent No. 7,714,747, Control No. 95/001,517, filed Sep. 24,
2012, 29 pages.

Examiner’s Answer to Appeal Brief in Ex Parte Reexamination of
USS, Patent No. 7,400,274, Control No. 95/001,544, mailed Oct. 1,
2012, 17 pages.

Inter Partes Reexam Certificate in Inter Partes Reexamination of
US. Patent No, 7,378,992, Control No. 95/000,478, issued Oct. 4,
2012, 2 pages.

Inter Partes Reexam Certificate in Inter Partes Reexamination of
ULS, Patent No. 6,604,158, Control No. 95/000,486, issued Oct, LO,
2012, 2 pages.

Examiner’s Answer to Appeal Brief in Inter Partes Reexamination
of U.S. Patent No. 7,417,568, Control No. 95/001,533, mailed Oct.
15, 2012, 44 pages.

Non-Final Office Action in Inter Partes Reexamination of U.S.
Patent No. 7,321,937, Control No. 95/001,922, mailed Oct. 18,
2012, 10 pages.

Patent Owner's Rebultal Brief Under 37 C.F.R § 41.71 in Inter
Partes Reexamination of U.S, Patent No. 7,417,568, Control No.
95/001,533, filed Nov, 15, 2012, 15 pages.

Patent Owner’s Response to Office Action of Oct. 18, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,321,937, Control No.
95/001,922, filed Nov, 19, 2012, 30 pages.

Patent Owner’s Supplemental Amendment Subsequent to Timely
Submission of Response to Office Action of Oct. 18, 2012 in Inter
Partes Reexamination of U.S. Patent No. 7,321,937, Control No.
95/00 1,922, filed Nov. 27, 2012, 6 pages.

Patent Owner's Response to Office Action of Sep. 21, 2012 in Inter
Partes Reexamination of U.S, Patent No. 7,415,530, Control No.
95/001,927, filed Dec. 21, 2012, 51 pages.

Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 7,161,506, Control No. 95/001,926, mailed Mar. 5, 2013,
23 pages.

Action Closing Prosecution in Inter Partes Reexamination of U.S,
Patent No. 7,378,992, Control No. 95/001,928, mailed Mar, 5, 2013,
29 pages.

Examiner’s Answer to Appeal Brief in Inter Partes Reexamination
of U.S. Patent No. 7,777,641, Control No, 95/001,581, mailed Mar.
14, 2013, 21 pages,

Decision on Petition to Strike Patent Owner's Rebuttal Brief in Inter
Partes Reexamination of U.S. Patent No. 7,417,568, Control No.
95/001,533, mailed Mar. 15, 2013, 7 pages.

Order Remanding Inter Partes Reexamination Under 37 CFR §
41.77(d) to the Examiner in Inter Partes Reexamination of U.S.
Patent No. 7,714,747, Control No. 95/001,517, mailed Mar. 18,
2013, 3 pages.

Decision on Petition Under 37 C.E.R. § 1.183 to Request Examiner
Enter Evidence in Inter Partes Reexamination of U.S. Patent No.
7,417,568, Control No, 95/001,533, mailed Mar. 20, 2013, 7 pages.
Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 7,415,530, Control No, 95/001,927, mailed Apr. 3, 2013,
24 pages.

Patent Owner’s Reply to Action Closing Prosecution of Mar. 5,
2013 in Inter Partes Reexamination of U.S, Patent No, 7,161,506,
Control No, 95/001,926, filed Apr. 5, 2013, L9 pages.

Patent Owner’s Reply to Action Closing Prosecution of Mar. 5,
2013 in Inter Partes Reexamination of U.S. Patent No. 7,378,992,
Control No, 95/001,928, filed Apr. 5, 2013, 23 pages.

After Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 7,321,937, Control No. 95/00 1,922, mailed Apr. 9, 2013,
59 pages.

“Data Transfer Rate (DTR),” accessed at http://searchunifiedcom-
munications.techtarget.com/definition/data-transfer-rate, published
May 18, 2011, | page.

“Bandwith—technical definition,” accessed al hitp://computer.
yourdictionary.com/bandwith, accessed on Mar, 7, 2013, 4 pages.
“Bandwidth—Definition,” accessed at http://Avww.yourdictionary.
com/bandwidth, accessed on Mar. 7, 2013, 2 pages.

“Bandwidth,” accessed at http://searchenterprisewan.techtarget.
com/definitions/bandwidth, published Mar. 24, 2010, | page.
Action Closing Prosecution in Inter Partes Reexamination of U.S,
Patent No. 7,352,300, Control No. 95/001,924, mailed Apr. 9, 2013,
30 pages,

Examiner’s Determination Under 37 C.F.R. § 41.77(d) in Inter
Partes Reexamination of U.S. Patent No. 7,714,747, Control No.
95/001,517, mailed Apr. 10, 2013, 7 pages.

Patent Owner’s Supplement Response to Office Action of May 7,
2012 in Inter Partes Reexamination of U.S, Patent No. 6,604,158,
Control No, 95/001,923, filed Apr. 29, 2013, 20 pages.

Patent Owner’s Supplemental Response to Office Action of Mar. 19,
2012 in Inter Partes Reexamination of U.S. Patent No. 7,395,345,
Control No. 95/001,925, filed May 6, 2013, 24 pages.

Patent Owner’s Response to Action Closing Prosecution of Apr. 9,
2013 in Inter Partes Reexamination of U.S. Patent No. 7,321,937,
Control No. 95/001,922, filed May 9, 2013, 13 pages.

Patent Owner's Response to Action Closing Prosecution of Apr. 9,
2013 in Inter Partes Reexamination of U.S. Patent No. 7,352,300,
Control No. 95/001,924, filed May 9, 2013, 29 pages,

Patent Owner’s Comments in Response to Examiner’s Determina-
tion Under 37 C.F.R. § 41.77(c) in Inter Parties Reexamination of
U.S. Patent No. 7,714,747, Control No. 95/001,517, filed May 10,
2013, 20 pages.

Patent Owner’s Supplemental Response to Action Closing Prosecu-
tion of Apr, 9, 2013 in Inter Partes Reexamination of U.S. Patent No.
7,321,937, Control No. 95/001,922, filed May 15, 2013, 13 pages,
Right of Appeal Notice in Inter Partes Reexamination of U.S, Patent
No. 7,415,530, Control No. 95/001,927, mailed May 31, 2013, 26
pages.

Petition Under 37 C.F.R. § 1.181 to Expunge Third Party Request-
or’s Improper Submission of Declarations Under 37 C.F.R. § 1.132
and Strike Comments Directed to Examiner’s Determination in
Inter Partes Reexamination of U.S. Patent No. 7,714,747, Control
No. 95/001,517, filed Jun, 26, 2013, 6 pages.

Notice of Intent to Issue A Reexam Certificate in Inter Partes
Reexamination of U.S. Patent No. 7,415,530, Control No.
95/001,927, mailed Jul. 19, 2013, 5 pages.

Right of Appeal Notice in Inter Partes Reexamination of U.S. Patent
No. 7,321,937, Control No, 95/001,922, mailed Aug. 15, 2013, 12
pages.

Right of Appeal Notice in Inter Parles Reexamination of U.S. Patent
No, 7,161,506, Control No, 95/001,926, mailed Aug. 16, 2013, 11
pages.

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,415,530, Control No. 95/001,927, issued
Aug. 16, 2013, 2 pages.
: Ve | = s I | |_| 5
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 31 of 64 PagelD #: 2887

US 9,667,751 B2
Page 30

(56) References Cited
OTHER PUBLICATIONS

Right of Appeal Notice in Inter Partes Reexamination of U.S. Patent
No. 7,378,992, Control No. 95/001,928, mailed Aug. 16, 2013, Ll
pages.

Right of Appeal Notice in Inter Partes Reexamination of U.S. Patent
No. 7,352,300, Control No. 95/001,925, mailed Aug. 29, 2013, 23
pages.

Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 7,395,345, Control No. 95/001,925, mailed Sep. 20,
2013, 47 pages.

Decision on Petition(s) Decided Under 37 C.F.R. 1.181 in Inter
Partes Reexamination of U.S. Patent No. 7,714,747, Control No.
95/001,517, mailed Sep. 23, 2013, 3 pages.

Action Closing Prosecution in Inter Partes Reexamination of U.S.
Patent No. 6,604,158, Control No. 95/001,923, mailed Oct. 2, 2013,
18 pages.

Patent Owner's Reply to Action Closing Prosecution of Sep. 20,
2013 in Inter Partes Reexamination of U.S Patent No, 7,395,345,
Control No. 95/001,925, filed Oct. 21, 2013, 9 pages.

Decision on Appeal in Inter Partes Reexamination of U.S. Patent
No. 7,417,568, Control No, 95/001,533, mailed Nov. 1, 2013, L8
pages.

Decision on Appeal in Inter Partes Reexamination of U.S. Patent
No. 7,400,274, Control No. 95/001,544, mailed Nov. 1, 2013, 12
pages.

Decision on Appeal in Inter Partes Reexamination of U.S. Patent
No. 7,777,651, Control No, 95/001,581, mailed Nov. 1, 2013, 15
pages.

Patent Owner’s Reply to Action Closing Prosecution of Oct. 2, 2013
in Inter Partes Reexamination of U.S Patent No. 6,604,158, Control
No, 95/001,923, filed Nov, 4, 2013, 9 pages.

Notice of Intent to Issue A Reexam Certificate in Inter Partes
Reexamination of U.S. Patent No. 7,321,937, Control No.
95/001,922, mailed Nov, 13, 2013, 8 pages.

Supplemental Notice of Allowability for U.S. Appl. No. 13/154.211,
mailed Nov. 26, 2013, 4 pages.

Notice of AJlowance for U.S. Appl. No. 13/101,994, mailed Dec. 2,
2013, 7 pages.

Notice of Allowance for U.S. Appl. No. 11/553,419, mailed Dec. 18,
2013, 6 pages.

Supplemental Notice of Allowability for U.S. Appl. No. 13/154,211,
mailed Dec, 19, 2013, 4 pages.

Non-Final Office Action for U.S, Appl. No. 14/035,716, mailed Dec.
20, 2013, 12 pages.

Notice of Allowance for LI.S. Appl. No. 14/035,712, mailed Dec. 20,
2013, 8 pages.

Non-Final Office Action for U.S, Appl. No. 14/035,719, mailed Dec.
20, 2013, 11 pages.

Final Office Action for U.S. Appl. No. 12/690,125 mailed Dec. 27,
2013, 12 pages.

Cerected Notice of Allowability for U.S, Appl. No. 11/553,419,
mailed2 pages.

Notice of Allowance for U.S. Appl. No. 14/035,561, mailed Jan. 16,
2014, 9 pages.

Corrected Notice of Allowability for U.S. Appl. No. 11/553,419,
mailed Jan. 31, 2014, 2 pages.

Non-Final Office Action for U.S, Appl, No. 13/118,122, mailed Feb,
19, 2014, 23 pages.

Notice of Allowance for U.S. Appl. No. 13/101,994, mailed Feb. 20,
2014, 5 pages.

Supplemental Notice of Allowance for U.S. Appl. No. 12/857,238,
mailed Feb, 25, 2014, 2 pages.

Non-Final Office Action for U.S. Appl. No, 14/134,933, mailed Feb,
25, 2014, 7 pages,

Non-Final Office Action for U,S. Appl. No. 14/033,245, mailed Feb.
26, 2014, 11 pages.

Non-Final Office Action for U.S, Appl. No. 14/134,926, mailed Feb.
27, 2014, 16 pages.

Final Office Action for U.S. Appl. No. 09/969,987, mailed Apr. 8,
2014, 8 pages.

Non-Final Office Action for U.S, Appl. No. 13/403,785, mailed May
9, 2014, 5 pages.

Final Office Action for U.S, Appl. No. 13/118,122, mailed Jun. 18,
2014, 14 pages.

Notice of Allowance for U.S. Appl. No. 14/251,453, mailed Jun. 25,
2014; 8 pages.

Final Office Action for U.S, Appl. No. 14/134,933, mailed Jun. 27,
2014; 9 pages.

Notice of Allowance for U.S, Appl. No. 14/134,926, mailed Jul. 8,
2014, 9 pages.

Notice of Allowance for U.S. Appl. No. 14/033,245, mailed Jul. 22,
2014, 13 pages,

Non-Final Office Action for U,S. Appl. No. 14/495,574, mailed Oct.
23, 2014; 10 pages.

Non-Final Office Action for U.S. Appl. No. 09/969,987, mailed Oct.
23, 2014; 11 pages.

Non-Final Office Action for U.S. Appl. No, 13/403,785, mailed Dec,
18, 2014, 17 pages.

Non-Final Office Action for U.S. Appl. No. 14/305,692, mailed Feb,
10, 2015, 9 pages.

Non-Final Office Action for U.S. Appl. No. 14/303,276, mailed Mar.
12, 2015, 5 pages.

Supplemental Notice of Allowability for U.S. Appl. No. 14/495,574,
mailed Apr. 7, 2015; 5 pages.

Notice of Allowance for U.S. Appl. No, 14/303,276, mailed Jun. 5,
2015, 8 pages.

Notice of Allowance for U.S. Appl. No. 09/969,987, mailed Jul. 2,
2015; 10 pages.

Notice of Allowance for U.S. Appl. No. 14/727,309, mailed Sep. 30,
2015; 7 pages.

Copy of Non-Final Office Action for U.S. Appl, No. 14/733,565,
mailed Oct, 19, 2015; 8 pages.

Final Office Action for U.S. Appl. No. 14/305,692, mailed Nov. 12,
2015; LO pages.

Notice of Intent to Issue an Inter Partes Reexamination Certificate
in Inter Partes Reexamination of U.S. Patent No. 7,378,992, Control
No, 95/001,928, mailed Nov. 21, 2013, 10 pages.

Notice of Intent to Issue an Inter Partes Reexamination Certificate
in Inter Partes Reexamination of U.S, Patent No. 7,161,506, Control
No. 95/001,926, mailed Nov. 27, 2013, 10 pages.

Declaration of Dr. James W. Modestino under 37 C.F.R, § 1.132 in
Inter Partes Reexamination of U.S. Patent No. 7,417,568, Control
No. 95/001,533, executed Nov, 29, 2013; 51 pages.

Declaration of Dr. James W. Modestino under 37 C.F.R. § 1.132 in
Inter Partes Reexamination of U.S. Patent No. 7,400,274, Control
No, 95/001,544, executed Nov. 29, 2013; 49 pages.

Declaration of Dr, James W. Modestino under 37 C.F.R. § 1.132 in
Inter Partes Reexamination of U.S, Patent No. 7,777,651, Control
No, 95/001,581, executed Nov, 29, 2013; 50 pages.

Patent Owner’s Request to Reopen Prosecution Before the Exam-
iner under 37 C.F.R. § 41,77(b) in Inter Parles Reexamination of
US. Patent No. 7,417,568, Control No. 95/001,533, filed Dec. 2,
2013, 41 pages.

Patent Owner's Request to Reopen Prosecution Before the Exam-
iner under 37 C.E.R. § 41.77(b) in Inter Partes Reexamination of
U.S, Patent No, 7,777,651, Control No. 95/001,581, filed Dec. 2,
2013, 57 pages,

Patent Owner’s Request to Reopen Prosecution Before the Exam-
incr under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of
U.S. Patent No. 7,400,274, Control No. 95/001,544, filed Dec. 2,
2013, 33 pages.

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,321,937, Control No. 95/001,922, mailed
Dec. 5, 2013, 2 pages,

Patent Owner’s Petition Under 37 C.ER. § 1.182 in Opposition to
CME Group's Petition to Strike Patent Owner's Proposed New
Claims, in Inter Partes Reexamination of U.S, Patent No. 7,417,568,
Control No, 95/001,533, mailed Jan, 2, 2014, 8 pages.

Patent Owner's Petition Under 37 C.E.R. § 1.182 in Opposition to
CME Group's Petition to Strike Patent Owner's Proposed New
Claims, in Inter Partes Reexamination of U.S. Patent No. 7,400,274,
Control No. 95/001,544, mailed Jan. 2, 2014, 8 pages.
Dest | s ea | | |
Case 1:17-cv-O0800-CFC Document 53-2 Filed 05/18/21 Page 32 of 64 PagelD #: 2888

US 9,667,751 B2
Page 31

 

(56) References Cited
OTHER PUBLICATIONS

Patent Owner’s Petition Under 37 C.F.R. § 1.182 in Opposition to
CME Group's Petition to Strike Patent Owner’s Proposed New
Claims, in Inter Partes Reexamination of U.S. Patent No. 7,777,651,
Control No, 95/001,581, mailed Jan. 2, 2014, 10 pages,

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No, 7,161,506, Control No. 95/001,926, mailed
Jan. §, 2014, 2 pages.

Inter Partes Reexamination Cerlificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,378,992, Control No. 95/001,928, mailed
Jan. 8, 2014, 3 pages.

Examiner’s Determination Under 37 C.F.R, § 41.77(d) in Inter
Partes Reexamination of U.S. Patent No. 7,714,747, Control No.
95/001,517, mailed Jan, 14, 2014, I! pages.

Patent Owner’s Petition Under 37 C.F.R. § 1.182 to Strike Third
Party Requester’s Improper Response Under 37 C.ER. § 41.77(¢),
in Inter Partes Reexamination of U.S. Patent No. 7,417,568, Control
No. 95/001,533, mailed Jan, 22, 2014, 3 pages.

Patent Owner's Petition Under 37 C.F.R. § 1.182 to Strike Third
Party Requester’s Improper Response Under 37 C.F.R. § 41.77(c),
in Inter Partes Reexamination of U.S. Patent No. 7,400,274, Control
No. 95/001,533, mailed Jan, 22, 2014, 3 pages.

Patent Owner’s Petition Under 37 C.F.R. § 1.182 to Strike Third
Party Requester’s Improper Response Under 37 C.P.R. § 41.77(¢),
in Inter Partes Reexamination of U.S, Patent No. 7,777,651, Control
No. 95/001 ,581, mailed Jan. 22, 2014, 3 pages.

Patent Owner’s Petition Under 37 C.F.R. § 1.181 to Strike Third
Party Requester’s Improper Response Under 37 C..R. § 1.132, in
Inter Partes Reexamination of U.S. Patent No. 7,417,568, Control
No. 95/001,533, mailed Jan. 22, 2014, 3 pages.

Patent Owner's Petition Under 37 CFR. § 1.181 to Strike Third
Party Requester’s Improper Response Under 37 C.F.R. § 1.132, in
Inter Partes Reexamination of U.S, Patent No. 7.400,274, Control
No. 95/001,533, mailed Jan. 22, 2014, 3 pages.

Patent Owner’s Petition Under 37 C.F.R. § 1.181 to Strike Third
Party Requester’s Improper Response Under 37 C.I-R. § 1.132, in
Inter Partes Reexamination of U.S. Patent No. 7,777,651, Control
No. 95/001,533, mailed Jan, 22, 2014, 3 pages.

Patent Owner's Request for Rehearing Under 37 C.F.R. § 41.79, in
Inter Partes Reexamination of U.S. Patent No. 7,714,747, Control
No. 95/001,517, filed Feb, 14, 2014, 11 pages.

Patent Owner's Supplemental Reply to Action Closing Prosecution
in Inter Partes Reexamination of U.S. Patent No. 6,604,158, Control
No. 95/001,923, filed Feb. 27, 2014, 10 pages.

Patent Owner’s Supplemental Reply to Action Closing Prosecution
in Inter Partes Reexamination of U.S. Patent No. 7,395,345, Control
No, 95/001,925, filed Feb, 27, 2014, 9 pages.

Corrected Request to Reopen Prosecution Before the Examiner
under 37 C.F.R. § 41.77(b) in Inter Partes Reexamination of U.S.
Patent No. 7,417,568, Control No. 95/001,533, mailed Mar, 11,
2014, 48 pages.

Corrected Request to Reopen Prosecution Before the Examiner
under 37 C.ER. § 41.77(b) in Inter Partes Reexamination of U.S.
Patent No. 7,400,274, Control No. 95/001,544, mailed Mar. LI,
2014, 39 pages.

Corrected Request to Reopen Prosecution Before the Examiner
under 37 C.F.R, § 41.77(b) in Inter Partes Reexamination of U.S.
Patent No. 7,777,651, Control No. 95/001,581, mailed Mar. 11,
2014, 67 pages.

Right of Appeal Notice Under 37 C.FR. § 1.953 in Inter Partes
Reexamination of U.S. Patent No, 6,604,158, Control No,
95/001,923, mailed Jun, 9, 2014, 14 pages.

Right of Appeal Notice Under 37 C.F.R. § 1.953 in Inter Partes
Reexamination of U.S, Patent No. 7,395,345, Control No.
95/001,925, mailed Jun. 10, 2014, 10 pages.

Notice of Intent to Issue a Reexamination Certificate in Inter Partes
Reexamination of U.S. Patent No. 7,352,300, Control No.
95/001,924, mailed Jun. 27, 2014, 7 pages.

Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,352,300, Control No, 95/001,924, mailed
Aug. 4, 2014, 4 pages.

Examiner’s Determination Under 37 C.F.R, 41.77(d), in Inter Partes
Reexamination of U.S. Patent No, 7,417,568, Control No.
95/00 1,533, mailed Oct. 3, 2014; 10 pages.

Examiner's Determination Under 37 C.F.R. 41.77(d), in Inter Partes
Reexamination of U.S. Patent No. 7,400,274, Control No.
95/001,544, mailed Oct. 10, 2014; 10 pages.

Examiner’s Determination Under 37 C.F.R. 41.77(d), in Inler Partes
Reexamination of U.S. Patent No. 7,777,651, Control No.
95/001,581, mailed Oct, LO, 2014, 12 pages.

Comments in Response to Examiner’s Determination Under 37
C.F.R. 41.77(e) in Inter Partes Reexamination of U.S. Patent No.
7,417,568, Control No. 95/001,533, filed Nov. 3, 2014; 30 pages.
Inter Partes Reexamination Certificate in Inter Partes Reexamina-
tion of U.S. Patent No. 7,395,345, Control No. 95/001,925, mailed
Nov. 3, 2014; 2 pages.

Comments in Response to Examiner's Determination Under 37
CER. 41.77(e) in Inter Partes Reexamination of U.S. Patent No.
7,400,274, Control No. 95/001,544, filed Nov. 10, 2014; 19 pages.
Comments in Response to Examiner's Determination Under 37
C.FR. 41.77(e) in Inter Partes Reexamination of U.S. Patent No.
7,777,651, Control No. 95/001,581, filed Nov. 10, 2014; 19 pages.
Patent Owner's Reply to Third Party Requester’s Comments Under
37 C.ER, 41,77(e} in Inter Partes Reexamination of U.S, Patent No.
7,417,568, Control No. 95/001,533, filed Dec. 3, 2014, 6 pages.
Patent Owner’s Reply to Third Party Requester’s Comments Under
37 C.E.R. 41.77(e) in Inter Partes Reexamination of U.S. Patent No.
7,400,274, Control No. 95/001,544, filed Dec. 10, 2014, 6 pages.
Patent Owner’s Reply to Third Party Requester’s Comments Under
37 C.E.R. 41,77(e) in Inter Partes Reexamination of U.S. Patent No.
7,777,651, Control No. 95/001,581, filed Dec. 10, 2014, 6 pages.
Decision on Request for Rehearing in Inter Partes Reexamination of
U.S. Patent No. 7,714,747, Control No. 95/001,517, mailed Jan. 6,
2015, 7 pages.

Right of Appeal Notice in Inter Partes Reexamination of U.S, Patent
No. 6,604,158, Control No. 95/001,923, mailed Jan. 9, 2015, 14
pages.

Notice of Intent to Issue a Reexamination Certificate in Inter Partes
Reexamination of U.S. Patent No. 6,604,158, Control No.
95/001,923, issued Mar. 9, 2015, 7 pages.

Inter Partes Reexamination Certificate, in Inter Partes Reexamina-
lion of U.S, Palent No, 6,604,158, Control No. 95/001,923, issued
Apr. 17, 2015, 3 pages.

Decision on Appeal No, 2015-007686, in Inter Partes Reexamina-
tion of U.S. Patent No. 7,417,568, Control No, 95/001,533, mailed
Oct. 29, 2015; 16 pages.

Decision on Appeal No. 2015-0077006, in Inter Partes Reexami-
nation of U.S. Patent No, 7,777,651, Control No. 95/001,581,
mailed Oct. 29, 2015; 16 pages.

Decision on Appeal No. 2015-007687, in Inter Partes Reexamina-
tion of U.S. Patent No. 7,400,274, Control No. 95/001,544, mailed
Oct. 29, 2015; 15 pages.

Opinion, with Errata, filed in Re@lime Date, LLC dibia IXo v.
Morgan Stanley, et al., Case Nos. 13-1092, -1093, -1095, -1097,-
1098, -1099, -1100, -1101, and -1103, United States Court of
Appeals for the Federal Circuit, filed Jan, 27, 2014, 41 pages.
Complaint for Patent Infringement, filed in Realtime Data, LLC
d/b/a IXO v. Microsoft Corporation, et al., Case No, 4:14-cv-00827
(E.D. Texas), Dec. 19, 2014, 17 pages.

Complaint for Patent Infringement, filed in Realtime Data, LLC
d/b/a IXO vy, Actian Corporation, et al., No. 6:15-cv-00463 (E.D,
Texas), May 8, 2015, 18 pages,

Complaint for Patent Infringement, filed in Realtime Data, LLC
d/bfa IXO ¥. Dropbox, Inc., No. 6:15-cv-00465 (E.D. Texas), May
8, 2015, 14 pages.

Complaint for Palent Infringement, filed in Reallime Dete, LLC
d/b/a IXO v. Echostar Corporation, et al., No. 6:15-cv-00468 (E.D.
Texas), May 8, 2015, 15 pages.

Complaint for Patent Infringement, filed in Realtime Date, LLC
d/b/a IXO vy. Riverbed Technology, Inc., et al., No. 6:15-ev-00468
(E.D, Texas), May 8, 2015, 26 pages.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 33 of 64 PagelD #: 2889

US 9,667,751 B2
Page 32

 

(56) References Cited
OTHER PUBLICATIONS

Complaint for Patent Infringement, filed in Realtime Data, LLC
d/bfa IXO v. BMC Software, Inc., No. 6:15-cv-00464 (E.D. Texas),
May 8, 2015, 17 pages.

Complaint for Patent Infringement, filed in Realtime Date, LLC
d/b/a IXO ¥. Oracte America, Ine., et al., No. 6:15-¢v-00467 (E.D.
Texas), May 8, 2015, 41 pages.

Complaint for Patent Infringement, filed in Realtime Data, LLC
d/b/a IXO vy. SAP America, Inc., ef al., No. 6:15-cy-00469 (ED.
Texas), May 8, 2015, 34 pages.

Complaint for Patent Infringement, filed in Realtime Data, LLC
d/b/a IXO v, ‘Teradata Corporation, et al., No, 6:15-cv-00470 (E.D.
Texas), May 8, 2015, 17 pages.

First Amended Complaint for Patent Infringement, filed in Realtime
Data, LLC d/b/a IXO y, SAP America, Inc., et al,, Case No.
6:15-cv-00469 (E.D. Texas), June. 2, 2015, 50 pages.

Defendants Actian Corporation and Pervasive Software Inc.’s
Motion to Dismiss Complaint, filed in Realtime Data, LLC d/b/a
IXO v, Actian Corporation, et al,, Case No, 6:15-cv-00463-RWS-
JDL (E.D. Texas), filed Jul. 24, 2015; 22 pages.

Defendant Dropbox, Inc.’s Motion to Dismiss for Failure to State a
Claim, filed in Realtime Data, LLC d/b/a IXO vy. Actian Corpora-
tion, et al., Case No, 6:15-cv-00463-RWS-IDL (E.D. Texas), filed
Jul. 24, 2015; 3 pages.

Defendants SAP America Inc., Sybase, Inc., Hewlett-Packard Com-
pany, HP Enterprise Services, LLC, Dell Inc., BMC Software, Inc.,
Echostar Corporation, and Hughes Network Systems, LLC’s
Motion to Dismiss First Amended Complaint, filed in Realtime
Data, LLC d/b/a IXO v. Actian Corporation, et al., Case No.
6:15-cv-00463-RWS-JDL (E.D. Texas), filed Jul. 24, 2015; 37
pages.

Defendant Riverbed Technology’s Motion lo Dismiss lor Failure to
State a Claim, filed in Realtime Date, LLC d/b/a IXO vy, Actian
Corperation, et al., Case No. 6: 15-cy-00463-RWS-JDL (E.D. Tex.),
filed Jul, 27, 2015; 3 pages.

Dell Inc.'s Motion to Dismiss, filed in Realtime Data, LLC d/b/a
iXO v, Actian Corporation, et al, Case No, 6:15-cv-00463-RWS-
JDL (E.D. Tex.), filed Jul. 28, 2015; 3 pages.

First Amended Complaint for Patent Infringement, filed in Realtime
Data, LLC d/b/a IXO v. Actian Corporation, et al. Case No.
6:15-ev-00463-RWS-JDIL (E.D. Tex.), filed Jul. 29, 2015; 42 pages.
Realtime Data LLC d/b/a IXO’s Answer to Hewlett-Packard Com-
pany and HP Enterprise Services, LLC’s Counterclaim, filed in
Realtime Data, LLC d/b/a IXO v. Actian Carporation, et al., Case
No. 6:15-cv-00463-RWS-JDL (E.D. Tex.), filed Aug. 3, 2015; 8
pages.

Defendant's Reply Brief on their Motion to Dismiss First Amended
Complaint, filed in Realtine Data, LLC d/b/a IXO v, Actian
Corporation, et al., Case No. 6:15-cv-00463-RWS-IDL, filed Sep.
11, 2015; 15 pages.

Defendants Actian Corporation and Pervasive Software Inc,’s
Motion to Dismiss First Amended Complaint, filed in Realtime
Data, LLC d/b/a IXO v. Aetian Corporation, et al. Case No.
6:15-ev-00463-RWS-IDL, filed Sep, 29, 2015; 32 pages.
Defendants [lewlett-Packard Company and HP Enterprise Services,
LLC’s Answer and Counterclaims to Plaintiffs Second Amended
Complaint for patent Infringement Against Oracle America, Inc.,
filed in Realtime Data LLC d/b/a IXO v. Actian Corporation, et al.,
filed Oct. 1, 2015; 23 pages.

Defendant Oracle America, Inc,’s Answer to Realtime Data LLC’s
Second Amended Complaint and Counterelaims, filed in Realtime
Data LLC d/b/a IXO vy, Actian Corporation, et al., Case No.
6:15-cv-00463-RWS-IDL, filed Oct. 1, 2015; 30 pages.
Defendants SAP America Inc., Sybase, Inc., Hewlett-Packard Com-
pany, HP Enterprise Services, LLC, Dell Inc., Echostar Corporation,
Hughes Network Systems, LLC, Dropbox, Inc., and Riverbed
‘Technology, Inc.’s Motion to Dismiss Amended Complaints, filed in
Realtime Data LLC d/b/a IXO v. Actian Corporation, et al., Case
No. 6:15-cv-00463-RWS-IDL, filed Oct. 1, 2015; 11 pages.

Defendant Teradata Operations, Inc.’s Answer, Affirmative
Defenses, and Counterclaims to Plaintiff Realtime Data LLC’s
Amended Complaint, filed in Realtime Data LLC d/b/a IXO v.
Actian Corporation, et al., Case No. 6:15-cv-00463-RWS-IDL,
filed Oct. 2, 2015; 23 pages.

Complaint for Patent Infingement, filed in Realtime Data LLC d/b/a
EXO v. Apple, Inc., Case No. 6:15-cv-00885, filed Oct. 6, 2015; 17
pages.

Plaintiff Realtime Data LLC d/b/a IXO’s Opposition to Defendant’s
Motions to Dismiss Amended Complaints with associated allach-
ments, filed in Realtime Data, LLC d/b/a IXO v, Action Corpora-
tion, et al., Case No. 6:15-cv-00463-RWS-JDL (E.D. Texas), filed
Oct. 19, 2015; 200 pages.

Realtime Data LLC, d/b/a IXO’s Answer to Hewlett-Packard Com-
pany and HP Enterprise Services, LLC’s Counterclaims to Second
Amended Complaint, filed in Reaftime Data, LLC d/b/a IXO v.
Action Corporation, et al., Case No. 6: 15-cv-00463-RWS-JIDL
(E.D. Texas), filed Oct. 19, 2015; 9 pages.

Realtime Data LLC d/b/a IXO’s Answer to Oracle America, Inc.’s
Counterclaims to Second Amended Complaint, filed in Rea/time
Data, LLC d/b/a IXO y. Action Corporation, et al., Case No.
6:15-cv-00463-RWS-JDL (E.D. Texas), filed Oct. 19, 2015; 8
pages.

Realtime Data LLC, d/b/a IXO’s Answer to Teradata Operations,
Inc,’s Counterclaims to First Amended Complaint, filed in Realtime
Data, LLC d/b/a [XO vy. Action Corporation, et al., Case No,
6:15-cv-00463-RWS-JDL (E.D. Texas), filed Oct. 19, 2015; 9
pages.

Defendants SAP America Inc., SyBase, Inc., Hewlett-Packard Com-
pany, HP Enterprise Services, LLC, Dell Inc., Echostar Corporation,
Hughes Network Systems, LLC, Dropbox, Inc., and Riverbed
Technology, Inc.’s Reply Brief on their Motion to Dismiss Amended.
Complaints, filed in Realtine Data, LLC d/b/a IXO y, Action
Corporation, et al, Case No. 6:15-cv-00463-RWS-IDL (E.D.
Texas), filed Oct. 30, 2015; 15 pages.

Reply in Support of Defendants Actian Corporation and Pervasive
Software Inc,’s Motion to Dismiss First Amended Complaint, filed
in Realtime Data, LLC d/b/a IXQ v. Action Corporation, et al., Case
No. 6:15-cv-00463-RWS-IJDL (E.D. Texas), filed Nov. 6, 2015; 14
pages.

Plaintiff Realtime Data, LLC d/b/a IXO’s Sur-Reply to SAP Defen-
dants’ Motions to Dismiss, filed in Realtime Data, LLC d/b/a IXO
v. Action Corporation, et al., Case No. 6:15-ev-00463-RWS-JDL
(E.D. Texas), filed Nov. 9, 2015; 13 pages.

Reply in Support of Defendants Actian Corporation and Pervasive
Software Inc.’s Motion to Dismiss First Amended Complaint, filed
in Realtime Data, LLC d/b/a IXO v. Action Corporation, et al., Case
No. 6:15-cv-00463-RWS-JDL ¢E.D. Texas), filed Nov. 10, 2015, 13
pages.

Plaintil¥ Realtime Data, LLC d/b/a IXO’s Sur-Reply to SAP Defen-
dants’ Motions to Dismiss, filed in Realtine Data, LLC d/b/a IXO
vy. Action Corporation, et al,, Case No. 6:15-cv-00463-RWS-JDL
(E.D. Texas), filed Nov. 10, 2015; 13 pages.

Report and Recommendation of United States Magistrate Judge
regarding Defendant Dell, Inc.’s Motion to Dismiss Failure to State
a Claim pursuant to Fed. R. Civ, P, 12(b)(6), filed in Realtime Data,
LLC d/b/a IXO vy. Action Corporation, et al, Case No. 6;15-cv-
00463-RWS-JDL (E.D. Texas), field Nov, 30, 2015; 12 pages.
Defendants’ Objections to the Report and Recommendation of
Magistrate Judge (ECF No. 184), filed in Realtine Data, LLC d/bfa
EXO y, Action Corporation, et al,, Case No. 6: 15-cv-00463-RWS-
JDL (E.D. Texas), filed Dec. 15, 2015; 13 pages.

Defendant Apple Inc.’s Answer and Aflirmalive Defenses to Plain-
tiffs Complaint for Patent Infringement, filed in Realtime Data,
LLC d/b/a IXO vy, Apple, Inc., Case No. 6:15-ev-RWS-IDL (E.D.
Texas), filed Dec. 17, 2015; 10 pages.

Plaintiff Realtime Data LI.C’s Response to SAP Defendants’ Objec-
tions to Magistrate Judge Love's Report and Recommendation on
Defendants’ Motion to Dismiss, filed in Realtime Data, LLC d/b/a
iXO v, Aetion Corporation, et al., Case No. 6:15-cv-00463-RWS-
JDL (E.D. 'lexas), filed Jan. 4, 2016; 11 pages.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 7 Page 34 of 64 PagelD #: 2890

US 9,667,751 B2
Page 33

 

(56) References Cited
OTHER PUBLICATIONS

Court Docket History for Realtine Data, LLC d/b/a IXO v.
Microsoft. Corporation, et al, Case No. 4:14-cv-00827 (E.D.
‘Texas), downloaded. Oct. 28, 2015, 5 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO v. Actian
Corporation, et al., Case No. 6:15-cv-00463 (E.D. Texas), down-
loaded Oct. 28, 2015, 19 pages.

Court Docket History for Realtine Data, LLC d/b/a IXO v.
Drepbox, Ine., Case No, 6:15-cv-00465 (E.D. Texas), downloaded
Oct, 28, 2015, 4 pages.

Court Docket History for Realtime Data, LLC d/b/a IXOv. Echostar
Corporation, et al., Case No. 6:15-cv-00466 (E.D. Texas), down-
loaded Oct, 28, 2015, 3 pages.

Court Docket History for Realtime Data, LLC d/b/a LXO v. Riverbed
Technology, Inc., et al, Case No, 6:15-cv-00468 (E.D. Texas),
downloaded Oct. 28, 2015, 3 pages.

Courl Docket History for Realtime Data, LLC d/b/a IXO v, BMC
Software, Inc., Case No. 6:15-cv-00464 (B.D. Texas), downloaded
Oct. 28, 2015, 3 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO v. Oracle
America, inc., et al., Case No, 6:15-cv-00467 (E.D. Texas), down-
loaded Oct. 28, 2015, 4 pages.

Court Docket History for Realtime Data, LLC d/bfa IXO v. SAP
America, Inc., et al., Case No. 6:15-cv-00469 (£.D, Texas), down-
loaded Oct. 28, 2015, 5 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO vy. Teradata
Corporation, et al., Case No. 6:15-cv-00470 (E.D. Texas), down-
loaded Oct. 28, 2015, 5 pages.

Court Docket History for Realtime Data, LLC d/b/a LXO v. Apple,
Inc., Case No. 6:15-cv-00885 (E.D. Texas), downloaded Oct. 28,
2015, 2 pages.

Petition for Inter Partes Review of Claim 48 of U.S. Patent No.
7,378,992, filed in Oracle America, Ine, v. Realtime Dat, LLC, Case
No. IPR2016-00373 (PT.A.B.), filed Dec, 22, 2015; 69 pages.
Petition for Inter Partes Review of Claims 1, 2, 4, 6, 11-16, 18-20,
22 of U.S. Patent No. 8,643,513, filed in Oracle Anrerica, Ine. v.
Realtime Data, LLC, Case No. IPR2016-00374 (P.T.A.B.), filed
Dee. 22, 2015, 68 pages.

Petition for Inter Partes Review of Claims 1-2, 4, 10-12, 18-20 of
US, Patent No. 7,415,530, filed in Oracle America, ine. v. Realtime
Data, LLC, Case No. IPR2016-00375 (P.T.A.B.), filed Dec. 22,
2015; 62 pages.

Petition for Inter Partes Review of Claim 24 of U.S, Patent No.
7,415,530, filed in Oracle America, Inc. v. Realtime Data, LLC,
Case No. IPR2016-00376 (P.T,.A.B.), filed Dec. 22, 2015; 68 pages.
Petition for Inter Partes Review of Claims 1-2, 9, 11, 21-22, 24-25
of U.S. Patent No. 9,116,908, filed in Oracle America, Inc. v.
Realtime Data, LLC, Case No. IPR2016-00377 (P.T.A.B.), filed
Dec. 22, 2015; 65 pages.

Declaration of Professor James A. Storer, filed in Oracle America,
ine. v. Realtime Data, LLC, Case No. IPR2016-00373 (P.T.A.B.),
filed Dec. 22, 2015; 102 pages.

Hsu, et al., “Automatic Synthesis of Compression Techniques for
Heterogenous Files,” Software— Practice and Experience, vol. 25,
Issue 10, Oct. 1995; pp, 1097-1116.

Storer, J., Data Compression Methods and Theory, Rockville, MD:
Computer Science Press, 1988.

Huffman, D., “A Method for the Construction of Minimum-Redun-
dancy Codes,” Proceedings of the LR.E,, Sep. 1952, pp. 1098-1101.
Zic, et al, “A Universal Algorithm for Sequential Data Compres-
sion,” IEEE Transactions on Information Theory, vol. IT-23, No. 3,
May 1977; 337-343.

Ziv, et al., “Compression of Individual Sequences via Variable-Rate
Coding,” IEEE Transactions on Information Theory, vol. IT-24, No.
5, Sep. 1978; 530-536,

First Amended Complaint for Patent Infringement, filed in Reaftine
Data, LLC d/bfa iXO v. MetroPCS Texas, LLC, et al, Case No.
6:10-cv-00493-LED (E.D, Texas), filed Apr. L1, 2011; 15 pages.
Joint Motion to Stay All Pending Deadlines Between Plaintiff
Realtime Data, LLC d/b/a IXO and Delendant Cellco Partnership

d/b/a Verizon Wireless, filed in Realtime LLC d/b/a [XO v.
MetroPCS Texas, LLC, et al., Case No. 6:10-cv-00493-LED (E.D.
Texas.

Joint Motion for Dismissal with Prejudice of Defendant Cellco
Partnership d/b/a Verizon Wireless, filed in Realtime Data, LLC
d/b/a EXO v, MetroPCS Texas, et al,, Case No. 6:10-cv-00493-LED
(E.D, Texas), filed Oct. 17, 2012; 2 pages.

Order regarding Joint Motion for Dismissal with Prejudice, filed in
Realtime Data, LLC d/b/a [Xo v. MetroPCS Texas, LLC, et al., Case
No. 6:10-cv-00493-LED (E.D. Texas), filed Oct. 19, 2012; | page.
Declaration of Professor James A. Storer, filed in Oracle America,
inc. v, Realtime Data, LLC, Case No. IPR2016-00374 (P-T.A.B.),
filed Dec, 22, 2015; 118 pages.

Submission Under 37 C.E.R. 1.114(c) and Preliminary Amendment
Under 37 CFR. 1.115, filed Oct. 10, 2013, in the prosecution of
U.S. Appl. No. 13/154,211; 10 pages.

Declaration of Professor James A. Storer, filed in Oracle America,
Ine. v. Realtime Daia, LLC, Case No, IPR2016-00375 (P-T.A.B.),
filed Dec, 28, 2015; 82 pages.

Declaration of Professor James A. Storer, filed in Oracle America,
ine. v. Realtime Data, LLC, Case No. IPR2016-00376 (P.T.A.B.),
filed Dec. 28, 2015; 86 pages.

Definition of “bandwidth”, Random House Computer & Iniemet
Dictionary, Third Edition, New York: Random House, 1999; p. 45.
Declaration of Professor James A. Storer, filed in Oracle America,
Inc, v, Reatine Data, LLC, Case No. IPR2016-00377 (P.T.A.B.),
filed Dec. 28, 2015; 83 pages.

Third Party Requester’s Comments to Patent Owner's Response of
Jun, 25, 2012 Pursuant to 37 C.F.R. 1.947, Inter Partes Reexamini-
ation of U.S. Patent No, 7,378,992, Control No, 95/001,928, filed
Jul. 25, 2012; 21 pages.

U.S. Appl. No. 14/577,286, Fallon ct al., “System and Methods for
Video and Audio Data Distribution,” filed Dec. 19, 2014,

US. Appl. Ne. 14/794,201, Fallon, “System and Methods for
Accelerated Data Storage and Retrieval,” filed Jul. 8, 2015.

U.S. Appl, No. 14/844,973, Fallon, et al., “System and Method for
Data Feed Acceleration and Encryption ,” filed Sep, 3, 2015.
U.S. Appl. No. 14/876,276, Fallon, “Video Data Compression
Systems,” filed Oct, 6, 2015.

U.S. Appl. No. 14/936,312, Fallon, “Data Compression Systems
and Method,” filed Nov. 9, 2015.

Defendants Oracle America, Inc., Hewlett-Packard Company, and
HP Enterprise Services, LLC’s Invalidity Contentions, submitted in
Realtime Data, LLC d/b/a IXO v, Actian Corporation, et al., Case
No. 6:15-cv-00463-RWS-IJDL (E.D, Texas), served Dec, 4, 2015; 62
pages.

Non-Confidential Exhibits A3-A4 to Defendants Oracle America,
Inc., Hewlett-Packard Company, and HP Enterprise Services,
LLC’s Invalidity Contentions, submitied in Realtime Data, LLC
d/b/a IXO y, Actian Corporation, et al., Case No. 6:15-cv-00463-
RWS-JDL (E.D. Texas), served Dec. 4, 2015; 296 pages.
Non-Confidential Exhibits B3-B4 to Defendants Oracle America,
Inc., Hewlett-Packard Company, and HP Enterprise Services,
LLC’s Invalidity Contentions, submilted in Realtime Data, LLC
d/b/a IXO v, Actian Corporation, et al,, Case No. 6:15-cv-00463 -
RWS-JDL (E.D. Texas), served Dec. 4, 2015; 1,179 pages.
Non-Confidential Exhibits C4-C7 and C9 to Defendants Oracle
America, Inc., Hewlett-Packard Company, and HP Enterprise Ser-
vices, LLC’s Invalidity Contentions, submitted in Realtime Data,
LLC d/b/a IXO v. Actian Corporation, et al., Case No. 6:15-cv-
00463-RWS-JDL (E.D. Texas), served Dec. 4, 2015; 3,029 pages.
Non-Confidential Exhibits D4-D7 and D9 to Defendants Oracle
America, Inc., Hewlett-Packard Company, and HP Enterprise Ser-
vices, LLC’s Invalidity Contentions, submitted in Realtime Data,
LLC. d/b/a IXO ¥. Actian Corporation, et al., Case No. 6:15-cv-
00463-RWS-JDL (E.D. Texas), served Dec. 4, 2015; 3,125 pages.
Non-Confidential Exhibits E1-E4 to Defendants Oracle America,
Inc., Hewlett-Packard Company, and HP Enterprise Services,
LLC's Invalidity Contentions, submitted in Realtime Data, LLC
d/b/a IXO v. Actian Corporation, et al., Case No, 6:15-cv-00463-
RWS-IJDL (E.D. Texas), served Dec. 4, 2015; 1,657 pages.
“Adaptive Lossless Data Compression Algorithm,” ECMA Stan-
dard ECMA-222, Jun. 1995; 20 pages.
: |__| | aes \
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 35 of 64 PagelD #: 2891

US 9,667,751 B2
Page 34

 

(56) References Cited
OTHER PUBLICATIONS

*“ALDCI-408 Adaptive Lossless Data Compression,” [BM Micro-
electronics Data Compression Technologies, May 1994; 2 pages.
Amir, et al., “An Application Level Video Gateway,” ACM Multi-
media, San Francisco, Nov. 1995; 11 pages.

Andrews, et al., “A Mean-Removed Variation of Weighted Univer-
sal Vector Quantization for Lmage Coding,” IEEE Data Compres-
sion Conference, 1993; pp. 302-309,

AX.25 Link Access Protocol for Amateur Packet Radio, Version 2.2,
Tuscon Amateur Packet Radio Corporation, Revision: Jul. 1998,
143 pages.

Baker, et al., “Lossless Data Compression for Short Duration 3D
Frames in Positron Emission Tomography,” IEEE Nuclear Science
Symposium and Medical Imaging Conference, 1993, pp. 1831-
1834.

Bassiouni, et al., “A Scheme for Data Compression in Supercom-
puters,” IEEE Supercomputing '88, 1988; pp. 272-278.
Bruckmann, et al., “Selective Medical Image Compression Using
Wavelet Techniques,” Journal of Computing and Information Tech-
nology, vol. 6, No. 2 (1998); 23 pages.

Cheng, et al., “A fast, highly reliable data compression chip and
algorithm for storage systems,” IBM Journal of Research and
Development, vol, 40, No. 6, Nov. 1996; pp, 603-613.

Zhang, et al., “Content-based video retrieval and compression; a
unified solulion.” IEEE Proceedings of the International Conference
on Image Processing, Oct, 1997; pp. 13-16.

Craft, D,, “A fast hardware data compression algorithm and some
algorithmic extensions,” IBM Journal of Research and Develop-
ment, vol. 42, No. 6, Nov. 1998; pp. 733-745.

Sattler, M., Internet TV with CU-SeeMe, Indianapolis, IN: sams.net,
1995; 172 pages. (Submitted in 2 parts.).

Danskin, J., “Compressing The X Graphics Protocol,” Dissertation,
Princeton Universily Department of Computer Science, Jan. 1995;
147 pages.

Fox, et al., “Adapting to Network and Client Variability via On-
Demand Dynamic Distillation,” Proceedings of the Seventh Inter-
national Conference on Architectual Support for Programming
Languages and Operating Systems, 1996; pp. 160-170,

Fox, et al, “Adapting to Network and Client Variability Using
Infrastructional Proxies: Lessons and Perspectives,” Abstract, IEEE
Personal Communications, vol. 5, No. 4, Aug, 1998; 2 pages.
Bottou, et al., “High Quality Document Image Compression with
DjVu,” Journal of Electronic Imaging, vol. 7, No. 3, 1998; pp.
410-425.

Howard, et al., “Parallel Lossless Image Compression Using Hutf-
man and Arithmetic Coding,” IEEE Data Compression Conlerence,
Mar. 1992; pp. 299-308,

“Hewlett-Packard Journal,” Hewlett-Packard Corporation, Jun.
1989; 84 pages,

Hsu, et al., “Automatic Synthesis of Compression Techniques for
Heterogencous Files,” Software—Practice and Experience, vol. 25,
No. 10, Oct. 1995; pp. 1097-1116.

“Guide to Sharing and Partitioning IBM Tape Library Dataservers,”
IBM International Technical Support Organization, San Jose Center,
Novy, 1996; 276 pages. (Submitted in 2 parts.).

“Add-On Options for the XpressFiles,” Intelligent Compression
Technologies, 1998, accessible at <hitp://web.archive.org/web/
199805 180534 18/ictcompress.com/options_X.html>; 2 pages.
“Introducing XpressFiles,” Intelligent Compression ‘Technologies,
1998, accessible at <http://web.archive.org/web/ 199805 1805333 10/
icteompress.com/xpressfiles.html>; | page.

“The Technology Behind XpressFiles,” Intelligent Compression
Technologies, 1998, accessible at <http://web.archive.org/web/
199805 18053634/ictcompress.com/technical_X.html>; | page.
XpressFiles White Paper, Intelligent Compression Technologies,
1999; 3 pages.

“XML-Xpress Product Overview,” Intelligent Compression Tech-
nologies, 2001, accessible at <http://web.archive.org/web/
200208 18002535/www.ictcompress.com/products_xmlxpress.
hunl>; 2 pages,

“ICT’s XML-Xpress,” Intelligent Compression Technologies, Dec.
2000; 6 pages.

Larmouth, J., “ASN. 1 Complete,” Open Systems Solutions, 1999,
387 pages. (Submitted in 4 parts.).

“Magstar and IBM 3590 High Performance Tape Subsystem Tech-
nical Guide,” IBM International Technical Support Organization,
San Jose Center, Nov. 1996; 287 pages. (Submitted in 2 parts.).
McGregor, et al., ‘Performance Impact of Data Compression on
Virtual Private Network Transactions,” IEEE Proceedings of the
25th Annual Computer on Local Networks, 2000; 11 pages.
Summers, B., “Official Microsoft NetMeeting Book,” Redmond,
WA: Microsoft Press, 1998; 374 pages. (Submitted in 5 parts.)
Brillon, et al., Discover Desktop Conferencing with NetMeeting
2.0, Foster City, CA: IDG Books Worldwide, Inc., 1998; 304 pages.
(Submitted in 4 parts.).

Ranganathan, N., “High-Speed VLSI Designs for Lempel-Ziv-
Based Data Compression,” IEEE Transactions on Circuits and
Syslems—II: Analog and Digilal Signal Processing, vol. 49, No. 2,
Feb, 1993; pp. 96-106.

User’s Guide, Sidewinder 50 AIT-1 Tape Drive, Seagate Technol-
ogy, Inc., 1997; 19 pages.

Prosise, J., “Understanding Data Compression,” PC Magazine, May
25, 1993; pp. 305-308.

Welch, ‘I., Source Code, University of California, 1985; 23 pages.
Abali, et al., “Memory Expansion Technology (MXT): Software
Support and Performance,” IBM Journalist of Research and Devel-
opment, vol. 45, No. 2, Mar. 2001; pp. 287-301.

Anderson, et al., “Codec Squeezes Color Teleconferencing Through
Digital Telephone Lines,” Electronics, Jan. 26, 1984; pp. 113-115.
Coen, et al., “A Fast Roule for Application of Rate-Distortion
Optimal Quantization in an MPEG Encoder,” IEEE Proceedings of
the International Conference on Image Processing, 1996; pp. 825-
828.

Franaszek, et al, “Algorithms and Data Structures for Compressed-
Memory Machines,” IBM Journal of Research and Development,
vol. 45, No. 2, Mar. 2001; pp. 245-258.

Franaszek, et al., “On Internal Organization in Compressed. Ran-
dom-Access Memories,” [BM Journal of Research and Develop-
ment, vol. 45, No. 2, Mar. 2001; pp. 259-270.

IBM Technical Disclosure Bulletin, vol. 38, No. 2, Feb. 1995; 3
pages.

“IBM Boosts Your Memory,” Geek.com, accessible at<http://www.
geek.com/ibm-boosls-your-memory/>, Jun. 26, 2000; 3 pages.
“TBM Research Breakthrough Doubles Computer Memory Capac-
ity,” IBM Press Release, Jun. 26, 2000; 3 pages.

IBM Technical Disclosure Bulletin, vol, 37, No, 2B, Feb, 1994; 3
pages.

International Search Reports directed to International Patent Appli-
cation Nos. PCT/US01/03711 and PCT/JS01/03712, Jan, 28, 2001
and May 10, 2002; 9 pages.

Murashita, et al., “High-Speed Statistical Compression Using Self-
Organized Rules and Predetermined Code Tables,” IEEE Proceed-
ings of Data Compression Conference, 1996; p. 449.

Rice, et al., “Lossless Coding Standards for Space Data Systems,”
IEEE Conference Record of the Thirtieth Asilomar Conference on
Signals, Systems and Computers, 1996; pp. 577-585,

Rice, R., “Some Practical Universal Noiseles Coding Techniques,”
National Aeronautics and Space Administration, JPL Publication
79-22, 1979; 149 pages.

“ServerWorks to Deliver IBM’s Memory eXpansion Technology in
Next-Generation Core Logic for Servers,” ServerWorks press
release, accessible at <http://www.serverworks.com/news/press!
000627-html>, Jun. 27, 2000; | page.

Smith, et al., “Memory Expansion ‘Technology (MXT}: Competitive
Lmpact,” IBM Journal of Research and Development, vol, 45, No.
2, Mar. 2001; pp. 303-309.

Tremaine, et al., “IBM Memory Expansion Technology (MXT),”
IBM Journal of Research and Development, vol. 45, No.2, Mar.
2001; pp. 271-285.

Venbrux, et al., “A VLSI Chip Set for High-Speed Lossless Data
Compression,” IEEE Transactions om Circuits and Systems for
Video Technology, vol. 2, No. 4, Dec. 1992; pp, 381-391,
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 36 of 64 PagelD #: 2892

US 9,667,751 B2
Page 35

 

(56) References Cited
OTHER PUBLICATIONS

Yeh, P., “The CCSDS Lossless Data Compression Recommendation
for Space Applications,” Chapter 16, Lossless Compression Hand-
book, Sayood, K., ed., Academic Press, 2003; pp. 311-326.
Martin, J., “HP drive offers data compression,” Computer World,
May 9, 1988, p. 76.

Millman, H., “Image and Video Compression,” Computer World,
Jan. 18, 1999; p. 78.

“MegaRam Dise Emulator: Revolutionary, Non-rotating, Solid-
slate Replacement for Fixed and Moving Head Dises,” Imperial
Technology, Inc., Oct. 1985; 4 pages.

“MegaRam-PC: Solid State Disk Emulator for the IBM and IBM
Compatible Personal Computers,” Lmperial Technology, Inc., Oct.
1985; 2 pages.

“MegaRain Solid State Disks,” Lmperial Technology, Inc., acces-
sible via the Inlernet Archive at <https://web.archive.org/web/
1999050118333 7/hUp://imperiallech.com/SolidState.hunl>, May |,
1999; 3 pages.

“Quantum Rushmore Solid State Disk Drives,” Quantum Corpora-
tion, accessible via the Internet Archive at <http://web.archive.org/
web/1999050805 | 125/hitp:/Awww.quantum.com/products/ssd/>,
May 8, 1999; 3 pages,

“Lucent Opts for Hi/fn Compression and Eneryption in Latest
Portmaster Products,” PR Newswire, May Li, 1999; 2 pages.
7711 to 7751 Migration Application Nolte, Hi/ln Network Securily
Processors, Application Note AN-0002-00, Oct. 1, 1998; 8 pages.
9705 Network Software Design Guide Application Note, Stac
Electronics, Inc., APP-0012 Revision 1.0, May 1993; 30 pages.
9705/9705A Data Compression Coprocessor Data Sheet, Hi/fn,
May 1996; 97 pages.

9711 to 7711 Migration Application Note, Hi/fn Network Security
Processors, Application Note AN-0007-00, Oct. 1, 1998; 7 pages.
9732AM Dala Compression Coprocessor Data Sheet, Hi/In, PRS-
0055 Revision 0.1, may 1999; 58 pages.

Blelloch, G., “Algorithms in the Real World: Lecture Notes (Fall
{997),” Lecture Notes, UC Berkeley, Apr. 23, 1998; 303 pages.
(Submitted in 2 parts.).

LeCun, et al., “DjVu: a Compression Method for Distributing
Scanned Documents in Color over the Internet,” AT&T Labs-
Research, Jan. 1999; 2 pages.

9732A Data Compression Coprocessor Data Sheet, Hi/fn, Oct.
1999; 50 pages.

7711 Encryption Processor Data Sheet, Hi/fn Network Security
Processors, Jun. 1999; 77 pages.

7751 Eneryption Processor Data Sheet, Hi/fn Network Security

Processors, Jun. 1999; 84 pages.
9751 Data Compression Processor Data Sheet, Hi/fn, Jun. 1999; 66
pages.

“Hiffn Eneryplion Products Power Network Alchemy’s Revolution-
ary VPN Products,” Business Wire, Jan. 26, 1999: 2 pages.
“Hi/fn Provides Hardware Encryption for Xedia’s New Access
Point QPVN Internet Access Platform,” Business Wire, Oct. 19,
1998; 2 pages.

“LZ,W Data Compression,” Dr. Dobb's, Oct. 1, 1989; 14 pages.
“New Accelerator Chip from Hi/fn to Speed-Up Virtual Private
Nelworks—'VPNs’, ” Business Wire, Jan. 26, 1999; 3 pages.
Programming the 7711 for IPSEC Applicalions Application Nole,
Hi/fn Network Security Processors, Application Note AN-0002-00,
Oct, 1, 1998; 15 pages.

Friend, R., “IP Payload Compression Using LZS, Request for
Comments” The Internet Society, Network Working Group, Hi/fn,
Inc., Dec, 1998; 9 pages.

Screenshot of hifn.com, accessible via the Internet Archive <https://
web,archive.org/web/ 19981212025553/http:/Awww.hifn.com/>,
Dec, 12, 1998; 1 page.

Wirbel, L., “Volume shipment for Hi/fn encryption processor,”
Electronic Engineering Times, Issue 1005, May 4, 1998; 2 pages.
“Intelligent Compression Technologies: Intelligent Compression
Technologies releases XML compressor, XML-Xpress,” M2
Presswire, Jan, 30, 2001; 5 pages.

Form 10—General Form for Registration of Securities, hi/fn, inc.,
United States Securities and Exchange Commission, filed Dec. 8,
1998; 387 pages. (Submitted in 3 parts).

Form S§-3—Registration Statement Under the Securities Act of
1913, hi/fn, inc., United States Securities and Exchange Commis-
sion, filed Feb, 17, 1999; 151 pages.

HP 7979A/7980A/7980XC Tape Drive User's Guide, Hewlett-
Packard Corporation, HP Computer Museum, Oct. 1988; 76 pages.
7980A Tape Drive—Documentation, HP Computer Museum, acces-
sible at <http://www.bpmuseum.nel/exhibit.php?hwdoc=390>, Sep.
22, 2015; | page.

‘The HP 7980A/7979A 1/2-inch Tape Drives, Hewlett-Packard Prod-
uct Specifications, Jun. 1, 1987; 2 pages.

9145A Tape Drive—Documentation, HP Computer Museum, acces-
sible at <hltp://www.hpmuseum.nel/exhibit. php?hwdoc=258>, Sep.
22, 2015; 1 page.

HP 9145A Tape Drive User’s Manual, Edition 1, Hewlett-Packard
Corporation, Jul. 1988; 61 pages.

Peripheral Products, HP Computer Museum, accessible at <http://
www.hpmuseum.net/exhibit.php?class=4&cat=85>, Sep. 22, 2015,
3 pages.

Pall, G., “Microsoft Point-To-Point Compression (MPPC) Protocol,
Request for Comments,” The Internet Society, Network Working
Group, Hi/fn, Inc., Dec, 1998; 9 pages.

“Cisco 1OS Data Compression,” Cisco Systems White Paper, 1997,
10 pages,

“Reference Software 7751 Encryption Processor,” Hi/fn Network
Security Processors, Reference Software RS-0001-00, Oct. 1, 1998;
38 pages.

Screenshot of hifn.com, accessible via the Internet Archive at
<https;//web.archive.org/web/ 19981205 16301 I/http://www.biln,
com>, Dec, 5, 1998; | page.

TESS Record for Serial No. 78040025, filed Dec. 20, 2000, “Typed.
Drawing,” accessed Nov. 10, 2015; 1 page.

“Compaq Professional Workstation APS00 Key Technologies White
Paper,” Compaq Computer Corporation, Aug. 1998; 21 pages.
Langdon, G., “An Introduction to Arithmetic Coding,” IBM Journal
of Research and Development, vol. 28, No. 2, Mar. 1984; pp.
135-149.

“Connecting Your HP SureStore CD-Writer Plus Drive: Windows
95 and Windows NT 4.0,” Hewlett-Packard Corporation, 1997, 50
pages.

“Quantum Rushmore Solid State Disk Drives,” Quantum Corpora-
lion, accessible via the Internet Archive at <hitp:/veb,archive.org/
web/19980220122303/http:/Avww.quantum.com/products/ssd/>,
Feb. 20, 1998; 2 pages.

“MegaRam Solid Stale Disks,” Imperial Technology, Inc., acces-
sible via the Internct Archive at <https://web.archive.org/web/
199802060555 58/http://imperialtech.comySolidState.huml>, eb. 6,
1998; 2 pages.

“Replica—The Fastest, Most Reliable Data Protection For Servers,”
accessible via the Internet Archive al <http://web.archive.org/web/
199702262 13335/http://www1.stac.com/sofi/replfct.html>, Feb.
26, 1997; 4 pages.

“Object Replication; A Revolutionary Advance in Distributed Data
Protection and Recovery,” Stac White Paper, 1999; 7 pages.
“Features and Benefits for Replica,” Replica for NetWare, 1999; 3
pages.

DjVu 2.2 Reference Library, Aug, 2000 (submitted on compact
disc).

“Replica—The Fastest, Most Reliable Data Protection for Servers,”
accessible via the Internet Archive at <http://web.archive.org/web/
199702262 13335/http:/www L.stac,com/soft/replcont.html>, Feb.
26, 1997, | page.

“Stac Products & Technology,” accessible via the Internet Archive
at <http://web.archive.org/web/ 199702262 13054/http:/www1 stac.
com/soft/softprod.html>, Feb. 26, 1997; | page.

“Hi/In Product Catalog,” accessible via Lhe [nternel Archive. al
<http://web.archive.org/1997 10 10233632/http:/www. hifn.com/
products/product/index.htm>, Oct. 10, 1997; 1 page.

“Hi/fn Products,” accessible via the Internet Archive at <http://web.
archive.org/1997 LO 10233 11 5/http:Awww.hifn.com/products/
indexhtm>, Oct. 10, 1997; | page.

 
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 37 of 64 PagelD #: 2893

US 9,667,751 B2
Page 36

 

(56) References Cited
OTHER PUBLICATIONS

“Replica Family,” accessible via the Internet Archive at <http://
web.archive.org/ 199802121748 17/http:/www.stac.com/replica/
rep_overview.html>, Feb. 12, 1998; | page.

“Stac Web Site Cotents,” accessible via the Internet Archive at
<http://web.archive.org/19990827224836/hitp:/www.stac.com/
subcontents/sitemap.asp?sitemap>, Aug. 27, 1999; 4 pages.

“Data Compression Procedures for Data Circuit Terminating Equip-
ment (DCE) Using Error Correcting Procedures,” International
Telecommunication Union Recommendation V.42 bis, 1990; 29
pages.

Stac, Inc., News Articles, dated Mar. 10, 1997 to Feb. 2, 1999; 41
pages.

Orost Archive of Welch Source Code, University of California,
1985; 54 pages.

Sidewinder 50 Product Manual, Rev. A, Seagate Technology, Inc.,
1997; L89 pages, (Submililed in 3 parts.).

Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the
Security Exchange Act of 1934, Stac Software, Inc., filed Aug. 12,
1999; 16 pages.

“Hi/fa™ 7711 Eneryption Processor™ Shipping in Volume,” PR
Newswire, Apr, 20, 1998; 2 pages.

“Lucent Technologies Selects,” PR Newswire, Mar. 1, 1999; 2
pages.

“Stac backs it up with Replica,” INFOSTOR, May 1, 1998; 2 pages.
Second Amended Complaint for Patent Infringement Against Riv-
erbed Technology, Inc. and Dell, Inc., filed in Realtime Data LLC
d/b/a IXO v. Actian Corporation, et al., (E.D. Texas), filed Feb. 2,
2016; 37 pages.

Defendant Dropbox’s Answer to Plaintiff Realtime Data LLC d/b/a
IXO’s Amended Complaint, filed in Realtime Data LLC d/b/a [XO
v. Actian Corporation, ef al., Case No. 6:15-cv-00463-RWS-IDL
(E.D. Texas), filed Feb. 4, 2016; 10 pages.

Defendants Echostar Corporation’s and Hughes Network Systems,
LLC’s Answer, Affirmative Defenses, and Counterclaims to Plaintiff
Realtime Data LLC d/b/a IXO’s Amended Complaint, filed in
Realtime Data LLC d/b/a LXO vy. Actian Corporation, et al., Case
No. 6:15-cy-00463-RWS-JDL (E.D. Texas), filed Feb. 4, 2016; 23
pages.

Defendants SAP America Inc, and SyBase, Inc.’s Answer, Affir-
mative Defenses, and Counterelaims to Plaintiff's Second Amended
Complaint, filed in Realtime Data LLC d/b/a IXO v. Actian Cor-
poration, et al,, Case No. 6:15-cv-00463-RWS-IDL (E.D.Texas),
filed Feb. 4, 2016; 35 pages.

Dell Inc.'s Answer, Defenses, and Counterclaims to Plaintill’s
Amended Complaint, filed in Realtime Data LLC d/b/a IXO v.
Actian Corporation, et al., Case No. 6:15-cv-00463-RWS-JDL
(E.D. Texas), filed Feb. 4, 2016; 28 pages.

Dell Inc.'s Answer, Defenses, and Counterclaims to Plaintiff's
Second Amended Complaint, filed in Realtime Data, LLC d/b/a IXO
vy. Actian Corporation, et al., Case No. 6;15-cv-00463-RWS-JDL
(E.D, Tex), filed Feb. 19, 2016, 18 pages.

Riverbed Technology’s Answer, Defenses, and Counterclaims, filed
in Realtime Data, LLC d/b/a IXO vy, Actian Corporation, et al., Case
No. 6:15-ev-00463-RWS-IDL (I.D. Tex.), filed Feb, 19, 2016; 26
pages,

Complaint for Patent Infringement Against Dell Inc., EMC Corpo-
ration, iland Internet Solutions Corporation, and Veeam Software
Corporation, filed in Realtime Data d/b/a IXO vy, Dell Inc,, et al.,
Case No. 6;16-cy-00089 (E.D. Texas), filed Feb. 26, 2016; 67 pages.
Complaint for Patent Infringement Against Hewlett Packard Enter-
prise Co., HP Enterprise Services, LLC, and Silver Peak Systems,
Inc., filed in Realtime Data d/b/a IXo v. Hewlett Packard Enterprise,
Co., et al., Case No, 6:16-cv-00086 (E.D. Texas), filed Feb. 26,
2016; 49 pages.

Complaint for Patent Infringement Against CenturyLink, Inc. and
Veritas Technologies LLC, filed in Realtime Data d/b/a IXo v.
CenturpLink, Inc., et al., Case No. 6:16-cv-00087 (E.D. Texas), filed
Feb. 26, 2016; 46 pages.

Complaint for Patent Infringement Against Oracle America, Inc.,
filed in Realtime Data d/b/a IXO v. Oracle America, Inc., Case No.
6:16-cv-00088 (E.D. Texas), filed Feb, 26, 2016; 40 pages.
Realtime Data LLC d/b/a EXO’s Answer to Echostar Corporation’s
and Hughes Network Systems, LLC’s Counterclaims, filed.
Realtime Data LLC d/b/a IXO v. Actian Corporation, et al., Case
No, 6:15-cv-000463-RWS-JDL (E.D. Texas), filed Feb. 25, 2016; 8
pages.

Realtime Data LLC d/b/a IXO’s Answer to SAP America Inc.’s and
Sybase, Inc.’s Counterclaims, filed Realtime Date LLC dibia IXO v.
Actian Corporation, et al., Case No. 6:15-cv-000463-RW8-JDL
(E.D. Texas), filed Feb, 25, 2016; 5 pages.

Realtime Data LLC d/b/a [XO's Answer to Dell, Inc.’s Counter-
claims, filed Realtime Data LLC d/b/a IXO vy. Actian Corporation,
et al., Case No. 6:15-cv-000463-RWS-JDL (E.D, Texas), filed Feb.
25, 2016; 5 pages.

Standard Function Library (SFL) Code, Version 1.4, written Mar.
29, 1993, revised Jan. 2, 1997; 190 pages,

Standard Function Library Documentation, written Jun. 4, 1997,
revised Nov. 17, 1997; 1,102 pages. (Submitted in 6 parts.).
Court Docket History for Realtime Date, LLC d/ofa IXO v. Actian
Corporation, et al., Case No, 6:15-cv-00463 (E.D. Texas), down-
loaded Feb. 17, 2016, 29 pages,

Court Docket History for Realtime Data, LLC d/b/a IXO v.
Dropbox, Inc., Case No. 6:15-cv-00465 (E.D. ‘Texas), downloaded
Feb. 17, 2016, 6 pages.

Court Docket History for Realtine Data, LLC d/b/a IXO v. Echostar
Corporation, et al., Case No, 6:15-cv-00466 (E.D. Texas), down-
loaded Feb. 17, 2016, 3 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO vy. Riverbed
Technology, Inc., et al., Case No. 6:15-cv-00468 (E.D. Texas),
downloaded Feb. 17, 2016, 3 pages.

Court Docket History for Realtime Data, LLC d/b/a XO v. BMC
Software, Ine., Case No. 6:15-cv-00464 (E.D. Texas), downloaded
Feb. 17, 2016, 3 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO v. Oracle
America, Ine., et al., Case No. 6:15-cv-00467 (E,D. Texas), down-
loaded Feb, 17, 2016, 4 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO v, SAP
America, Ine., et al,, Case No. 6:15-cv-00469 (E.D, Texas), down-
loaded Feb, 17, 2016, 5 pages.

Cowt Docket History for Realtime Data, LLC d/b/a IXO v, Teradata
Corporation, et al., Case No, 6:15-cv-00470 (E.D, Texas), down-
loaded Feb. 17, 2016, 6 pages.

Court Docket History for Realtime Data, LLC d/b/a IXO v. Apple,
inc., Case No. 6:15-cv-00885 (E.D. texas), downloaded Feb. 17,
2016, 6 pages,

Cowt Docket History for Realtime Data, LLC d/b/a IXO v, Hewlett
Packard Enterprise Ce., et al., No. 6:16-cv-00086 (E.D. ‘Texas),
downloaded Mar, 1, 2016, 2 pages.

Court Docket Ilistory for Realtime Data, LLC d/b/a IXO vy. Oracle
America, Ine,, No. 6:16-ev-00088 (E.D, Texas), downloaded Mar. 1,
2016; 2 pages.

Couwt Docket History for Realtime Data, LLC d/b/a IXO v.
CenturyLink, Inc, ef al., No. 6:16-cv-00087 (E.D. Texas), down-
loaded Mar, 1, 2016; 2 pages.

Court Docket History for Realtime Data LLC d/b/a IXO v, Dell,
inc, et al., No. 6:16-cv-00089 (E.D. Texas), downloaded Mar. 1,
2016; 2 pages.

Joint Claim Construction and Prehearing Statement, filed in
Realtime Data LLC déb/a IXO vy. Actian Corporation, et al., Case
No. 6:15-cv-00463-RWS-IJDL (E.D. Tex.), filed Apr. 18, 2016; 26
pages.

Complaint for Patent Infringement against Teradata Operations,
Inc., filed in Realtime Data LLC d/b/a IXO vy. leradata Operations,
dac., Case No, 2;16-ev-02743 (C.D. Cal.), filed Apr. 21, 2016; 31
pages.

Defendant Oracle America, Inc.’s Answer to Reallime Data LLC’s
Complaint and Counterclaims, filed in Realtime Data LLC déb/a
IXO vy. Oracle America, inc,, Case No. 6:16-cv-00088-RWS-JDL
(E.D, Tex.), filed May 3, 2016; 22 pages.

Defendants’ Letter Requesting Permission to File a Motion for
Partial Summary Judgment of Invalidity, filed in Realtime Data LLC
: \ : | |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 38 of 64 PagelD #: 2894

US 9,667,751 B2
Page 37

 

(56) References Cited
OTHER PUBLICATIONS

d/b/a INO vy. Actian Corporation, et al., Case No, 6:15-cv-00463-
RWS-JDL (E.D. Tex.) filed Apr. 20, 2016; 6 pages.

PlaintifP's Letter in Opposition to Moving Defendants’ Letter
Requesting Permission to File a Motion for Partial Summary
Judgment, filed in Realtime Data LLC d/b/a [XO v, Actian Corpo-
ration, et al., Case No. 6:15-cy-00463-RWS-IDL (E.D. Tex.) filed
May 9, 2016; 6 pages.

Amended Complaint for Patent Infringement Against Teradata
Operations, Inc., filed in Realtime Data LLC d/b/a [XO v, Teradata
Operations, Inc,, Case No. 2:16-ev-02743-AG-FFM (C.D. Cal.),
filed May 17, 2016, 58 pages.

Defendants Hewlett Packard Enterprise Co. and HP Enterprise
Services, LLC's Answer to Plaintif’s Complaint for Patent
Infringement and Counterclaims, filed in Rea/time Data LLC d/b/a
IXO v. Hewlett Packard Enterprise Co., et al,, Case No. 6:16-ev-
00086-RWS-IDL (E.D. Tex.), filed May 20, 2016; 20 pages.
Plaintiff Realtime Data LLC’s Opening Claim Construction Brief,
filed in Realtime Data LLC dfb/a IXO v. Actian Corporation, et al.,
Case No. 6: 15-cv-463-RWS-JDL (E.D. Texas), filed May 23, 2016;
37 pages.

The Agreed and Disputed Constructions, as of May 23, 2016,
Exhibit 12 to Plaintiff Realtime Data LLC’s Opening Claim Con-
struction Brief, filed in Realtime Data LLC d/b/a IXO v. Actian
Corporation, et al., Case No. 6:15-cv-463-RWS-JDL (E.D, Texas),
filed May 23, 2016; 4 pages.

Plaintiff Realtime Data LLC’s Expert Declaration of Dr, Kenneth
Zeger, filed in Realtine Data LLC d/b/a IXO v. Actian Corporation,
et al,, Case No. 6:15-cv-463-RWS-JDL (E.D. Texas), filed May 23,
2016; 21 pages.

Answer, Defenses, and Counterclaims to Plaintiff's Complaint for
Patent Infringement, filed in Realtime Data LLC d/b/a IXO vy.
Hewlett Packard Enterprise Co,, et al., Case No, 6:16-cv-00086
(E.D. Texas), filed Jun. 3, 2016; 23 pages.

Defendant Veritas Technologies LLC’s Answer, Affirmative
Defenses, and Counterclaims, filed in Realtime Data LLC d/b/a IXO
v. Ceaturvlink, Inc., et al., Case No. 6: 16-cv-00087-RWS-JDL (E.D.
Texas), filed Jun. 6, 2016; 30 pages.

Amended Complaint for Patent Infringement Against Dell Inc, and
EMC Corporation, filed in Realtime Data LLC d/b/a IXO v. Dell
Inc., et al., Case No, 6:16-ev-00089-RWS-JDL (E.D. Texas), filed
Jun, 9, 2016; 47 pages.

Savvis Communications Corporations’ Answer, Affirmative
Defenses, and Counterclaims, filed in Realtime Data LLC d/b/a IXO
v. Savvis Communications Corporation, et al., Case No, 6:16-cv-
00087-RWS-IDL (E.D, Texas). filed Jun, 13, 2016; 16 pages.
Defendants’ Responsive Claim Construction Brief, filed in Realtime
Data LLC d/bfa IXO vy. Actian Corporation, et al., Case No.
6:16-cv-00463-RWS-JDL (E.D. Texas), filed Jun. 13, 2016; 39
pages.

Declaration of Dr. Charles D. Creusere in Support of Defendants’
Motion for Partial Summary Judgment of Indefiniteness, filed in
Realtime Data LLC d/b/a IXO v. Actianr Corporation, et al., Case
No. 6:16-cv-00463-RWS-IDL (E.D. Texas), filed Jun, 13, 2016; 10
pages.

Uxcerpt from Modern Dictionary of Electronics, Seventh Edition,
Boston: Newnes, 1999, Exhibit | to Defendants’ Responsive Claim
Construction Brief, filed in Realtime Data LLC d/b/a IXO vy. Actian
Corporation, et al, Case No. 6: 16-cv-00463-RWS-JDL (E.D,
‘Texas), filed Jun, 13, 2016; 5 pages.

Motion for Partial Summary Judgment of Indefiniteness by Defen-
dants Dell Inc., Echostar Corporation, Hughes Network Systems
LLC, Hewlett Packard Enterprise Co., HP Enterprise Services,
LLC, Riverbed Technology, Inc., SAP America Inc., and Sybase,
Inc., filed in Realtine Data LLC d/b/a IXO v. Actian Corporation,
et ai., Case No. 6:16-cv-00463-RWS-JDL (E.D, Texas), filed Jun.
13, 2016; 15 pages.

U.S. Appl. No. 60/136,561, filed May 28, 1999, Exhibit C to Motion
for Partial Summary Judgment of Indefiniteness by Defendants Dell
Inc., Echostar Corporalion,.Hughes Network Systems LLC, Hewlett

Packard Enterprise Co., HP Enterprise Services, LLC, Riverbed
Technology, Inc., SAP America Inc., and Sybase, Inc., filed in
Reattine Data LLC d/b/a IXO v. Actian Corporation, et al., Case
No. 6:16-cv-00463-RWS-IDL (E.D. Texas), filed Jun, 13, 2016; 24
pages.

Declaration of James A. Storer, Ph.D., Exhibit 5 to Defendants’
Responsive Claim Construction Brief, filed in Realtime Data LLC
d/b/a IXO vy. Actian Corporation, et al., Case No. 6:16-cv-00463-
RWS-JDL (E.D. Texas), filed Jun. 13, 2016; 37 pages

Nolice of Allowance for U.S. Appl. No, 14/727,309, mailed Apr. 26,
2016, 7 pages.

Notice of Allowance for U.S. Appl. No. 14/876,276, mailed Apr. 26,
2016; 8 pages.

Notice of Allowance for U.S. Appl. No. 14/733,565, mailed May 6,
2016; 6 pages.

Non-Final Office Action for U.S. Appl, No. 14/844,973, mailed May
17, 2016; 18 pages.

Non-Final Office Action for U.S. Appl. No, 14/727,309, mailed Jun.
7, 2016; 15 pages.

Notice of Intent to Issue Inter Partes Reexamination Certificate, in
Inter Partes Reexamination of U.S. Patent No. 7,777,651, Control
No. 95/001,581, mailed Jun. 2, 2016; 5 pages,

Petition for Inter Partes Review of U.S. Patent No. 7,415,530, filed
in Delf inc., et al. v. Realtime Data LLC d/b/a LXO, Case No.
IPR2016-00878 (P.T.A.B,), filed Apr. 22, 2016; 69 pages.
Declaration of Charles D. Creusere, filed in Dell Inc., ef al. v.
Realtime Data LLC d/b/a XO, Case No. IPR2016-00878 (P.T.A.B.),
filed Apr. 22, 2016; 124 pages.

Sobh, et al., “A Comparison of Compressed and Uncompressed
Transmission Modes,” University of Pennsylvania Department of
Computer and Information Science Technical Report No. MS-CIS-
91-41, May 1991; 15 pages.

9704 Data Compression Coprocessor Data Sheet, Stac Electronics,
Sep. 1991; 56 pages.

Petition for Inter Partes Review of U.S. Patent No, 8,643,513, filed
in Riverbed Technology, Inc., et al.,v. Realtime Data, LLC, Case No
IPR2016-00978 (PT.A.B.), filed Apr. 29, 2016; 65 pages.
Declaration of Charles D. Creusere, Ph.D. Under 37 C.F.R. § 1.68,
filed in Riverbed Technology, Tnc., ef al. v. Realtime Data, LLC,
Case No, IPR2016-00978 (P.T.A.B.), filed Apr. 29, 2016; 65 pages.
Petition for Inter Partes Review of U.S. Patent No, 9,116,908, filed
in Dell Inc. al. v. Realtime Data, LLC, Case No. IPR2016-01002
(P.T.A.B.), filed May 5, 2016; 68 pages.

Declaration of Charles D. Creusere, Ph.D., filed in Dell Inc. al. v.
Realtime Data, LLC, Case No. IPR2016-01002 (P-T.A.B.), filed
May 5, 2016; 105 pages.

Petition for Inter Partes Review of U.S. Patent No. 7,415,530, filed
in Dell Ine. al. v. Realtime Data, LLC, Case No, IPR2016-00972
(P.T.A.B.), filed Apr. 29, 2016; 69 pages.

Declaration of Charles D. Creusere, Ph.D., filed in Dell Inc. al. v.
Realtime Data, LLC, Case No. IPR2016-00972 (P.T.A.B.), filed Apr.
29, 2016; 124 pages.

Petition for Inter Partes Review of U.S, Patent No. 7,378,992, filed
in Riverbed Technology, Inc. v. Realtime Data, LLC, Case No,
IPR2016-00980 (P.T.A.B.), filed Apr. 29, 2016; 57 pages.
Declaration of Charles D. Creusere, Ph.D,, filed in Dell Inc. al. v.
Realtime Data, LLC, Case No. IPR2016-00980 (P.T.A.B.), filed Apr.
29, 2016; 105 pages.

Court Docket History for Realtime Data LLC d/b/a EXo vy, Teradata
Operations, Ine., Case No. 2:16-cv-02743 (C.D. Cal), downloaded
Apr. 26, 2016, 2 pages.

Notice of Allowance for U.S. Appl. No, 14/733,565, mailed Mar, 25,
2016; 8 pages.

Petition for Inter Partes Review of Claims 1-4, 8, 14-17, 21 and 28
of U.S, Patent No. 6,597,812, filed in SAP America Inc., ef al., v.
Realtime Data, LLC d/b/a IXO, Case No, IPR2016-00783 (PT.A.
B.), filed Apr. 1, 2016; 67 pages.

Declaration of Scott Bennett, Ph.D., filed in SAP America fie., et
al., v. Realtime Data LLC d/b/a XO, Case No. [PR2016-00783
(P.T.A.B.), filed Apr 1, 2016; 45 pages.

Declaration of Charles D. Creusere in Support of Petition for Inter
Partes Review of Claims 1-4, 8, 14-17, 21 and 28 of U.S, Patent No.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 39 of 64 PagelD #: 2895

US 9,667,751 B2
Page 38

 

(56) References Cited
OTHER PUBLICATIONS

6,597,812, filed in SAP America Inc., et al., v. Realtime Data LLC
d/b/a IXO, Case No. IPR2016-00783 (P.T.A.B.), filed Apr. 1, 2016;
$2 pages.

Nelson, M., The Data Compression Book, Ist Edition, Dan Mateo,
CA: M&T Books, 1992; 534 pages.

Randell, B., “Hardware/Software Tradeoffs: A General Design
Principle?”, Computing Laboratory, The University of Newcastle
Upon Tyne, Jan. 25, 1985; 2 pages.

Definition of “consecutive”, Random House Webster’s College
Dictionary, 2nd Edition, New York: Random House, 1998; p, 281.
Robinson, et al., “Results of a Prototype Television Bandwidth
Compression Scheme,” Proceedings of the IEEE, vol. 55, No. 3,
Mar. 1967; pp. 356-364.

Dell Inc.’s Answer, Defenses, and Counterclaims to Plaintiff's
Amended Complaint, filed in Reaftime Data LLC d/b/a LXO v. Dell
Ine., et al, Case No. 6:16-cv-00089-RWS-JDL (E.D. Texas), filed
Jun. 23, 2016; 17 pages.

Defendants'Motion for Leave to Supplement Their Invalidity Con-
tentions, filed in Realtime Data LLC d/b/a IXO v. Actian Corpora-
tion, et al., Case No. 6:15-cv-00463-RWS-IDL (E.D. Texas), filed
Jun. 24, 2016; 12 pages.

Invalidity Chart for U.S. Patent No. 7,415,530 based on U.S. Patent
No. 5,247,646 (“Osterlund”), filed as Exhibit A to Defendants’
Motion for Leave to Supplement Their Invalidity Contentions, filed
in Realtime Data LLC d/b/a IXO v. Actian Corporation, et al., Case
No. 6:15-cv-00463-RWS-JDL (E.D. Texas), filed Jun. 24, 2016; 19
pages.

Invalidity Chart for U.S. Patent No. 7,415,530 based on U.S. Patent
No. 5,479,638 (“Assar”), filed as Exhibit B to Defendants’ Motion
for Leave to Supplement Their Invalidity Contentions, filed in
Realtime Data LLC d/b/a IXO y, Actian Corporation, et al., Case
No. 6:15-ev-00463-RWS-JDL (E.D. Texas), filed Jun. 24, 2016; 5
pages.

Invalidity Chart for U.S, Patent No. 7,415,530 based on U.S. Patent
No. 5,771,354 (“Crawford”), filed as Exhibit C to Defendants’
Motion for Leave to Supplement Their Invalidity Contentions, filed
in Realtime Data LLC d/b/a IXO vy, Actian Corporation, et al., Case
No. 6:15-cv-00463-RWS-JIDL (E.D. Texas), filed Jun. 24, 2016; 20
pages.

Invalidity Chart for U.S. Patent No. 7,415,530 based on U.S. Patent
No. 5,319,682 (“Clark”), filed as Exhibit D to Defendants’ Motion
for Leave to Supplement Their Invalidity Contentions, filed in
Realtime Data LLC d/b/a IXO vy. Actian Corporation, ef al., Case
No. 6:15-cv-00463-RWS-JDL (E.D. Texas), filed Jun. 24, 2016; 20
pages.

513 v. PCT Publication No. WO 60/46688 to Wang el al., fild as
Exhibit E to Defendants’ Motion for Leave to Supplement Their
Invalidity Contentions, filed in Realtime Data LLC d/b/a IXO v,
Aectian Corporation, et al, Case No, 6:15-cv-00463-RWS-JDL
(E.D. Texas), filed Jun. 24, 2016; 53 pages.

Invalidity Chart for U.S. Patent No. 9,116,908 based on U.S, Patent
No. 5,247,646 (“Osterlund”), filed as Exhibit F to Defendants’
Motion for Leave to Supplement Their Invalidity Contentions, filed
in Realtime Data LLC d/b/a IXO v. Actian Corporation, ef al., Case
No, 6:15-cv-00463-RWS-JDL (E.D. Texas), filed Jun. 24, 2016; 16
pages.

Defendant Dell Inc,’s Preliminary Election of Prior Art, filed as
Exhibit M to Defendants’ Motion for Leave to Supplement Their
Invalidity Contentions, filed in Realtime Data LLC déb/a IXO v.
Actian Corporation, et al., Case No, 6:15-cv-00463-RWS-JDL
(E.D. Texas), filed Jun. 24, 2016; 20 pages.

Plaintiff Realtime Data LLC’s Reply Claim Construction Brief, filed
in Realtine Data LLC d/b/a EXO v. Actian Corporation, et al., Case
No. 6:15-ev-00463-RWS-JDL (E.D. ‘Texas), filed Jun, 27, 2016; 15
pages,

Plaintiff Reallime Data LLC’s Response Moving Defendants’
Motion for Partial Summary Judgment of Indefiniteness, filed in

Realtime Data LLC d/b/a EXO v. Actian Corporation, et al,, Case
No, 6:15-cv-00463-RWS-JDL (E.D. Texas), filed Jun. 27, 2016; 20
pages.

Moving Defendants’ Reply Brief in Support of Their Motion for
Partial Summary Judgment of Indefiniteness, filed in Realtime Data
LLC d/bfa IXO v, Actian Corporation, et al. Case No. 6:15-cv-
00463-RWS-JDL (E.D. Texas), filed Jun, 30, 2016; 9 pages.

Joint Claim Construction Chart—Exhibit A, filed in Realtime Data
LLC dfb/a IXO v. Actian Corporation, et al., Case No. 6:15-cv-
00463-RWS-JDL (E.D. Texas), filed Jun. 30, 2016; 3 pages.

Joint Claim Construction Chart—Exhibit B, filed in Realtime Data
LLC d/b/a IXO v. Actian Corporation, et al., Case No. 6:15-cv-
00463-RWS-JDL (E.D. Texas), filed Jun. 30, 2016; 18 pages.
Plaintiff's Notice of Supplemental Facts, filed in Realtime Data LLC
d/b/a IXO v. Actian Corporation, et al., Case No. 6:15-cv-00463-
RWS-JDL (E.D. Texas), filed Jul. 5, 2016; 3 pages.

Defendants’ Motion to Supplement the Claim Construction Record,
filed in Realtime Data LLC d/b/a IXO vy. Actian Corporation, et al.,
Case Ne. 6:15-cv-00463-RWS-IDL (E.D. Texas), and Realtime
Data LLC d/béa IXO v. Oracle America Inc., Case No. 6:16-cy-
00088-RWS-JDL (E.D. Texas), filed Jul. 11, 2016; 10 pages.
Joint Claim Construction and Prehearing Statement, filed in
Realtime Data LLC d/b/a IXO y. Oracle America Inc., Case No.
6:16-cv-00088-RWS-JDL (E.D, Texas), filed Jul. 13, 2016; 5 pages.
Exhibit A to Joint Construction and Prehearing Statement, filed in
Realtime Data LLC d/bfa IXO v. Oracle America Inc., Case No.
6:16-cv-00088-RWS-IDL (E.D. Texas), filed Jul, 11, 2016; 5 pages.
Plaintiff Realtime Data LLC’s Response to Defendants’ Motion to
Supplement the Claim Construction Record, filed in Realtime Data
LLC dfbfa IXO v. Actian Corporation et al., Case No. 6:15-cv-
00463-RWS-JDL (E.D. Texas), and Realtime Data LLC d/b/a XO
vy. Oracle America, Inc., Case No. 6:15-cv-00099-RWS-JDL (E.D.
Texas), filed Jul, 14, 2016; 14 pages,

Complaint for Patent Infringement Against Rackspace US, Inc.,
Netapp, Inc., and Solidfire, Inc., filed in Realtime Data LLC d/b/a
IXO v. Rackspace US, inc., et al,, Case No. 6:16-cv-00961 (E.D.
Texas), filed Jun. 29, 2016; 216 pages.

Complaint for Patent Infringement Against Fujitsu America, Inc.
and Quantum Corporation, filed in Realtime Data LLC d/b/a IXOY.
Figitse America, inc, ef al,, No. 6:16-cv-01035 (E.D. Texas), filed
Jul. 21, 2016; 137 pages.

Complaint for Patent Infringement Against Vembu Technologies,
Inc., filed in Realtime Data LLC d/b/a IXO v. Vembu Technologies,
Ine., No. 6:16-cv-01037 (E.D. Texas), filed Jul. 22, 2016; 86 pages.
Notice of Intent lo Issue Inter Partes Reexamination Cerlificate, in
Inter Partes Reexamination of U.S. Patent No. 7,417,568, Control
No, 95/001,533, mailed Jun. 14, 2016; 6 pages.

Inter Partes Reexamination Certificate, in Inter Partes Reexamina-
tion of U.S. Patent No, 7,777,651, Control No, 95/001,581, issued
Jul. 8, 2016; 2 pages.

Notice of Intent to Issue Inter Partes Reexamination Certificate, in
Inter Partes Reexamination of U.S. Patent No. 7,400,274, Control
No, 95/001,544, mailed Jul. 15, 2016; 5 pages.

Inter Partes Reexamination Certificate, in Inter Partes Reexamina-
tion of U.S. Patent No. 7,417,568, Control No. 95/001,533, issued
Jul, 22, 2016; 2 pages.

Institution Decision, mailed in Oracle America, ine. et al., v.
Realtime Data LLC, Case No. TPR2016-00373 (P.LA.B.), mailed
Jun. 27, 2016; 32 pages.

Institution Decision, mailed in Oracle America, Inc. ef al. v.
Realtime Data LLC, Case No. IPR2016-00374 (P.T.A.B.), mailed.
Jun. 27, 2016; 28 pages,

Decision Denying Institution, mailed in Oracle America, Inc. et al.
v. Realtime Data LLC, Case No, IPR2016-00375 (P.T.A.B.), mailed
Jul. 1, 2016; 13 pages.

Decision Denying Institution, mailed in Oracle America, Tne. et al,
v. Realtime Data LLC, Case No. IPR2016-00376 (P.T.A.B.), mailed
Jul, 1, 2016; 18 pages.

Decision Denying Insitution, mailed in Oracle America, Inc, et al.
vy. Realtine Data LLC, Case No. IPR2016-00377 (P,T.A.B.), mailed
Jul, 1, 2016; 16 pages.
| | - é
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 40 of 64 PagelD #: 2896

US 9,667,751 B2
Page 39

 

(56) References Cited
OTHER PUBLICATIONS

Petition for Inter Partes Review of U.S. Patent No. 7,181,608
Pursuant to 35 U.S.C, 311-319, 37 C.F.R. 42, filed in Apple Inc. v.
Realtime Data LLC, Case No, IPR2016-01365 (P.T.A.B.), filed Jul.
8, 2016; 77 pages.

File History of U.S. Patent No. 7,181,608, U.S. Appl. No.
09/776,267, filed Feb. 2, 2001; 507 pages.

Declaration of Dr, Charles J. Neuhauser, filed in Apple Inc. v.
Realtime Data LLC, Case No. IPR2016-01365 (P.T.A.B.), filed Jul.
8, 2016; 174 pages.

Burrows, et al., “On-Line Data Compression in a Log-structured
File System,” Fifth International Conference on Architectual Sup-
port for Programming Languages and Operating Systems, Oct.
12-15, 1992: 27 pages.

Excerpts trom Hennessy, et al, Computer Architecture—A Quan-
titative Approach, San Mateo, CA: Morgan Kaufmann Publishers,
1990; p. 403-425, 535-538.

Prosise, J., “DOS 6: The Ultimate Sofware Bundle?”, PC Maga-
zine, vol. 12, No. 7, Apr, 13, 1993; 29 pages. (Submitted in 2 parts).
Excerpts from Microsoft Press Computer Distionary, Third Edition,
Redmond, WA: Microsoft Press, 1997; pp. 194-196.

Excerpts from Shanley, et al., PCI System Architecture, Fourth
Edition, New York: Addison Wesley, 1999; pp. 7-13.

Storer, et al., “Data Compression via Textual Substitution,” Journal
of the Association for Computing Machinery, vol. 29, No. 4, Oct.
1982; 24 pages.

Petition for Inter Partes Review of U.S. Patent No. 8,090,936
Pursuant to 35 U.S.C. 311-319, 37 C.F.R, 42, filed in Apple tite. v.
Realtime Data LLC, Case No. IPR2016-01366 (P.T.A.B.), filed Jul.
8, 2016; 77 pages.

File History of U.S. Patent No, 8,090,936, U.S. Appl. No.
11/551,204, filed Oct. 19, 2006; 970 pages.

Declaration of Dr, Charles J, Neuhauser, filed in Apple Inc, v.
Realtime Data LLC, Case No, IPR2016-01366 (P.T.A.B.), filed Jul.
8, 2016; 157 pages.

Court Docket History for Realtime Data LLC d/b/a IXO v.
Rackspace US, Inc., et al., No. 6:16-cv-00961 (E.D. Texas), down-
loaded Jun. 30, 2016; 2 pages.

Court Docket History for Realtime Data LLC d/bfa IXO v. Fujitsu
Aimerica, Inc., et al., No. 6:16-cv-01035 (E.D. Texas), downloaded
Jul. 27, 2016; 2 pages.

Court Docket History for Realtime Data LLC d/b/a IXO v. Vembu
Technologies, Inc., No. 6:16-cv-01037 (E.D. Texas), downloaded
Jul, 27, 2016; 2 pages.

Memorandum Opinion and Order, issed in Realtime Data LLC v,
Actian Corporation, et al,, Cae No, 6:16-cv-00463-RWS-JDL (E.D,
Texas), and Realtine Data LLC v. Oracle America, et al., Case No.
6:16-cv-00088-RWS-JDL (E.D. Texas), issued Jul, 28, 2016; 40
pages.

Defendants’ Reply on Their Motion for Leave to Supplement Their
Invalidity Contentions, filed in Realtime Data LLC d/b/a IXO v.
Aetian Corporation, et al., Case No. 6: 15-cv-00463-RWS-JDL
(E.D. Texas), filed Jul, 25, 2016; 9 pages.

Plaintiff Realtime Data LLC’s Opening Claim Construction Brief,
filed in Realtime Data d/b/a LXO v. Oracle America, Ine., Case No.
6:16-cv-00088-RWS-JDL (E.D, Texas), filed Jul. 25, 2016, 12
pages.

Expert Declaration of Dr. Kenneth Zeger, filed as Exhibit | to
Plaintiff Realtime Data LLC’s Opening Claim Construction Brief,
filed in Realtime Data d/b/a IXO y. Oracle America, Inc., Case No.
6: 16-ev-00088-RWS-IDL (E.D. Texas), filed Jul. 25, 2016, 30
pages.

Report and Recommendation of United Stales Magistrate Judge,
issued in Realtime Data LLC d/b/a IXO v. Actian Corporation, et
ai, Case No. 6:15-cv-00463-RWS-JDL (E.D. Texas), issued Jul. 28,
2016; 12 pages.

Defendant Teradata Operations, Inc.’s Answer to Amended Com-
plaint and Counterclaims, filed in Realtime Data LLC d/b/a IXO v.
feradata Operations, Inc., Case No, 2:16-cv-02743-AG-FFM (C.D.
Cal.), filed Aug. 3, 2016; 34 pages.

Defendants Hewlett Packard Enterprise Co. and HP Enterprise
Services, LLC's Objections to Report and Recommendation of
Magistrate Judge, filed in Realtime Data LLC d/b/a IXO v. Oracle
America, Ine., Case No. 6:16-cv-00088-RWS-JDL (E.D. Texas),
filed Aug, L1, 2016; 6 pages.

Defendants’ Objections to Memorandum Opinion and Order on
Claim Constructions and Motion to Reconsider, filed in Realtime
Data LLC déb/a IXO vy. Actian Corporation, et al., Case No.
6:15-cv-RWS-JDL (E.D. Texas), filed Aug. 12, 2016; 10 pages.
Defendants’ Responsive Claim Construction Brief, filed in Realtime
Data LLC d/b/a IXO v, Oracle America, Inc, Case No. 6:16-cv-
088-RWS-JDL (E.D. texas), filed Aug, 12, 216; 8 pages.
Declaration of James A. Storer, Ph.D, filed in Realtime Data LLC
d/b/a IXO v. Oracte America, Inc, Case No. 6; |6-cv-00088-RWS-
JDL (E.D. Texas), filed Aug, 12, 2016; 11 pages.

Plaintiff Realtime Data LLC’s Reply Claim Construction Brief, filed
in Realtime Data LLC d/b/a IXOv. Oracle America, et al,, Case No.
6:16-cv-00088-RWs-JDL (B.D. Texas), filed Aug. 19, 2016; 6
pages.

Plantiff Realtime Data LLC's Joint Cliam Construction Chart, filed
in Realtine Data LLC d/b/a IXO v. Oracle America, Inc., Case No.
6:16-cy-00088-RWS-JDL (E.D. Texas), filed Aug. 26, 2016; 4
pages.

Plantiff Realtime Data LLC’s Exhibit A, filed in Realtime Data LLC
déb/a LXO v. Oracle America, Inc., Case No. 6: 16-cv-00088-RWS-
JDL (E.D, Texas), filed Aug, 26, 2016; | page.

Plantiff Realtime Data LLC’s Exhibit B, filed in Realtime Data LLC
d/b/a IXO v, Oracle America, Inc., Case No, 6:16-cv-00088-RWS-
JDL (E.D. Texas), filed Aug. 26, 2016; 4 pages.

Defendant Dell, Inc.’s Answer and Defenses to Plaintiff's Second
Amended Complaint, filed in Realtime Data LLC d/b/a LXO v., Delt
Inc., Case No. 6:16-cy-89 (E.D. Texas), filed Aug, 30, 2016; 21
pages.

Defendant EMC Corporation's Answer and Defense to Plaintiff's
Second Amended Complaint, filed in Realtime Data LLC d/b/a IXO
v. Dell Inc., Case No. 6:16-cv-89-RWS-JDL (E.D. Texas), filed Aug.
30, 2016; 23 pages.

Plaintiff Realtime Data LLC’s Response in Opposition To Defen-
dants’ Objections to Memorandum Opinion and Order on Claim
Construction and Motion to Reconsider, filed in Realtime Data LLC
d/b/a IXO vy. Actian Corporation, et al., Case No, 6:15-cv-463-
RWS-JDL (E.D. Texas), filed Aug. 29, 2016; 8 pages.

Dell Inc.’s Answer and Defenses to Plaintiff's Second Amended
Complaint, filed in Reattime Date LLC d/b/a IXO v. Dell Inc. and
EMC Corporation, Case No. 6:16-cv-89-RWS-IDL (E.D. Texas),
filed Aug. 30, 2016; 21 pages.

EMC Corporation’s Answer and Defenses to Plaintiff's Second
Amended Complaint, filed in Realtime Data LLC déb/a IXO v. Dell
inc. and EMC Corporation,Case No. 6:16-cv-89-RWS-JDL (ED.
Texas) filed Aug, 30, 2016; 23 pages.

Defendants Hewlett Packard Enterprise Co. and HP Enterprise
Services, LLC’s Answer to Plaintiff's Amended Complaint for
Patent Infringement and Counterclaims, filed in Realtime Daie LLC
d/b/a IXO v. Hewlett Packard Enterprise Co. et al., Case No.
6:16-cv-00086-RWS-IDL (E.D. Texas), filed Sep. 1, 2016; 26
pages.

Answer, Defense, and Counterelaims to Plaintiff's Amended Com-
plaint for Patent Infringement, filed in Realtime Data LLC dib/a
IXO v. Hewlett Packard Enterprise Co. et al., Case No. 6:16-cv-
00086-RWS-JDL (E.D. Texas), filed Sep. 1, 2016; 29 pages,
Savvis Communications Corporation’s Answer, Defenses, and.
Counterclaims to Realtime’s Amended Complaint, filed in Realtime
Data LLC d/b/a IXO v. Savvis Communications Corporation, and
Peritas Technologies LLC, Case No, 6:16-cv-00087-RWS-JDL
(E.D. Texas), filed Sep, 2, 2016; 18 pages.

Defendant Veritas ‘Technologies LLC’s Answer, Affirmative
Defenses, and Counterclaims, filed in Realtime Data LLC d/b/a IXO
vy. Centurylink, Inc. and Veritas Technologies, Case No. 6:16-cv-
00087-RWS-IDL, filed Sep. 2, 2016; 35 pages.

Non-Final Office Action for U.S. Appl. No. 14/794,201, mailed
Aug. 10, 2016; 4 pages.

Non-Final Office Action for U.S. Appl. No. 13/875,884, mailed Jun.
3, 2015; 10 pages.
Loy. | = 5 |
Caseé 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 41 of 64 PagelD #: 2897

US 9,667,751 B2
Page 40

 

(56) References Cited
OTHER PUBLICATIONS

Final Office Action for U.S. Appl. No. 13/875,884, mailed Mar. 9,
2016; 8 pages.

Inter Partes Reexamination Certificate, in Inter Partes Reexamina-
tion of U.S. Pat. No. 7,400,274, Control No. 95/001,544, issued
Aug, |, 2016; 2 pages.

Defendant Oracle America’s Exchange of Preliminary Claim Con-
structions and Extrinsic Evidence, filed in Realtime Data LLC d/b/a
INO v, Actian Corporation, ef ai., Case No, 6:15-cv-00463-RWS-
IDL (E.D. Texas), filed Mar. 21, 2016; 8 pages.

Roshal, E., “User's Manual, RAR 2.50 32-bit Consol version (Unix
and Windows),” 1999; [5 pages.

Avamvith, et al., “MPEG-1 and MPEG-2 Video Standards,” Aca-
demic Press, 1999; 25 pages.

Vre 5074 System Controller Data Sheet, Revision 1.0, NEC, Jun.
1998; 3 pages.

NEC VRC5074 System Controller Data Sheet, Revision 1.0, Jun.
1998; 3 pages.

Petition for Inter Partes Review of U.S. Pat, No. 7,415,530, filed in
Oracle America, Tic. v. Realtime Data LLC, Case No, IPR2016-
01671 (P.T.A.B.), filed Sep. 6, 2016; 67 pages.

Pelilion for Inter Partes Review of U.S. Pat. No. 9,116,908, filed in
Oracle America, Inc, v. Realtime Data LLC, Case No. IPR2016-
01671 (P.T.A.B.), filed Sep. 6, 2016; 69 pages.

Absolute Astronomy, “Hard Disk,” Absoluteastronomy.com,
accessed at http://www.absoluteastronomy.conytopics/Hard_disk
on May 23, 2013; 13 pages.

Fitchard, Kevin, “The Future of Mobile Networks: Beyond 4G.”
Businessweek.com, accessed at hitp://www.businessweek.coim/ar-
ticles/2012-12-19/the-future-of-mobile-networks-beyond4g on
May 23, 2013: 6 pages.

Quick Twn Flash, “USB Flash Drive Facts.” Quickturnilash.com,
accessed at http://quickturnflash.com/Flash-Drive-Resources/usb-
flash-drive-facts.html on May 23, 2013; 4 pages.

Wildbooks, “Communication Networks/History of Networking,”
Wikibooks.org, accessed at__—ihittp://en.wikibooks.org/wiki/
Cormmunication-Networks/History_ of Networking on May 23,
2013, 2 pages.

Wikipedia, “4G,”Wikipedia.org, accessed at hitp://en.wikipedia.
org/wiki/4G on May 23, 2013; 17 pages.

Wikipedia, “Central Processing Unit,"Wikipedia.org, accessed. at
hitp://en.wikipedia.org/wiki/Central_ processing unit on May 23,
2013; 14 pages.

Wikipedia, “Computer Data Storage,” Wikipedia.org, accessed at
http://en.wikipedia.org/wiki/Compuler_data_storage on May 23,
2013; 14 pages.

Wikipedia, “Database,” Wikipedia.org, accessed at http://en,
wikipedia.org/wiki/Dalabase_ Syslem on May 23, 2013; 19 pages.
Wikipedia, “Orthogonal Frequeney-Division Multiplexing,”
Wikipedia.org, accessed at http://en wikipedia. org/Orthogonal__fre-
quency-dividsion. . . multiplexing on May 23, 2013; 13 pages.
Wikipedia, “Removabel Media,” Wikipedia.org, accessed at http://
en.wilkipedia.org/wiki/Removable_media on May 23, 2013; 2
pages.

Wikipedia, “USB Flash Drive,” Wikipedia.org, accessed at http://
en.wikipedia.org/wiki/USB_flash_drive on May 23, 2013, 17
pages.

Plaintiff Realtime Data LLC’s Opening Claim Construction. Brief,
filed in Realtime Data LLC d/b/a IXO v. Teradata Operations, Ine.,
Case No. 2:16-cv-02743 (C.D. Cal.), filed Feb. 10, 2017; 36 pages.
Expert Declaration of Kenneth Zeger, filed in Realtime Data LLC
dfb/a IXO v. Teradata Operations, Inc., Case No. 2:16-cv-2743
(C.D. Cal.), filed Treb. 10, 2017; 49 pages.

Complaint for Patent Infringement, filed in Realtime Data LLC
débfa IXO y, Echostar Corporation et al., Case No. 6:17-cv-00084
(E.D. Texas), filed Feb. 14, 2017; 39 pages.

Realtime’s Opening Claim Construction Brief, filed in Realtime
Data LLC d/b/a IXO y. Apple Inc., Case No, 3:16-cv-02595 (N.D.
Calilornia), filed Feb, 21, 2017; 26 pages.

Complaint for Patent Infringement Against Arconis, Inc., filed in
Realtime Data LLC d/b/a IXO vy, Acronis, Inc., Case No. 6:17-cv-
00118 (E.D. Texas), filed Feb. 27, 2017; 26 pages.

Complaint for Patent Infringement Against Array Networks Inc.,
filed in Realtime Data LLC d/b/a IXO vy, Array Networks Inc., Case
No, 6:17-cv-00119 (E.D. Texas), filed Feb. 27, 2017; 33 pages.
Complaint for Patent Infringement Against Barracuda Networks
Inc., filed in Realtime Data LLC d/b/a LXO v. Barracuda Networks
Ine., Case No. 6:17-cv-00120 (E.D, Texas), filed Feb. 27, 2017; 99
pages.

Complaint for Patent Infringement Against Carbonite Networks Inc.
and Evault Inc., filed in Realtime Data LLC d/b/a IXO v. Carbonite,
Ine. et al., Case No, 6:17-cv-00121 (E.D. Texas), filed Feb, 27,
2017; 45 pages.

Complaint for Patent Infringement Against Circadence Networks
Inc., filed in Realtime Data LLC d/b/a XO v. Circadence Corpo-
ration, Case No. 6:17-cv-00122 (E.D. Texas), filed Feb. 27, 2017;
33 pages.

Complaint for Patent Infringement Against Commvault Systems,
Inc. and Spectra Logic Corporation, filed in Realtime Dara LLC
d/b/a IXO v. CommVault Systems, Inc. ef al. Case No. 6:17-ev-
00123 (E.D. Texas), filed Feb. 27, 2017; 58 pages.

Complaint for Patent Infringement Against Exinda Networks Inc.,
filed in Realtime Data LLC d/b/a IXO v. Exinda Inc., Case No.
6:17-cv-00124 (E.D. Texas), filed Feb. 27, 2017; 26 pages.
Complaint for Patent Infringement Against Netgear, Inc,, filed in
Realtime Data LLC d/b/a IXO v. Netgear, inc., Case No, 6:17-cv-
00125 (B.D. Texas), filed Feb. 27, 2017; 33 pages.

Complaint for Patent Infringement Against Synacor, Inc., filed in
Realtime Data LLC d/b/a EXO v. Synacor Inc., Case No. 6:17-cv-
00126 (E.D. Texas), filed Feb. 27, 2017; 23 pages.

Patent Owner's Response, filed in Riverbed Technology, Inc. et al.
v. Realtime Data LLC, Case No. IPR2016-00980 (P.T.A.B.), filed
Feb. 8, 2017; 51 pages.

Declaration of Kenneth A. Zeger, Ph.D., filed in Riverbed ‘Technol-
ogy, Inc. et al, v. Realtime Data LLC, Case No. IPR2016-00980
(P.T.A.B.), filed Feb. 8, 2017; 59 pages.

Sachs, “Using Curves and Histograms,” Digital Light and Color
1996; 19 pages.

Oral Deposition of Charles D. Creusere, Ph.D., filed in Riverbed
Technology, Inc. et al, v. Realtime Data LLC, Case No. IPR2016-
00980 (P.T.A.B.), filed Feb. 8, 2017, 110 pages.

Patent Owner's Response, filed in Riverbed Technology, Inc, et al.
v, Realtine Data LLC, Case No. IPR2016-00978 (P.T.A.B.), filed
Feb. 8, 2017; 58 pages.

Declaralion of Kenneth. A. Zeger, Ph.D., filed in Riverbed Tech-
nology, Tne. et al. v. Realtime Data LLC, Case No. IPR2016-G0978
(P.T.A.B.), filed Feb, 8, 2017; 72 pages.

Excerpt from the American Heritage Dictionary of the English
Language, Third Edition, Houghton Mifflin Company 1992; p.
1782.

Excerpt from Webster's New World College Dictionary, Fourth
Edition, Macmillian USA 1999; p. 1421.

Excerpls from Microsoft Computer Dictionary, Fourth Edition,
Microsoft Corperation 1999; pp, 126,

Corrected Patent Owner’s Response, filed in Dell, Inc. et al. v.
Realtime Data LLC, Case No. IPR2016-00972 (P.T.A.B.), filed Feb.
14, 2017; 60 pages.

Oral Deposition of Charles D. Creusere, Ph,D., filed in Dell, Inc. et
al. v. Realtime Data LLC, Case No. IPR2016-00972 (P-T.A.B.), filed
Feb. 8, 2017; 65 pages.

Excerpts from Newton’s Telecom Dictionary, Eleventh Edition,
Harry Newton 1996; pp. 423 and 682.

Declaration of Kenneth A. Zeger, Ph.D, filed in Dell, Inc. ef al. v.
Realtine Data LLC, Case No. IPR2016-00972 (P.T.A.B.), filed.
Feb, 8, 2017; 156 pages.

Corrected Patent Owner’s Response, filed in Dell, Inc. ef al. v.
Realtime Data LLC, Case No. TPR2016-01002 (P.T.A.B.), filed Feb.
14, 2017; 55 pages.

Declaration of Kenneth A. Zeger, Ph.D., filed in Dell, Inc, ef al. v.
Realtime Data LLC, Case No. IPR2016-01002 (P.T.A.B.), filed Feb.
14, 2017; 135 pages.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 42 of 64 PagelD #: 2898

US 9,667,751 B2
Page 41

 

(56) References Cited
OTHER PUBLICATIONS

NetApp, Inc.’s and Solidfire, LLC’s Answer to Amended Com-
plaint, filed in Realtime Data d/b/a IXO v. Rackspace US, Inc. et al.,
Case No. 6;16-cv-961 (E.D. ‘lexas), filed Sep. 6, 2016; 61 pages.
Rackspace US Inc.'s Answer to Amended Complaint, file in
Realtime Data d/b/a IXO v. Rackspace US, Inc. et al., Case No,
6:16-cv-961 (E.D, Texas), filed Oct. 25, 2016; 39 pages.

NetApp, Inc.'s and Solidfire, LLC’s Answer to Amended Com-
plaint, filed in Realtime Data LLC d/b/a XO v, Rackspace US, Inc.
et al., Case No. 6:16-cv-961 (E.D, Texas), filed Oct. 28, 2016; 66
pages.

Joint Claim Construction and Prehearing Statement, filed in
Realtime Data LLC d/b/a IXO v. Apple Inc., Case No. 16-cv-02595-
JD (N.D. California), filed Jan, 6, 2017; 6 pages.

Joint Claim Construction and Prehearing Statement Exhibit A, filed
in Realtime Data LLC d/b/a IXO v. Apple Ine., Case No. 16-cv-
02595-JD (N.D. California), filed Jan, 6, 2017; 27 pages.

Joint Claim Construction and Prehearing Statement Exhibit B, filed
in Realtime Data LLC d/b/a IXO y. Apple Ine., Case No. 16-cv-
02595-JD (N.D. California), filed. Jan, 6, 2017; 17 pages.

Joint Claim Construction and Prehearing Statement Exhibit C, filed
in Realtime Data LLC d/b/a 1XO y. Apple Ine., Case No. 16-ev-
02595-JD (N.D. California), filed Jan, 6, 2017; 28 pages.

Joint Claim Construction and Prehearing Statement, filed in
Realtime Data LLC d/b/a IXO v. Teradata Operations, Inc., Case
No. 2:16-cv-02743-AG-FFM (C.D. California), filed Jan. 24, 2017;
56 pages.

Joint Claim Construction and Prehearing Statement with attached
Exhibit A, filed in Realtime Data LLC d/b/a v. Hwetett Packard
Enterprise Co. et al., Case No. 6:16-cv-00086-RWS-JDL (E.D,
Texas), filed Jan. 17, 2017; 46 pages.

Joint Claim Construction and Prehearing Statement with attached
Exhibit A, filed in Realtime Data LLC d/b/a IXO v. Avelett Packard
Enterprise Co. ef al., Case No, 6:16-cv-00089-RWS-JDL (E.D.
Texas), filed Jan. 17, 2017; 46 pages.

Complaint for Patent Infringement Against Oracle America, Inc.,
filed in Realtine Data d/b/a IXO v. Oracle America, Inc., Case No.
6:17-cv-00046 (E.D. Texas), filed Jan. 23, 2017; 58 pages.
Non-Final Office Action for U.S, Appl. No. 14/530,974 mailed Dec.
22, 2016; 20 pages.

Notice of Allowance for U.S. Appl, No. 14/727,309, mailed Nov.
16, 2016; 9 pages.

Non-Final Office Action for U.S. Appl. No. 14/936,312 mailed Jan,
19, 2017; 13 pages.

Non-Final Office Action for U.S. Appl. ication No, 13/875,884
amiailed Nov. 10, 2016; 7 pages.

Notice of Allowance for U.S. Appl. No. 14/876,276, mailed Dec. 15,
2016; 5 pages.

Petition for Inter Partes Review of U.S. Pat. No, 8,880,862, filed in
Apple, Ine. v. Realtime Data LLC, Case No. IPR2016-01737 (PT.
A.B.), filed Sep. 9, 2016; 83 pages.

Declaration of Dr, Charles J. Neuhauser, filed in Apple Inc. v.
Realtime Data LLC, Case No. IPR2016-01737 (P'T.A.B.), filed Sep.
9, 2016; 347 pages.

Excerpt from Microsoft Press Computer Dictionary, Third Edition,
Redmend, WA: Microsoft Press, 1997; p. 384.

Excerpt from Microsoft Press Computer Dictionary, Third Edition,
Redmond, WA: Microsoft Press, 1997; p. 148.

Excerpt from Microsoft Press Computer Dictionary, Third Edition,
Redmond, WA: Microsoft Press, 1997; p, 395,

Excerpt from Microsoft Press Computer Dictionary, Third Edition,
Redmond, WA: Microsoft Press, 1997; p, 137,

Excerpts from Loudon, K., Mastering Algorithms with C,
Sebastopol, CA: O’Reilley Media, Inc., 1999; pp. 365-421.
Excerpts from Barr, M., Programming Embedded Systems in C and
C++, Sebastol, CA: O’Reilley & Associates, Inc., 1999; pp. 57-83,
Excerpts from Pearce, E., Windows NT in a Nutshell, Sebastol, CA:
O’Reilley & Associates, Inc., 1997; pp. 8-9, 52-55, 317-327,
Excerpts from O’Reilley, et al., Windows 98 in a Nutshell, Sebastol,
CA: O’Reilley & Associates, Inc., 1999; pp. 109-112.

Excerpts from Microsoft Press Computer Dictionary, Third Edition,
Redmond, WA: Microsoft Press, 1997; p. 72, 27-28, 341, 384-386.
Petition for Inter Partes Review of U.S. Pat. No. 8,880,862, filed in
Apple, Inc, v. Realtime Data LLC, Case No. IPR2016-01738 (P.T,
A.B.) filed Sep. 9, 2016; 82 pages.

Declaration of Dr. Charles J. Neuhauser, filed in Apple Inc. v.
Realtime Data LLC, Case No. IPR2016-01739 (P.T.A.B.), filed Sep,
9, 2016; LOL pages.

Petition for Inter Partes Review of U.S. Pat. No. 8,880,862, filed in
Apple, Inc. v. Realtime Data LLC, Case No. IPR2016-01739 (BT.
A.B.), filed Sep. 9, 2016; 77 pages.

Patent Owner Response, filed in Oracle America, Inc, v. Realtime
Data LLC, Case No, IPR2016-00374 (P.T.A.B.), filed Sep. 15, 2016;
71 pages.

Declaration of Kenneth A. Zeger, Ph.D., filed in Oracle America,
inc. v. Realtine Data LLC, Case No. IPR2016-00374 (P-T.A.B.),
filed Sep. 15, 2016; 115 pages.

Excerpt from IBM Dictionary of Computing, International Business
Machines Corporation, 1994; p. 27,

Storer, A., “An Introduction to Data Structures and Algorithms,”
Waltham, MA: Springer Science & Business Media, LLC, 2012; pp.
1-27, 76-80, 91, 164.

Freedinan, A., “The Computer Glossary: The Complete Illustrated
Dictionary, Ninth Edition,” New York, NY: AMACOM, 2001; pp.
140, 147.

IEFE 100: The Authoritative Dictionary of IEEE Standards Terms,
Seventh Edition, New York, NY: Institute of Electrical and Elec-
tronics Engineers, Inc., 2000; pp. 455, 860, 861.

Excerpts from Microsoft Computer Dictionary, Fifth Edition,
Redmond, WA, Microsoft Corporation: 2002; pp. 30, 417.
Deposition of James A. Storer, Ph.D., filed in Oracle America, Inc.
y. Realtine Data LLC, Case Nos, IPR2016-00373 and JPR2016-
00374 (P'L.A.B.), filed Sep, 15, 2016; 63 pages.

Excerpts from Pfaffenberger, B., “Webster's New World Dictionary
of Computer Terms, Sixth Edition,” New York, NY: Simon &
Schuster, Inc., 1997; pp. 29, 186, 195, 411.

Internet Archive version of the web page www.nist.gov/dads/
IITML/prefix.html, dated Jun. 20, 2001, available at https://web.
archive.org/web/20090 1 30084909/http://nist,gov/dads/HTML/pre-
fix.html; | page.

Internet Archive version of the web page www.nist.gov/dads/, dated
Feb, 3, 2009, available at — https://veb.archive.org/web/
20090 130084909/http://nist.gov/dads/; 26 pages.

Excerpt from Webster’s New World College Dictionary, Fourth
Edition, Foster City, CA: IDG Books Worldwide, Inc., 2001; p.
1133.

Excerpt from Websler’s II New College Dictionary, Boston, MA:
Houghton Mifflin Company, 1995; p. 871.

Patent Owner Response, filed in Oracle America, Inc. v, Realtime
Data LLC, Case No. IPR2016-00373 (P.T.A.B.), filed Sep. 15, 2016;
69 pages.

Declaration of Kenneth A. Zeger, Ph.D., filed in Oracle America,
Inc, v. Realtime Data LLC, Case No. IPR2016-00373 (P.T.A.B.),
filed Sep. 15, 2016; 99 pages.

Petition for Inter Partes Review of U.S. Pat. No. 8,880,862, filed in
Oracle America, Inc. v. Realtime Data LLC, Case No. IPR2017-
OOLUS (P,T.A.B.), filed Oct. 24, 2016; 72 pages.

Declaration of Dr. James A. Storer, filed in Oracle America, Ine. v.
Realtime Data LLC, Case No. IPR2017-00108 (P,T.A.B.), filed Get.
24, 2016; 107 pages.

Defendants’ Technology Tutorial Reference Book, filed in Realtime
Data LLC dfb/a IXO vy. Actian Corporation, et al., Case No.
6;16-cv-00463-RWS-JDL (E.D. Texas), filed May 19 2016, 85
pages.

Decision Granting Institution of Inter Partes Review, filed in Dell,
ine. et al. v. Realtime Data LLC, Case No. IPR2016-00972 (P.T.A.
B.), filed Nov. 1, 2016; 21 pages.

Decision Institution of Inter Partes Review, filed in Riverbed
Technology, Inc. et al. v. Realtime Data LLC, Case No. |PR2016-
00978 (P.T.A.B.), filed Nov. 1, 2016; 31 pages.

Decision Institution of Inter Partes Review, filed in Riverbed
Technology, Inc, et al. v, Realtime Data LLC, Case No. IPR2016-
00980 (P.T.A.B.), filed Nov. 1, 2016; 29 pages.
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 43 of 64 PagelD #: 2899

US 9,667,751 B2
Page 42

 

(56) References Cited
OTHER PUBLICATIONS

Petition for Inter Partes Review of U.S. Pat. No. 6,597,812 to
Fallon, filed in Oracle America, Inc. v. Realtime Data LLC, Case
No. IPR2017-00167 (P'T.A.3,), filed Noy. 2, 2016; 65 pages.
Declaration of Professor James A. Storer, Ph.D, filed in Oracle
America, Ine. y, Realtime Data LLC, Case No. IPR2017-00167
(P.T.A.B.), filed Nov, 2, 2016; 93 pages,

Petition for Inter Partes Review of U.S. Patent No, 6,597,812 to
Fallon, filed in Oracle America, Ine. v. Realtime Data LLC, Case
No. IPR2017-00168 (P.T.A.B.), filed Nov, 2, 2016; 84 pages.
Declaration of Professor James A, Storer, Ph.D, filed in Oracle
America, Inc. vy. Realtine Data LLC, Case No. IPR2017-00168
(P.T.A.B.), filed Nov. 2, 2016; [11 pages.

Decision Institution of Inter Partes Review, filed in Dell, Jie. et al.
v. Realtime Data LLC, Case No. IPR2016-01002 (P.T.A.B.), filed
Nov. 4, 2016; 19 pages,

Decision Granting Institution of Inter Partes Review, filed in Apple,
Ine. v. Realtime Data LLC, Case No. IPR2016-01366 (P.T.A.B.),
filed Jan, 12, 2017; 17 pages.

Internet Archive version of the web page http.//www.faqs.org/fags/
compression-faq/partl/section-7 html, dated Nov. 28, 1999, avail-
able at https:/Aveb.archive.org/web/ 19991 12823304 5/http:/Avww.
faqs.org/faqs/compression- faq/partl/section-7.html; 14 pages.
Declaration of Leonard Laub, filed in Hewlett-Packard Enterprise
Company et al. vy. Realtime Deta LLC d/b/a IXO, Case No.
IPR2016-00783 (PT.A.B.), filed Jan. 5, 2017; 96 pages.

Petition for Inter Partes Review of U.S. Pat. No. 7,358,867, filed in
Teradata Operations, Ine. ¥. Realtime Data LLC d/b/a IXO, Case
No, IPR2017-00557 (P-T.A.B.), filed Dec, 30, 2016; 76 pages.
Declaration of Charles D, Creusere, Ph.D., filed in Teradata Opera-
tions, Inc. v. Realtime Data LLC d/b/a IXO, Case No. IPR2017-
00557 (P.T.A.B.), filed Dec, 30, 2016; 137 pages.

Excerpl from McGraw-Hill Dictionary of Scientific and Technical
Terms, Fifth Edition, McGraw-Hill 1994; p. 616.

Excerpts from Microsoft Press Computer Dictionary, Third Edition,
Microsoft Corporation 1997; pp. 71, 162, 485.

Declaration of Scott Bennett, Ph.D., filed in Teradata Operations,
dnc. v. Realtine Data LLC d/b/a IXO, Case No. 1PR2017-00557
(P-T.A.B.), filed Dec, 30, 2016; 9 pages.

Underwood, “lixtensions of the UNIX Pile Command and Magic
File for File Type Identification,” Georgia Tech Research Institute
2009; 25 pages.

AT&T UNIX System V User’s Manual vol. I, AT&T 1986; 269
pages (submitted in three parts).

FreeBSDGeneral Commands Manual, FreeBSD Man pages 2000; 7
pages.

Petition for Inter Partes Review of U.S. Pat. No. 7,161,506, filed in
Teradata Operations, Inc, v. Realtime Data LLC d/b/a IXO, Case
No. IPR2017-00806 (PT.A.B.), filed Jan. 30, 2016; 57 pages.
Declaration of Charles 1D. Creusere, filed in Teradata Operations,
inc. v. Realtine Data LLC d/b/a LXO, Case No. IPR2017-00806
(P.T.A.B.), filed Jan. 30, 2016; 102 pages.

Realtime’s Appeal Brief Under 37 C.F.R. § 41.67, filed in Inter
Partes Reexamination of U.S. Pat. No. 7,161,506, Control No.
95/000,479, mailed Apr. 21, 2011; 53 pages.

Excerpts from Microsoft Press Computer Dictionary, Third Edition,
Microsoft Corporation 1997; pp. 71, 162, 307, 383, 485.

Verdict Form, filed in Realtime Data LLC d/bfa IXO v. T-Mobile
U.S.A, Ine., Case No. 6:10-cv-00493-RC-JDL, filed Feb. 11, 2013;
9 pages.

Jury Instructions, filed in Realtime Data LLC d/b/a IXO v. T-Mobile
U.S.A, Inc., Case No. 6:10-cv-00493-RC-JDL, filed Feb, 11, 2013;
34 pages.

‘Transcript of Jury Trial for Realtime Data LLC d/bfa IXO v.
T-Mobile U.S.A., Ine., Case No. 6:10-cev-00493-RC-JDL, dated Feb,
8, 2013; 319 pages.

Order Granting in part Plaintiffs Motion for Judgement as a Matter
of Law as to Invalidity, filed in Realtime Data LLC d/b/a FXO v.
T-Mobile U.S.A., Inc., Case No. 6:10-cv-00493-RC-JDL, filed Mar.
4, 2013; 17 pages.

Declaration of Scott Bennett, filed in Teradata Operations, Inc. v.
Realtime Data LLC d/b/a IXO, Case No. IPR2017-00806 (P.T.A.B.),
filed Jan. 30, 2016; 158 pages.

Petition for Inter Partes Review of U.S. Pat. No. 9,054,728, filed in
Teradata Operations, Ine. v. Realtime Data LLC d/b/a IXO, Case
No. 1PR2017-00808 (P.T.A.B.), filed Jan. 30, 2016; 66 pages.
Declaration of Charles D. Creusere, filed in Teradata Operations,
Ine. v. Realtime Data LLC d/bfa IXO, Case No. IPR2017-00808
(P.T.A.B.), filed Jan. 30, 2016; 114 pages.

Excerpts from Merriam-Webster’s Collegiale Dictionary, Tenth
Edition, Merriam-Webster Inc, 2000; pp, 12, 53, 56, 913, 9L8.
Excerpts from Merriam-Webster’s Collegiate Dictionary, Deluxe
Edition, Merriam-Webster Inc. 1998; pp. 19, 81, 86, 1436, 1444,
Oracle’s Reply to Patent Owner’s Response to the Petition, filed in
Oracle America, Inc. y. Realtime Data LLC, Case No. IPR2016-
00373 (P.T.A.B.), filed Feb. 2, 2017; 28 pages.

Transcript of Markman Ilearing in Realtime Data LLC vy, CME
Group Inc., et al., Case No. 1.11-cv-06697-KBF (8.D. New York),
filed May 14, 2012; 200 pages.

Deposition of Kenneth A, Zeger, Ph.D., filed in Oracle America v.
Realtine Data LLC., Case No. IPR2016-00373 (P.T.A.B.), filed
Feb. 2, 2017; 94 pages.

Oracle’s Reply to Patent Owner's Response to the Petition, filed in
Oracle America, inc. v. Realtine Data LLC, Case No. IPR2016-
00374 (P.T.A.B.), filed Feb, 2, 2017; 34 pages.

Supplemental Declaration of Professor James A. Storer, Ph.D., filed
in Oracle America, Inc, v. Realtime Data LLC, Case. No. IPR2016-
00374 (P.T.A.B.), filed Feb. 2, 2017; 3 pages.

English Translation of JP 05088793 A,

Updated Cowt Docket History for Realtime Data LLC d/b/a IXO v,
Actian Corporation, et al., Case No. 6:15-cv-00463 (E.D, Texas),
downloaded Sep. 22, 2016, 41 pages.

Updated Court Docket History for Realtime Data LLC d/b/a 1X0 v.
Apple, Inc., Case No. 6:15-cv-00885 (E.D. Texas), downloaded Sep,
22, 2016, 4 pages.

Updated Court Docket History for Realtime Data LLC d/b/a LXO v.
Hewlett Packard Enterprise Co., et ai., No. 6:16-cv-00086 (E.D.
Texas), downloaded Sep. 22, 2016, 7 pages.

Updated Court Docket History for Realtime Data LLC d/b/a IXO v,
Oracle America, Inc., No. 6:16-cv-00088 (E.D, Texas), downloaded
Sep. 22, 2016; 7 pages.

Updated Court Docket History for Realtime Data LLC d/b/a IXO v.
CenturyLink, fne., et al., No. 6:16-cv-00087 (E.D, Texas), down-
loaded Sep, 22, 2016; 8 pages.

Updated Court Docket History for Realtime Data LLC d/b/a [XO v.
Delt, inc., et al., No. 6:16-cv-00089 (T.D. Texas), downloaded Sep.
22, 2016; 9 pages.

Updated Court Docket History for Realtime Data LLC dfb/a [XO v.
Teradata Operations, Inc., Case No. 2:16-cv-02743 (C.D. Cal),
downloaded Sep. 22, 2016; 5 pages.

Updated Court Docket History for Realtime Data LLC d/b/a 1X0 v.
Rackspace US, Ine., ef al., No. 6:16-cv-00961 (E.D, Texas), down-
loaded. Sep. 22, 2016; 4 pages.

Updated Court Docket Ilistory for Realtime Data LLC d/b/a IXO v.
Fujitsu America, Inc, et al, No. 6:16-cv-01035 (E.D. Texas),
downloaded Sep, 22, 2016; 3 pages.

Updated Court Docket History for Realtime Data LLC d/b/a LXO v.
Fembu Technologies, ine., No. 6:16-cv-01037 (E.D. Texas), down-
loaded Sep. 22, 2016; 2 pages.

Defendant Teradata Operations, Inc.’s Opening Claim Construction
Brief, filed in Realtime Data LLC d/b/a IXO vy. Teradata Operations,
Ine,, Case No. 2:16-cv-02743 (C.D, California), filed Feb. 7, 2017;
40 pages.

Exhibit H Accompanying Declaration of Jamie R. Lynn, filed in
Realtine Data LLC d/b/a IXO v. teradata Operations, Inc., Case
No, 2:16-cv-02743 (C.D, California), filed Feb. 7, 2017;. 15 pages.
Exhibit U Accompanying Declaration of Jamie R. Lynn, filed in
Realtime Data LLC d/b/a IXO v. Teradata Operations, Inc., Case
No, 2:16-cv-02743 (C.D. California), filed Feb. 7, 2017; 7 pages.
Joint Claim Constuction and Prehearing Statement and attached
Exhibit A, filed in Realtime Data LLC d/b/a IXO v. Rackspace USA,
Ine. et al,, Case No. 6:16-cv-00961 (E.D. Texas), filed Mar. 7, 2017;
42 pages.
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 44 of 64 PagelD #: 2900

US 9,667,751 B2
Page 43

 

(56) References Cited
OTHER PUBLICATIONS

Defendant Apple Inc.’s Responsive Claim Construction Brief, filed
in Realtime Data LLC d/b/a IXO v. Apple Inc., Case No. 3:16-ev-
02595 (N.D. California), filed Mar, 10, 2017; 25 pages.
Declaration of Craig Wills, filed in Realtime Data LLC d/b/a IXO
v. Apple Ine., Case No, 3:16-cv-02595 (N.D. California), filed Mar,
10, 2017; 10 pages.

Realtime’s Reply Claim Construction Briet, filed in Realtime Data
LLC déb/a IXO y. Apple Inc., Case No. 3:16-cv-02595 (N.D,
California), filed Mar, 17, 2017; 12 pages.

Proposed Joint Pretrial Order, filed in Realtime Data LLC v. Actian
Corporation et al., Case No. 6.15-cy-00463 (E.D. Texas), filed Mar.
30, 2017; 103 pages.

Realtime’s Opening Claim Construction Brief, filed in Realtine
Data LLC d/b/a IXO v. Rackspace US, Inc. et al, Case No,
6:16-ev-00961 (E.D. Texas), filed Mar. 31, 2017; 32 pages.
Exhibit 10 to Realtime’s Opening Claim Construction Brief: Expert
Declaration of Dr, Kenneth Zeger, filed in Realtime Data LLC d/b/a
IXO v, Rackspace US, Ine. et al., Case No. 6:16-cv-00961 (B.D.
Texas), filed Mar. 31, 2017; 47 pages.

Exhibit 14 to Realtime’s Opening Claim Construction Brief:
Excerpt from the Hutchinson Dictionary of Computing Multimedia
and the Internet, filed in Realtime Data LLC dh/a IXO v. Rackspace
US. Ine, et al., Case No. 6:16-cv-00961 (l/.D. Texas), filed Mar. 31,
2017; 4 pages.

Complaint for Patent Infringement, filed in Realtime Data LLC
d/b/a IXO y. Riverbed Technology, Inc., Case No. 6:17-cv-00198
(E.D. Texas), filed Apr. 3, 2017; 19 pages.

Final Office Action for U.S. Appl. No. 14/844,973, mailed Feb. 14,
2017; 22 pages.

Notice of Allowance for U.S, Appl. No. 14/727,309, mailed Feb. 27,
2017; 6 pages.

Non-Final Office Action for U.S. Appl. No, 15/391,240, mailed Feb,
17, 2017; 12 pages.

Non-Final Office Action for U.S, Appl. No. 14/305,692, mailed Feb.
10, 2017; 10 pages.

Notice of Allowance for U.S, Appl, No. 14/733,565, mailed Feb, 14,
2017; 7 pages.

Notice of Allowance for U.S. Appl. No. 14/876,276, mailed Feb, 23,
2017; 7 pages.

Decision Institution of Inter Partes Review, filed in Oracle America,
Inc. v. Realtine Data LLC, Case No. IPR2016-01671 (P-T.A.B.),
filed Mar. 8, 2017; Ll pages.

Petition for Inter Partes Review of U.S. Pat. No. 7,415,530 under 35
U.S.C, §§ 311-319 and 37 CLR, § 42.100 et seq., filed in NetApp
Tne, v. Realtime Data LLC, Case No. IPR2017-01195 (P.T.A.B.),
filed Mar. 30, 2017; 74 pages.

Declaration of Daniel Hirschberg, filed in NetApp Jnc. v, Realtime
Data LLC, Case No. TPR2017-01195 (P.T.A.B.), filed Mar. 30,
2017; 63 pages.

Lelewer et al., “Data Compression” ACM Computing Surveys, vol.
19, No. 3, Sep. 1987; 36 pages,

Petition for Inter Partes Review of U.S, Pat. No. 9,116,908 under 35
U.S.C. §§ 311-319 and 37 CFR. § 42,100 et seq,, filed in NetApp
Inc. v. Realtine Data LLC, Case No, IPR2017-01196 (P.T.A.B.),
filed Mar. 30, 2017; 75 pages.

Declaration of Daniel Hirschberg, filed in Netdpp ine. v, Realtime
Data LLC, Case No. IPR2017-01196 (P-T.A.B.), filed Mar, 30,
2017;, 60 pages.

HPF, HPES, and Teradata's Reply to Patent Owner’s Response to
the Petition, filed in HPE ef al, v. Realtime Data LLC, Case No.
IPR2016-00783 (P.T.A.B,), filed Apr. 5, 2017; 35 pages.

Supplemental Declaration of Charles D. Creusere in Support of
HPE, HPES, and Teradata’s Reply to Patent Owner's Response to
the Petition, filed in APE ef al. v. Realtime Data LLC, Case No.
1PR2016-00783 (P.T.A.B.), filed. Apr. 5, 2017; 5 pages.
Transcript of Feb. 23, 2017 Deposition of Leonard Laub, filed in
HPE et al. v. Realtime Data LLC, Case No. IPR2016-00783
(P.T.A.B.), filed Apr. 5, 2017; 151 pages.

Patent Owner Realtime Data, LLC d/b/a IXO’s Response, filed in
Apple, Inc. v. Realtime Data, LLC d/b/a IXO, Case No. 1PR2016-
01366, filed Apr, 6, 2017; 58 pages.

Expert Declaration of Dr. Godmar Back in Support of the Patent
Owner's Response, filed in Apple, Inc, v. Realtime Data, LLC d/b/a
IOX, Case No, 1PR2016-01366, filed Apr. 6, 2017; 53 pages.
Excerpt from The American Heritage Dictionary, Second College
Edition, Boston, MA, Houghton Milllin Company: 1982; p, 499.
Excerpts from Dictionary of Computer and Internet Words: An A to
Z Guide to Hardware, Software, and Cyberspace, Boston, MA,
Houghton Mifflin Company: 2001; pp. 161, 259.

Excerpts from IEEE Standard Computer Dictionary: A Compilation
of IEEE Standard Computer Glossaries, The Institute of Electrical
and Electronics Engineers; 1990; pp. 87, 122, 192.

Excerpt from IEEE Standard Glossary of Computer Hardware
Tenninology, The Institute of Electrical and Electronics Engineers:
1994; p. 71,

Excerpt from TEEE Standard Glossary of Software Engineering
Terminology, The Institute of Electrical and Electronics Engineers:
1990; pp. 33, 44, 71,

Excerpts from Microsoft Computer Dictionary, Fifth Edition,
Redmond, WA, Microsoft Corporation: 2002; pp. 210, 315, 499.
Excerpts from Oxford Dictionary of Computing, Oxford University
Press, Markel House Books Lid.: 2004; pp. 262-263,

Excerpt from McKusick et al., “The Design and implementation of
the 4.4BSD Operating System,” Addison-Wesley Longman, Inc.:
1996; p. 535.

Update Court Docket History for Realtine Data LLC d/b/a 1X0 v.
Actian Corporation, et al,, Case No, 6:15-cv-00463 (E.D. Texas),
downloaded Apr. 3, 2017 50 pages.

Updated Court Docket History for Realtime Data LLC d/b/a LXO v,
Hewlett Packard Enterprise Co., ef al., No, 6:16-cv-00086 (E.D.
Texas), downloaded Apr. 3, 2017, 11 pages.

Updated Court Docket History for Realtime Data LLC d/b/a IXO v.
Oracle America, Inc., No. 6:16-cv-00088 (E.D, Texas), downloaded
Apr. 3, 2017; 15 pages.

Updated Court Docket Ilistory for Realtime Data LLC d/b/a IXO v.
Century-Link, Inc., et al., No. 6:16-cv-00087 (B.D. Texas), down-
loaded Apr. 3, 2017; 11 pages,

Updated Court Docket History for Realtime Data LLC d/b/a IXOv.
Dell, Inc., et. al,, No, 6:16-cv-00089 (E.D. Texas), downloaded Apr.
3, 2017; 12 pages.

Updated Court Docket History for Realtime Data LLC d/b/a EXO v.
Teradata Operations, Inc., Case No, 2;16-cv-02743 (C.D. Cal),
downloaded. Apr. 3, 2017; 7 pages.

Updated Court Docket History for Realtime Data LLC d/b/a IXO v.
Rackspace US, Inc., et al., No. 616-cv-00961 (E.D, Texas), down-
loaded Apr. 3, 2017; 13 pages.

Updated Court Docket History for Realtime Data LLC d/b/a EXO v.
Fujitse America, Inc. et al., No. 6:16-cv-01035 (E.D. Texas),
downloaded Apr. 3, 2017; 6 pages.

Updated Court Docket History for Realtime Data LLC d/bfa [XO v.
Fembu Technologies, inc., No. 6:16-cv-01037 (E.D. Texas), down-
loaded Apr. 3, 2017; 4 pages.

* cited by examiner
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 45 of 64 PagelD #: 2901

US 9,667,751 B2

Sheet 1 of 6

May 30, 2017

U.S. Patent

ge

 

we

Jesp pug

            

pone ey
-

yuna) ayyeye

L¥SA > silisies

™ keiay e12C

a” UOds8L we

wapoy)

ayes

 

 

 

 

 

 

 

 

ie a,

a WIG OIL my
ISAI8S BIE

ek
i
4

aT Le

pes4 Beq
|BUISOLO L

 

IODIADI
SOIKIS bb
jEsUOy

cb
| _ ee || : = : : :
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 46 of 64 PagelD #: 2902

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent May 30, 2017 Sheet 2 of 6 US 9,667,751 B2
Broadcast
26 Data Server 26
rail ‘ oN
— og ompression
Processor . " Algorithm(s}
_
eh
State Machine State Machine a
Comoression eng Compression
Tables Tables
A Ny
Cf
E 28 vod Communication 28N
mS tack 27N
# vm 4

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Communication
39000 SAS Stack 31
S : \
see ecompression
Processor - . Algorithm(s)
be
State Machine State Machine
Decompression aces Decompression
Tables Tables a
A
5 ? 32N
33N
c 2 a aN.
S20 33 Client

 

 

 

FIG. 2
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 47 of 64 PagelD #: 2903

U.S. Patent May 30, 2017 Sheet 3 of 6 US 9,667,751 B2

 

Select global state systern pon AD

 

 

e

 

Process input data to acquire
counts of N-tuple sequences in ~~ 44
gach global state

 

 

5

 

Apply predetermined count La
threshold

 

 

¥

Fora given global state, generate a

substate for each N-tuple whose {| 49

count exceeds predetermined
count threshold

 

 

 

 
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 48 of 64 PagelD #: 2904

US 9,667,751 B2

Sheet 4 of 6

May 30, 2017

U.S. Patent

7Old

Ody, uly Cuiuuibeg Buys

2
&
8

 

 

 

7619 O89

gO xeput
0G 0} xepyy
0D OF XBpul

AAD OF XSPu
OOS 0} XSpu]

GIO OF XEPU] le 9g,—-4

Wao GO) Xepy|

1S] Bpeg
adel God

 

 

Q 0} xepu
0D 0} xepU;
O5e 0] xepU;

Og 0} xEpU)
gog 0) xapuy
YOR 0} KOpU

apoa aseg
Se: On

 

 

LS
Sf

 

 

 

3
+
@

2

S
°

 

 

 

y 0} XBpU
ov 01 xepUy
OW 0} X8DU]

OWO OF xepU;

ayy 0} XepUl

Vy O1 xepu
357] Spo
BaeL VE

 

 

9 0} xepul
OW Oo} xu
OW 0} EDU}

Ovy ol xepu]

yy 0] XBPU

Wty O} XOpU
epeg aseg
SEL WY

 

 

 

Pn OE

 

Letceiacces: “SS

 

ae
‘Ne

4810

@—-SMOBN——|

4@——SU0NdO—

<-DVCSYN-—

i XSAN

aSAN -——

 

RIES
EGO)

 

 
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 49 of 64 PagelD #: 2905

US 9,667,751 B2

Sheet 5 of 6

May 30, 2017

U.S. Patent

5 ‘Ola

 

 

rr
igduwseg |
iM WLANs

Bieq papoouy |

 

 

 

i —

 

 

uoBduaseG uosuBdwes
adAy <— LOBULE
ucissaidiuoy OWEN ucisseidiuog
ny) er;
BEL GEL

 

 

 

| U ISUNOG Gung

   

ic iaqunogjleung

 

| Z Jaynogwexung |

ooo

i | JeUnOQueLNE

 

   

 

 

 

|
OZ SLi
\ \
¢ f
Jaq Jayng
yoolg Bled 1 aed yndu: | WeeLS
ele

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 50 of 64 PagelD #: 2906

US 9,667,751 B2

Sheet 6 of 6

May 30, 2017

U.S. Patent

 

 

 

 

9 Dia

 

ug sapoosc

 

 

$q iepcoeg |

 

 

 

 

 

DAL
|
ont sang
weang | | F8G mdine
BIE z
wing

 

Zq] iepooeg

 

   

LQ sepcoer]

 

 

 

ae

sgl’

OSt

a

|

OSL SSL

5

2 (|

uOORIKy Fung yO|g ||
saduoseg (7) eeg induy “esas

l Bed

 

 

JOPUOSSC JON JM Be

|

pessaidio5
| | 2 ate | Ss Lo =
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 51 of 64 PagelD #: 2907

US 9,667,751 B2

1
DATA FEED ACCELERATION

CROSS REFERENCE TO RELATED
APPLICATIONS

This is a continuation of U.S, patent application Ser. No.
13/403,785, filed Feb. 23, 2012, which is a continualion of
U.S. patent application Ser. No. 12/857,238, filed Aug. 16,
2010, now U.S. Pat, No. 8,692,695, which is a continuation
of U.S. patent application Ser, No, 12/131,631, filed Jun. 2,
2008, now U.S. Pat. No. 7,777,651, which is a continuation
of U.S. patent application Ser. No. 10/434,305, filed May 7,
2003, now U.S. Pat. No. 7,417,568, which is a continuation-
in-part of U.S, patent application Ser. No. 09/969,987, filed
Oct. 3, 2001, which claims the benefit of U.S, Provisional
Patent Application No. 60/237,571, filed on Oct. 3, 2000,
each of which are fully incorporated herein by reference. In
addition, U.S. patent application Ser. No. 10/434,305 claims
the benefit of U.S. Provisional Patent Application No.
60/378,517, filed May 7. 2002, which is fully incorporated
herein by reference.

TECHNICAL FIELD

‘The present invention relates generally to systems and
method for providing data transmission, and in particular, to
systems and method for providing accelerated transmission
of data, such as financial trading data, financial services data,
financial analytical data, company background data and
news feeds, advertisements, and all other forms or informa-
tion over a communication channel using data compression
and decompression to provide dala broadcast feeds, bi-
directional data transfers, and all other forms of communi-
cation with or without security and effectively increase the
bandwidth of the communication channel and/or reduce the
latency of data transmission.

BACKGROUND

The financial markets and financial information services
industry encompass a broad range of financial information
ranging from basic stock quotations, bids, order, fulfillment,
financial and quotations to analyst reports (o detailed pricing
of Treasury Bills and Callable bonds. Users of financial
information can now generally be divided into three seg-
ments—Traders, Information Users and Analytics Users,
although some users constitute components from one or
more of these categories.

Traders utilize data from financial markets such as NAS-
DAQ, the American Stock Exchange, the New York Stock
Exchange, the Tokyo Exchange, the London Exchange, the
Chicago Options Board, and similar institutions that offer
the ability to buy and sell stocks, options, futures, bonds,
derivatives, and other financial instruments. The need for
vast quantities of infonnation is vital for making informed
decisions and executing optimal transactions

Thus given the importance of receiving this information
over computer networks, an improved system and method
for providing secure point-to-point solution for transparent
multiplication of bandwidth over conventional communica-
tion channels is highly desirable.

For example, with the introduction of Nasdaq’s next
generation trading system SuperMontage, Nasdaq will offer
market data users an unparalleled view into the activity,
liquidity, and transparency of the Nasdaq market.

For example, currently Nasdaq provides each market
participant’s best-attributed quotation in each stock in which

2

it makes a market. This system known as SuperMontage

allows Nasdaq to accept multiple orders from each market

participate in each stock for execution within SuperMon-
tage, Nasdaq offers that data, with multiple levels of interest

5 from individual market participants, through new data ser-

vices.

Nasdaq provides this data on both an aggregated and a
detailed basis for the top five price levels in SuperMontage.
This data is currently offered through market data vendors

10 and broker/dealer distributors via the following four entitle-

ment packages:

QuoteView*” Hach SuperMontage participant’s best bid and
offer, as well as the best bid and offer available on
SuperMontage.

1s DepthView™ The aggregate size, by price level, of all

Nasdaq market participants’ attributed and unattributed

quotations/orders that are in the top five price levels in

SuperMontage.

PowerView"” Bundled QuoteView and DepthView.

20 TotalView*? PowerView plus all Nasdaq market partici-
pants’ allributed quotations/orders (hat are in the top five
price levels in SuperMontage, in addition to the aggregate
size of all unattributed quotes/orders at each of the top five
price levels.

The NASDAQ SuperMontage trading system has been
cited to be representative of trend for explosive growth in the
quantity of information for all emergent and future trading
and financial information distribution systems. Increases in
processing power at the end user sites will allow traders,
30 analysts, and all other interested parties to process substan-

tially larger quantities of data in far shorter periods of time,

increasing the demand. substantially.

The ever increasing need for liquidity in the financials
markets, coupled with the competitive pressures on reducing

35 bid/ask spreads and instantaneous order matching/fulfill-

ment, along the need for synchronized low latency data

dissemination makes the need for the present invention ever
more important. Depth of market information, required to
achieve many of these goals requires orders of magnitude

40 increases in Realtime trade information and bid/ask pricing

(Best, 2” best, ... ).

A fundamental problem within the current art is the high
cost of implementing, disseminating, and operating trading
systems such as SuperMontage within the financial services

45 industry. This is in large part due to the high bandwidth

required to transfer the large quantities of data inherent in

the operation of these systems. In addition the processing
power required to store, transmit, route, and display the
information further compounds cost and complexity.

This fundamental problem is in large part the result of
utilizing multiple simultaneous T1 lines to transmit data.
The data must be multiplexed into separate data streams,
transmitted on separate data lines, and de-multiplexed and
checked. Software solutions have high latency and cost
ss while hardware solutions have even higher cost and com-
plexity with somewhat lower latency. In addition the syn-
chronization and data integrity checking require substantial
cost, complexity, inherent unreliability, and latency. These
and other limitations are solved by the present invention,

Further compounding this issue is a globalization and
consolidation taking place amongst the various financial
exchanges, The emergence of localized exchanges (ECNS-
Electronic Camputer Networks) coupled with the goal of 24
hour/7 day global trading will, in and of itself, drive another
63 exponential increase in long haul international bandwidth

requirements, while ECNs and other localized trading net-

works will similarly drive domestic bandwidth require-

25

50

60
Sunes | = a 2 | |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 52 of 64 PagelD #: 2908

US 9,667,751 B2

3

ments. Clearly long haul links are orders of magnitude more
expensive than domestic links and the value and significance
of the present invention is at least proportionately more
important.

Information users range from non-finance business pro-
fessionals to curious stock market investors and tend to seek
basic financial information and data, Analytical users on the
other hand, tend to be finance professionals who require
more arcane financial information and utilize sophisticated
analytical tools to manipulate and analyze data (e.g. for
writing option contracts).

Historically, proprietary systems, such as Thomson,
Bloomberg, Reuters and Bridge Information, have been the
primary electronic source for financial information to both
the informational and analytical users. These closed systenis
required dedicated telecommunications lines and often prod-
uct-specific hardware and software. The most typical instal-
lations are land-based networking solutions such as T1, or
ISDN, and satellite-based “wireless” solutions at speeds of
384 kbps.

Latency of financial data is critical to the execution of
financial transactions, Indeed the more timely receipt of
financial data from various sources including the New York
Stock Exchange, American Stock Exchange, National Asso-
ciation of Securities Dealers (NASDAQ), Options
Exchange, Commodities Exchanges, and Futures presents a
fundamental advantage to those who trade. Latency is
induced by the long time taken transmit and receive uncom-
pressed data or to compress and encrypt data prior to
transmission, along with the associated time to decrypt and
decompress. Often current methods of encryption and com-
pression take as much or substantially more time than the
actual time to transmit the uncompressed, unencrypted data.
Thus another problem within the current art is the latency
induced by the act of encryption, compression, decryption,
and decompression. The present invention overcomes this
limitation within the current art.

Modern data compression algorithms suffer from poor
compression, high latency, or both. Within the present art
algorithms such as Lempel-Ziv, modified/embellished Lem-
pel-Ziv, Binary Arithmetic, and Huffman coding are essen-
tially generic algorithm having a varied effectiveness on
dillerent data types. Also small increases in compression to
the negentropy limit of the data generally require exponen-
tially greater periods of time and substantially higher
latency. Negentropy is herein defined as the information
content within a given piece of data. Generic algorithms are
currently utilized as data types and content format is con-
stantly changed within the financial industry. Many changes
are gradual however there ure also abrupt changes, such as
the recent switch to decimalization to reduce granularity that
has imposed substantial requirements on data transmission
bandwidth infrastructure within the financial industry. Thus
another problem within the current art is the high latency and
poor compression due to the use of generic data compression
algorithms on financial data and news feeds. This limitation
is also overcome by the present invention.

Within the financial and news feeds, dala is often segre-
gated into packets for transmission. Further, in inquiry-
response type systems, as found in many financial research
systems, the size of request packets and also response
packets is quite small. As such, response servers often wait
for lang periods of time (for example 500 msec) to aggregate
data packets prior to transmission back to the inquirer. By
aggreyuling the data, and then applying compression, some-
what higher compression ratios are often achieved. This then
translates to lower dala communications costs or more

S

a

20

nm
aA

-

45

v7

w

La
ce

60

4

customers served for a given amount of available commu-
nications bandwidth. Thus another problem within the cur-
rent art is the substantial latency caused by aggregating data
packets due to poor data compression efliciency and packet
overhead. This limitation is also solved by the present
invention.

Another problem within the current art is the need for data
redundancy. Currently many trading systems utilize two
independent links to compare data to verify integrity, Sec-
ond, the bandwidth of discrete last mile links, typically T1s,
is limited to 1.5 Megabits/second.

Increases in bandwidth beyond this point require complex
protocols to fuse data from multiple links, adding cost and
complexity, while also increasing latency and inherent data
error rates. This limitation is also solved by the present
invention.

Another limitation within the current art is that nearly all
financial institutions use one or more T1 lines to transfer
information to and from their customers. While the costs of
bandwidth have moderately decreased over recent years this
trend is slowing and the need forever increased bandwidth
will substantively overshadow any future reductions. Indeed
with the recent fall-out of the telecommunications compa-
nies the data communications price wars will end and we
could easily see an increase in the cost of bandwidth. US
Domestic T1 lines currently range from several hundred
dollars to upwards of a thousand dollars per link, dependent
upon quantity of T1 lines purchased, geographic location,
length of connection, and quality/conditioning of line. Frac-
tional T1 lines may also be purchased in 64 Kilobit/second.
increments with some cost savings.

A standard Tl line transmits data at a rate of 1.544

- megabits per second. Accounting for framing and data

transmission overhead this means that a T1 line is capable of
transmitting a 150 Kilobytes per second. While 30x faster
than a modem line (which provides only 5 kilobytes per
second), both are relatively slow in relation to any reason-
able level of information flow. For example, transferring the
contents of data on a single CDROM would take wel] over
an hour!

Thus it is likely that the capacily of many existing T1 lines
will be exceeded in the near future. For our current example
let’s assume that we need to double the capacity of a T1 line.
Normally this is done by adding a second T1 line and
combining the contents of both with Multi-Link Point to
Point Protocol (MLPP) or another relatively complex pro-
tocol. Within the current art this is neither necessary nor
desirable. In fact any increase over the current limitation of
a Tl line results in the addition of a second line, This
limitation is overcome by the present invention.

Another limitation with the current art is the extraordinary
bandwidth required for real-time (hot) co-location process-
ing which has been dramatically increased as a result of the
acts of terror committed against the United States of
America on Sep. 11, 2001. In order for the redundancy of
any co-location to be effective, it must be resident in a
geographically disparate location; this could be a different
state, a different coast, or even a different country. The trend
towards globalization will further compound the need for the
ability to simultaneously process transactions at geographi-
cally diverse co-locations.

Ttis a widely known fact within the financial industry that
the overall throughput of transactions is governed by the
bandwidth and latency of the co-location data link, along
with delays associated with synchronization, ie. the trans-
Case 1:17-cv-00800-CFC Document 53-2. Filed 05/18/21 Page 53 of 64 PagelD #: 2909

US 9,667,751 B2

5

action must be complete at both locations and each location
must know that the other location is complete before the
transaction is finalized,

High bandwidth links such as T3's are often utilized as
part of this backbone structure. A single T3 line has the
bandwidth of Twenty-Eight Tl lines (28x1,544=43,232
megabils/second). Thus, in the best cuse, a T3 line is capable
of transmitting 5.4 megabytes/second, By way of compari-
son, the contents of a single CDROM may be transferred in
approximately two minutes with a T3 link. As stated earlier,
asingle T! line would take over an hour to transmit the same
quantity of data,

The volume of real-time data that is required to operate
any major financial institution is staggering by comparison.
To deal with this issue only critical account and transaction
information is currently processed by co-locations in real-
time. In fact, many institutions use batch mode processing
where the transactions are only repeated “backed up” at the
co-locations some time period later, up to 15 minutes or
longer. The limitation of highly significant bandwidth and/or
long delays with co-location processing and long latency
times is solved by the present invention.

Thus given the importance of receiving financial infor-
mation over computer networks, an improved system and
method for providing secure point-to-point solution for
transparent multiplication of bandwidth over conventional
communication channels is highly desirable.

As previously slated, these and other limitations within
the current art are solved by the present invention.

SUMMARY OF THE INVENTION

‘The present invention is directed to systems and methods
for providing accelerated data transmission, and in particular
to systems and methods of providing accelerated transmis-
sion of data, such as financial trading data, financial services
data, financial analytical data, company background data,
news, advertisements, and all other forms of information
over a communications channel utilizing data compression
and decompression to provide data transfer (secure or non-
secure) and effectively increase the bandwidth of the com-
munication channel and/or reduce the latency of data trans-
mission. The present invention is universally applicable to
all forms of data communication including broadcast type
systems and bi-directional systems of any manner and any
number of users or sites.

These and other aspects, features and advantages, of the
present invention will become apparent from the following
detailed description of preferred embodiments that is to be
read in connection with the accompanying drawings.

BRIEF DESCRIPTION OF PREFERRED
EMBODIMENTS

FIG. 1 is a block diagram of a system in which the present
invention may be implemented for transmitting broadcast
data;

FIG, 2 is a block diagram of a system and method lor
providing accelerated transmission of data over a commu-
nication channel according to an embodiment of the present
invention;

FIG. 3 is a flow diagram illustrating a method for gener-
ating compression/decompression state machines according
to one aspect of the present invention;

FIG. 4 is a diagram illustrating an exemplary encoding
table structure according to the present invention, which
may be generated using the process of FIG. 3.

5

10

15

20

23

30

35

40)

45

50

35

60

65

6

FIG. 5 is a diagram of a system/method for providing
content independent data compression, which may be imple-
mented for providing accelerated data transmission accord-
ing to the present invention; and

FIG. 6 is a diagram of a system/method for providing
content independent data decompression, which may be
implemented for providing accelerated data transmission
according to the present invention.

DETAILED DESCRIPTION OF PREFERRED
EMBODIMENTS

The present invention is directed to systems and methods
for providing accelerated transmission of broadcast dala,
such as financial data and news feeds, over a communication
channel using data compression and decompression to pro-
vide secure transmission and transparent multiplication of
communication bandwidth, as well as reduce the latency
associated with data transmission of conventional systems.

In this disclosure, the following patents and patent appli-
calions, all of which are commonly owned, are fully incor-
porated herein by reference: U.S. Pat. No, 6,195,024, issued
on Feb. 27, 2001, and U.S. Pat. No. 6,309,424, issued on
Oct. 30, 2001 and U.S. patent application Ser. No, 10/076,
013 filed on Feb. 13, 2002, Ser. No. 10/016,355, filed on Oct.
29, 2001, Ser. No. 09/481,243 filed on Jan. 11, 2000, and
Ser, No. 09/266,394 filed on Mar, 11, 1999.

Tn general, the term “accelerated” data transmission relers
to a process of receiving a data stream for transmission over
a communication channel, compressing the broadcast data
stream in real-time (wherein the term “real time” as used
herein collectively refers to substantially real time, or at real
time, or greater than real time) at a compression rate that
increases the effective bandwidth of the communication
channel, and transmitting the compressed broadcast data
ever the communication channel. The eflective increase in
bandwidth and reduction of latency of the communication
channel is achieved by virtue of the fast than real-time,
real-time, near real time, compression of a received data
stream prior to transmission.

For instance, assume that the communication channel has
a bandwidth of “B” megabytes per second. If a data trans-
mission controller is capable of compressing (in substan-
tially real time, real time, or faster than real time) an input
data stream with an average compression rate of 3:1, then
data can be transmitted over the communication channel at
an effective rate of up to 3*B megabytes per second, thereby
effectively increasing the bandwidth of the communication
channel by a factor of three.

Further, when the receiver is capable decompressing (in
substantially real time, real time, or faster than real time) the
compressed data stream at a rate approximately equal to the
compression rate, the point-to-point transmission rate
between the transmitter and receiver is transparently
increased, Advantageously, accelerated data transmission
can mitigate the traditional bottleneck associated with, e.g.,
local and network data transmission.

If the compression and decompression are accomplished
in real-time or faster, the compressed, transmitted and
decompressed data is available before the receipt of an
equivalent uncompressed stream. The “acceleration” of data
transmission over the communication channel is achieved
when the total time for compression, transmission, and
decompression, is less than the total time for transmitting the
data in uncompressed form. The fundamental operating
principle of data acceleration is governed by the following
relationship:
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 54 of 64 PagelD #: 2910

US 9,667,751 B2

i

(Tecmpresst! Transmit Avculeratedt " Decompresal *

Transmit wie Compression EQ [1]
Where:
T compress Time to Compress a Packet of Data
transmit decelerated ine to Transmit Compressed Data
Packet
Tpecompress= lime to Decompress the Compresse Data
Packet
Transmit wie Compression Lime to Transmit the Uncom-

pressed (Original) Data Packet

As stated in Equation [1] above, if the ime to compress,
transmit, and decompress a data packet is less than the time
to transmit the data in original format, then the delivery of
the data is said to be accelerated.

In the above relationship, a fundamental premise is that all
information is preferably fully preserved. As such, lossless
data compression is preferably applied. While this disclo-
sure is directed to transmission of dala in financial networks,
for example, the concept of “acceleration” may be applied to
the storage and retrieval of data to any memory or storage
device using the compression methods disclosed in the
above-incorporated U.S. Pat. Nos. 6,195,024 and 6,309,424,
and U.S. application Ser. No. 10/016,355, and the storage
acceleration techniques disclosed in the above-incorporated
application Ser. Nos, 09/481,243 and 09/266,394,

Returning to Equation [1], data acceleration depends on
several factors including the creation of compression and
decompression algorithms that are both effective (achieve
good compression ratios) and efficient (operate rapidly with
a minimum of computing processor and memory resources).

Rearranging the terms of Equation [1] we can see that the
lolal time lo transmit data in an “accelerated” form (transmit
compressed data) is the sum of the original time to transmit
the data in an uncompressed fashion divided by the actual
compression ratio achieved, plus the time to compress and
decompress the data.

T transmit deceterated =! Transmit wie Compression! CR]+
Conipresst! Decompress FQ [2]
Where:
CR=Compression Ratio
Thus the latency reduction is the simple arithmetic dif-
ference between the time to transmit the original data minus
the total time to transmit the accelerated data (per Equation

2 above), resulting in:

Lpaaney Reduction™ UTausmte whe Compressioné
Transmit Accelerated EQ B]

And finally the achieved “Acceleration Ralio” is defined as:

Acceleration Ratio-Tyansmit- wo Compression!
EQ [4]
A number of interesting observations come to light from
these relatively simple algebraic relationships and are iniple-
mented within the present invention:
Compression Ratio: The present inventions achieve a con-
sistent reduction in latency. The data compression ratio is
substantial and repeatable on each data packet.
Compression Rate: The present invention achieves a con-
sistent reduction in latency, Both the time to compress and
decompress the data packet must be an absolute minimum,
repeatable on each data packet, and always within pre-
defined allowable bounds.
Packet Independence: The present invention has no packet-
to-packet data dependency. By way of example, in UDP and
Multicast operations (here are no guarantees on delivery of
data packets, nor on the order of delivered data packets. IP
data packets, similarly, have no guarantee on the order of

i Transmit Accelerated

8

delivery also. Thus algorithms that rely on dictionaries (Zlib,
Glib, Lempel Ziv, ete.) are inherently unreliable in any
financial real-world financial data applications.

It is to be understood that the present invention may be

5 implemented in various forms of hardware, software, firm-
ware, or a combination thereof. Preferably, the present
invention is implemented on a computer platform including
hardware such as one or more central processing units
(CPU) or digital signal processors (DSP), a random access

10 memory (RAM), and input/output (I/O) interface(s). The
computer platform may also include an operating system,
microinstruction code, and dedicated processing hardware
utilizing combinatorial logic or finite state machines. The
various processes and fimelions described herein may be

is either part of the hardware, microinstruction code or appli-
cation programs that are executed via the operating system,
or any combination thereof.

Tt is to be further understood that, because some of the
constituent system components described herein are prefer-

20 ably implemented as software modules, the actual system
connections shown in the Figures may differ depending
upon the manner in that the systems are programmed,
General purpose computers, servers, workstations, personal
digital assistants, special purpose microprocessors, dedi-

25 cated hardware, or and combination thereof may be

employed to implement the present invention. Given the

teachings herein, one of ordinary skill in the related art will
be able to contemplate these and similar implementations or
configurations of the present invention.

It should be noted that the techniques, methods, and
algorithms and teachings of the present invention are rep-
resentative and the present invention may be applied to any
financial network, trading system, data feed or other infor-
mation system.

35 FIG. 1 is a diagram illustrating a system in which the
present invention may be implemented, The system 10
comprises content 11 and data server 12 associated with a
service provider of broadcast data, The content 11 comprises
information that is processed by the data server 12 to

40 generate a broadcast, c.g., a news feed or financial data feed.
As explained in further detail below, the data server 12
employs data compression to encode/encrypt the broadcast
data 11 prior to transmission over various communication
channels to one or more client site systems 20 of subscribing,

45 users, which comprise the necessary software and hardware
to decode/decrypt the compressed broadcast data in real-
time. In the exemplary embodiment of FIG, 1, the commu-
nication channels comprise a landline 13 that feeds the
compressed broadcast data to a satellite system comprising

so modem 14 and an uplink system 15, which provides a dala
uplink 16 to a relay 17. ‘The relay 17 provides dala down-
links 18 to one or more downlink systems 19.

Advantageously, the proprietary software used by the data
server 12 to compress the data stream in real-time and

55 software used by the workstations 19 to decompress the data

stream in real-time effectively provides a seamless and

transparent increase in the transmission bandwidth of the
various communication channels used, without requiring
modification of existing network infrastructure.

Referring now to FIG, 2, a block diagram illustrates a
system/method for providing accelerated transmission of
data according to one embodiment of the present invention.
More specifically, FIG. 2 illustrates embodiments of a
broadcast data server (transmitter) and client system (re-
6s ceiver) for implementing accelerated transmission and real-

time processing of broadcast data. Broadcast data 21 (com-
prising, one or more different broadcast types) is processed

30

60
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 55 of 64 PagelD #: 2911

US 9,667,751 B2

9

by data server 22 prior to transmission to client 23 over a
communication channel 24. The data server 22 utilizes a
processor 25 (e.g., microprocessor, digital signal processor,
etc.) for executing one or more compression algorithms 26
for compressing (in real-time) the broadcast data 21 prior to
transmission. In preferred embodiments, compression is
achieved using Huffman or Arithmetic encoding, wherein
one or more state machines 27-27 are constructed based on
a-priori knowledge of the structure and content of one or
more given broadcast and data feeds.

As explained in further detail below, each state machine
27-27n comprises a set of compression tables that comprise
information for encoding the next character (text, integer,
etc.) or sequence of characters in the broadcast data Ieed, as
well as pointers which point to the next state (encoding
table) based on the character or character sequence. As
explained in greater detail below, a skeleton for each state
machine 27-277 (nodes and pointers) is preferably built by
finding sequences of characters (n-tuples) that frequently
appear in a given data input, Once a skeleton has been
determined, a large set of data is processed through the
system and counts are kept of character n-tuples for each
state. These counts are then used to construct the compres-
sion tables associated with the state machine to provide
statistical compression. The compressed data is transmitted
over the communication channel 24 via a communication
stack using any suitable protocol (e.g., RTP (real time
protocol) using RTCP (real-time control protocol), TCP/IP,
UDP, or any real-time streaming, protocol with suitable
control mechanism).

Similarly, the client 23 comprises a processor 30 for
executing one or more decompression algorithms 31.
Depending one the data feed type, one of a plurality of
decompression state machines 32-32” are used to decom-
press the compressed data stream received by the client 23
via communication stack 34, Each state machine 32-327
comprises a set of decompression tables 33-33» that com-
prise information for decode the next encoded character (or
symbol) or sequence of symbols in the compressed broad-
cast data feed, as well as pointers which point to the next
slate based on the symbol or symbol] sequence. For cach
compression state machine 27-271 in the data server, a
corresponding decompression state machine 32-327 is
needed in the client 23 to decompress the associated data
stream.

Advantageously, a compression/decompression scheme
according to the present invention using Huffman or Arith-
metic encoding provides secure transmission via de facto or
viral “encryption” in a real-time environment. Indeed,

virtual eneryplion is achieved by virtue of the fasi, yet 5

complex, data compression using Hullman tree, for
example, without necessarily requiring actual encryption of
the compressed data and decryption of the compressed data.
Because of the time-sensitive nature of the market data, and
the ever-changing and data-dependent nature of the arith-
metic scheme, decryption is virtually impractical, or so
complex and useless as to render the data worthless upon
eventual decoding.

However, data compression using Huffman or Arithmetic
encoding yields encoded data that is very difficult to decode
than current encryption schemes such as plain text or simple
bit shuffling codes as currently used by broadcast service
providers, An attacker must have the compression model
and the tables used to compress the data stream to be able to
obtain useful information from it. Thus, at one level of
security, the client-side decompression tables are preferably
stored in encrypted form and are decrypted on being loaded

1¢

5

30

a
a

ea
o

a
oS

10

into the processor 30 (e.g., general purpose processor, DSP,
etc.) using an encryption/decryption key that is validated for
a subscribing user. In this manner, a client will be unable to
use the tables on other processors or sites or after terminat-
ing a service contract.

Since Huffman compression uses the same bit code for a
character each time it appears in a given context, an attacker
with a very large data set of compressed and uncompressed
data could possibly reconstruct the tables, assuming the
overall model were known. Arithmetic compression, on the
other hand, generates different bit patterns for the same
character in the same context depending on surrounding
characters. Arithmetic encoding provides at least an order of
magnilude more difficult to recover the tables from the
compressed and uncompressed data streams.

The following is a detailed discussion of a compression
scheme using Huffinan or Arithmetic encoding for providing
accelerated transmission of broadcast data according to one
aspect of the present invention. It is to be appreciated that the
present invention is applicable with any data stream whose
statistical regularity may be captured and represented in a
state machine model. For example, the present invention
applies to packetized data streams, in which the packets are
limited in type format and content.

In one embodiment using Huffman or Arithmetic encod-
ing, each character or character sequence is encoded (con-
verted to a binary code) based on the frequency of character
or character sequence in a given “contexl”. For a given
context, frequently appearing characters are encoded with
few bits while infrequently appearing characters are encoded
with more bits. High compression ratios are obtained if the
frequency distribution of characters in most contexts is
highly skewed with few frequently appearing characters and
many characters seldomly (or never) appear.

Referring now to FIG. 3, a flow diagram illustrates a
method for generating compression/decompression state
machines according to one aspect of the present invention.
The “context” in which a character (or character sequence)
is encoded in a given broadcast stream is based on a “global
state” that represents packet type and large-scale structure
and the previous few characters. The first step in building a
compression scheme involves selecting a global state system
based on the packet structure of the broadcast model (step
40). More specifically, a global state system is constructed
based on a priori knowledge of the data stream model, e.g.,
the packet type frequency and structure of the broadcast
model. By way of example, one model for financial data may
comprise four global states representing: a beginning of
packet, an options packet, a NYSE (New York Stock
Exchange) packet and some other packet type. Further,
additional codes may be added to the encoding tables to
indicate global state transitions (e.g., for an end of packet
code in the broadcast model). If there is internal structure to
packets, such as a header with different statistics than the
body, additional global states could be added.

Once a global state system is selected, training samples
from an associated data stream are passed through the global
model to acquire counts of lrequencies of the occurrence of
n-tuple character sequences ending in each of the model
states (step 41). In a preferred embodiment, the n-tuples
comprise character sequences having 1, 2 and 3 characters.
Using the acquired counts, sub-states (or “local states”) of
the predefined global states are constructed based on previ-
ous characters in the data stream. A local state may depend
on either none, 1, 2, or 3 (or more) previous characters in the
stream. To provide a practical limitation, a predetermined
count threshold is preferably applied to the count data (step
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 56 of 64 PagelD #: 2912

US 9,667,751 B2

il

42) and only those sequences that occur more often than the
count threshold are added as local states (step 43). For
example, if a three-character sequence does not occur suf-
ficiently frequently, the count for the last two characters is
tested, etc.

It is to be understood that any character sequence length
“n” may be implemented depending on the application, The
longer the allowed character sequence, the more memory is
needed to store the encoding tables and/or the lower the
count threshold should be set,

As samples of the data are passed through the state model,
character (and transition code) counts for each context are
accumulated. These counts are used to build the Hutiman or
Arithmetic coding tables. ‘The construction of the global and
local models is an iterative process. The count threshold for
forming local states can be adjusted depending on the
application. For instance, a larger threshold will result in less
local states but less compression as well. Further, a com-
parison of statistics in local or global states may suggest
adding or deleting global states.

‘The construction of the global model] requires knowledge
of the data stream packet structure. The construction of the
local states is automatic (once the threshold is set).

FIG. 4 is a diagram of an exemplary state diagram (or
encoding table structure) according to the present invention,
which may be generated using the process of FIG. 3.

As noted above with reference to FIGS, 1 and 2, a
compression scheme according lo the present invention may
be implemented in any system to provide accelerated data
transmission to multiple client site systems. Preferably, the
client site systems may connect at any time, so minimal
immediate history may be used (since a newly connected
site must be able to pick up quickly). A system according to
an embodiment of the present invention uses statistical
compression (Huttman or Arithmetic coding) using fixed (or
adaptive) tables based on the statistics of a data [eed sample.
As noted above, it has been determined that the statistical
compression schemes described herein are well adapted for
use with structured data streams having repetitive data
content (e.g., stock symbols and quotes, etc.) to provide fast
and etticient data compression/decompression,

The following discussion provides further details regard-
ing the preparation of stalistical-based encoding tables and
their use for compression/decompression according to the
present invention, During a data compression process, the
selection of which encoding table to use for conypression is
preferably based on up to no (where n is preferably equal to
3) preceding characters of the message. In an exemplary
broadcast model tested by the present inventors, a data
stream comprises messages that begin with an ID code in the
range 0-31 with the remainder of the message being char-
acters in the range 32-127. It was found that approximately
half of the messages in a given sample began with ID code
Ox0c and half of the remainder began with ID code OxO0f.
Thus, a separate encoding table is preferably used for a
message ID code. Further, separate table sets are used for
messages beginning with OxOc and with Ox0f, with the
remaining messages lumped together in another table.

Each table has an additional termination code. The ter-
mination code in a “start table” indicates the end of a
compression block. The termination code in all other tables
indicates the end of the message. Thus, the start table
comprises 33 entries and all other tables have 97 entries.

Using one table for each 3-character context would
require prohibitive amounts of memory, For example, a
complete one-character context would require 334+3*97=324
tables. Then, a complete two-character context would

12

require 324*97=3 1,428 tables. And finally, a complete three-
character context would require 324*97*97=3,048,516
tables. Preferably, as described above, the application of a
count threshold at each context size reduces the amount of

5 tables. Only when a context occurs at greater than the
threshold rate in the sample will a table be created for that
context.

Each table entry includes a link to the next table to be
used. For instance, in an “abe” context table, the entry for

° next character “‘d’? would point to the “bed” table, if such
table was created. If such table was not created, the entry for
next character “d” would point to the “ed” table, if such table
existed. If no “cd” table exists, the “d” table would be used

15 and if that fails, a base table for the message type would be
used.

For a client site system to pick up the broadcast feed at
any time, clearly identifiable synchronization points are
preferably included in the compressed data stream. In a

20 preferred embodiment, data is compressed in blocks with
each block comprising some number of complete messages.
Preferably, each compressed block ends with at least four
bytes with each bit being logic 1 and no interior point in the
compressed block will comprise 32 consecutive 1 bits. The

25 compressed block preferably begins with two bytes giving
the decompressed size of the block shifted to guarantee that
the first byte of the compressed block is not all 1’s. Thus, to
achieve synchronization, the client site system can scan the
input compressed data stream for 4 bytes of Oxi, wherein

3° the next byte not equal to Oxff is deemed the start of a
compressed block. In other words, the receiver will accu-
mulate the compressed data until at least a sequence of 4
bytes each having a value of Oxif is detected in the inpul

35 Stream, at which point decompression will commence on the
conipressed input stream.

In another embodiment of the present invention, if a
compressed block is more than 6 bytes longer than the
uncompressed data, the data block is transmitted uncom-

4o pressed preceded by the shifted two-byte count with the high
bit set and trailed by 4 bytes of Oxdf.

The following is discussion of a method for preparing
Huffman Tables according to one aspect of the present
invention. The Huffman codes generated by a conventional

45 optimal algorithm have been modified in various ways in
accordance with the present invention, First, in order that
there not be 32 consecutive one bits in the data stream except
at the end of a compression block, a termination code in cach
table comprises all 1 bits.

Further, to reduce space required for decompression
lables, and ensure no sequence of 32 | bits, each code is
preferably decoded as follows:

a) The first 7 bits are used to index into a table. If the
character code is no more than 7 bits, it can be read directly;

b) otherwise, some number N of initial bits is discarded
and the next 7 bits are used to index a second table to find
the character.

Based on these steps, preferably, no character code can
use more than 14 bits and all codes of more than 7 bits must
60 fit into the code space of the N initial bits. Lf N is 3, for

instance, then no code can use more than 10 bits.

To achieve this, the code space required for all optimal
codes of more than 7 bits is first determined, following by
a determining the initial offset N. Every code comprising

65 more than N+7 bits is preferably shortened, and other codes
are lengthened to balance the code tree. It is possible that this
may cause the code space for codes over 7 bits to increase

50

53
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 57 of 64 PagelD #: 2913

US 9,667,751 B2

13

so that N may need to be decreased. Preferably, this process
is performed in a manner that causes minimal reduction in
the efficiency of the codes,

The above modifications to convention optimal algorithm
yields codes in which no non-termination code ends in more
than 7 | bits, no non-termination code begins with more than
6 | bits, no termination code is more than 14 1 bits and no
non-termination packet start code begins with more than 5 1
bits. Thus, in the middle of a packet, a sequence of no more
than 13 bits of logic 1 can occur, while, at the end of a
packet, a sequence of no more than 26 bits of logic 1 can
occur.

In another embodiment of the present invention, Arith-
metic compression can be used instead of Huflman encod-
ing. The tables for Arithmetic encoding are preferably
constructed such that a sequence of 32 bits of logic | will not
occur in the interior of a message (which is important for a
random sign-on in the middle of the stream).

Arithmetic compression provides an advantage of about
6% better compression than Huffman and uses half as much
memory for tables, which allows the number of tables to be
increased). Indeed, the addition of more tables and/or
another level of tables yields more efficient compression.
Although Arithmetic compression may take about 6 times as
long as Tuffman, this can certainly be improved by flatten-
ing the subroutine call tree (wherein there is a subroutine call
for each output bit.)

In summary, a compression scheme according to one
aspect of the invention utilizes a state machine, wherein in
each state, there is a compression/decompression table com-
prising information on how to encode/decode the next
character, as well as pointers that indicated which state to go
to based on that character. A skeleton of the state machine
(nodes and pointers) is preferably built by finding sequences
of characters that appear often in the input. Once the
skeleton has been determined, a large set of data is run
through the system and counts are kept of characters seen in
each state, These counts are then used to construct the
encode/decode tables for the statistical compression.

Other approaches may be used to build the skeleton of the
state machine. A very large fraction of the traffic on a certain
feed consists of messages in the digital data feed format,
which is fairly constrained. It may be possible to build by
hand a skeleton that takes into account this format, For
instance, capital letters only appear in the symbol name at
the beginning. This long-range context information can be
represented with our current approach. Once a basic skeleton
is in place, the structure could be extended for sequences
that occur frequently.

The above-described statistical compression schemes pro-
vide content-dependent compression and decompression. In
other words, for a given data stream, the above schemes are
preferably structured based on the data model associated
with the given stream. It is to be appreciated, however, that
other compression schemes may be employed for providing
accelerated data transmission in accordance with the present
invention for providing effectively increased comnmunica-
lion bandwidth and/or reduction in latency. For instance, in
another embodiment of the present invention, the data
compression/decompression techniques disclosed in the
above-incorporated U.S. Pat. No. 6,195,024, entitled “Con-
tent Independent Data Compression Method and System”
may be used in addition to, or in lieu of, the statistical based
compression schemes described above.

In general, a content-independent data compression sys-
tem is a data compression system that provides an optimal
compression ratio for an encoded stream regardless of the

5

10

15

20

25

30

35

40

45

50

53

60)

65

14

data content of the input data stream. A content-independent
data compression method generally comprises the steps of
compressing an input data stream, which comprises a plu-
rality of disparate data types, using a plurality of different
encoders. In ather wards, each encoder compresses the input
data stream and outputs blocks of compressed data. An
encoded data stream is then generated by selectively com-
bining compressed data blocks output from the encoders
based on compression ratios obtained by the encoders.
Because a multitude of different data types may be present
within a given input data stream, or data block, to it is often
difficult and/or impractical to predict the level of compres-
sion that will be achieved by any one encoding technique.
Indeed, rather than having to first identify the different data
types (e.g., ASCII, image data, multimedia data, signed and
unsigned integers, pointers, etc.) comprising an input data
stream and selecting a data encoding technique that yields
the highest compression ratio for each of the identified data
types, content-independent data compression advanta-
geously applies the input data stream to each of a plurality
of different encoders to, in effect, generale a plurality of
encoded data streams. ‘The plurality of encoders are prefer-
ably selected based on their ability to effectively encode
different types of input data. Ultimately, the final com-
pressed data stream is generated by selectively combining
blocks of the compressed streams output from the plurality
of encoders. Thus, the resulting compressed output stream
will achieve the greatest possible compression, regardless of
the data content.

In accordance with another embodiment of the present
invention, a compression system may employ both a con-
tent-dependent scheme and a content-independent scheme,
such as disclosed in the above-incorporated application Ser.
No. 10/016,355. In this embodiment, the content-dependent
scheme is used as the primary compression/decompression
system and the content-independent scheme is used in place
of, or in conjunction with, the content dependent scheme,
when periodically checked “compression factor” meets a
predetermined threshold. For instance, the compression fac-
tor may comprise a compression ratio, wherein the com-
pression scheme will be modified when the compression
ratio falls below a certain threshold. Further, the “compres-
sion factor” may comprise the latency of data transmission,
wherein the data compression scheme with be modified
when the latency of data transmission exceeds a predeter-
mined threshold.

Indeed, as explained above, the efficiency of the content-
dependent compression/decompression schemes described
herein is achieved, e.g., by virtue of the fact that the
encoding tables are based on, and specifically designed for,
the known data model, However, in siluations where the data
model is may be modified, the efficiency of the content-
dependent scheme may be adversely affected, thereby pos-
sibly resulting in a reduction in compression efficiency
and/or an increase in the overall latency of data transmis-
sion. In such a situation, as a backup system, the data
compression controller can switch to a content-independent
scheme that provides improved compression efficiency and
reduction in latency as compared to the primary content-
dependent scheme.

In yet another embodiment of the present invention, when
the efficiency of a content-dependent scheme falls below a
predetermined threshold based on, e.g., a change in the data
structure of the data stream, the present invention preferably
comprises an aulomalic mechanism to adaplively modily the
encoding tables to generate optimal encoding tables (using
the process described above with reference to FIG. 3).
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 58 of 64 PagelD #: 2914

US 9,667,751 B2

15

FIG. 5 is a detailed block diagram illustrates an exemplary
content-independent data compression system 110 that may
be employed herein, Details of this data compression system
are provided in U.S. Pat. No. 6,195,024, which is fully
incorporated herein by reference. In this embodiment, the
data compression system 110 accepts data blocks from an
input data stream and stores the input data block in an input
buffer or cache 115. It is to be understood that the system
processes the input data stream in data blocks that may range
in size from individual bits through complete files or col-
lections of multiple files. Additionally, the input data block
size may be fixed or variable. A counter 120 counts or
otherwise enumerates the size of input data block in any
convenient units including bits, bytes, words, and double
words, It should be noted that the input buffer 115 and
counter 120 are not required elements of the present inven-
tion. The input data buffer 115 may be provided for buffering
the input data stream in order to output an uncompressed
data stream in the event that, as discussed in further detail
below, every encoder fails to achieve a level of compression
thal exceeds an a priori specified minimum compression
ratio threshold.

Data compression is performed by an encoder module 125
that may comprise a set of encoders 1, E2, E3... En. The
encoder set £1, E2, 23... En may include any number “n”
(where n may=1) of those lossless encoding techniques
currently well known within the art such as run length,
Hufiman, Lempel-Ziy Dictionary Compression, arithmetic
coding, data compaction, and data null suppression. It is to
be understood that the encoding techniques are selected
based upon their ability to effectively encode different types
of input data. It is to be appreciated that a full complement
of eneoders are preferably selected to provide a broad
coverage of existing and future data types,

The encoder module 125 successively receives as input
each of the buffered input data blocks (or unbuffered input
data blocks from the counter module 120). Data compres-
sion is performed by the encoder module 125 wherein each
of the encoders E1... En processes a given input data block
and outputs a corresponding set of encaded data blocks. It is
to be appreciated that the system affords a user the option to
enable/disable any one or more of the encoders El... En
prior to operation. As is understood by those skilled in the
art, such feature allows the user to tailor the operation of the
data compression system for specific applications. It is to be
further appreciated that the encoding process may be per-
formed either in parallel or sequentially. In particular, the
encoders B1 through En of encoder module 125 may operate
in parallel (i.e., simultaneously processing a given input data
block by ulilizing task multiplexing on a single central
processor, via dedicated hardware, by executing on a plu-
rality of processor or dedicated hardware systems, or any
combination thereof). In addition, encoders E1 through En
may operate sequentially on a given unbuffered or buffered
input data block. This process is intended to eliminate the
complexity and additional processing overhead associated
with multiplexing concurrent encoding techniques on a
single central processor and/or dedicated hardware, set of
central processors and/or dedicated hardware, or any achiev-
able combination. It is to be further appreciated that encod-
ers of the identical type may be applied in parallel to
enhance encoding speed. For instance, encoder E1 may
comprise two parallel Huffman encoders for parallel pro-
cessing of an input data block.

A buffer/counter module 130 is operatively connected to
the encoder module 125 for buffering and counting the size
of each of the encoded data blocks output from encoder

ua

40

16
module 125, Specifically, the buffer/counter 130 comprises
a plurality of buffer/counters BC1, BC2, BC3 .. , BCn, each
operatively associated with a corresponding one of the
encoders El... En. A compression ratio module 135,
aperatively connected to the output buffer/counter 130,
determines the compression ratio obtained for each of the
enabled encoders E1 ... En by taking the ratio of the size
of the input data block to the size of the output data block
stored in the corresponding buffer/counters BC1 . .. BCn, In
addition, the compression ratio module 135 compares each
compression ratio with an a priori-specified compression
ratio threshold limit to determine if at least one of the
encoded data blocks output from the enabled encoders
Kl... En achieves a compression thal exceeds an a
priori-specified threshold. As is understood by those skilled
in the art, the threshold limit may be specified as any value
inclusive of data expansion, no data compression or expan-
sion, or any arbitrarily desired compression limit. A descrip-
tion module 138, operatively coupled to the compression
ratio module 135, appends a corresponding compression
type descriptor to each encoded data block which is selected
for output so as to indicate the type of compression format
of the encoded data block. A data compression type descrip-
tor is defined as any recognizable data token or descriptor
that indicates which data encoding technique has been
applied to the data. It is to be understood that, since encoders
of the identical type may be applied in parallel to enhance
encoding speed (as discussed above), the data compression
type descriptor identifies the corresponding encoding tech-
nique applied to the encoded data block, not necessarily the
specific encoder. The encoded data block having the greatest
compression ratio along with its corresponding data com-
pression type descriptor is then output for subsequent data
processing or transmittal. If there are no encoded data blocks

s having a compression ratio that exceeds the compression

ratio threshold limit, then the original unencoded input data
block is selected for output and a null data compression type
descriptor is appended thereto. A null data compression type
descriptor is defined as any recognizable data token or
descriptor that indicates no data encoding has been applied
to the input data block. Accordingly, the unencoded input
data block with its corresponding null data compression type
descriptor is then oulput for subsequent data processing or
transmittal.

Again, it is to be understood that the embodiment of the
data compression engine of FIG, 5 is exemplary of a
preferred compression system which may be implemented in
the present invention, and that other compression systems
and methods known to those skilled in the art may be
employed for providing accelerated dala Wansmission in
accordance with the teachings herein. Indeed, in another
embodiment of the compression system disclosed in the
above-incorporated U.S. Pat. No. 6,195,024, a timer is
included to measure the time elapsed during the encoding
process against an a priori-specified time limit. When the
time limit expires, only the data output from those encoders
(in the encoder module 125) that have completed the present
encoding cycle are compared to determine the encoded data
with the highest compression ratio. The time limit ensures
that the real-time or pseudo real-time nature of the data
encoding is preserved. In addition, the results from each
encoder in the encoder module 125 may be buffered to allow
additional encoders to be sequentially applied to the output
of the previous encoder, yielding a more optimal lossless
data compression ratio. Such techniques are discussed in
greater detail in the above-incorporated U.S. Pat. No. 6,195,
024,
| | | = | |
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 59 of 64 PagelD #: 2915

US 9,667,751 B2

17

Referring now to FIG, 6, a detailed block diagram illus-
trates an exemplary decompression system that may be
employed herein or accelerated data transmission as dis-
closed in the above-incorporated U.S, Pat. No. 6,195,024. In
this embodiment, the data compression engine 180 accepts
compressed data blocks received over a communication
channel. The decompression system processes the input data
stream in data blocks that may range in size from individual
bits through complete files or collections of multiple files.
Additionally, the input data block size may be fixed or
variable.

The data decompression engine 180 comprises an input
buffer 155 that receives as input an uncompressed or com-
pressed data stream comprising one or more data blocks.
The data blocks may range in size from individual bits
through complete files or collections of multiple files, Addi-
tionally, the data block size may be fixed or variable. The
input data buffer 55 is preferably included (not required) to
provide storage of input data for various hardware imple-
mentations. A descriptor extraction module 160 receives the
buffered (or unbulTered) input data block and then parses,
lexically, syntactically, or otherwise analyzes the input data
block using methods known by those skilled in the art to
extract the data compression type descriptor associated with
the data block. The data compression type descriptor may
possess values corresponding to null (no encoding applied),
a single applied encoding technique, or multiple encoding
techniques applied in a specific or random order (in accor-
dance with the data compression system embodiments and
methods discussed above),

A decoder module 165 includes one or more decoders
D1... Dn for decoding the input data block using a decoder,
set of decoders, or a sequential set of decoders correspond-
ing to the extracted compression type descriptor, The decod-
ers DI... Dn may include those lossless encoding tech-
niques currently well known within the art, including: run
length, Hufiman, Lempel-Ziv Dictionary Conzpression,
arithmetic coding, data compaction, and data null suppres-
sion. Decoding techniques are selected based upon their
ability to effectively decode the various different types of
encoded input data generated by the data compression
systems described above or originating from any other
desired source.

As with the data compression systems discussed in the
above-incorporated U.S, Pat, No. 6,195,024, the decoder
module 165 may include multiple decoders of the same type
applied in parallel so as to reduce the data decoding time. An
output data buffer or cache 170 may be included for buif-
ering the decoded data block output from the decoder
module 165, The output buller 70 then provides data to the
oulput data stream. It is to be appreciated by those skilled in
the art that the data compression system 180 may also
include an input data counter and output data counter
operatively coupled to the input and output, respectively, of
the decoder module 165. In this manner, the compressed and
corresponding decompressed data block may be counted to
ensure that sufficient decompression is obtained for the input
data block.

Again, it is to be understood that the embodiment of the
data decompression system 180 of FIG, 6 is exemplary of a
preferred decompression system and method which may be
implemented in the present invention, and that other data
decompression systems and methods known to those skilled
in the art may be employed for providing accelerated data
transmission in accordance with the teachings herein,

It is to be appreciated that a data transmission acceleration
system according to the present invention offers a business

10

30

40

6t

So

18

model by which market data vendors and users in the
financial information services industry can receive various
benefits. For example, the present invention allords trans-
parent multiplication of bandwidth with minimal latency.
Experiments have shown that increased bandwidth of up to
3 times can be achieved with minimal latency. Furthermore,
proprietary hardware, including chip and board designs, as
well as custom embedded and application software and
algorithms associated with accelerated data transmission
provide a cost-effective solution that can be seamlessly
integrated with existing products and infrastructure. More-
over, the data acceleration through “real-time” compression
and decompression affords a dramatic reduction in ongoing
bandwidth costs. Further, the present invention provides
mechanism to differentiate data feeds from other vendors via
enriched content or quantity of the data feed.

In addition, a data compression scheme according to the
present invention provides dramatically more secure and
encrypted feed from current levels, thus, providing the
ability to employ a secure and accelerated virtual private
network over the Internet for authorized subscribers or
clients with proprietary hardware and software installed.

Moreover, the present invention offers the ability to
reduce a client’s ongoing monthly bandwidth costs as an
incentive ta subscribe fo a vendor’s data feed service,

The present invention is readily extendable for use on a
global computer network such as the Internet. This is
significant since it creates a virtual private network and is
important for the market data vendors and others due to its
reduced cost in closed network/bandwidth solutions. In
effect, the data vendors get to “ride for free” over the world’s
infrastructure, while still providing the same (and enhanced)
services to their customers,

In yet another embodiment of the present invention a
highly optimized data compression and decompression sys-
tem is utilized to accelerate data transfers for data transmis-
sion feeds. This type of compression achieves very high
compression ratios (over 10:1) on financial data feeds such
as Nasdaq Quote Dissemination Service Data (NQDS) and
SuperMontage Services, The information utilized to develop
the methods described herein for Nasdaq has been garnered
solely from public knowledge through specifications avail-
able from the Nasdaq ‘Irader and Nasdaq websites. The
techniques disclosed herein are broadly applicable to all
financial data feeds and information or trading services.

Three types of encoding are utilized dependent upon the
data fields and packet structure. In the event that a data field
is unrecognizable then content independent data compres-
sion is preferably used, as previously discussed herein.
Variable Length Encoding

The basic unit of the compression process is the code.
Each message field or set of set of fields being compressed.
together is assigned one or more codes in the range 0...N.
The code fora single character field is the ASCTI value of the
field minus 32 since all characters are in the range 32 to 127.

For various reasons, additional (escape) codes may be
added to those for field values. For example, the calegory
field has an escape code to indicate the end of a block and
another to allow encoding of messages, which do not match
the current format,

A basic technique used is variable rate encoding of
symbols. In this approach, different amounts of the output
bits are used to transmit the codes within a set. Higher

5 frequency codes use less oulput bils while lower frequency

codes use more output bits. Thus the average number of bits
is reduced. Two methods of accomplishing this are used. The
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 60 of 64 PagelD #: 2916

US 9,667,751 B2

19

faster method uses a variant of Hufiman coding while the
slower method uses a form of Arithmetic coding.

In Huflman coding, each code is represent by an integral
number of bits. The code sizes are computed using the
standard algorithm and then (possibly) adjusted to facilitate
table driven decoding (for instance, limiting codes to at most
16 bits). In the table driven decoding method used, there is
a 256 element base table and two 256 element forwarding
table. At each step, the next 8 bits of the input are used to
index into the base table. If the code is represented in no
more than 8 bits, it will be found directly. Otherwise, there
will be a forwarding entry indicating which forwarding table
to use and how many input bits to discard before using the
next 8 bits as an index. The entry determining the result also
indicates how many bits of the input to discard before
processing the next field.

In arithmetic coding, the message is essentially repre-
sented as the (approximate) product of fractions with base
16384, The numerators of the fractions are proportional to
the frequencies with which the codes appear in the training
data. The number of output bits used to represent a code is
the base 2 logarithm of the fraction. Thus codes which
appear in almost all messages may be represented with
fractions of a bit.

Single Character Codes

For arithmetic coding, all single character fields are
encoded as the ASCII value-32+the number of escape
codes, For Huffman coding, certain single character message
fields are encoded in the same way. These include:

MM Trade Desk

Quote Condition

Inside Indicator

Quote Type

Other single character fields, which have a single value
that occurs most of the lime, are encoded as multiple
character fields (see next). In Huffman coding the smallest
representation for a code is | bit. By combining these fields,
we may encode the most common combination of values in
1 bit for the whole set. These include:

Message Category+Message Type

Session Identifier+Originator [D

PMM+Bid Price Denominator+Ask Price Denominator
(Quotes)

Inside Status+Inside Type

Inside Bid Denominator+Inside Bid MC

Inside Ask Denominator+Inside Ask MC

UPC Indicator+Short Sale Bid Tick

Market of Origin+Reason
Small Set Multiple Character Codes

Multiple character fields with a small number of common
values and certain combinations of single character fields are
encoded based on the frequency of the combinations. A list
of common combinations is used together with an escape
code.

The common combinations are encoded using the corre-
sponding code. All other combinations are encoded by the
escape code followed by the (7 bit) ASCII values lor the
characters in the combination, The fields include the field
sets above for Huffman coding as well as the following for
both approaches:

Retransmission Requester

MM Location

Currency Cade
Large Set Multiple Character Codes

Multiple character alphabetic or alphanumeric fields for
which a large number of values are possible (Issue Symbol

25

30

35

40

50

53

65

20

and MMID/MPID) are encoded as follows. Trailing spaces
for Issue Symbols are deleted. Then the result is encoded
using:

Variable length codes for a list of the most common values
together with escapes for the possible lengths of values not
in the list.

A table for the first character of the field.

A table for subsequent characters in the field.

If a value is in the list of most common values, it is
encoded with the corresponding code, Otherwise, the value
is encoded by sending the escape code corresponding to the
(truncated) length of the value, followed by the code for the
first character, which is then followed by codes for the
remaining characters.

3 Absolute Numeric Values

Numeric fields are transmitted by sending a variable
length code for the number of significant bits of the value
followed by the bits of the value other than the most
significant bit (which is implicitly 1). For example, 27 (a 5
bit value) would be represented by the cade for a 5 bit value
followed by the 4 least significant bits (11). ‘These fields
include:

Short Bid Price

Long Bid Price

Short Bid Size

Long Bid Size

Short Ask Size

Long Ask Size

Short Inside Bid Size

Long Inside Bid Size

Short Inside Ask Size

Long Inside Ask Size
Relative Numeric Values

Numeric fields expected to be close to the value of
numeric values occurring earlier in the message are encoded
by encoding the difference between the new value and the
base value as follows:

If the difference in non-negative and less than 14 of the
base value, the difference is encoded by sending a variable
length code for the number of significant bits of the differ-
ence followed by the bits of the difference other than the
most significant bit (which is implicitly 1). Otherwise, the
new value is encoded by sending a variable length code for
the number of significant bits of the value followed by the

5 bits of the value other than the most significant bit (which is

implicitly 1), The difference significant bit codes and the
value significant bit codes are mutually exclusive. The
following fields are encoded using the difference compared
to the field in parentheses:

Short Ask Price (Bid Price)

Long Ask Price (Bid Price)

Short Inside Bid Price (Bid Price)

Short Inside Ask Price (Inside Bid Price)

Long Inside Bid Price (Bid Price)

Long Inside Ask Price (Inside Bid Price)
Differences

Both time and Message Sequence Number are encoded as
the difference between the new value and a previous value
within the compression block. This is transmitted using a
code giving the sign of the difference and the number of
significant bits in the absolute value of the difference fol-
lowed by the bits of the absolute value other than the first.
Date

Each message within a compression block is expected to
have the same date. The base date is transmitted at the
beginning of the block as 7 bits of year, 4 bits of month and
5 bits of day of the month. If the date of a message is
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 61 of 64 PagelD #: 2917

US 9,667,751 B2

21

different than that of the block, a special escape code is used
in place of the encoding of the sequence number and time.
This is followed by the year, month and day as above
followed by the time in seconds (17 bits) and the sequence
number (24 bits),

Message Sequence Number and Time

Message time is converted to seconds after midnight. For
all retransmitted messages (Retransmission Requester not
“0Q"), the time is transmitted as a 17-bit value followed by the
Message Sequence Number transmitted as a 24-bit value. If
the date is not the same as the block date, a time value of
Oxlifff is used as an escape code.

For the first original transmission message in a block, the
Message Sequence Number and time are transmitted in the
same way.

For arithmetic coding of all other original transmission
messages in a block, the Message Sequence Number is
transmitted as the encoded change from the Message
Sequence Number of the preceding original transmission
message. Similarly, the time of all other original transmis-
sion messages is encoded as the ditterence from the previous
original transmission message. An escape code in the Mes-
sage Sequence Number Difference Table is used to indicate
that the date is not the same as the block date.

Since almost all sequence number changes are 1 and
almost all time changes are 0, we can save a bit (while
Huflinan coding) by encoding time and sequence number
together.

This is done as follows: The most common values for both
time and sequence number changes are 0 and | so there are
three possibilities for each: 0, 1 and something else.
Together this yields nine possibilities. An escape code is
added to indicate a date different from the block date. To
transmit the sequence number and time, the code corre-
sponding the correct combination is first sent and then, if the
time difference is not 0 or 1, the difference code for time
followed by the difference code for sequence number (if
required) is sent,

Unexpected Message Types

For administrative messages or non-control messages of
unexpected category or type, the body of the message (the
part alter the header) is encoded as a 10-bil length field
followed by the characters of the body encoded as 7-bit
ASCII. Any Quotation message with an unexpected Inside
Indicater value will have the remainder of the message
encoded similarly.

‘Termination Code and Error Detection

Fach compression block is terminated by an escape code
of the message header category or caltegory-type table. If this
code is not found belore the end of the block or if it is found
too soon in the block, an error is returned. It is highly
unlikely that a transmission error in the compressed packet
could result in decoding so as to end at the same place as the
original. The exception to this would be errors in transmit-
ting, bits values such as date, time or sequence number or the
least significant bits of encoded values or changes. For
additional error detection, a CRC check for the original
could be added to compressed block.

Experimental Results

The aforecited Data Acceleration Methods were success-
fully applied to data captured on NASDAQ’s NQDS feed.
The data captured was first analyzed to optimize the Data
Acceleration Methods. Essentially two distinct data rates
were evaluated; one similar to the upcoming NASDAQ
SuperMontage rate of 9.0 Megabits/sec and the second
being the maximum data rate of the NQDS feed of 221

20

25

30

be
ta

40

50

60

22

Kilobits/sec. In addition, two modes of data acceleration
were applied—one utilizing Arithmetic and the other utiliz-
ing Huffman techniques.

The Arithmetic routines typically use 40% more CPU
time than the Huffman routines and achieve approximately
15% better compression. On average the compression ratio
for the SuperMontage data rate (9.0 Megabits/sec) utilizing
Arithmetic Mode, yielded a value of 9,528 with a latency
under 10.0 ms. This effectively says that the NQDS feed
operating al a SuperMontage rate could be transmitted over
one T1 line! Further overall latency can be reduced from 500
msec to something approaching 10 milliseconds if routing
delays are reduced. Since the amount of data is substantially
less, it will be easier and much more cost efficient to reduce
routing delays. Further, since the quantity of transmitted bits
is substantially smaller, the skew amongst transmitted pack-
ets will also be proportionately lower.

The average compression ratio for the standard NQDS
data rate (221 Kbits/sec) was 9.3925 for the Arithmetic
Mode with a latency under 128 ms. The higher latency is due
to the time required to accumulated data for blocking Since
the present invention allows for very high compression
ratios with small blocks of data, the latency can be reduced
substantially from 128 msec without a loss in compression
ratio. This effectively says that the existing NQDS feed
could be transmitted over one-half of a 56 Kilobit/sec
modem line. Other advantages of using data acceleration
according (o the invention is that such methods inherently
provide (i) a high level of encryption associated with the
Arithmetic Mode (with no subsequent impact on latency)
and (ii) error detection capability of the decompression
methods at the end user site. The first benefit produces
additional levels of security for the transmitted data and the
second benefit guarantees that corrupted data will not be
displayed al the end user site. Furthermore, the need to
dynamically compare the redundant data feeds at the end
user site is eliminated.

In yet another embodiment of the present invention the
aforecited algorithms and all other data compression/decom-
pression algorithms may be utilized in a data field specific
compiler that is utilized to create new data feed and data
slream specific compression algorithms.

A data field description language is utilized to define a list
of possible data fields and parameters along with associated
data compression encoders and parameter lists. In one
embodiment of the invention the data fields are defined
utilizing the following convention:

 

<start List>

<list fle name (optional}>

<data field a descriptor, optional parameters>

[dala field a compression algorithm x, optional parameters]
<data field b descriptor, optional parameters>

[data field b compression algorithm y, optional parameters]

<data field m descriptor, optional parameters>
[data fleld m compression algorithm n, optional parameters]
<end list»

 

Thus start list and end list are reserved identifiers however
any suitable nomenclature can be utilized.

In this simple embodiment of the present invention the list
is then submitted to a data compression compiler that
accepts the data field list and creates two output files. The
first is a data compression algorithm sel comprised of data
field specific encoders and the second output file is a data
decompression algorithm set comprised of encoded data
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 62 of 64 PagelD #: 2918

US 9,667,751 B2

23

field specific decoders. In practice this compiler can be
implemented in any high level language, machine code, or
any variant in between. In addition the language can be Java,
r Visual Basic, or another interpreted language to be dynami-
cally operated over the Internet.

More advanced embodiments of the list can be created
where the order of the data fields is important to the selection
of encoders. In this case the fields are an ordered vector set
and the encoders are also an ordered vector set.

 

<start list>

<list file name (optional)>

<ordered data field list 1, optional parameters>

<data field a, optional parameters; data field b, optional
parameters; ...; data field n, optional parameters;>

[data field a compression algorithm x, optional parameters;
data field b compression algorithm y, optional
parameters; ...;data feld m compression algorithm n]

[data field b compression algorithm x, optional parameters;
data fleld a compression algorithm y, optional
parameters; ...;data field m compression algorithm nj

send list>

 

In this more sophisticated embodiment the encoders are
selected based upon the data fields and their specific order-
ing.

In yet another embodiment of the present invention the
sets of ordered data fields can be assigned to sets by set
name, giving the ability for nesting of sets to facilitate ease
of coding.

In yet another embodiment of the present invention the
optional parameters to each encoder are utilized to share
parameters amongst the same or different data fields.

Although illustrative embodiments have been described
herein with reference to the accompanying drawings, it is to
be understood that the present invention is not limited to
those precise embodiments, and that various other changes
and modifications may be affected therein by one skilled in
the art without departing from the scope or spirit of the
invention. All such changes and modifications are intended
to be included within the scope of the invention as defined
by the appended claims.

What is claimed is:
1. A method for compressing data comprising:
analyzing content of a data block to identify a parameter,
attribute, or value of the data block that excludes
analyzing, based solely on reading a descriptor;

selecting an encoder associated with the identified param-
eter, allribule, or value;

compressing data in the data block with the selected

encoder to produce a compressed data block, wherein
the compressing includes utilizing a state machine; and
storing the compressed data block;

wherein the time of the compressing the data block and

the storing the compressed data block is less than the
time of storing the data block in uncompressed form.

2. The method of claim 1, further comprising transmilling
the compressed data block in a data packet to a client, the
data packet including both control information and com-
pressed data information.

3, The method of claim 2, wherein the compressed data
block is transmitted utilizing Transmission Control Protocol
Internet Protocol (TCP/IP).

4, The method of claim 3, wherein the compressed data
block is one of a plurality of compressed data blocks
transmitted in sequence.

24

5. The method of claim 2, wherein the compressed data
block is one of a plurality of compressed data blocks
transmitted in sequence with a plurality of synchronization
points.

5 6. The method of claim 5, wherein the plurality of
compressed data blocks in sequence is transmitted in User
Datagram Protocol (UDP) Packets and wherein at least one
synchronization point occurs at the beginning of at least one
of the UDP Packets.

7. The method of claim 5, wherein the plurality of
compressed data blocks in sequence is transmitted in User
Datagram Protocol (UDP) Packets and wherein at least one
synchronization point occurs at the end of at least some of

is the UDP Packets.
8. The method of claim 5, wherein the plurality of
compressed data blocks in sequence is transmitted in User
Datagram Protocol (UDP) Packets and wherein at least one
synchronization point occurs at the end of at least one of the
20 UDP Packets.
9, The method of claim 5, wherein the one or more
compressed data blocks in sequence have at least one
synchronization point per data block.
10. The method of claim 9, wherein the at least one
25 synchronization point is a predetermined byte sequence.
11. The method of claim 1, further comprising transmit-
ting the compressed data block in a packetized data stream
having data packets that include control information and
compressed data information, and wherein the selected
30 encoder is a packet independent encoder.
12. The method of claim 11, further comprising resetting
the state machine for each data packet.
13. The method of claim 1, further comprising:
transmitting the compressed data block and a plurality of
other compressed data blocks in a stream of Transmis-
sion Control Protocol/Internet Protocol (TCP/IP) pack-
ets, the TCP/IP data packets including control infor-
mation and compressed data information, and

resetting the state machine used in the compressing for
each TCP/IP packet.

14. The method of claim 1, wherein the state machine
includes one or more global state machines, and further
comprising selectively storing data blocks in at least one of
the one or more global state machines based on a priori
knowledge of data block structure.

15. The method of claim 14, further comprising:

transmitting the compressed data blocks in a packetized

data stream of data packets having control and com-
pressed data information, and

50 resetting the one or more local state machines al a

predetermined point of each data packet in the pack-
etized data stream.

16. The method of claim 1, wherein the state machine

includes one or more local state machines, and further

5 comprising storing the data in the data block in at least one

of the one or more local state machines such that the data is

available to encode one or more other data blocks.

17, The method of claim 1, wherein the state machine is
a fixed table, and further comprising storing data in the fixed
table based on a priori knowledge of data block structure.

18. The method of claim 1, wherein the state machine is
an adaptive table, and further comprising storing data from
selected data block in the adaptive table such that the data is
available to encode one or more other data blocks.

19, The method of claim 18, wherein the compressed data
block is to be transmitted in a packetized data stream of data
packets having control and compressed data information,

ae

40

60

65
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 63 of 64 PagelID #: 2919

US 9,667,751 B2

25

and further comprising resetting the adaptive table at a point
of each data packet in the packetized data stream,

20, The method of claim 1, wherein the state machine is
an adaptive table and the compressed data block is to be
transmitted in a packetized data stream of data packets
having control and compressed data information, and further
comprising resetting the adaptive table at a point of each
data packet in the packetized data stream.

21. The method of claim 1, wherein the selected encoder
is lossless.

22. The method of claim 1, further comprising compress-
ing the data block with a default lossless encoder when the
analyzing of the content of the data block is unable to
identify a parameter, attribute, or value of the data block.

23. The method of claim 1, wherein the storing the
compressed data block further comprises storing the com-
pressed data block in a buffer.

24. The method of claim 1, further comprising transmit-
ting the compressed data block, wherein the time of the
compressing the data block, storing the compressed data
block, and transmitting the compressed data block is less
than the time of transmitting the data block in an uncom-
pressed form.

25. A system for compressing data comprising:

a data server implemented on one or more processors and

one or mare memory systems and configured to:
analyze content ol a data block to identify a parameter,

attribute, or value of the data block that excludes

analysis based solely on reading a descriptor;

select an encoder associated with the identified parameter,

attribute, or value;

compress data in the data block with the selected encoder

to produce a compressed data block, wherein the com-
pression ulilizes a state machine; and

store the compressed data block;

wherein the time of the compressing the data block and

the storing the compressed data block is less than the
time of storing the data block in uncompressed form.

26, The system of claim 25, wherein the data server is
further configured to output the compressed data block in a
data packet for transmission to a client, the data packet
including both control information and compressed data
information.

27. The system of claim 26, wherein the compressed data
block is to be transmitted in Transmission Control Protocol/
Internet Protocol (TCP/IP) Packets and each (TCP/IP)
Packet has at least one synchronization point.

28. The system of claim 27, wherein the compressed data
block is one of a plurality of compressed data blocks to be
transmitted in sequence.

29. The system of claim 26, wherein the compressed data
block is one of a plurality of compressed data blocks to be
transmitted in sequence with a plurality of synchronization
points.

30. The system of claim 29, wherein the plurality of
compressed data blocks in sequence is to be transmitted in
User Datagram Protocol (UDP) Packets and wherein at least
one synchronization point occurs at the beginning of at least
one of the UDP Packets,

31. The system of claim 29, wherein the plurality of
compressed data blocks in sequence is to be transmitted in
User Datagram Protocol (UDP) Packets and wherein at least
one synchronization point occurs at the end of at least some
of the UDP Packets.

32. The system of claim 29, wherein the plurality of
compressed data blocks in sequence is to be transmitted in

le

30

40

ia
in

60

26

User Datagram Protocol (UDP) Packets and wherein at least
one synchronization point occurs at the end of at least one
of the UDP Packets.

33, The system of claim 29, wherein the one or more
compressed data blacks in sequence have at least one
synchronization point per data block.

34, ‘The system of claim 25, wherein the data server is
further configured to transmit the data compressed data
block in a packetized data stream having data packets that
include control information and compressed data informa-
tion, and wherein the selected encoder is a packet indepen-
dent encader.

35, The system of claim 33, wherein the at least one
synchronization point is a predetermined byte sequence,

36. The system of claim 34, wherein the state machine is
reset for each data packet.

37, The system of claim 25, wherein a plurality of the
compressed data blocks are to be transmitted in a stream of
Transmission Control Protocol/Internet Protocol (TCP/IP)
packets, the TCP/IP data packets including control informa-
tion and compressed data information, and

wherein the state machine is reset for each TCP/IP packet.

38, The system of claim 25, wherein the state machine
includes one or more global state machines, and the data
server is further configured to selectively store data blocks
in at least one of the one or more global state machines based
on a priori knowledge of data block structure.

39, The system of claim 38, wherein the compressed data
blocks are to be transmitted in a packetized data stream, the
packets having control and compressed data information and
wherein the one or more local state machines are reset at a
predetermined point of each data packet in the packetized
data stream.

40, The system of claim 25, wherein the state machine
includes one or more local state machines, and the data
server is further configured to store the data in the data block
in at least one of the one or more local state machines such
that the data is available to encode one or more other data
blocks.

41, The system of claim 25, wherein the state machine is
a fixed table, and further comprising storing data in the fixed
table based on a priori knowledge of the data block structure.

42, The system of claim 25, wherein the state machine is
an adaptive table, and the data server is further configured to
store data from selected data block in the adaptive table such
that the data is available to encode one or more other data
blocks.

43. The system of claim 42, wherein the compressed data
blocks are to be transmitted in a packetized data stream, the
packets having control and compressed data information,
and wherein the adaptive table is reset at a point of each data
packet in the packetized data stream.

44, The system of claim 25, wherein the compressed data
block is to be transmitted in a packetized data stream, the
packets having control and compressed data information and
wherein the state machine is an adaptive table reset at a point
of each data packet in the packetized data stream.

45, The system of claim 25, wherein the selected encoder
is lossless.

46. The system of claim 25, wherein the data server is
further configured to compress the data block with a default
lossless encoder when the analysis of the content of the data
block is unable to identify a parameter, attribute, or value of
the data block.

47, The system of claim 25, wherein the data server is
further configured to store the compressed data block in a
buffer,
Case 1:17-cv-00800-CFC Document 53-2 Filed 05/18/21 Page 64 of 64 PagelD #: 2920

US 9,667,751 B2
27 28

48. The system of claim 25, wherein the data server is
further configured to transmit the compressed data block,
wherein the time of compression of the data block, storage
of the compressed data block, and transmission of the
campressed data block is less than the time af transmission 5
of the data block in an uncompressed form.

* F oF OF
